             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 1 of 380. PageID #: 109

  Insured Name: HYDE PARK RESTAURANT GROUP
  Policy Number: CPO 6220911-06
  Effective Date: 11/12/2019
                                                                                                                       ZURICH

              THIS DISCLOSURE IS ATTACHED TO AND MADE PART OF YOUR POLICY.

               DISCLOSURE OF IMPORTANT INFORMATION
             RELATING TO TERRORISM RISK INSURANCE ACT
                                                                SCHEDULE*

  Premium attributable to risk of loss from certified acts of terrorism for lines of insurance subject to TRIA:
  General Liability                                     $3,533.00
  Property Portfolio Protection                         $3,191.00




  *Any information required to complete this Schedule, if not shown above, will be shown in the Declarations.
  A. Disclosure of Premium
      In accordance with the federal Terrorism Risk Insurance Act ("TRIA"), as amended, we are required to provide you
      with a notice disclosing the portion of your premium, if any, attributable to the risk of loss from terrorist acts certified
      under that Act for lines subject to TRIA. That portion of premium attributable is shown in the Schedule above. The
      premium shown in the Schedule above is subject to adjustment upon premium audit, if applicable.
  B. Disclosure of Federal Participation in Payment of Terrorism Losses
      The United States Government may pay a share of insured losses resulting from an act of terrorism. The federal
      share will decrease by 5% from 85% to 80% over a five year period while the insurer share increases by the same
      amount during the same period. The schedule below illustrates the decrease in the federal share:
      Januaryl, 2015 — December 31, 2015 federal share: 85%
      Januaryl, 2016 — December 31, 2016 federal share: 84%
      Januaryl, 2017 — December 31, 2017 federal share: 83%
      Januaryl, 2018 — December 31, 2018 federal share: 82%
      Januaryl, 2019 — December 31, 2019 federal share: 81%
      Januaryl, 2020 — December 31, 2020 federal share: 80%
  C. Disclosure of $100 Billion Cap on All Insurer and Federal Obligations
     If aggregate insured losses attributable to terrorist acts certified under TRIA exceed $100 billion in a calendar year
     (January 1 through December 31) and an insurer has met its deductible under the program, that insurer shall not be
     liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and in such case insured
     losses up to that amount are subject to pro rata allocation in accordance with procedures established by the Secretary
     of Treasury.
  D. Availability
     As required by TRIA, we have made available to you for lines subject to TRIA coverage for losses resulting from acts
     of terrorism certified under TRIA with terms, amounts and limitations that do not differ materially from those for losses
     arising from events other than acts of terrorism.




                                                                                                                        U-GU-630-D CW (01115)
                                              Copyright O 2015 Zurich American Insurance Company                                  Page 1 of 2
                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000001
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 2 of 380. PageID #: 110



    TRIA defines "act of terrorism" as any act that is certified by the Secretary of the Treasury, in accordance with the
    provisions of the federal Terrorism Risk Insurance Act ("TRIA"), to be an act of terrorism. The Terrorism Risk
    Insurance Act provides that the Secretary of Treasury shall certify an act of terrorism:
    1. To be an act of terrorism;
    2. To be a violent act or an act that is dangerous to human life, property or infrastructure;
    3. To have resulted in damage within the United States, or outside of the United States in the case of an air carrier
       (as defined in section 40102 of Title 49, United States Code) or a United States flag vessel (or a vessel based
       principally in the United States, on which United States income tax is paid and whose insurance coverage is
       subject to regulation in the United States), or the premises of a United States mission; and
    4. To have been committed by an individual or individuals as part of an effort to coerce the civilian population of the
       United States or to influence the policy or affect the conduct of the United States Government by coercion.
    No act may be certified as an act of terrorism if the act is committed as part of the course of a war declared by
    Congress (except for workers' compensation) or if losses resulting from the act, in the aggregate for insurance subject
    to TRIA, do not exceed $5,000,000.




                                                                                                                     U-GU-630-D CW (01115)
                                            Copyright O 2015 Zurich American Insurance Company                                 Page 2 of 2
                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000002
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 3 of 380. PageID #: 111




                                                                                                                       ZURICH
  CAP ON LOSSES FROM CERTIFIED ACTS OF

   Insureds Name                                                         Policy Number                    Effective     Endorsement
                                                                                                          Date          Number
   HYDE PARK RESTAURANT GROUP                                            CPO 6220911-06                   11/12/2019


                   THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies your insurance:

  A. Cap on Losses From Certified Terrorism Losses
      "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance with
      provisions of the federal Terrorism Risk Insurance Act ("TRIA"), to be an act of terrorism. The Terrorism Risk
      Insurance Act provides that the Secretary of Treasury shall certify an act of terrorism:
     1. To be an act of terrorism;
      2. To be a violent act or an act that is dangerous to human life, property or infrastructure;
      3. To have resulted in damage within the United States, or outside of the United States in the case of an air
         carrier (as defined in section 40102 of Title 49, United States Code) or a United States flag vessel (or a vessel
         based principally in the United States, on which United States income tax is paid and whose insurance
         coverage is subject to regulation in the United States), or the premises of a United States mission; and
      4. To have been committed by an individual or individuals as part of an effort to coerce the civilian population of
         the United States or to influence the policy or affect the conduct of the United States Government by coercion.
      No act may be certified as an act of terrorism if the act is committed as part of the course of a war declared by
      Congress (except for workers' compensation) or if losses resulting from the act, in the aggregate for insurance
      subject to TRIA, do not exceed $5,000,000.
      If aggregate insured losses attributable to one or more "certified acts of terrorism" exceed $100 billion in a
      calendar year (January 1 through December 31) and we have met our insurer deductible under the Terrorism
      Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such losses that
      exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation in
      accordance with procedures established by the Secretary of Treasury.
  B. Application of Other Exclusions
      The terms and limitations of a terrorism exclusion or any other exclusion, or the inapplicability or omission of a
      terrorism exclusion or any other exclusion, do not serve to create coverage which would otherwise be excluded,
      limited or restricted under this policy.




                                             Copyright 02015 Zurich American Insurance Company                          U-GU-767-B CW (01/15)
                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.                Page 1 of 1




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000003
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 4 of 380. PageID #: 112




  Disclosure Statement                                                                           ZURICH

                                 It is our pleasure to present the enclosed policy to you
                                             for presentation to your customer.




  WE REQUIRE THAT YOU TRANSMIT THE ATTACHED/ENCLOSED DISCLOSURE STATEMENT TO THE CUSTOMER
                                       WITH THE POLICY.

    Once again, thank you for your interest, and we look forward to meeting your needs and those of your customers.




                                                                                                    U-GU-873-A CW (06/11)
                                                                                                               Page 1 of 1




CONFIDENTIAL                                                                                ZAIC_Henderson_00000004
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 5 of 380. PageID #: 113




  Disclosure Statement                                                                     ZURICH

                  NOTICE OF DISCLOSURE FOR AGENT & BROKER COMPENSATION


               If you want to learn more about the compensation Zurich pays agents and brokers visit:

                                  http://www.zurichnaproducercompensation .com

                                or call the following toll-free number: (866) 903-1192.



                     This Notice is provided on behalf of Zurich American Insurance Company

                                          and its underwriting subsidiaries.




                                                                                               1J-GU-874-A CW (06/11)
                                                                                                           Page 1 of 1




CONFIDENTIAL                                                                          ZAIC_Henderson_00000005
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 6 of 380. PageID #: 114



   COMMERCIAL INSURANCE
                                                                                                                     ZURICH
                                                                                               COMMON POLICY DECLARATIONS
   Policy Number   CPO 6220911-06                                          Renewal of Number     CPO 6220911-05
   Named Insured and Mailing Address                                    Producer and Mailing Address
   HYDE PARK RESTAURANT GROUP                                           THE FEDELI GROUP, INC.
   (SEE NAMED INSURED ENDT)                                             PO BOX 318003
   21945 CHAGRIN BLVD                                                   INDEPENDENCE OH 44131-8003
   BEACHWOOD OH 44122-5309

                                                   Producer Code      25216-000
   Policy Period: Coverage begins 11-12-2019 at 12:01 A.M.; Coverage ends 11-12-2020 at 12:01 A.M.
   The name insured is ❑ Individual         Partnership         ❑X Corporation
                             ❑ Other:
   This insurance is provided by one or more of the stock insurance companies which are members of the Zurich-American Insurance Group. The company that
   provides coverage is designated on each Coverage Part Common Declarations. The company or companies providing this insurance may be referred to in
   this policy as "The Company". we. us. or our. The address of the companies of the Zurich-American Insurance Group are provided on the next page.
     THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE(S):
   PROPERTY PORTFOLIO PROTECTION                                                                              PREMIUM     $     198,726.00
    issued by ZURICH AMERICAN INSURANCE COMPANY
   GE.NE'RAI. LIABILITY COVERAGE                                                                              PREM:I:UM   $     217,002.00
    issued by AMERICAN ZURICH INSURANCE COMPANY
   BUSINESS AUTOMOBILE                                                                                        PREMIUM     $      12,939.00
     issued by AMERICAN GUARANTEE AND I.,:(ABILITY INSURANCE COMPANY

   STATE FIRE MARSHALL REG ASSESS SURCHG                                                                                  $          117.40
   FL-DEPT OF REVENUE SURCHARGE                                                                                           $            4.00




     IMPORTANT NOTICE - PENNSYLVANIA
     YOUR POLICY PROVIDES COLLISION COVERAGE ON RENTAL VEHICLES. PLEASE REFER TO THE PORTION OF YOUR
     POLICY PROVIDING'COLLISION"COVERAGE FOR ANY LIMITATIONS IN COVERAGE THAT MAY APPLY.
     THIS PREMIUM MAY BE SUBJECT TO AUDIT.                                              TOTAL             $                   428, 667.00
     This premium does not include Taxes and Surcharges.                                      SEE INSTALLMENT SCHEDULE
     Taxes and Surcharges                                                               TOTAL     $           121.40
                                                                                              SEE INSTALLMENT SCHEDULE
     The Form(s) and Endorsement(s) made a part of this policy at the time of issue are listed on the SCHEDULE of
     FORMS and ENDORSEMENTS.
     Countersigned this                  day of
                                                                                                  Authorized Representative

    THESE DECLARAHONS TOGETHER WITH THE COMMON POLICY CONDITIONS, COVERAGE PART DECLARA nONS. COVERAGE PART FORM(S).
            FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY.

                                                                                                                              U-GU-D-310-A (01!93)
                                                                                                                                       Page 1 of 1



CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000006
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 7 of 380. PageID #: 115
                                                               Policy Number
                                                               CPO 6220911-06
                                SCHEDULE OF FORMS AND ENDORSEMENTS

                              Zurich American Insurance Company

Named Insured   HYDE PARK RESTAURANT GROUP                                   Effective Date: 11-12-19
                                                                               12:01 A.M., Standard Time
Agent Name      THE FEDELI GROUP, INC.                                       Agent No.   25216-000

COMMON POLICY FORMS AND ENDORSEMENTS
U-GU-630-D CW                01-15      DISCLOSURE OF INFO RELATING TO TRIA
U-GU-767-B CW                01-15      CAP ON LOSS FROM CERTIFIED ACTS OF TERR
U-GU-D-310-A                 01-93      COMMON POLICY DECLARATIONS
U-GU-619-A CW                10-02      SCHEDULE OF FORMS AND ENDORSEMENTS
U-GU-319-F                   01-09      IMPORTANT NOTICE - IN WITNESS CLAUSE
U-GU-621-A CW                10-02      SCHEDULE OF NAMED INSURED(S)
U-GU-406-B                   07-15      INSTALLMENT PREMIUM SCHEDULE
U-GU-618-A CW                10-02      SCHEDULE OF LOCATIONS
IL 00 17                     11-98      COMMON POLICY CONDITIONS
IL 00 21                     09-08      NUCLEAR ENERGY LIABILITY EXCLUSION ENDT
IL 02 44                     09-07      OHIO CHANGES-CANC & NONRENEWAL
U-GU-298-B CW                04-94      CANCELLATION BY US
IL 00 03                     09-08      CALCULATION OF PREMIUM
IL 01 12                     11-18      FL CHGS-MEDIATION/APPRL (CMML RES PROP)
U-GU-1191-A CW               03-15      SANCTIONS EXCLUSION ENDORSEMENT
PROPERTY PORTFOLIO PROTECTION FORMS AND ENDORSEMENTS
PPP-0001                     06-06      COMMERCIAL PROP CVG PART DECLARATIONS
PPP-0101                     04-19      COMMERCIAL PROP CVG PART GEN PROVISIONS
PPP-0102                     08-16      COMMERCIAL PROPERTY CONDITIONS
PPP-0103                     08-16      COMMERCIAL PROPERTY DEFINITIONS
PPP-0110                     08-16      REAL AND PERSONAL PROPERTY COVERAGE FORM
PPP-0111                     03-14      ADDITIONAL COVERAGES FORM
PPP-0112                     08-16      ACCOUNTS RECEIVABLE CVG (REVENUE LOSS)
PPP-0113                     04-09      CRIME COVERAGE FORM
PPP-0114                     08-16      FINE ARTS COVERAGE FORM
PPP-0115                     03-14      INSTALLATION & SERVICE PROPERTY CVG FORM
PPP-0116                     08-16      ORIGINAL INFORMATION PROPERTY CVG FORM
PPP-0117                     03-14      TRANSIT COVERAGE FORM
PPP-0130                     08-16      BUS INC COVG FORM (EXCL EXTRA EXPENSE)
PPP-0132                     08-16      EXTRA EXPENSE COVERAGE FORM
PPP-0209                     06-06      FLOOD EXCL -- AMENDED DEF SPECIFIC LOCS
PPP-0214                     06-06      MAXIMUM LOSS LIMIT
PPP-0226                     06-06      WIND & HAIL -- DD & TE DEDUCTIBLE
PPP-0302                     03-14      DEP PREM BI CVG -- UNSCHEDULED LOCS
PPP-0304                     08-16      EARTH MOVEMENT COVERAGE
PPP-0308                     06-06      ENABLING ENDORSEMENT
PPP-0310                     08-16      FLOOD COVERAGE
PPP-0320                     04-19      OFF-PREM SERVICE INTERRUPTION -- DD
PPP-0321                     04-19      OFF-PREM SERVICE INTERRUPTION--TE
PPP-0324                     06-06      WINE LEAKAGE COVERAGE
PPP-0333                     04-09      GUESTS PROPERTY COVERAGE
PPP-0334                     04-09      MON. ORDERS & COUNTERFEIT PAP. CURR. COV
PPP-0405                     03-11      HOSPITALITY AND LEISURE INDUSTRIES CVG
PPP-0502                     03-14      LOSS PAYABLE PROVISIONS
PPP-1091                     08-16      FLORIDA CHANGES
PPP-1341                     04-09      OHIO CHANGES
U-CP-693CW                   10-02      VALUATION - RESTAURANT WINE AND DISTILLE




   U-GU-619-A CW (10/02)



CONFIDENTIAL                                                            ZAIC_Henderson_00000007
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 8 of 380. PageID #: 116
                                                               Policy Number
                                                               CPO 6220911-06
                                SCHEDULE OF FORMS AND ENDORSEMENTS

                              Zurich American Insurance Company

Named Insured   HYDE PARK RESTAURANT GROUP                                   Effective Date: 11-12-19
                                                                               12:01 A.M., Standard Time
Agent Name      THE FEDELI GROUP, INC.                                       Agent No.   25216-000

GENERAL LIABILITY FORMS AND ENDORSEMENTS
U—GL-1387—B CW               05-10      NOTIFI TO OTHERS OF CANC OR NONRENEW
U—GL-1446—A CW               05-10      NOTIFICATION TO OTHERS OF CANCELLATION
U—GL-1517—B CW               04-13      RECORD OR DISTRB OF MATRL OR INFO EXCL
U—GL-849—B CW                08-04      EMPLOYEE BENEFITS LIABILITY —CLAIMS MADE
U —GL—D-1115—B CW            09-04      COMMERCIAL GL COVERAGE PART DECLARATIONS
U —GL-1113—A CW              10-02      COMM GENERAL LIABILITY COVERAGE SCHEDULE
U —GL—D-1036—B CW            09-04      LIQUOR LIABILITY COVERAGE PART DEC
U—GL—D-849—B CW              09-04      EMPLOYEE BENEFITS LIAB DEC — CLAIMS MADE
CG 00 01                     04-13      COMMERCIAL GENERAL LIABILITY COV FORM
CG 00 34                     12-07      LIQUOR LIABILITY COVERAGE FORM (CLAIMS)
UGL1171ACW                   07-03      FUNGI OR BACTERIA EXCLUSION
U—GL-1342—A CW               10-07      LEAD LIABILITY EXCLUSION
U—GL-1345—B CW               04-13      GL SUPPLEMENTAL COVERAGE ENDORSEMENT
U—GL-1352—B CW               04-13      GL SUPPLEMENTAL COVERAGE ENDT QUICK REF
U—GL-1178ACW                 07-03      ASBESTOS EXCLUSION ENDORSEMENT
CG 02 20                     03-12      FL CHANGES — CANCELLATION & NONRENEWAL
U—GL-274—C MU                05-06      STOP GAP EMPLOYERS LIABILITY COVERAGE
U —GL-274—C 1 CW             12-04      STOP GAP EMPLOYERS LIABILITY
UGL850ACW                    07-96      DEDUCTIBLE ENDORSEMENT CLAIMS —MADE
CG 20 18                     04-13      ADDL INSD—MORTGAGEE ASSIGNEE OR RECEIVER
CG 21 08                     05-14      EXCL—ACC/DISCL OF CONFI OR PERSONAL INFO
CG 21 44                     04-17      LIMIT OF COV TO DESIG PREM, PROJ OR OPER
CG 21 47                     12-07      EMPLOYMENT —RELATED PRACTICES EXCLUSION
CG 21 65                     12-04      TOTAL POLLUTION EXCL—WITH EXCEPTIONS
CG 24 07                     01-96      PROD/COMPLETED OPERATIONS HAZARD REDEFIN
CG 25 04                     05-09      DESIGNATED LOCATIONS GENERAL AGGREGATE
CG 26 22                     04-17      MI CHANGES — LIQUOR LIABILITY
AUTOMOBILE FORMS AND ENDORSEMENTS
U —CA-531—B                  02-08      NOTICE REGARDING TERRORISM PREMIUM
U —CA-548—A CW               10-06      SCHEDULE OF AUTO PHYSICAL DAMAGE DEDUCTI
U—CA—D-600—C                 04-14      BUSINESS AUTO DECLARATIONS
CA 00 01                     10-13      BUSINESS AUTO COVERAGE FORM
PA 02 09                     10-13      OH CHANGES — CANCELLATION AND NONRENEWAL
CA 21 33                     08-17      OH UM AND UIM — BI
CA 23 45                     11-16      PUBLIC LIVERY & ON—DEMAND DELIVRY EXCL
CA 31 17                     10-13      OH UM COVERAGE— PROPERTY DAMAGE
CA 99 37                     03-10      GARAGEKEEPERS COVERAGE
CA 99 37                     10-13      GARAGEKEEPERS COVERAGE
U—CA-424—F CW                04-14      COVERAGE EXTENSION ENDORSEMENT
CA 99 03                     10-13      AUTO MEDICAL PAYMENTS COVERAGE
CA 20 48                     10-13      DESIGNATED INSURED




   U-GU-619-A CW (10/02)



CONFIDENTIAL                                                            ZAIC_Henderson_00000008
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 9 of 380. PageID #: 117




                                                                                                          0
  Important Notice — In Witness Clause                                                                ZURICH

  In return for the payment of premium, and subject to the terms of this policy, coverage is provided as stated in this
  policy.
  IN WITNESS WHEREOF, this Company has executed and attested these presents and, where required by law, has
  caused this policy to be countersigned by its duly Authorized Representative(s).




              President                                                         Corporate Secretary


  QUESTIONS ABOUT YOUR INSURANCE? Your agent or broker is best equipped to provide information about your
  insurance. Should you require additional information or assistance in resolving a complaint, call or write to the following
  (please have your policy or claim number ready):
                                                   Zurich in North America
                                                  Customer Inquiry Center
                                                      1299 Zurich Way
                                             Schaumburg, Illinois 60196-1056
                                     1-800-382-2150 (Business Hours: 8am - 4pm [CT])
                                             Email: info.source@zurichna.com




                                                                                                             U-GU-319-F (01/09)
                                                                                                                     Page 1 of 1




CONFIDENTIAL                                                                                 ZAIC_Henderson_00000009
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 10 of 380. PageID #: 118
                                                                 Policy Number
                                                                 CPO 6220911-06
                                  SCHEDULE OF NAMED INSURED(S)

                ZURICH AMERICAN INSURANCE COMPANY

   Named Insured    HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                          12:01 A.M., Standard Time
   Agent Name      THE FEDELI GROUP, INC.                        Agent No.       25216-000


   HYDE PARK RESTAURANT GROUP
   HYDE PARK RESTAURANT SYSTEMS, INC.
   HENDERSON ROAD RESTAURANT SYSTEMS, INC. DBA HYDE PARK GRILLE
   COVENTRY RESTAURANT SYSTEMS, INC. DBA HYDE PARK CHOP HOUSE
   SAW—FOUR LTD. LLC
   SDH OF OHIO LIMITED LIABILITY COMPANY

   AKRON RESTAURANT SYSTEMS, INC. DBA HYDE PARK GRILL
   CHAGRIN FALLS DEVELOPMENT LLC DBA JEKYLL'S KITCHEN
   MONDO DEVELOPMENT LLC
   HUTCHINSON DEVELOPMENT LLC DBA HYDE PARK PRIME STEAKHOUSE
   PIC DEVELOPMENT LLC
   CHAGRIN RESTAURANTS LLC DBA HYDE PARK PRIME STEAK HOUSE

   JR PARK LLC DBA HYDE PARK PRIME STEAK HOUSE
   HP CAP LLC DBA HYDE PARK PRIME STEAK HOUSE
   NSHP, LLC DBA HYDE PARK PRIME STEAKHOUSE
   HPD RESTAURANT SYSTEMS INC. DBA HYDE PARK PRIME STEAKHOUSE
   457 HIGH STREET DEVELOPMENT LLC
   CHAGRIN BLVD. REAL ESTATE PROPERTIES LLC

   MORELAND HILLS TAVERN, LLC DBA ML TAVERN
   HENDERSON/FRANTZ PROPERTIES, LLC
   BELL STREET VENTURES, LLC
   CAP RESTAURANT DEVELOPMENT LLC
   JSTS INTERESTS, LLC; RHMJ INTERESTS, LLC
   ILLINOIS STREET HP DEVELOPMENT, LLC (OHIO)
   RJ MORELAND HILLS, LLC

   PAUL L. SEEGOTT LTD,       BETSY SEEGOTT
   NORTHVILLE DEVELOPMENT, LLC

  155 HUTCHINSON HOSPITALITY DEVELOPMENT, LLC
   U-GU-621-A CW(10/02)



CONFIDENTIAL                                                            ZAIC_Henderson_00000010
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 11 of 380. PageID #: 119
                                                                 Policy Number
                                                                 CPO 6220911-06
                                  SCHEDULE OF NAMED INSURED(S)

                ZURICH AMERICAN INSURANCE COMPANY

   Named Insured     HYDE PARK RESTAURANT GROUP                  Effective Date:      11-12-19
                                                                          12:01 A.M., Standard Time
   Agent Name        THE FEDELI GROUP, INC.                      Agent No.        25216-000



   SH HOTEL HOLDINGS, LLC
   TAMSAC LTD.




   U-GU-621-A CW (10/02)



CONFIDENTIAL                                                             ZAIC_Henderson_00000011
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 12 of 380. PageID #: 120




                                                                                                  ZURICH
                                                                                  INSTALLMENT PREMIUM SCHEDULE
  The total premium shown in the Declarations of this policy is made payable in installments, on the dates and in the amounts
  shown below.
  NAMED INURED                                                 POLICY NUMBER                       ENDORSEMENT NUMBER
  HYDE PARK RESTAURANT GROUP                                   CPO 6220 . :..


  PAYMENT           STANDARD                 TAXES                   TOTAL
  DUE               PREMIUM                  PREPAID                 PREMIUM
  -------           --------                 -------                 -------

  11/12/19      $     107,169.00        $         121.40         $    107,290.40
  02/12/20      $     107,166.00                                 $    107,166.00
  05/12/20      $     107, 1.66.00                               $    107,166.00
  08/12/20      $     107,166.00                                 $    107,166.00
  TOTAL         $     428,667.00        $         121.40         $    428,788.40




 Failure to pay the installment Premium by the Due Date shown shall constitute non-payment of premium for which we
 may cancel this policy.


                                                                                          U-GU-406-8 (07/15)



CONFIDENTIAL                                                                              ZAIC_Henderson_00000012
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 13 of 380. PageID #: 121
                                                                        Policy Number
                                                                        CPO 6220911-06
                                                SCHEDULE OF LOCATIONS
                              Zurich American Insurance Company

 Named Insured      HYDE PARK RESTAURANT GROUP                           Effective Date: 11-12-19
                                                                                 12:01 A.M., Standard Time
 Agent Name        THE FEDELI GROUP, INC.                                Agent No.      25216-000
Loc. Bldg.                     Designated Locations                                 Occupancy
No. No.                    (Address, City, State, Zip Code
 01     01     6300 CHAGRIN BLVD
               EACHWOOD, OH 44122


 01     02     6300 CHAGRIN BLVD
               EACHWOOD, OH 44122


 02     01     1945 CHAGRIN BLVD
               EACHWOOD, OH 44122


 03     01    1615 OLD HENDERSON RD
              UPPER ARLINGTON, OH 43220


 04     01    101 W PROSPECT AVE
               TE 123
               LEVELAND, OH 44115


 05     01     360 FRANTZ RD
               UBLIN, OH 43017


 06     01     073 MEDINA RD
               AIRLAWN, OH 44333


 0;     01     5 HUTCHINSON AVE
               OLUMBUS, OH 43235


 08     01     1 MAIN ST
                 STLAKE, OH 44145


 09     01     69 AND 591 N HIGH ST
               OLUMBUS, OH 43215


 10     01     47 N SHORE DR
               ITTSBURGH, PA 15212


 11     01     5SLEMONAVE
               ARASOTA, FL 34236


 12     01    100 N ATLANTIC AVE
               AYTONA BEACH, FL 32118




      U-GU-618-A CW (10/02)




CONFIDENTIAL                                                                        ZAIC_Henderson_00000013
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 14 of 380. PageID #: 122
                                                                        Policy Number
                                                                        CPO 6220911-06
                                                SCHEDULE OF LOCATIONS
                              Zurich American Insurance Company

  Named Insured     HYDE PARK RESTAURANT GROUP                           Effective Date: 11-12-19
                                                                                 12:01 A.M., Standard Time
  Agent Name        THE FEDELI GROUP, ?                                  Agent No.      25216-000
 Loc. Bldg.                    Designated Locations                                  Occupancy
 No. No.                   (Address, City, State, Zip Code)
 13     01    185 S OLD WOODWARD AVE
              185-201
               IRMINGHAM, MI 48009


 14     01     724 RAVENNA RD
               WINSBURG, OH 44087


 15     01    1352 W 6TH ST
               LEVELAND, OH 44113


 18     01     4105 CHAGRIN BLVD
              MORELAND HILLS, OH 44022


 27     01     4 N MAIN ST
               4-46
               HAGRIN FALLS, OH 44022


 24     01     168 RUPLE RD
               OUTH EUCLID, OH 44121


 25     01    170 N BRIDGE ST
               HILLICOTHE, OH 45601


 26    001     70 N HIGH ST
               OLUMBUS, OH 43215


 27     01    17 RIVER ST
               HAGRIN FALLS, OH 44022


 30     01    1920 NORTHWEST BLVD
               OLUMBUS, OH 43212


 31     01     1 N ILLINOIS ST
              INDIANAPOLIS, IN 46204


 32      01   17107 HAGGERTY RD
               ORTHVILLE, MI 48168


 33     )01    7 WEST ST
               HAGRIN FALLS, OH 44022



      U-GU-618-A CW (10/02)




CONFIDENTIAL                                                                        ZAIC_Henderson_00000014
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 15 of 380. PageID #: 123
                                                                       Policy Number
                                                                       CPO 6220911-06
                                               SCHEDULE OF LOCATIONS
                              Zurich American Insurance Company

 Named Insured      HYDE PARK RESTAURANT GROUP                          Effective Date: 11-12-19
                                                                                12:01 A.M., Standard Time
 Agent Name        THE FEDELI GROUP, INC.                               Agent No.      25216-000
Loc. Bldg.                     Designated Locations                                 Occupancy
No. No.                   (Address, City, State, Zip Code
 34     01     3625 COMMERCE PARK
               TE 205
               EACHWOOD, OH 44122


 36     01     360 FRANTZ RD
               UBLIN, OH 43017


 37     01    17 RIVER ST
               HAGRIN FALLS, OH 44022


 38     01     1945 CHAGRIN BLVD
               EACHWOOD, OH 44122


 39     01    1920 NORTHWEST BLVD
               OLUMBUS, OH 43212


 40     01    1615 OLD HENDERSON RD
              UPPER ARLINGTON, OH 43220


 41     01     695 95TH ST N
               T PETERSBURG, FL 33708


 42     01     00 N HIGH ST
               OLUMBUS, OH 43215




      U-GU-618-A CW (10/02)




CONFIDENTIAL                                                                       ZAIC_Henderson_00000015
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 16 of 380. PageID #: 124
                                                                                                                     IL 00 17 1198


                                         COMMON POLICY CONDITIONS

   All Coverage Parts included in this policy are subject to the following conditions.

   A. Cancellation                                                                 b. Give you reports on the conditions we find;
      1. The first Named Insured shown in the Declara-                                  and
         tions may cancel this policy by mailing or de-                            c. Recommend changes.
         livering to us advance written notice of cancel-                     2. We are not obligated to make any inspections,
         lation.                                                                   surveys, reports or recommendations and any
      2. We may cancel this policy by mailing or deliv-                            such actions we do undertake relate only to in-
         ering to the first Named Insured written notice                           surability and the premiums to be charged. We
         of cancellation at least:                                                 do not make safety inspections. We do not un-
         a. 10 days before the effective date of cancel-                           dertake to perform the duty of any person or
              lation if we cancel for nonpayment of pre-                           organization to provide for the health or safety
              mium; or                                                             of workers or the public. And we do not war-
                                                                                   rant that conditions:
         b. 30 days before the effective date of cancel-
              lation if we cancel for any other reason.                            a. Are safe or healthful; or
      3. We will mail or deliver our notice to the first                           b. Comply with laws, regulations, codes or
         Named Insured's last mailing address known to                                  standards.
         us.                                                                  3. Paragraphs 1. and 2. of this condition apply not
      4. Notice of cancellation will state the effective                           only to us, but also to any rating, advisory, rate
         date of cancellation. The policy period will end                          service or similar organization which makes in-
         on that date.                                                             surance inspections, surveys, reports or recom-
                                                                                   mendations.
      5. If this policy is cancelled, we will send the first
         Named Insured any premium refund due. If we                          4. Paragraph 2. of this condition does not apply to
         cancel, the refund will be pro rata. If the first                         any inspections, surveys, reports or recommen-
         Named Insured cancels, the refund may be less                             dations we may make relative to certification,
         than pro rata. The cancellation will be effective                         under state or municipal statutes, ordinances or
         even if we have not made or offered a refund.                             regulations, of boilers, pressure vessels or ele-
                                                                                   vators.
      6. If notice is mailed, proof of mailing will be suf-
         ficient proof of notice.                                          E. Premium
   B. Changes                                                                 The first Named Insured shown in the Declarations:
      This policy contains all the agreements between                         1. Is responsible for the payment of all premiums;
      you and us concerning the insurance afforded. The                            and
      first Named Insured shown in the Declarations is                        2. Will he the payee for any return premiums we
      authorized to make changes in the terms of this                              pay.
      policy with our consent. This policy's terms can be                  F. Transfer Of Your Rights And Duties Under This
      amended or waived only by endorsement issued by                         Policy
      us and made a part of this policy.
                                                                              Your rights and duties under this policy may not he
   C. Examination Of Your Books And Records                                   transferred without our written consent except in
      We may examine and audit your books and records                         the case of death of an individual named insured.
      as they relate to this policy at any time during the                    If you die, your rights and duties will be transferred
      policy period and up to three years afterward.                          to your legal representative but only while acting
   D. Inspections And Surveys                                                 within the scope of duties as your legal representa-
      1. We have the right to:                                                tive. Until your legal representative is appointed,
                                                                              anyone having proper temporary custody of your
           a. Make inspections and surveys at any time;                       property will have your rights and duties but only
                                                                              with respect to that property.




   IL 00 17 1198                          Copyright, Insurance Services Office, Inc., 1998                        Page I of 1     0




CONFIDENTIAL                                                                                        ZAIC_Henderson_00000016
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 17 of 380. PageID #: 125



                                                                                                          IL 00210908

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     NUCLEAR ENERGY LIABILITY EXCLUSION
                               ENDORSEMENT
                                                        (Broad Form)

    This endorsement modifies insurance provided under the following:

       COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       FARM COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       UNDERGROUND STORAGE TANK POLICY

    1. The insurance does not apply:                                C. Under any Liability Coverage, to "bodily injury"
       A. Under any Liability Coverage, to "bodily injury"             or "property damage" resulting from "hazardous
          or "property damage":                                        properties" of "nuclear material", if:
         (1) With respect to which an "insured" under                  (1) The "nuclear material" (a) is at any "nuclear
              the policy is also an insured under a nu-                    facility" owned by, or operated by or on be-
              clear energy liability policy issued by Nu-                  half of, an "insured" or (b) has been dis-
              clear Energy Liability Insurance Association,                charged or dispersed therefrom;
              Mutual Atomic Energy Liability Underwrit-                (2) The "nuclear material" is contained in "spent
              ers, Nuclear Insurance Association of Can-                   fuel" or "waste" at any time possessed, han-
              ada or any of their successors, or would be                  dled, used, processed, stored, transported
              an insured under any such policy but for its                 or disposed of, by or on behalf of an "in-
              termination upon exhaustion of its limit of li-              sured"; or
              ability; or                                              (3) The "bodily injury" or "property damage"
         (2) Resulting from the "hazardous properties"                     arises out of the furnishing by an "insured"
              of "nuclear material" and with respect to                    of services, materials, parts or equipment in
              which (a) any person or organization is re-                  connection with the planning, construction,
              quired to maintain financial protection pur-                 maintenance, operation or use of any "nu-
              suant to the Atomic Energy Act of 1954, or                   clear facility", but if such facility is located
              any law amendatory thereof, or (b) the "in-                  within the United States of America, its terri-
              sured" is, or had this policy not been issued                tories or possessions or Canada, this ex-
              would be, entitled to indemnity from the                     clusion (3) applies only to "property dam-
              United States of America, or any agency                      age" to such "nuclear facility" and any
              thereof, under any agreement entered into                    property thereat.
              by the United States of America, or any            2. As used in this endorsement:
              agency thereof, with any person or organi-
              zation.                                               "Hazardous properties" includes radioactive, toxic
                                                                    or explosive properties.
       B. Under any Medical Payments coverage, to
          expenses incurred with respect to "bodily in-             "Nuclear material" means "source material", "special
          jury" resulting from the "hazardous properties"           nuclear material" or "by-product material".
          of "nuclear material" and arising out of the op-
          eration of a "nuclear facility" by any person or
          organization.



    IL 00 21 09 08                               O ISO Properties, Inc., 2007                                 Page 1 of 2     ❑




CONFIDENTIAL                                                                                 ZAIC_Henderson_00000017
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 18 of 380. PageID #: 126


      "Source material", "special nuclear material", and            (c) Any equipment or device used for the proc-
      "by-product material" have the meanings given                     essing, fabricating or alloying of "special
      them in the Atomic Energy Act of 1954 or in any                   nuclear material" if at any time the total
      law amendatory thereof.                                           amount of such material in the custody of
      "Spent fuel" means any fuel element or fuel com-                  the "insured" at the premises where such
      ponent, solid or liquid, which has been used or                   equipment or device is located consists of
      exposed to radiation in a "nuclear reactor".                      or contains more than 25 grams of pluto-
                                                                        nium or uranium 233 or any combination
      "Waste" means any waste material (a) containing                   thereof, or more than 250 grams of uranium
      "by-product material" other than the tail ings or                 235;
      wastes produced by the extraction or concentra-
      tion of uranium or thorium from any ore processed             (d) Any structure, basin, excavation, premises
      primarily for its "source material" content, and (b)              or place prepared or used for the storage or
      resulting from the operation by any person or or-                 disposal of "waste";
      ganization of any "nuclear faci lity" included under       and includes the site on which any of the forego-
      the first two paragraphs of the definition of "nu-         ing is located, all operations conducted on such
      clear facility".                                           site and all premises used for such operations.
      "Nuclear facility" means:                                  "Nuclear reactor" means any apparatus designed
         (a) Any "nuclear reactor";                              or used to sustain nuclear fission in a self-
                                                                 supporting chain reaction or to contain a critical
         (b) Any equipment or device designed or used            mass of fissionable material.
              for (1) separating the isotopes of uranium
              or plutonium, (2) processing or utilizing          "Property damage" includes all forms of radioactive
              "spent fuel", or (3) handling, processing or       contamination of property.
              packaging 'waste";




                                              O ISO Properties, Inc., 2007




CONFIDENTIAL                                                                            ZAIC_Henderson_00000018
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 19 of 380. PageID #: 127



                                                                                                         IL 02 44 09 07

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      OHIO CHANGES - CANCELLATION AND NONRENEWAL
    This endorsement modifies insurance provided under the following:

       CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
       COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
       COMMERCIAL PROPERTY COVERAGE PART
       CRIME AND FIDELITY COVERAGE PART
       EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
       EQUIPMENT BREAKDOWN COVERAGE PART
       FARM COVERAGE PART
       FARM UMBRELLA LIABILITY POLICY
       LIQUOR LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

    A. With respect to a policy which has been in effect              e. Loss of applicable reinsurance or a sub-
       for more than 90 days, or is a renewal of a policy                 stantial decrease in applicable reinsurance,
       we issued, the Cancellation Common Policy Con-                      if the Superintendent has determined that
       dition is replaced by the following:                                reasonable efforts have been made to pre-
       1. The first Named Insured shown in the Declara-                    vent the loss of, or substantial decrease in,
          tions may cancel this policy by mailing or deliv-                the applicable reinsurance, or to obtain re-
          ering to us advance written notice of cancella-                  placement coverage;
          tion.                                                        f. Failure of an insured to correct material vio-
       2. We may cancel this policy only for one or more                   lations of safety codes or to comply with
          of the following reasons, except as provided in                  reasonable written loss control recommen-
          Paragraph 6. below:                                             dations; or
          a. Nonpayment of premium;                                   g. A determination by the Superintendent of
                                                                          Insurance that the continuation of the policy
          b. Discovery of fraud or material misrepresen-                  would create a condition that would be haz-
              tation in the procurement of the insurance                  ardous to the policyholders or the public.
              or with respect to any claims submitted
              thereunder;                                          3. We will mail written notice of cancellation to the
                                                                      first Named Insured, and agent if any, at the
          c. Discovery of a moral hazard or willful or                last mailing addresses known to us. Proof of
              reckless acts or omissions on your part                 mailing will be sufficient proof of notice.
              which increases any hazard insured
              against;                                             4. We will mail the notice of cancellation at least:
          d. The occurrence of a change in the individ-               a. 10 days before the effective date of cancella-
              ual risk which substantially increases any                   tion, if we cancel for nonpayment of pre-
              hazard insured against after the insurance                   mium; or
              coverage has been issued or renewed ex-                 b. 30 days before the effective date of cancella-
              cept to the extent the insurer could rea-                    tion, if we cancel for a reason stated in 2.b.
              sonably have foreseen the change or con-                     through 2.g. above.
              templated the risk in writing the contract;




    IL 02 4409 07                              © ISO Properties, Inc., 2006                                 Page 1 of 2     ❑



CONFIDENTIAL                                                                                ZAIC_Henderson_00000019
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 20 of 380. PageID #: 128


       5. The notice of cancellation will:                       C. Common Policy Conditions
          a. State the effective date of cancellation. The          1. Paragraph A.2.a. of the Businessowners Com-
              policy period will end on that date.                     mon Policy Conditions is deleted.
          b. Contain the date of the notice and the pol-            2. Paragraph E.2. of the Cancellation Common
              icy number, and will state the reason for                Policy Condition in the Standard Property Pol-
              cancellation.                                            icy is deleted. Paragraph E.2. is replaced by the
       6. Policies written for a term of more than one                 following (unless Item A. of this endorsement
          year or on a continuous basis may be can-                    applies):
          celled by us for any reason at an anniversary                We may cancel this policy by mailing or deliver-
          date, upon 30 days' written notice of cancella-              ing to the first Named Insured written notice of
          tion.                                                        cancellation at least:
       7. If this policy is cancelled, we will send the first          a. 10 days before the effective date of cancella-
          Named Insured any premium refund due. If we                      tion, if we cancel for nonpayment of pre-
          cancel, the refund will be pro rata. If the first                mium; or
          Named Insured cancels, the refund may be less                b. 30 days before the effective date, if we can-
          than pro rata. The cancellation will be effective               cel for any other reason.
          even if we have not made or offered a refund.
    B. The following is added to the Common Policy
       Conditions and supersedes any provisions to the
       contrary:
       NONRENEWAL
       1. If we elect not to renew this policy, we will mail
          written notice of nonrenewal to the first Named
          Insured, and agent if any, at the last mailing
          addresses known to us. The notice will contain
          the date of the notice and the policy number,
          and will state the expiration date of the policy.
       2. We will mail the notice of nonrenewal at least 30
          days before the expiration date of the policy.
       3. Proof of mailing will be sufficient proof of no-
          tice.




    Page 2 of 2                                  O ISO Properties, Inc., 2006                            IL02440907        ❑



CONFIDENTIAL                                                                                ZAIC_Henderson_00000020
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 21 of 380. PageID #: 129



  COMMERCIAL INSURANCE
                                                                                                       CANCELLATION BY US

                                    This endorsement changes the policy. Please read it carefully.
  This endorsement modifies insurance provided by the following:
  BOILER AND MACHINERY COVERAGE FORM
  BUSINESS AUTO COVERAGE FORM
  COMMERCIAL CRIME COVERAGE FORM
  COMMERCIAL GENERAL LIABILITY COVERAGE FORM
  COMMERCIAL INLAND MARINE COVERAGE FORM
  COMMERCIAL PROPERTY COVERAGE FORM
  FARM COVERAGE FORM
  GARAGE COVERAGE FORM
  LIQUOR LIABILITY COVERAGE FORM
  MOTOR CARRIER COVERAGE FORM
  POLLUTION LIABILITY COVERAGE FORM
  PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
  TRUCKERS COVERAGE FORM
                                                            SCHEDULE

  Number of Days' Notice: 90

  (If no entry appears above, information required to complete this Schedule will be shown in the Declarations as applicable to
  this endorsement.)

  For any statutorily permitted reason other than nonpayment of premium, the number of days required for notice of cancellation,
  as provided in paragraph 2, of either the CANCELLATION Common Policy Condition or as amended by an applicable state
  cancellation endorsement, is increased to the number of days shown in the Schedule above.




                                                                                                         U-GU-298-B CW (4/94)
                                                                                                                    Page Iof1

CONFIDENTIAL                                                                                      ZAIC_Henderson_00000021
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 22 of 380. PageID #: 130



                                                                                     IL 00 03 09 08

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               CALCULATION OF PREMIUM
    This endorsement modifies insurance provided under the following:

       CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
       COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       COMMERCIAL INLAND MARINE COVERAGE PART
       COMMERCIAL PROPERTY COVERAGE PART
       CRIME AND FIDELITY COVERAGE PART
       EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
       EQUIPMENT BREAKDOWN COVERAGE PART
       FARM COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART

    The following is added:
    The premium shown in the Declarations was com-
    puted based on rates in effect at the time the policy
    was issued. On each renewal, continuation, or anni-
    versary of the effective date of this policy, we will
    compute the premium in accordance with our rates
    and rules then in effect.




    IL 00 03 09 08                            O ISO Properties, Inc., 2007              Page 1 of 1   ❑




CONFIDENTIAL                                                                 ZAIC_Henderson_00000022
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 23 of 380. PageID #: 131



                                                                                                       IL 01 12 11 18

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           FLORIDA CHANGES - MEDIATION OR APPRAISAL
              (COMMERCIAL RESIDENTIAL PROPERTY)
    This endorsement modifies insurance provided under the following:

       BUILDERS RISK COVERAGE FORM (COMMERCIAL PROPERTY COVERAGE PART)
       BUILDING AND PERSONAL PROPERTY COVERAGE FORM
       CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
       CONDOMINIUM ASSOCIATION COVERAGE FORM
       CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
       MORTGAGEHOLDERS ERRORS AND OMISSIONS COVERAGE FORM
       STANDARD PROPERTY POLICY


    With respect to a loss to commercial residential              We will pay the cost of conducting the mediation
    property, the following replaces the Appraisal                conference. However, if:
    Condition:                                                    1. The first Named Insured fails to appear at the
    Mediation Or Appraisal                                           mediation conference and the first Named
    A. If we and either the first Named Insured or a third           Insured wishes to schedule a new conference
       party who is an assignee of benefits under the                after failing to appear, then the new conference
       policy are engaged in a dispute regarding a claim,            will be scheduled only upon payment by the
       either the first Named Insured, the third-party               first Named Insured of a sum equal to the fees
       assignee or we may request a mediation of the                 we paid for the mediation conference at which
       loss in accordance with the rules established by              the first Named Insured failed to appear. This
       the Florida Department of Financial Services.                 sum will then be applied to the cost of the
       However, we are not required to participate in any            rescheduled mediation conference, and we will
       mediation          requested          by          a           pay the balance, if any, of the cost of
       third-party assignee. The loss amount must be                 conducting       the   rescheduled     mediation
       $500 or more, prior to application of the                     conference; or
       deductible; or there must be a difference of $500          2. We fail to appear at a mediation conference
       or more between the loss settlement amount we                 without good cause, we will pay the actual
       offer and the loss settlement amount that the first           cash expenses the first Named Insured incurs
       Named Insured requests. If the dispute is                     in attending the mediation conference and also
       mediated, the settlement in the course of                     pay the total cost of the rescheduled mediation
       mediation is binding only if both parties agree, in           conference.
       writing, on a settlement, and the first Named           B. If we and you disagree on the value of the
       Insured has not rescinded the settlement within            property or the amount of loss, either may request
       three business days after reaching settlement. The         an appraisal of the loss, in writing. In this event,
       first Named Insured may not rescind the                    each party will select a competent and impartial
       settlement after cashing or depositing the                 appraiser. The two appraisers will select an
       settlement check or draft we provided to the first         umpire. If they cannot agree, either may request
       Named Insured.                                             that selection be made by a judge of a court
                                                                  having jurisdiction. The appraisers will state
                                                                  separately the value of the property and amount of
                                                                  loss. If they fail to agree, they will submit their
                                                                  differences to the umpire. A decision agreed to by
                                                                  any two will be binding. Each party will:
                                                                  1. Pay its chosen appraiser; and




    IL 01 12 11 18                       © Insurance Services Office, Inc., 2018                         Page 1 of 2




CONFIDENTIAL                                                                              ZAIC_Henderson_00000023
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 24 of 380. PageID #: 132



       2. Bear the other expenses of the appraisal and
          umpire equally.
       If there is an appraisal, we will sti ll retain our right
       to deny the claim.
       However, only with respect to disagreements
       between us and the first Named Insured, the first
       Named Insured is not required to submit to, or
       participate in, any appraisal of the loss as a
       precondition to action against us for failure to pay
       the loss, if we:
       1. Requested mediation and either we or the first
          Named Insured rejected the mediation result;
          or
       2. Failed to notify the first Named Insured of the
          first Named Insured's right to participate in the
          mediation program.




    Page 2 of 2                              © Insurance Services Office, Inc., 2018           IL 01 12 11 18




CONFIDENTIAL                                                                           ZAIC_Henderson_00000024
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 25 of 380. PageID #: 133




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

     The following exclusion is added to the policy to which it is attached and supersedes any existing sanctions
     language in the policy, whether included in an Exclusion Section or otherwise:
     SANCTIONS EXCLUSION
     Notwithstanding any other terms under this policy, we shall not provide coverage nor will we make any
     payments or provide any service or benefit to any insured, beneficiary, or third party who may have any rights
     under this policy to the extent that such cover, payment, service, benefit, or any business or activity of the
     insured would violate any applicable trade or economic sanctions law or regulation.

     The term policy may be comprised of common policy terms and conditions, the declarations, notices, schedule,
     coverage parts, insuring agreement, application, enrollment form, and endorsements or riders, if any, for each
     coverage provided. Policy may also be referred to as contract or agreement.

     We may be referred to as insurer, underwriter, we, us, and our, or as otherwise defined in the policy, and shall
     mean the company providing the coverage.

     Insured may be referred to as policyholder, named insured, covered person, additional insured or claimant, or
     as otherwise defined in the policy, and shall mean the party, person or entity having defined rights under the
     policy.

     These definitions may be found in various parts of the policy and any applicable riders or endorsements.

     ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED




                                                                                                 U-GU-1191-A CW (03/15)
                                                                                                              Page 1 of 1




CONFIDENTIAL                                                                                ZAIC_Henderson_00000025
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 26 of 380. PageID #: 134


                                                                                                           o      o.


  Notice to Indiana Policyholders                                                                      ZURICH
  Regarding Filing Complaints with the Department of Insurance


  Questions regarding your policy or coverage should be directed to:

                                                Customer Inquiry Center
                                                Zurich North America
                                                1299 Zurich Way
                                                Schaumburg, IL 60196
                                                800-382-2150


  If you (a) need the assistance of the governmental agency that regulates insurance; or (b) have a complaint you have been
  unable to resolve with your insurer you may contact the Department of Insurance by mail, telephone or email :


                                             State of Indiana Department of Insurance
                                             Consumer Services Division
                                             311 West Washington Street, Suite 300
                                             Indianapolis, Indiana 46204

                                              Consumer Hotline: (800) 622-4461;(317) 232-2395

                                              Complaints can be filed electronically at www.in.gov/idoi.




                                                                                                               U-GU-102-C (09/09)
                                                                                                                      Page 1 of 1




CONFIDENTIAL                                                                                 ZAIC_Henderson_00000026
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 27 of 380. PageID #: 135


                                                                                                           o      o.


                                                                                                      ZURICH
  Important Notice to Florida Policyholders



  In the event you need to contact someone about this policy, for any reason, please contact your agent.
  If you have additional questions, you may contact the Zurich U.S. office at the following address and
  telephone number:

                                                Customer Inquiry Center
                                                Zurich North America
                                                1299 Zurich Way
                                                Schaumburg, IL 60196
                                                800-382-2150


  If you have been unable to contact or obtain satisfaction from your agent or company, you may contact the Florida Office
  of Insurance Regulation at:

                                                Office of Insurance Regulation
                                                200 East Gaines Street
                                                Tallahassee, Florida 32399
                                                850-413-3140


  ATTACH THIS NOTICE TO YOUR POLICY:
  This notice is for information only and does not become a part or condition of the attached document.




                                                                                                               U-GU-395-D (07/09)
                                                                                                                      Page 1 of 1




CONFIDENTIAL                                                                                ZAIC_Henderson_00000027
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 28 of 380. PageID #: 136


                                                                               9)
                                                                         ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:         CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         1                     PREMISES ADDRESS
                                            26300 CHAGRIN BLVD
                                            BEACHWOOD, OH 44122



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $    1,000,000
   FLOOD (SCHEDULE I)                       $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--      $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $      100,000
   FLOOD                                    $      100,000




   PPP-0001 (06 06)                                                                        I




CONFIDENTIAL                                                           ZAIC_Henderson_00000028
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 29 of 380. PageID #: 137


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:         CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         1                       PREMISES ADDRESS
                                              26300 CHAGRIN BLVD
                                              BEACHWOOD, OH 44122




   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   LOSS PAYEE: (LOSS PAYABLE)

   MOBILE MINI, INC.
   4646 E. VAN BUREN ST. STE 400
   PHOENIX, AZ 85008


   THE HUNTINGTON NATIONAL BANK
   HUNTINGTON CENTER, 41 SOUTH HIGH STREET (HC0820)
   COLUMBUS, OH 43215




   PPP-0001 (06 06)                                                                          2



CONFIDENTIAL                                                             ZAIC_Henderson_00000029
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 30 of 380. PageID #: 138


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:         CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         2                     PREMISES ADDRESS
                                            21945 CHAGRIN BLVD
                                            BEACHWOOD, OH 44122



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        NOT COVERED
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $                                  1,000,000
   FLOOD (SCHEDULE I)                       $                                  1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--      $                                    100,000
    BUSINESS INCOME


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $                                    100,000
   FLOOD                                    $                                    100,000




   PPP-0001 (06 06)                                                                         9



CONFIDENTIAL                                                            ZAIC_Henderson_00000030
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 31 of 380. PageID #: 139


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:         CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         3                       PREMISES ADDRESS
                                              1615 OLD HENDERSON RD
                                              UPPER ARLINGTON, OH 43220



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                           4



CONFIDENTIAL                                                              ZAIC_Henderson_00000031
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 32 of 380. PageID #: 140


                                                                                 9)
                                                                            ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:         CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         4                       PREMISES ADDRESS
                                              101 W PROSPECT AVE STE 123
                                              CLEVELAND ,OH 44115



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                            il



CONFIDENTIAL                                                               ZAIC_Henderson_00000032
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 33 of 380. PageID #: 141


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:         CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         5                       PREMISES ADDRESS
                                              6360 FRANTZ RD
                                              DUBLIN, OH 43017



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                          6



CONFIDENTIAL                                                             ZAIC_Henderson_00000033
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 34 of 380. PageID #: 142


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:         CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         6                       PREMISES ADDRESS
                                              4073 MEDINA RD
                                              FAIRLAWN , OH 44333



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   LOSS PAYEE: (LOSS PAYABLE)

   THE HUNTINGTON NATIONAL BANK
   HUNTINGTON CENTER, 41 SOUTH HIGH STREET (HC0820)
   COLUMBUS, OH 43215




   PPP-0001 (06 06)                                                                          7



CONFIDENTIAL                                                             ZAIC_Henderson_00000034
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 35 of 380. PageID #: 143


                                                                                 0
                                                                            ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:         CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         8                       PREMISES ADDRESS
                                              21 MAIN ST
                                              WESTLAKE, OH 44145



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                          8



CONFIDENTIAL                                                             ZAIC_Henderson_00000035
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 36 of 380. PageID #: 144


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:         CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         9                       PREMISES ADDRESS
                                              569 AND 591 N HIGH ST
                                              COLUMBUS, OH 43215



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                          9



CONFIDENTIAL                                                             ZAIC_Henderson_00000036
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 37 of 380. PageID #: 145


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         10                      PREMISES ADDRESS
                                              247 N SHORE DR
                                              PITTSBURGH , PA 15212



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     500,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                         10



CONFIDENTIAL                                                             ZAIC_Henderson_00000037
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 38 of 380. PageID #: 146


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         11                      PREMISES ADDRESS
                                              35 S LEMON AVE
                                              SARASOTA, FL 34236



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 F-11IT,X11PI l

   EARTH MOVEMENT                             $          100,000
   FLOOD                                      $          500,000
   WIND AND HAIL--DIRECT DAMAGE               $          250,000
    AND TIME ELEMENT


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                         11



CONFIDENTIAL                                                             ZAIC_Henderson_00000038
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 39 of 380. PageID #: 147


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         12                      PREMISES ADDRESS
                                              100 N ATLANTIC AVE
                                              DAYTONA BEACH ,FL 32118



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 F-11IT,X11PI l

   EARTH MOVEMENT                             $          100,000
   FLOOD                                      $          500,000
   WIND AND HAIL--DIRECT DAMAGE               $          250,000
    AND TIME ELEMENT


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                         12



CONFIDENTIAL                                                             ZAIC_Henderson_00000039
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 40 of 380. PageID #: 148


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         13                      PREMISES ADDRESS
                                              185-201 S OLD WOODWARD AVE
                                              BIRMINGHAM , MI 48009



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                         13



CONFIDENTIAL                                                             ZAIC_Henderson_00000040
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 41 of 380. PageID #: 149


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         14                    PREMISES ADDRESS
                                            9724 RAVENNA RD
                                            TWINSBURG , OH 44087



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                             NOT COVERED
   PERSONAL PROPERTY                         NOT COVERED


   BUSINESS INCOME                           INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)               $                                    50,000
   FLOOD (SCHEDULE I)                        $                                    50,000
   OFF-PREMISES SERVICE INTERRUPTION--       $                                   100,000
    BUSINESS INCOME


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $                                    100,000
   FLOOD                                    $                                    100,000




   LOSS PAYEE: (LOSS PAYABLE)

   THE HUNTINGTON NATIONAL BANK
   HUNTINGTON CENTER, 41 SOUTH HIGH STREET (HC0820)
   COLUMBUS, OH 43215




   PPP-0001 (06 06)                                                                        14



CONFIDENTIAL                                                            ZAIC_Henderson_00000041
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 42 of 380. PageID #: 150


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         15                    PREMISES ADDRESS
                                            1352 W 6TH ST
                                            CLEVELAND , OH 44113



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                             NOT COVERED
   PERSONAL PROPERTY                         NOT COVERED


   BUSINESS INCOME                           INCLUDED IN BLANKET LIMIT OF INSURANCE
   OFF-PREMISES SERVICE INTERRUPTION--        NOT COVERED
    DIRECT DAMAGE
   OFF-PREMISES SERVICE INTERRUPTION--
    BUSINESS INCOME




   PPP-0001 (06 06)                                                                       15



CONFIDENTIAL                                                           ZAIC_Henderson_00000042
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 43 of 380. PageID #: 151


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         18                      PREMISES ADDRESS
                                              34105 CHAGRIN BLVD
                                              MORELAND HILLS, OH 44022



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                         16



CONFIDENTIAL                                                             ZAIC_Henderson_00000043
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 44 of 380. PageID #: 152


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         21                    PREMISES ADDRESS
                                            44-46 N MAIN ST
                                            CHAGRIN FALLS , OH 44022



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        NOT COVERED
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $                                  1,000,000
   FLOOD (SCHEDULE I)                       $                                  1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--      $                                    100,000
    BUSINESS INCOME


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $                                    100,000
   FLOOD                                    $                                    100,000




   PPP-0001 (06 06)                                                                        17



CONFIDENTIAL                                                            ZAIC_Henderson_00000044
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 45 of 380. PageID #: 153


                                                                               9)
                                                                         ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         24                    PREMISES ADDRESS
                                            4168 RUPLE RD
                                            SOUTH EUCLID, OH 44121



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $     237,000
   FLOOD (SCHEDULE I)                       $     237,000
   EXPEDITING EXPENSE                       $      25,000
   OFF-PREMISES SERVICE INTERRUPTION--      $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $      100,000
   FLOOD                                    $      100,000




   PPP-0001 (06 06)                                                                       18




CONFIDENTIAL                                                           ZAIC_Henderson_00000045
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 46 of 380. PageID #: 154


                                                                               9)
                                                                         ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         25                    PREMISES ADDRESS
                                            170 N BRIDGE ST
                                            CHILLICOTHE, OH 45601



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        NOT COVERED
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $     977,000
   FLOOD (SCHEDULE I)                       $     977,000
   OFF-PREMISES SERVICE INTERRUPTION--       NOT COVERED
    DIRECT DAMAGE
   OFF-PREMISES SERVICE INTERRUPTION--      $      100,000
    BUSINESS INCOME


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $      100,000
   FLOOD                                    $      100,000




   MORTGAGE HOLDER:

   TALMER BANK AND TRUST, ISAOA
   P 0 BOX 2568
   COPPELL, TX 75019




   PPP-0001 (06 06)                                                                       19




CONFIDENTIAL                                                           ZAIC_Henderson_00000046
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 47 of 380. PageID #: 155




                                                                         ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         25                    PREMISES ADDRESS
                                            170 N BRIDGE ST
                                            CHILLICOTHE , OH 45601




   LOSS PAYEE: (LOSS PAYABLE)

   TALMER BANK AND TRUST, ISAOA
   P 0 BOX 2568
   COPPELL, TX 75019




   PPP-0001 (06 06)                                                                       20



CONFIDENTIAL                                                           ZAIC_Henderson_00000047
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 48 of 380. PageID #: 156


                                                                                 9)
                                                                            ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         26                      PREMISES ADDRESS
                                              570 N HIGH ST
                                              COLUMBUS, OH 43215



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              NOT COVERED
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $                                  1,000,000
   FLOOD (SCHEDULE I)                         $                                  1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $                                    100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $                                    100,000
   FLOOD                                      $                                    100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                          21



CONFIDENTIAL                                                              ZAIC_Henderson_00000048
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 49 of 380. PageID #: 157


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         27                      PREMISES ADDRESS
                                              17 RIVER ST
                                              CHAGRIN FALLS , OH 44022



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME



   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   MORTGAGE HOLDER:

   LIBERTY BANK, NA, ISAOA
   25201 CHAGRIN BLVD. SUITE 120
   BEACHWOOD, OH 44122



   PPP-0001 (06 06)                                                                         22



CONFIDENTIAL                                                             ZAIC_Henderson_00000049
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 50 of 380. PageID #: 158




                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         30                    PREMISES ADDRESS
                                            1920 NORTHWEST BLVD
                                            COLUMBUS, OH 43212



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                          NOT COVERED
   EARTH MOVEMENT (SCHEDULE A)              $                                    15,000
   OFF-PREMISES SERVICE INTERRUPTION—       $                                   100,000
    BUSINESS INCOME


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $                                   100,000




   PPP-0001 (06 06)                                                                       23



CONFIDENTIAL                                                           ZAIC_Henderson_00000050
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 51 of 380. PageID #: 159


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         31                      PREMISES ADDRESS
                                              51 N ILLINOIS ST
                                              INDIANAPOLIS, IN 46204



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   LOSS PAYEE: (LOSS PAYABLE)

   DELAGE FINANCIAL SERVICES, INC, ISAOA
   PO BOX 5000
   JOHNSTON, IA 50131




   PPP-0001 (06 06)                                                                         24



CONFIDENTIAL                                                             ZAIC_Henderson_00000051
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 52 of 380. PageID #: 160


                                                                                 9)
                                                                           ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         32                      PREMISES ADDRESS
                                              17107 HAGGERTY RD
                                              NORTHVILLE, MI 48168



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $    1,000,000
   FLOOD (SCHEDULE I)                         $    1,000,000
   EXPEDITING EXPENSE                         $      25,000
   OFF-PREMISES SERVICE INTERRUPTION--        $     100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $     100,000
   FLOOD                                      $     100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                         25




CONFIDENTIAL                                                             ZAIC_Henderson_00000052
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 53 of 380. PageID #: 161


                                                                                 9)
                                                                            ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                             POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                 From: 11/12/2019 To: 11/12/2020
                                              12:01 A.M. STANDARD TIME AT YOUR
                                              MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         33                      PREMISES ADDRESS
                                              87 WEST ST
                                              CHAGRIN FALLS , OH 44022



   COVERAGE                                   LIMIT OF INSURANCE

   REAL PROPERTY                              NOT COVERED
   PERSONAL PROPERTY                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)                $                                  1,000,000
   FLOOD (SCHEDULE I)                         $                                  1,000,000
   OFF-PREMISES SERVICE INTERRUPTION--        $                                    100,000
    BUSINESS INCOME


   DEDUCTIBLE                                 AMOUNT

   EARTH MOVEMENT                             $                                    100,000
   FLOOD                                      $                                    100,000


   SPECIAL CONDITIONS

   LIQUOR, WINE & SPIRITS DEDUCTIBLE $1,000




   PPP-0001 (06 06)                                                                          26



CONFIDENTIAL                                                              ZAIC_Henderson_00000053
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 54 of 380. PageID #: 162


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         34                    PREMISES ADDRESS
                                            23625 COMMERCE PARK STE 205
                                            BEACHWOOD, OH 44122



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            NOT COVERED
   PERSONAL PROPERTY                        NOT COVERED
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $                                    1,000
   FLOOD (SCHEDULE I)                       $                                    1,000




   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $                                   100,000
   FLOOD                                    $                                   100,000




   PPP-0001 (06 06)                                                                       27




CONFIDENTIAL                                                           ZAIC_Henderson_00000054
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 55 of 380. PageID #: 163


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         36                    PREMISES ADDRESS
                                            6360 FRANTZ RD
                                            DUBLIN , OH 43017



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        NOT COVERED
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $                                  1,000,000
   FLOOD (SCHEDULE I)                       $                                  1,000,000


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $                                    100,000
   FLOOD                                    $                                    100,000




   PPP-0001 (06 06)                                                                        28




CONFIDENTIAL                                                            ZAIC_Henderson_00000055
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 56 of 380. PageID #: 164


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         37                    PREMISES ADDRESS
                                            17 RIVER ST
                                            CHAGRIN FALLS , OH 44022



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        NOT COVERED
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $                                  1,000,000
   FLOOD (SCHEDULE I)                       $                                  1,000,000


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $                                    100,000
   FLOOD                                    $                                    100,000




   PPP-0001 (06 06)                                                                        29




CONFIDENTIAL                                                            ZAIC_Henderson_00000056
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 57 of 380. PageID #: 165


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         38                    PREMISES ADDRESS
                                            21945 CHAGRIN BLVD
                                            BEACHWOOD, OH 44122



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            NOT COVERED
   PERSONAL PROPERTY                        INCLUDED IN BLANKET LIMIT OF INSURANCE
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $                                   220,000
   FLOOD (SCHEDULE I)                       $                                   220,000


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $                                   100,000
   FLOOD                                    $                                   100,000




   PPP-0001 (06 06)                                                                       30




CONFIDENTIAL                                                           ZAIC_Henderson_00000057
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 58 of 380. PageID #: 166


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         39                    PREMISES ADDRESS
                                            1920 NORTHWEST BLVD
                                            COLUMBUS, OH 43212



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        NOT COVERED
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $                                   752,000
   FLOOD (SCHEDULE I)                       $                                   752,000


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $                                   100,000
   FLOOD                                    $                                   100,000




   PPP-0001 (06 06)                                                                       31




CONFIDENTIAL                                                           ZAIC_Henderson_00000058
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 59 of 380. PageID #: 167


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         40                    PREMISES ADDRESS
                                            1615 OLD HENDERSON RD
                                            UPPER ARLINGTON, OH 43220



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        NOT COVERED
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $                                  1,000,000
   FLOOD (SCHEDULE I)                       $                                  1,000,000


   DEDUCTIBLE                               AMOUNT

   EARTH MOVEMENT                           $                                    100,000
   FLOOD                                    $                                    100,000




   PPP-0001 (06 06)                                                                        32




CONFIDENTIAL                                                            ZAIC_Henderson_00000059
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 60 of 380. PageID #: 168


                                                                               9)
                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019 To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   SUMMARY OF PREMISES

   PREMISES #         41                    PREMISES ADDRESS
                                            4695 95TH ST N
                                            ST PETERSBURG, FL 33708



   COVERAGE                                 LIMIT OF INSURANCE

   REAL PROPERTY                            INCLUDED IN BLANKET LIMIT OF INSURANCE
   PERSONAL PROPERTY                        NOT COVERED
   BUSINESS INCOME                          INCLUDED IN BLANKET LIMIT OF INSURANCE
   EARTH MOVEMENT (SCHEDULE A)              $                                  1,000,000
   FLOOD (SCHEDULE I)                       $                                  1,000,000


   DEDUCTIBLE                               /   [ei11►LRIl


   EARTH MOVEMENT                           $                                    100,000
   FLOOD                                    $                                    500,000
   WIND AND HAIL--DIRECT DAMAGE             $                                    250,000
    AND TIME ELEMENT




   PPP-0001 (06 06)                                                                        33




CONFIDENTIAL                                                            ZAIC_Henderson_00000060
                             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 61 of 380. PageID #: 169




                                                                                                                                                                      ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                                                                                                       POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                                                                                                           From: 11112/2019 To: 11/12/2020
                                                                                                                                        12:01 A.M. STANDARD TIME AT YOUR
                                                                                                                                        MAILING ADDRESS

   POLICY NUMBER:                                                              CPO 6220911-06
   ..................................................................................................................................
   BLANKET LIMITS OF INSURANCE


   REAL PROPERTY AND PERSONAL PROPERTY BLANKET LIMIT OF INSURANCE                                                                                                          $ 10,000,000

   The above Limit of Insurance is the most we will pay for direct physical loss or damage in any one
   occurrence for all "real property" and "personal property" at "premises" for which the Limit of
   Insurance is shown as Included in Blanket Limit of Insurance. If "real property" or "personal
   property" coverage does not apply at any specific "premises", the Limit of Insurance will show
   as Not Covered for those "premises". If a more specific Limit of Insurance is shown for "real
   property" or "personal property" at a "premises", that Limit of Insurance replaces, and is not
   in addition to, the Blanket Limit of Insurance.

   BUSINESS INCOME BLANKET LIMIT OF INSURANCE                                                                                                                              $ 10,000,000

   The above Limit of Insurance is the most we will pay in any one occurrence for all loss of
   "business income" at "premises" for which the Limit of Insurance is shown as Included in
   Blanket Limit of Insurance. If "business income" coverage does not apply at any specific
   "premises", the Limit of Insurance will show as Not Covered for those "premises". If a more
   specific Limit of Insurance is shown for "Business Income" at a "premises", that Limit of
   Insurance replaces, and is not in addition to, the Blanket Limit of Insurance.




   PPP-0001 (06 06)                                                                                                                                                                       34



CONFIDENTIAL                                                                                                                                                        ZAIC_Henderson_00000061
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 62 of 380. PageID #: 170




                                                                                              ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                       POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                           From: 11/12/2019 To: 11/12/2020
                                                        12:01 A.M. STANDARD TIME AT YOUR
                                                        MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   ADDITIONAL COVERAGES — LIMITS OF INSURANCE

   Limits of Insurance applicable at a "premises" that differ from those indicated below will be shown under
   the Summary of Premises section of this Declarations for that "premises". Those Limits of Insurance
   replace, and are not in addition to, the Limits of Insurance shown below for those specified coverages and
   "premises". If any Additional Coverages do not apply at any specific "premises", the Limit of Insurance
   will show as Not Covered for those "premises".

   COVERAGE                                                  LIMIT OF INSURANCE

   CIVIL AUTHORITY
       BUSINESS INCOME                                                   30 DAYS
       EXTRA EXPENSE                                                     30 DAYS

   CONSEQUENTIAL LOSS—NET                                     $      25,000 PER PREMISES
    LEASEHOLD INTEREST

   CONSEQUENTIAL LOSS—TENANT'S                                $     250,000 PER PREMISES
    IMPROVEMENTS AND BETTERMENTS

   CONSEQUENTIAL LOSS—UNDAMAGED STOCK                         $     250,000 PER PREMISES

   CONTAMINATION BY A REFRIGERANT                             $      25,000 PER PREMISES

   CONTRACTUAL PENALTIES—BUSINESS INCOME                      $      25,000 PER OCCURRENCE

   DEBRIS REMOVAL—COVERED PROPERTY                                          COVERED

   DEBRIS REMOVAL—SUPPLEMENTAL LIMIT                          $     250,000 PER OCCURRENCE

   DEBRIS REMOVAL—UNCOVERED PROPERTY                          $       2,500 PER OCCURRENCE

   DEFERRED PAYMENTS                                          $      50,000 PER OCCURRENCE




   PPP-0001 (06 06)                                                                                             35




CONFIDENTIAL                                                                                ZAIC_Henderson_00000062
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 63 of 380. PageID #: 171




                                                                                               ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                       POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                           From: 11/12/2019 To: 11/12/2020
                                                        12:01 A.M. STANDARD TIME AT YOUR
                                                        MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   ADDITIONAL COVERAGES -- LIMITS OF INSURANCE

   Limits of Insurance applicable at a "premises" that differ from those indicated below will be shown under
   the Summary of Premises section of this Declarations for that "premises". Those Limits of Insurance
   replace, and are not in addition to, the Limits of Insurance shown below for those specified coverages and
   "premises". If any Additional Coverages do not apply at any specific "premises", the Limit of Insurance
   will show as Not Covered for those "premises".

    ~1~1 7_[rl                                               II IIts]JI    U71iC*3

   DEPENDENT BUSINESS INCOME--                                 $    250,000 PER OCCURRENCE
    UNSCHEDULED LOCATIONS

   ELECTRONIC VANDALISM
      DIRECT DAMAGE                                            $     25,000 ANNUAL AGGREGATE
      BUSINESS INCOME                                          $     25,000 ANNUAL AGGREGATE

   EXPEDITING EXPENSE                                          $    100,000 PER PREMISES

   EXPENSE TO REDUCE LOSS--BUSINESS INCOME                                   COVERED

   EXTENDED PERIOD OF INDEMNITY--BUSINESS                               180 DAYS
    INCOME

   EXTRA EXPENSE                                               $     25,000 PER PREMISES

   FAIRS OR EXHIBITIONS
       PERSONAL PROPERTY                                       $     50,000 PER OCCURRENCE
       BUSINESS INCOME                                         $     10,000 PER OCCURRENCE

   FIRE DEPARTMENT SERVICE CHARGE                              $    250,000 PER PREMISES

   FIRE PROTECTIVE EQUIPMENT REFILLS                                         COVERED




   PPP-0001 (06 06)                                                                                             36




CONFIDENTIAL                                                                                ZAIC_Henderson_00000063
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 64 of 380. PageID #: 172




                                                                                              ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                       POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                           From: 11/12/2019 To: 11/12/2020
                                                        12:01 A.M. STANDARD TIME AT YOUR
                                                        MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   ADDITIONAL COVERAGES — LIMITS OF INSURANCE

   Limits of Insurance applicable at a "premises" that differ from those indicated below will be shown under
   the Summary of Premises section of this Declarations for that "premises". Those Limits of Insurance
   replace, and are not in addition to, the Limits of Insurance shown below for those specified coverages and
   "premises". If any Additional Coverages do not apply at any specific "premises", the Limit of Insurance
   will show as Not Covered for those "premises".

   COVERAGE                                                  LIMIT OF INSURANCE

   INFLATION GUARD
       REAL PROPERTY                                                      4 % ANNUAL
       PERSONAL PROPERTY                                                  4 % ANNUAL

   INGRESS/EGRESS
      BUSINESS INCOME                                                    30 DAYS
      EXTRA EXPENSE                                                      30 DAYS

   LOCK AND KEY REPLACEMENT                                   $      25,000 PER PREMISES

   MICROORGANISMS                                             $      25,000 ANNUAL AGGREGATE

   MICROORGANISMS—BUSINESS INCOME                             $      25,000 ANNUAL AGGREGATE

   NEWLY ACQUIRED PREMISES
      REAL PROPERTY                                           $ 1,000,000 FOR 180 DAYS
      PERSONAL PROPERTY                                       $ 1,000,000 FOR 180 DAYS
      BUSINESS INCOME                                         $   250,000 FOR 180 DAYS
      EXTRA EXPENSE                                           $    25,000 FOR 180 DAYS
                                                                         THE ABOVE LIMITS APPLY SEPARATELY
                                                                         TO EACH NEWLY ACQUIRED PREMISES.

   NEWLY ACQUIRED PROPERTY
      REAL PROPERTY                                           $    250,000 PER PREMISES FOR 180 DAYS
      PERSONAL PROPERTY                                       $    250,000 PER PREMISES FOR 180 DAYS




   PPP-0001 (06 06)                                                                                             37




CONFIDENTIAL                                                                                ZAIC_Henderson_00000064
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 65 of 380. PageID #: 173




                                                                                               ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                       POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                           From: 11/12/2019 To: 11/12/2020
                                                        12:01 A.M. STANDARD TIME AT YOUR
                                                        MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   ADDITIONAL COVERAGES -- LIMITS OF INSURANCE

   Limits of Insurance applicable at a "premises" that differ from those indicated below will be shown under
   the Summary of Premises section of this Declarations for that "premises". Those Limits of Insurance
   replace, and are not in addition to, the Limits of Insurance shown below for those specified coverages and
   "premises". If any Additional Coverages do not apply at any specific "premises", the Limit of Insurance
   will show as Not Covered for those "premises".

    ~1~1 7_[rl                                               II IIts]JI    U71iC*3

   OFF-PREMISES SERVICE INTERRUPTION--                         $    100,000 PER PREMISES
    DIRECT DAMAGE

   OUTDOOR TREES, SHRUBS, PLANTS, OR LAWNS                     $    250,000 PER PREMISES
                                                               $      5,000 PER TREE, SHRUB, PLANT, OR LAWN

   POLLUTANT CLEAN UP AND REMOVAL--                            $     25,000 ANNUAL AGGREGATE
    LAND AND WATER                                                           PER PREMISES

   PRESERVATION OF PROPERTY                                             180 DAYS

   PROFESSIONAL FEES                                           $     25,000 PER OCCURRENCE

   REPORTED UNSCHEDULED PREMISES
      REAL PROPERTY                                                          NOT COVERED
      PERSONAL PROPERTY                                                      NOT COVERED
      BUSINESS INCOME                                                        NOT COVERED
      EXTRA EXPENSE                                                          NOT COVERED

   REWARD PAYMENTS                                             $     25,000 PER OCCURRENCE

   SALESPERSONS SAMPLES                                        $     25,000 PER OCCURRENCE

   SPOILAGE—EQUIPMENT BREAKDOWN                                $    100,000 PER PREMISES




   PPP-0001 (06 06)                                                                                             38




CONFIDENTIAL                                                                                ZAIC_Henderson_00000065
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 66 of 380. PageID #: 174




                                                                                              ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                       POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                           From: 11/12/2019 To: 11/12/2020
                                                        12:01 A.M. STANDARD TIME AT YOUR
                                                        MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   ADDITIONAL COVERAGES -- LIMITS OF INSURANCE

   Limits of Insurance applicable at a "premises" that differ from those indicated below will be shown under
   the Summary of Premises section of this Declarations for that "premises". Those Limits of Insurance
   replace, and are not in addition to, the Limits of Insurance shown below for those specified coverages and
   "premises". If any Additional Coverages do not apply at any specific "premises", the Limit of Insurance
   will show as Not Covered for those "premises".

   COVERAGE                                                  LIMIT OF INSURANCE

   THEFT DAMAGE TO BUILDINGS

   UNREPORTED PREMISES
      REAL PROPERTY                                           $    100,000 PER UNREPORTED PREMISES
      PERSONAL PROPERTY                                       $    100,000 PER UNREPORTED PREMISES
      BUSINESS INCOME                                         $     10,000 PER UNREPORTED PREMISES
      EXTRA EXPENSE                                           $     10,000 PER UNREPORTED PREMISES




   PPP-0001 (06 06)                                                                                             39




CONFIDENTIAL                                                                                ZAIC_Henderson_00000066
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 67 of 380. PageID #: 175




                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                            POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                From: 11/12/2019 To: 11/12/2020
                                             12:01 A.M. STANDARD TIME AT YOUR
                                             MAILING ADDRESS

   POLICY NUMBER:      CPO 6220911-06

   CRIME COVERAGE - LIMITS OF INSURANCE


   COVERAGE                                  LIMIT OF INSURANCE

   COMPUTER FRAUD                            $      25,000   PER OCCURRENCE

   EMPLOYEE THEFT                            $      25,000   PER OCCURRENCE

   FORGERY OR ALTERATION                     $      25,000   PER OCCURRENCE

   FUNDS TRANSFER FRAUD                      $      25,000   PER OCCURRENCE

   GUESTS' PROPERTY                          $      10,000   PER GUEST
                                                    10,000   PER OCCURRENCE

   MONEY AND SECURITIES - INSIDE BUILDINGS   $      25,000   PER OCCURRENCE

   MONEY AND SECURITIES - OUTSIDE BUILDINGS $       25,000   PER OCCURRENCE

   MONEY ORDERS AND COUNTERFEIT PAPER        $       5,000   PER OCCURRENCE
    CURRENCY




   PPP-0001 (06 06)                                                                         40




CONFIDENTIAL                                                             ZAIC_Henderson_00000067
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 68 of 380. PageID #: 176


                                                                                                      ~7
                                                                                                 ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                       POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                           From: 11/12/2019 To: 11/12/2020
                                                        12:01 A.M. STANDARD TIME AT YOUR
                                                        MAILING ADDRESS

   POLICY NUMBER:          CPO 6220911-06

   MARINE COVERAGE -- LIMITS OF INSURANCE

   Limits of Insurance applicable at a "premises" that differ from those indicated below will be shown under
   the Summary of Premises section of this Declarations for that "premises". Those Limits of Insurance
   replace, and are not in addition to, the Limits of Insurance shown below for those specified coverages and
   "premises". If any Marine Coverages do not apply at any specific "premises", the Limit of Insurance
   will show as Not Covered for those "premises".

   C*Tii~1~7eTr]                                        LIMIT OF INSURANCE

   ACCOUNTS RECEIVABLE (REVENUE LOSS)                    $      250,000     PER PREMISES
   ACCOUNTS RECEIVABLE (REVENUE LOSS) —
     AWAY FROM PREMISES                                  $      250,000     PER OCCURRENCE
   FINE ARTS                                             $       25,000     PER PREMISES
   FINE ARTS — AWAY FROM PREMISES                        $       25,000     PER OCCURRENCE
   INSTALLATION AND SERVICE PROPERTY
       STOCK TO BE INSTALLED                             $        25,000    PER OCCURRENCE -
                                                                            INSTALLATION PREMISES
                                                         $        25,000    PER OCCURRENCE -
                                                                            TEMPORARY STORAGE LOCATION
                                                         $        25,000    PER OCCURRENCE - TRANSIT
       TOOLS AND EQUIPMENT
         SCHEDULED EQUIPMENT                                             NOT COVERED
         UNSCHEDULED TOOLS & EQUIPMENT                  $          1,000 PER ANY ONE ITEM
                                                        $         10,000 PER OCCURRENCE
        Unscheduled tools and equipment coverage is intended for items valued at or less than
        the limit per any one item shown above. An item valued at more than this limit must be
        specifically scheduled or no coverage applies to that item.
   ORIGINAL INFORMATION PROPERTY                        $        250,000 PER PREMISES
   ORIGINAL INFORMATION PROPERTY —AWAY
    FROM PREMISES                                       $        250,000 PER OCCURRENCE
   TRANSIT
      PERSONAL PROPERTY                                 $         25,000 PER OCCURRENCE
      BUSINESS INCOME                                   $         10,000 PER OCCURRENCE




   PPP-0001 (06 06)                                                                                             41




CONFIDENTIAL                                                                                ZAIC_Henderson_00000068
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 69 of 380. PageID #: 177




                                                                                            ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                      POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                          From: 11/12/2019 To: 11/12/2020
                                                       12:01 A.M. STANDARD TIME AT YOUR
                                                       MAILING ADDRESS

   POLICY NUMBER:           CPO 6220911-06

   DEDUCTIBLES

   GENERAL DEDUCTIBLES

     PROPERTY DEDUCTIBLE:                                                  $      25,000 PER OCCURRENCE

     The above deductible applies to all loss, damage, cost, or expense covered by this Commercial
     Property Coverage Part, unless a specific coverage deductible is shown elsewhere on this
     Declarations or an endorsement.

     BUSINESS INCOME WAITING PERIOD:                                                  24 HOURS

     The above waiting period applies to all loss or expense covered by Business Income coverage
     contained in this Commercial Property Coverage Part, unless a specific coverage deductible is
     shown elsewhere on this Declarations or an endorsement.

     OFF-PREMISES SERVICE INTERRUPTION—                                               rzI :r.1'J;i
       TIME ELEMENT WAITING PERIOD:

     The above waiting period applies to all loss or expense covered by Off-Premises Service
     Interruption—Time Element coverage contained in this Commercial Property Coverage Part.

                                                                           $       5,000 PER OCCURRENCE

     The above deductible applies to all loss or damage covered by Crime coverage contained in this
     Commercial Property Coverage Part, unless a specific coverage deductible is shown elsewhere
     on this Declarations or an endorsement.




   PPP-0001 (06 06)                                                                                          42



CONFIDENTIAL                                                                              ZAIC_Henderson_00000069
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 70 of 380. PageID #: 178


                                                                                                    2
                                                                                                 ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                       POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                           From: 11/12/2019 To: 11/12/2020
                                                        12:01 A.M. STANDARD TIME AT YOUR
                                                        MAILING ADDRESS

   POLICY NUMBER:           CPO 6220911-06

   DEDUCTIBLES

   CATASTROPHE PERIL DEDUCTIBLES:

      EARTH MOVEMENT DEDUCTIBLES

      Loss or damage to Covered Property caused by "earth movement" is subject to separate
      deductible amounts. The deductibles applicable to "earth movement" are stated in the
      Summary of Premises section of this Declarations for that specific "premises". If the Earth
      Movement coverage applies to loss or damage at "reported unscheduled premises", the
      deductible amounts for "reported unscheduled premises" are stated on the Catastrophe
      Coverage — Limits of Insurance and Deductibles section of this Declarations.

      The Earth Movement Deductibles only apply to loss or damage that, but for the application of the
      Deductibles, would be paid by us under this Commercial Property Coverage Part.

      FLOOD DEDUCTIBLES

      Loss or damage to Covered Property caused by "flood" is subject to separate deductible
      amounts. The deductibles applicable to "flood" are stated in the Summary of Premises section
      of this Declarations for that specific "premises". If the Flood coverage applies to loss or damage
      at "reported unscheduled premises", the deductible amounts for "reported unscheduled
      premises" are stated on the Catastrophe Coverage — Limits of Insurance and Deductibles
      section of this Declarations.

      The Flood Deductibles only apply to loss or damage that, but for the application of the
      Deductibles, would be paid by us under this Commercial Property Coverage Part.




   PPP-0001 (06 06)                                                                                                43



CONFIDENTIAL                                                                                    ZAIC_Henderson_00000070
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 71 of 380. PageID #: 179


                                                                                                   2
                                                                                              ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                       POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                           From: 11/12/2019 To: 11/12/2020
                                                        12:01 A.M. STANDARD TIME AT YOUR
                                                        MAILING ADDRESS

   POLICY NUMBER:           CPO 6220911-06

   DEDUCTIBLES

     WIND AND HAIL DEDUCTIBLES

     Loss or damage to Covered Property caused by wind or hail is subject to separate deductible
     amounts. The deductibles applicable to wind and hail are stated in the Summary of Premises
     section of this Declarations for that specific "premises". If the Wind and Hail Deductibles apply
     to loss or damage at "reported unscheduled premises", the deductible amounts for "reported
     unscheduled premises" are stated on the Catastrophe Coverage — Limits of Insurance and
     Deductibles section of this Declarations.

     The Wind and Hail Deductibles only apply to loss or damage that, but for the application of the
     Deductibles, would be paid by us under this Commercial Property Coverage Part.




   PPP-0001 (06 06)                                                                                            44



CONFIDENTIAL                                                                                ZAIC_Henderson_00000071
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 72 of 380. PageID #: 180




                                                                                          ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                                     POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP                         From: 11/ 12/2019To: 11/12/2020
                                                      12:01 A.M. STANDARD TIME AT YOUR
                                                      MAILING ADDRESS

   POLICY NUMBER:         CPO 6220911-06

   CATASTROPHE COVERAGE — LIMITS OF INSURANCE AND DEDUCTIBLES


   Catastrophe Coverages shown below apply only at those "premises" that show an applicable Limit of
   Insurance for that Catastrophe Coverage in the Summary of Premises section of this Declarations. If
   coverage applies at "reported unscheduled premises", those Limits of Insurance and Deductibles are
   shown below.

   CATASTROPHE COVERAGE                               LIMITS OF INSURANCE AND DEDUCTIBLES

   EARTH MOVEMENT (SCHEDULE A)
    PREMISES                                          SEE SUMMARY OF PREMISES SECTION
    OCCURRENCE                                        $    1,000:000
    ANNUAL AGGREGATE                                  $    1,000:000
    DEDUCTIBLE                                        SEE SUMMARY OF PREMISES SECTION

   FLOOD (SCHEDULE I)
    PREMISES                                          SEE SUMMARY OF PREMISES SECTION
    OCCURRENCE                                        $    1,000.000
    ANNUAL AGGREGATE                                  $    1,000:000
    DEDUCTIBLE                                        SEE SUMMARY OF PREMISES SECTION

   WIND AND HAIL—DIRECT DAMAGE AND
    TIME ELEMENT DEDUCTIBLE                           SEE SUMMARY OF PREMISES SECTION




   PPP-0001 (06 06)                                                                                        45



CONFIDENTIAL                                                                            ZAIC_Henderson_00000072
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 73 of 380. PageID #: 181




                                                                               ~7
                                                                         ZURICH
   Commercial Property Coverage Part Declarations
   ZURICH AMERICAN INSURANCE COMPANY

   NAMED INSURED:                           POLICY PERIOD:
   HYDE PARK RESTAURANT GROUP               From: 11/12/2019To: 11/12/2020
                                            12:01 A.M. STANDARD TIME AT YOUR
                                            MAILING ADDRESS

   POLICY NUMBER:       CPO 6220911-06

   SPECIAL CONDITIONS

   SPOILAGE DEDUCTIBLE $5,000




   PPP-0001 (06 06)                                                                        46



CONFIDENTIAL                                                            ZAIC_Henderson_00000073
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 74 of 380. PageID #: 182




                                                                                                                 0
  Commercial Property Coverage Part                                                                        ZURICH
  General Provisions

  IMPORTANT INFORMATION ABOUT THIS COMMERCIAL PROPERTY COVERAGE PART. PLEASE READ IT
  CAREFULLY.



  Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties, and what is
  and what is not covered.

  DEFINITIONS AND MEANINGS

  Throughout this Commercial Property Coverage Part, the words "you" and "your" refer to the Named Insured shown on
  the Commercial Property Coverage Part Declarations. The words "we", "us", and "our" refer to the Company providing
  this insurance coverage.

  The word "occurrence" includes all losses or damages that are attributable directly or indirectly to one cause or a series of
  similar causes. All such losses or damages will be treated as one occurrence. However, if occurrence is specifically
  defined in a Coverage Form, that definition applies to the insurance provided by that Coverage Form and any
  endorsements to that Coverage Form.

  For purposes of this Commercial Property Coverage Part:

  a.   Covered Property is the property that is insured for loss or damage under the applicable Coverage Forms or
       endorsements.

  b.   Covered Income is the income that is insured for loss under the applicable Coverage Forms or endorsements

  Other words and phrases that appear in bold and in quotation marks, or in quotation marks only, have special meaning.
  You will find these definitions in the Commercial Property Definitions, Coverage Forms, and in endorsements to the
  Coverage Forms.

  Words or phrases that are not defined are intended to have their ordinary or common meaning. Disputes concerning the
  meaning of words or phrases will be resolved using the most recently published version of Webster's Unabridged
  Dictionary.

  Unless otherwise stated, words that are used in the plural tense include the singular tense (and vice versa)

  FORMS

  In addition to these General Provisions, the Commercial Property Coverage Part contains the Common Policy Conditions,
  Commercial Property Conditions, Commercial Property Definitions, and various Coverage Forms and endorsements as
  shown on the Property Forms and Endorsements Section of the Schedule of Forms and Endorsements. Some forms and
  endorsements may refer to other Coverage Forms, but you only have coverage under a particular Coverage Form if it is
  shown on the Property Forms and Endorsements Section of the Schedule of Forms and Endorsements. Similarly, even if
  the Property Forms and Endorsements Section of the Schedule of Forms and Endorsements shows that you have a



                                                                                                                 PPP-0101 (04 19)
                                                                                                                      Page 1 of 2




CONFIDENTIAL                                                                                   ZAIC_Henderson_00000074
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 75 of 380. PageID #: 183


  Coverage Form, you will not have coverage for each coverage and optional coverage mentioned in that Coverage Form
  unless they are shown on the Commercial Property Coverage Part Declarations.



  If a deductible applies, it is described in the applicable Coverage Form or endorsement. The amount of the deductible to
  be applied is shown on the Summary of Premises, Deductibles, or Catastrophe Coverage - Limits of Insurance and
  Deductibles sections of the Commercial Property Coverage Part Declarations.

  Unless otherwise stated in a Coverage Form or endorsement, if more than one deductible applies, we will apply each
  deductible separately. Except for covered loss or damage due to "earth movement", "flood", or "named storm", or to
  wind or hail when a separate Wind Deductible or Wind and Hail Deductible is applicable, the total of all deductible
  amounts applied will not exceed the highest applicable deductible for loss or damage to Covered Property and the highest
  applicable deductible for loss under "time element coverage".

  Loss or damage to Covered Property caused by "earth movement", "flood", "named storm", water damage, theft and
  wind or hail may be subject to separate deductible amounts. The Summary of Premises section of the Commercial
  Property Coverage Part Declarations identify the "premises" subject to the separate deductibles and the deductible
  amounts. If the Earth Movement Deductibles, Flood Deductibles, Named Storm Deductibles, or Wind and Hail
  Deductibles apply to loss or damage at "reported unscheduled premises", to "contractors equipment" away from
  "premises", or to "installation property" away from "premises", the deductible amounts are stated on the Catastrophe
  Coverage - Limits of Insurance and Deductibles section of the Commercial Property Coverage Part Declarations.

  The Earth Movement Deductibles, Flood Deductibles, Named Storm Deductibles, Wind Deductibles, and Wind and Hail
  Deductibles only apply to loss or damage that, but for the application of the Deductibles, would be paid by us under this
  Commercial Property Coverage Part.




                                                                                                            PPP-0101 (04 19)
                                                                                                                 Page 2 of 2




CONFIDENTIAL                                                                                ZAIC_Henderson_00000075
                 Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 76 of 380. PageID #: 184




                                                                                                      ZUR1CH'
  Commercial Property Conditions

                                                                             Table of Contents

  Conditions                                                                                                  Page No.

  Abandonment ............................................................                                          1

  Appraisal ...................................................................                                     1

  Concealment, Misrepresentation, or Fraud ...............                                                          1

  Conformity to Statute .................................................                                           1

  Control of Property ....................................................                                          2

  Duties in the Event of Loss or Damage.....................                                                        2

  Insurance Under Two or More Coverages ................                                                            2

  Legal Action Against Us ............................................                                              2

  Liberalization .............................................................                                      3

  Loss Payment ............................................................                                         3

  Mortgageholders .......................................................                                           4

  No Benefit to Bailee ...................................................                                          4

  Other Insurance .........................................................                                         5

  Policy Period, Coverage Territory..............................                                                   5

  Recovered Property ..................................................                                             6

  Suspended Equipment ..............................................                                                6

  Transfer of Rights of Recovery Against Others to Us                                                               6




                                                                                                       PPP-0102 (08 16)




CONFIDENTIAL                                                                                     ZAIC_Henderson_00000076
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 77 of 380. PageID #: 185




  Commercial Property Conditions

  This Commercial Property Coverage Part is subject to the following conditions as well as the Common Policy Conditions.

  A. ABANDONMENT

     There can be no abandonment of any property to us.

  B. APPRAISAL

     If we and you disagree on the value of the property or the amount of the loss, either may make written demand for an
     appraisal of the loss. In this event, each party will select a competent, disinterested, and impartial appraiser who has
     no direct or indirect financial interest in the claim. The two appraisers will select an umpire. If they cannot agree,
     either may request that selection of an umpire be made by a judge of a court having jurisdiction. The appraisers will
     state separately the value of each item of lost or damaged property as of the date of loss and amount of loss in
     accordance with the Valuation provisions of the applicable Coverage Form or, if not stated, the "actual cash value"
     and "replacement cost". If they fail to agree, they will submit their differences to the umpire. A decision agreed to by
     any two will be binding. Each party will:

     1. Pay its chosen appraiser; and

     2. Bear the other expenses of the appraisal and umpire equally.

     If there is an appraisal, we will still retain our right to deny the claim in whole or in part, based on the terms and
     conditions of the policy.

  C. CONCEALMENT, MISREPRESENTATION, OR FRAUD

     This policy is void in any case of fraud by you or any other insured as it relates to this Commercial Property Coverage
     Part at any time before or after a loss. It is also void as to you or any other insured, and we will not pay you or any
     other insured, if you or any other insured, at any time before or after a loss, intentionally conceal or misrepresent a
     material fact concerning:

     1. The insurance provided by this policy;

     2. The Covered Property;

     3. Your interest in the Covered Property; or

     4. A claim under the policy.

  D. CONFORMITY TO STATUTE

     Terms of this Commercial Property Coverage Part that are in conflict with the statutes of the state in which this policy
     is issued are hereby amended to conform to such statutes.




                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PPP-0102 (08 16)
                                                                                                                          Page 1 of 7




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000077
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 78 of 380. PageID #: 186

  E. CONTROL OF PROPERTY

     Breach of any provision contained in the Commercial Property Conditions or Common Policy Conditions by any
     person, other than you, beyond your direction or control will not affect this insurance.

     The breach of any provision contained in the Commercial Property Conditions or Common Policy Conditions at any
     one or more locations will not affect coverage at any location where, at the time of loss or damage, there was no
     breach.

  F. DUTIES IN THE EVENT OF LOSS OR DAMAGE

    1. You must see that the following are done in the event of loss or damage to Covered Property:

         a. Notify the police if a law may have been broken.

         b. Give us prompt notice of the loss or damage, including a description of the property involved.

         c. As soon as possible, give us a description of how, when, and where the loss or damage occurred.

         d. Take all reasonable steps to protect the Covered Property from further damage, and keep a record of your
            expenses necessary to protect the Covered Property, for consideration in the settlement of the claim. This will
            not increase the Limit of Insurance. However, we will not pay for any subsequent loss or damage resulting
            from a cause of loss that is not a "covered cause of Toss". Also, if feasible, set the damaged property aside
            and in the best possible order for examination.

         e. At our request, give us complete inventories of the damaged and undamaged property. Include quantities,
            costs, values, and amount of loss claimed.

         f.    As often as may be reasonably required, permit us to inspect the property proving the loss or damage and
               examine your books and records.

               Also, permit us to take samples of damaged and undamaged property for inspection, testing, and analysis,
               and permit us to make copies from your books and records.

         g. Send us a signed, sworn proof of loss containing the information we request to investigate the claim. You
            must do this within 60 days after our request. We will supply you with the necessary forms.

         h. Cooperate with us in the investigation or settlement of the claim.

     2. We may examine any insured under oath, while not in the presence of any other insured and at such times as may
        be reasonably required, about any matter relating to this insurance or the claim, including an insured's books and
        records. In the event of an examination, an insured's answers must be signed.

     3. Failure of an agent or one of your employees, other than an officer, partner, manager, "member", director,
        trustee, proprietor, or risk management employee, to notify us of any loss or damage that they know about will not
        affect the insurance afforded you by this Commercial Property Coverage Part.

  G. INSURANCE UNDER TWO OR MORE COVERAGES

     If two or more of this policy's coverages apply to the same loss or damage, we will not pay more than the actual
     amount of the loss or damage.

  H. LEGAL ACTION AGAINST US

     No one may bring a legal action against us under this Commercial Property Coverage Part unless:



                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PPP-0102 (08 16)
                                                                                                                           Page 2 of 7




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000078
                   Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 79 of 380. PageID #: 187

    1. All of its terms have been fully complied with; and

    2. The action is brought within 2 years after the date on which the loss or damage commenced.

          :    M   `      '   s

    If we adopt any revision that would broaden the coverage under this Commercial Property Coverage Part, without
    additional premium and within 45 days prior to or during the policy period, the broadened coverage will immediately
    apply to this Commercial Property Coverage Part.
      •
    The following apply unless otherwise provided in a Coverage Form in this Commercial Property Coverage Part:

    1.        In the event of loss or damage covered by this Commercial Property Coverage Part, at our option, we will either:

              a.       Pay the amount of the loss or damage;

              b. Pay the cost of repairing or replacing the lost or damaged property;

              c. Take all or any part of the property at an agreed or appraised value; or

              d. Repair, rebuild, or replace the property with other property of like kind and quality.

              We will give notice of our intentions within 30 days after we receive the sworn proof of loss.

    2.        If we elect to exercise option 1.c. with respect to any branded or labeled "merchandise" or "finished stock", you
              may:

              a. Stamp salvage on the "merchandise" or "finished stock", or its containers, if the stamp will not physically
                 damage the "merchandise" or "finished stock"; or

              b. Remove the brands or labels, if doing so will not physically damage the "merchandise" or "finished stock".
                 You must relabel the "merchandise" or "finished stock", or its containers, to comply with the law.

              We will assume the cost of stamping or removal and charge it to salvage expense.

    3. We will not pay you more than your financial interest in the Covered Property.

    4. This Commercial Property Coverage Part provides no rights or benefits to any other person or organization, unless
       otherwise provided. Any claim for loss that is covered under this Commercial Property Coverage Part must be
       presented by you. At our option, we may adjust the loss with the owners of lost or damaged property if other than
       you. If we pay the owners, such payment will satisfy your claims against us for the owners' property. We will not
       pay the owners more than their financial interest in the Covered Property.

    5. We may elect to defend you against suits arising from claims of owners of Covered Property. We will do this at
       our expense.

    6. We wil l pay for covered loss or damage within 30 days after we receive the sworn proof of loss, if you have
       complied with all of the terms of this Commercial Property Coverage Part and:

              a. We have reached agreement with you on the amount of the loss; or

              b. An appraisal award has been made.




                                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PPP-0102 (08 16)
                                                                                                                                   Page 3 of 7




CONFIDENTIAL                                                                                                          ZAIC_Henderson_00000079
                   Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 80 of 380. PageID #: 188

         7. The first Named Insured shown on the Declarations wi ll be the payee for any payment of claims that we may make
            with respect to this Commercial Property Coverage Part, subject to the Mortgageholders Condition below and any
            endorsements. However, our payment for loss or damage to "personal property of others" may be to the
            account of the owner of the property.

  IIm'    [0]:4(ey c] :[s]11]=1:


         1. Mortgageholder includes trustee.

         2. We will pay for covered loss of or damage to buildings or structures to each mortgageholder shown on the
            Declarations in their order of precedence, as interests may appear.

         3. The mortgageholder has the right to receive loss payment even if the mortgageholder has started foreclosure or
            simi lar action on the building or structure.

         4.   If we deny your claim because of your acts or because you have failed to comply with the terms of this
              Commercial Property Coverage Part, the mortgageholder will sti ll have the right to receive loss payment if the
              mortgageholder:

              a.    Pays the premium due under this Commercial Property Coverage Part at our request if you have failed to do
                    so;

              b. Submits a signed, sworn proof of loss within 60 days after receiving notice from us of your failure to do so; and

              c.    Has notified us of any change in ownership, occupancy, or substantial change in risk known to the
                    mortgageholder.

              All of the terms of this Commercial Property Coverage Part will then apply directly to the mortgageholder.

         5.   If we pay the mortgageholder for any loss or damage and deny payment to you because of your acts or because
              you have failed to comply with the terms of this Commercial Property Coverage Part:

              a. The mortgageholder's rights under the mortgage will be transferred to us to the extent of the amount we pay;
                 and

              b. The mortgageholder's right to recover the full amount of the mortgageholder's claim will not be impaired.

              At our option, we may pay to the mortgageholder the whole principal on the mortgage plus any accrued interest.
              In this event, your mortgage and note will be transferred to us and you will pay your remaining mortgage debt to
              us.

         6.   If we cancel the policy, we will give written notice to the mortgageholder at least:

              a. 10 days before the effective date of cancellation if we cancel for your nonpayment of premium; or

              b. 30 days before the effective date of cancellation if we cancel for any other reason.

         7.   If we elect not to renew the policy, we wil l give written notice to the mortgageholder at least 10 days before the
              expiration date of this policy.

  IM<0C.7:1 h1            110: II

         No person or organization, other than you, having custody of Covered Property will benefit from this insurance.




                                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PPP-0102 (08 16)
                                                                                                                                 Page 4 of 7




CONFIDENTIAL                                                                                                        ZAIC_Henderson_00000080
                Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 81 of 380. PageID #: 189

  it   iii :1         iii► ►


                ai►
       1.   If you have other insurance subject to the same plan, terms, conditions, and provisions as the insurance under this
            Commercial Property Coverage Part, we wil l pay our share of the covered loss or damage. Our share is the
            proportion that the applicable Limit of Insurance under this Commercial Property Coverage Part bears to the sum
            of all the Limits of Insurance covering on the same basis.

       2.   If there is other insurance covering the same loss or damage, other than that described in Paragraph 1. above, we
            will pay only the least of the following amounts:

            a. Any Limit of Insurance applicable to the Covered Property that has sustained such loss or damage;

            b. The amount of covered loss or damage in excess of the amount due from that other insurance, whether you
               can collect on it or not, without application of any deductible amounts contained elsewhere in this Commercial
               Property Coverage Part; or

            c. The amount we would have paid had such other insurance not existed.

       3.   Paragraphs 1. and 2. above do not apply to other insurance that is purchased as insurance in excess of the Limit
            of Insurance under this Commercial Property Coverage Part.



       Under this Commercial Property Coverage Part:

       1. We cover loss or damage which happens:



            b. Within the coverage territory.

       2. The coverage territory is:

            a. The United States of America (including its territories and possessions); and



       3. When this Commercial Property Coverage Part provides coverage for property in transit:

            a. The coverage territory is extended to Canada for property in transit as long as the origin or destination is
               included in 2. above, except when property is being transported by a vessel.

            b. The coverage territory is extended to everywhere else in the world for property while being transported by an
               aircraft, as long as either the origin or destination is included in 2. above and neither the origin nor the
               destination is in any country upon which the United States government has imposed sanctions, embargoes or
               similar prohibitions.

       4.   If the property is in transit by a vessel that originated outside the coverage territory included in 2. above, then
            coverage commences when the property has been fully discharged from the vessel onto a point within the
            coverage territory.

       5.   If the property is in transit by a vessel with a destination outside the coverage territory included in 2. above, then
            coverage ends when the property has been loaded on board the vessel.

       6.   For the Fairs or Exhibitions Additional Coverage, the Coverage Territory is extended to Canada.



                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PPP-0102 (08 16)
                                                                                                                             Page 5 of 7




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000081
                Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 82 of 380. PageID #: 190

  •                       r
      0:10004:440=01U:11:4111

      1.   If either you or we recover any property after loss settlement, that party must give the other prompt notice. At your
           option, you may do one of the following:

           a.    Keep the loss payment and transfer the recovered property to us; or

           b. Keep the recovered property and return the loss payment to us. If you do this, we will pay for the recovery
              expenses and the expense to repair the recovered property up to the applicable Limit of Insurance.

      2. The amount of loss can be reduced by any salvage recovery through the sale of the damaged Covered Property.

           a.    If, following a loss, a recovery is made from the sale of damaged Covered Property and your claim has not yet
                 been paid, we will be entitled to this salvage recovery until we have recovered our salvaging fees and
                 expenses. The balance of the salvage recovery will be paid to you and the amount of your loss settlement will
                 be reduced by this balance.

           b. If your claim has already been paid when a salvage recovery is made, we will be entitled to the salvage
              proceeds until we have recovered the difference between the amount we paid you for your claim and the
              amount we would have paid you had the salvage recovery been handled in accordance with a. above. Any
              balance of the salvage recovery will then be promptly refunded to you.



      We, or any of our representatives, have the right to declare property to be "suspended equipment" when the
      property is found to be in, or exposed to, a dangerous condition, provided we have:

      1. Told you of the dangerous condition immediately upon discovering it and informed you of its designation as
         "suspended equipment"; and

      2. Mailed or delivered a written notice of such condition and designation, within 24 hours of the discovery, which
         notice is mailed or del ivered to:

           a. Your last known address; or

           b. The address where said object is located

           Any designation of "suspended equipment" can only be rescinded, in writing, by endorsement to this
           Commercial Property Coverage Part.

           Any designation of "suspended equipment" will result in your receiving a pro rata refund of premium you paid for
           the coverage of that property under this Commercial Property Coverage Part. However, any designation of
           "suspended equipment" will be in effect if we have not yet made or offered the refund.



      If any person or organization to or for whom we make payment under this Commercial Property Coverage Part has
      rights to recover damages from another, those rights are transferred to us to the extent of our payment. That person
      or organization must do everything necessary to secure our rights and cooperate with our efforts to recover our
      payment and must do nothing after loss to impair our rights. But you may, without restricting your coverage, waive
      your rights against another party in writing:

      1. Prior to a loss to your Covered Property or Covered Income.

      2. After a loss to your Covered Property or Covered Income only if, at the time of loss, that party is one of the
         following:


                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PPP-0102 (08 16)
                                                                                                                             Page 6 of 7




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000082
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 83 of 380. PageID #: 191


        a. Someone insured under this Commercial Property Coverage Part;

        b. A business firm owned or controlled by you;

        c. A business firm, or an individual, that owns or controls you; or

        d. Your tenant.

        Any recovery as a result of subrogation proceedings arising out of a covered loss, net of fees (including legal fees)
        and expenses we incur in such subrogation proceedings, will be shared with you in the following manner:

    1. We wil l add the amount of any deductible you incurred to the amount of any other provable uninsured loss you
       incurred. This is your interest.

    2. We will determine the proportion your interest bears to the entire provable loss (both insured and uninsured). This
       is your pro rata share.

    3. We will reimburse to you your pro rata share of the recovery after deduction, from the total recovery, of recovery
       expenses paid by us and after deduction of any legal fees paid by us. We will retain the balance. We will not owe
       you any amount for any legal fees or any expenses incurred by you in furtherance of any recovery unless those
       fees or expenses are approved by us in writing and in advance of your incurring those fees or expenses.




                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PPP-0102 (08 16)
                                                                                                                         Page 7 of 7




CONFIDENTIAL                                                                                                ZAIC_Henderson_00000083
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 84 of 380. PageID #: 192




                                                                                                                        ZURICH
  Commercial Property Definitions

  1. "Accounts receivable records" means accounting records you use to document the billing and collection of
     "money" due from your customers, regardless of what material it is inscribed, printed, written, or recorded upon.

  2. "Actual cash value" means "replacement cost" reduced by each of the following:

     a. Physical deterioration;

      b. Depreciation;

      c. Obsolescence;

      d. Depletion;

      e. Non-conformity to codes, ordinances, regulations, or statutes; and

      f.   The cost to reconstruct or remodel undamaged portions of "real property".

      But in no event will "actual cash value" be higher than the "market value".

  3. "Amount you actually spend" means:

      a. The total payments you make to an entity you do not own or operate at the time of loss or damage to repair the
         damaged "real property" or "personal property"; and

      b. For goods and services provided by entities you own or operate at the time of loss or damage to repair the
         damaged "real property" or "personal property":

           1) Direct payroll cost, excluding fixed payroll, for labor directly chargeable to the repair, rebuilding, or
              replacement of the damaged property;

           2) "Replacement cost" for your "merchandise" used in the repair, rebuilding, or replacement of the damaged
              property;

           3) Regular cash selling price, less any discounts and expenses you otherwise would have had, for your
              "finished stock" used in the repair, rebuilding, or replacement of the damaged property; and

           4) "Replacement cost" for your property other than "merchandise" or "finished stock" used in the repair,
              rebuilding, or replacement of the damaged property if replaced within 24 months, otherwise your original cost.

  4. "Banking premises" means the interior of that portion of any building occupied by a banking institution or similar safe
     depository.

  5. "Business income" means:

     a. "Net income"; plus

      b. "Continuing expenses".


                          Includes copyrighted material of insurance Services Office, Inc., with its permission.         PPP-0103 (08 16)
                           Contains copyrighted material of the American Association of Insurance Services.                  Page 1 of 19




CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000084
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 85 of 380. PageID #: 193


  6. "Cessation of work" means any period of time when your business activities have ceased.

                •   •      •     ••'    i'• uu*l


     a. Any period of time during which your business activities would not normally have been conducted, such as
        weekends or holidays;

     b. Seasonal activity planned in advance;

     c. Schedule delays due to weather; or

     d. Labor actions beyond your control.

  7. "Cloud facility" means a data center(s) owned and operated by others whom you depend on to provide
     "information technology services".

  8. "Computer systems" means:

      a. Computer hardware, software, and electronic data;

      b. Input and output devices;

      c. Data storage devices;

      d. Networking equipment and components;

      e. Firmware; and

      f. Electronic backup facilities, including systems accessible through the internet, intranets, or virtual private
         networks.

  9. "Contaminant" means any substance that creates an impurity when it mixes with or comes into contact with another
     substance.

  10. "Continuing expenses" means:

     a. Your continuing normal operating expenses including, but not limited to:

         1)    Payrol l;

         2)    Rental payments as tenants; and

         3)    Factory overhead; and

     b. Charges, which are the legal obligations of your tenants and have not been satisfied, and which are now your
        obligation.

     "Continuing expenses" does not mean:

     a. "Extra expense";

     b. Expediting expense;

     c. "Research and development continuing expenses";



                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                                Contains copyrighted material of the American Association of Insurance Services.              Page 2 of 19




CONFIDENTIAL                                                                                                        ZAIC_Henderson_00000085
               Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 86 of 380. PageID #: 194

     d. Any charges or expenses that do not necessarily continue during the "period of restoration" or "extended
        period of indemnity"; or



  11. "Contractors employees property" means tools and clothing owned by your officers, directors, partners,
      "managers", "members", or employees (including leased or temporary employees).
                               •
     a. Equipment, tools, machinery, and other mechanical and electrical devices of a mobile nature used for contracting,
        installation, erection, repair, or moving operations or projects;

      b. Self-propelled vehicles designed and used primarily to carry mounted equipment;

     c. Vehicles designed for highway use that are unlicensed and not operated on public roads; and

     d. Watercraft, marine floats, or barges less than 26 feet long,

     owned by you or owned by others in your care, custody, or control.

     "Contractor's equipment" does not mean:

     a. Contraband or property in the course of illegal transportation or trade;

      b. Aircraft;

     c. Railroad cars;

     d. Temporary or permanent forms, shoring, scaffolding, or falsework;

     e. "Contractor's employees' property"; or

     f.       Recreational watercraft.

  13. "Contributing locations" means locations owned and operated by others who:

     a. You depend on to deliver materials or services directly to you, or to others under your contract of sale; or

      b. Pay you royalties, licensing fees, or commissions under written agreements.

     "Contributing locations" does not mean:

     a. Locations owned and operated by others who you depend upon to provide only power, communications, or other
        utility services to you; or

      b. "Manufacturing locations".

  14. "Covered cause of loss" means a fortuitous cause or event, not otherwise excluded, which actually occurs during
      this policy period.

          •       •        •             •'   iI.1 ii    i


     a. A fortuitous cause or event, whether or not excluded, which actually occurred prior to this policy period,
        regardless of the date on which it first becomes manifest or is first discovered; or



                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                                Contains copyrighted material of the American Association of Insurance Services.              Page 3 of 19




CONFIDENTIAL                                                                                                        ZAIC_Henderson_00000086
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 87 of 380. PageID #: 195



  15. "Defective materials" means materials which are broken, inadequate, improper, faulty, flawed, improperly specified,
      contaminated, unfit for the purpose intended, or which contain a latent defect.

  16. "Denial of service" means the direction of a high volume of inquiries to web site or e-mail destinations, effectively
      denying or limiting legitimate access, whether or not known to you.

  17. "Dependent premises" means the following types of locations:

      a. "Contributing locations";

      b. "Recipient locations";

      c. "Manufacturing locations"; and

      d. "Leader locations"

      If the location is described by an address only, it includes the area associated with that address in which you or the
      occupant are legally entitled to conduct "operations" and includes that area extending 1,000 feet beyond that
      address.

      If the location is described by an address and further described by geographic boundaries, only the area within such
      boundaries, and within 1,000 feet thereof, is included.

      "Dependent premises" does not mean any of the above locations within any country in which the United States
      government or Canadian government have imposed sanctions, embargoes, or similar prohibitions.

  18. "Duplicate information property" means recorded information in any format which can either be copied from an
      existing original or duplicate or replaced by purchasing an existing duplicate that is available for sale, including any
      material it is recorded upon.

      "Duplicate information property" does not mean:

      a. "Stock";

      b. "Fine arts";

      c. "Money";

      d. "Securities ; or

      e. "Electronic data processing hardware".

  19. "Earth movement" means earthquake or other seismic activity, rising or shifting of earth (including frost heaves), or
      subsidence other than "sinkhole collapse".

      "Earth movement" does not mean landslide, avalanche, or volcanic eruption, explosion or effusion, or tsunami.



      a. A network of electronic components capable of accepting information and processing it according to a plan and
         which exists primarily to generate information in tangible form or on electronic media, as well as air conditioning
         equipment and fire protection equipment used exclusively for data processing operations;

      b. Telephone equipment; or


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.      PPP-0103 (08 16)
                             Contains copyrighted material of the American Association of Insurance Services.               Page 4 of 19




CONFIDENTIAL                                                                                                     ZAIC_Henderson_00000087
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 88 of 380. PageID #: 196


     c. Facsimile equipment.

     "Electronic data processing hardware" does not mean computers, devices, or components which:

     a. Exist primarily to control or operate machinery or equipment or to produce "stock in process" or "finished
        stock"; or

     b. Are "stock".

  21. "Electronic vandalism" means:




     b. Introduction of a virus, code, or similar instruction that disrupts the normal operation of "electronic data
        processing hardware" and may destroy, alter, contaminate, or compromise the integrity, quality, or performance
        of "accounts receivable records", "duplicate information property", "electronic data processing
        hardware", "original information property", or "research and development property";




  22. "Equipment breakdown cause of loss" means any of the following:

     a. Artificially generated electrical current, including electrical arcing, that injures or disturbs electrical devices, wiring,
        or equipment;

     b. Explosion, rupture, or bursting of steam boilers, steam pipes, steam engines, steam turbines, gas turbines, or
        apparatus attached to and forming a part thereof, when owned, operated, or controlled by you; except for
        explosion of accumulated gases or fuel within the furnace of any fired vessel , other than gas turbines, or within
        the flues or passages through which the products of combustion pass;

     c. Any condition or event inside steam boilers, steam pipes, steam engines, steam turbines, gas turbines, or
        apparatus attached to and forming a part thereof, when owned, operated, or controlled by you; except for
        explosion of accumulated gases or fuel within the furnace of any fired vessel , other than gas turbines, or within
        the flues or passages through which the gases of combustion pass;

     d. Any condition or event, other than an explosion, inside hot water boi lers, other water heating equipment, engines
        other than steam engines, or pressure vessels when owned, operated, or control led by you; and

     e. Mechanical or machinery breakdown, including rupture or bursting caused by centrifugal force, of property owned,
        operated, or controlled by you.

  23. "Extended period of indemnity" means the period of time that begins on the date the "period of restoration" ends
      and ends on the earlier of:

     a. The date your gross sales, including rental income, are restored to the amount that would have existed if no direct
        physical loss or damage occurred; or

     b. The date calculated by adding the number of days shown on the Declarations for Extended Period of Indemnity__
        Business Income to the date the "period of restoration" ended.



                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                           Contains copyrighted material of the American Association of Insurance Services.              Page 5 of 19




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000088
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 89 of 380. PageID #: 197



  24. "Extra expense" means operating expenses you incur during the "period of restoration" that would not have been
      necessary to incur if there had been no direct physical loss or damage to the property, provided such expenses are
      incurred:

      a.   In an attempt to avoid a "suspension" of or to continue those "operations" which have been affected by the
           direct physical loss or damage to the property; or

      b.   In an attempt to minimize the "period of restoration".

      "Extra expense" does not mean:

      a. Costs incurred to purchase "merchandise" as a replacement for your "finished stock";

      b. "Continuing expenses" or "research and development continuing expenses";

      c. Costs to repair, rebuild, or replace any property, or research or restore 'original information property"; or

      d. Amounts incurred on financing or investment activity conducted for your own account.

  25. "Fine arts" means paintings, etchings, pictures, tapestries, and other bona fide works of art, rarity, historical value, or
      artistic merit such as rugs, statuary, marbles, bronzes, antiques, furniture, rare books, antique silver, manuscripts,
      porcelains, rare glass, and bric-a-brac.

  26. "Finished stock" means "goods you have manufactured" which are completed and ready for packing, shipment,
      instal lation, or sale.

      "Finished stock" does not mean "goods you have manufactured" which are completed and ready for packing,
      shipment, installation, or sale on a "premises" or "reported unscheduled premises" of any retail outlet at which
      you are insured by Business Income Insurance.

  27. "Flood" means a general and temporary condition of partial or complete inundation of land areas from:

      a. The overflow, or the expansion beyond normal boundaries, of inland or tidal waters, including natural or man-
         made lakes, reservoirs, ponds, brooks, rivers, streams, harbors, oceans, or any other body of water or
         watercourse;

      b. Waves or tides, including tsunami;

      or their spray, whether driven by wind or not.

  28. "Fungus" means any type or form of fungus, mold, or mildew and any mycotoxins, spores, scents, or by-products
      produced or released by fungi.

  29. "Goods you have manufactured" means:

      a. Goods manufactured at a location you own or operate; and

      b. Goods manufactured at a location that you do not own or operate, provided:

           1) You contracted for the goods to be manufactured exclusively for you; and

           2) You are the owner or licensee of the design, patent, trademark, or copyright for the goods.




                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                            Contains copyrighted material of the American Association of Insurance Services.              Page 6 of 19




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000089
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 90 of 380. PageID #: 198

  30. "Green roofing systems" means environmentally friendly roof coverings as defined by the LEEDS Green Building
      Rating SystemTM of the U.S. Green Bui lding Council or any other trees, shrubs, plants, grass, or lawns and other
      landscaping materials which are part of a vegetated roof.



     a. The monthly rental value of the "premises" or "reported unscheduled premises" you rent or lease on the date
        the direct physical loss or damage occurs; minus

      b. The actual monthly rent you pay, including taxes, insurance, janitorial , or other services you pay as part of the
         rent.

            flflij


          Monthly rental value of your leased "premises":                                        $1,000

          Monthly rent including taxes, insurance, janitorial,
          or other services that you pay for as part of the rent:                                 - $700

           eii•         lir1, •                                                                        00

  32. "Improvements and betterments" means fixtures, alterations, installations, or additions:

     a. Comprising a part of the building you occupy as a tenant but do not own;

      b. Made or acquired at your expense exclusive of rent paid by you or for which you are legally required by written
         contract to insure; and

      c. Which you cannot remove legally.

  33. "Information technology services" means technology services provided under a written contract consisting of:

     a. Maintaining, managing, or control ling "computer systems";

      b. Hosting or facilitating your internet website or web application(s); and

      c. Other related technology services.

     "Information technology services" does not mean video, voice, or data communication services.

  34. "Installation property" means materials, supplies, equipment, and machinery, and any other similar property owned
      by you or owned by others, which are in your care, custody, or control , that you are contractually responsible for,
      which are intended to become a permanent part of an "installation or service premises".



  35. "Installation or service premises" means a location that is not owned, leased, or operated by you, at which you are
      instal ling, constructing, or servicing property.

     "Installation or service premises" does not mean a "rigging premises".

  36. "Landscaping materials" means trees, shrubs, plants, grass, lawns, and other landscaping materials, including
      "green roofing systems" owned by you or owned by others, which are in your care, custody, or control that you are
      contractual ly responsible for, and intended to become a permanent part of an "installation or service premises".




                            Includes copyrighted material of Insurance Services Office, Inc., with its permission         PPP-0103 (08 16)
                             Contains copyrighted material of the American Association of Insurance Services.                 Page 7 of 19




CONFIDENTIAL                                                                                                        ZAIC_Henderson_00000090
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 91 of 380. PageID #: 199

     "Landscaping materials" does not mean trees, shrubs, plants, grass, lawns, or other landscaping materials or
     "green roofing systems" that exist as a permanent part of an "installation or service premises" prior to the start
     of the project.

  37. "Leader locations" means locations owned and operated by others who you depend on to attract customers to your
      business.

  38. "Malfunction" means any abnormal or imperfect function, including the failure to function, of machinery, systems,
      apparatus, or equipment.

  39. "Manager" means a person elected by the "members" to direct the limited liability company's business affairs.

  40. "Manufacturing locations" means locations owned and operated by others who you depend on to manufacture
      products for delivery to your customers under contract of sale.

  41. "Market value" means the price which the property might be expected to realize if offered for sale in a fair market on
      the date of loss or damage.

  42. "Member" means an owner of a limited liability company represented by its membership interest, who also may serve
      as a "manager".

  43. "Merchandise" means:

     a. Goods held for sale or installation by you which are not "goods you have manufactured"; and

      b. "Goods you have manufactured" which are completed and ready for packing, shipment, installation, or sale on
         a "premises" or "reported unscheduled premises" of any retail outlet at which you are insured by Business
         Income Insurance.

  44. "Microorganism" means any type or form of organism of microscopic or ultramicroscopic size including, but not
      limited to, "fungus", wet or dry rot, virus, algae, or bacteria, or any by-product.

  45. "Mistake" means any act or decision, whether intentional or negl igent, including the failure to act or decide, of any
      person, group, organization, or governmental body which creates or allows a result which is unexpected, inadequate,
      defective, faulty, or otherwise unsuitable for the intended purpose.

  46. "Money" means:

     a. Currency, coins, bullion, or bank notes, whether or not in current use; and

      b. Travelers checks, register checks, food stamps, and money orders held for sale to the public.

  47. "Monthly leasehold interest" means the original costs you paid for:

     a.   Bonus Payments — "Money" you original ly paid to acquire your lease, but not including rent, prepaid rent, or
          security; and

      b. Prepaid Rent - Advance rent you paid that will not be refunded to you, other than periodic rental payments,

      divided by the number of months left in your lease at the time of the expenditure.




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                           Contains copyrighted material of the American Association of Insurance Services.              Page 8 of 19




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000091
                    Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 92 of 380. PageID #: 200

     Example:

     Original cost of Bonus Payment                                                                             $4,000

     With 20 months left in the lease at the time of Bonus Payment                                                   =20

                                 •

  48. "Net income" means the net profit or loss, including rental income from tenants, that would have been earned or
      incurred before taxes.



     a. The net present value of your "gross leasehold interest" for each remaining month of your lease, discounted at
        the Prime Rate prevailing on the date the direct physical loss or damage occurs, rounded to the nearest whole
        number; plus
     b. Your "monthly leasehold interest" times the number of months left in your lease on the date direct physical loss
        or damage occurs, rounded to the nearest whole number.

     Example:

     With 20 months left in lease and 10% Prime Rate:



          _    i                                i   i    •           I. 1                                                •
      ~                 ~.   z           ~',                    II                                               ;   i


              Subtotal a.                                                                                       $5,526



     With 20 months left in lease                                                                                    x 20

               Subtotal b.                                                                                      $4,000



                   Subtotal a. + Subtotal b.                                                                    $9,526

  50. "Newly acquired premises" means a permanently fixed location you own, lease, rent, or control. The location
      becomes a "newly acquired premises" on the later of:

     a. The date you obtain possession or control of the location; or

     b. The date "real property" or "personal property" in which you have an insurable interest is first placed at the
        location.

     "Newly acquired premises" does not mean:

     a. A "premises";

     b. An "unreported premises";

     c. A "reported unscheduled premises";

     d. A fair or exhibition;


                                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.        PPP-0103 (08 16)
                                      Contains copyrighted material of the American Association of Insurance Services.                 Page 9 of 19




CONFIDENTIAL                                                                                                                 ZAIC_Henderson_00000092
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 93 of 380. PageID #: 201


                        •    i             f




      g. A "temporary storage location"




                                                  .
  51. "Off-premises service interruption" means the interruption of power or other utility services supplied to a covered
      location, however caused, if the interruption takes place away from the covered location.



      a. Your business activities occurring at the covered location prior to the physical loss or damage; and

      b. The covered location is tenantable prior to the physical loss or damage.

      "Operations" does not mean:

      a. The activities of those with whom you do business;

      b. Investing or financing activities conducted for your own account; or

      c. "Research and development operations".

  53. "Original information property" means recorded information in any format which cannot be copied from an existing
      original or duplicate or replaced by purchasing an existing duplicate that is available for sale, including any material it
      is recorded upon.

      "Original information property" does not mean:
      •
  54. "Outdoor trees, shrubs, plants, or lawns" means outdoor trees, shrubs, plants, grass, or lawns you own.

      "Outdoor trees, shrubs, plants, or lawns" does not mean:

      a. Growing crops;

      b. Standing timber;

      c. "Landscaping materials";

      d. "Stock", or

      e. "Green roofing systems".



                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                             Contains copyrighted material of the American Association of Insurance Services.             Page 10 of 19




CONFIDENTIAL                                                                                                     ZAIC_Henderson_00000093
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 94 of 380. PageID #: 202



    a. The direct physical loss or damage that causes "suspension" of your "operations" occurs; or




         1) "Real property", whether complete or under construction;

         2) Alterations or additions to "real property"; or



                a) Used in such construction, alterations, or additions;

                b) Incidental to the occupancy of the area intended for construction, alteration, or addition; or

                c) Incidental to the alteration of the occupancy of an existing bui lding or structure.

    If you resume "operations", with reasonable speed, the "period of restoration" ends on the earlier of:

    a. The date when the location where the loss or damage occurred could have been physically capable of resuming
       the level of "operations" which existed prior to the loss or damage, if the location had been restored to the
       physical size, construction, configuration, location, and material specifications which would satisfy the minimum
       requirements necessary to obtain al l required building permits, occupancy permits, operating licenses, or similar
       documents; or

    b. The date when a new permanent location is physically capable of resuming the level of "operations" which
       existed prior to the loss or damage, if you resume "operations" at a new permanent location.

    If you do not resume "operations", or do not resume "operations" with reasonable speed (whether at your
    "premises" or "reported unscheduled premises" or elsewhere), the "period of restoration" will end on the date
    when the location where the loss or damage occurred could have been restored to the physical size, construction,
    configuration, location, and material specifications which existed at the time of loss or damage, with no consideration
    for any time:

    a. Which would have been required to make changes in order to satisfy the minimum requirements necessary to
       obtain all required building permits, occupancy permits, operating licenses, or similar documents; and

    b. Which would have been necessary to make the location physically capable of resuming the level of "operations"
       which existed prior to the loss or damage after the completion of repairs, replacement, or rebuilding.

    "Period of restoration" does not include any increased period required due to the enforcement of any ordinance or
    law that requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in
    any way respond to, or assess the effects of "pollutants" or "microorganisms".

    The expiration date of this policy will not cut short the "period of restoration".




    I•     :•         f   i       f'     f     !' 7 • f -




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                               Contains copyrighted material of the American Association of Insurance Services.             Page 11 of 19




CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000094
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 95 of 380. PageID #: 203

    d. The value of labor, materials, or services furnished or arranged by you on "personal property of others";

    e. Your interest in "improvements and betterments" to buildings or structures; and

    f.   Glass which, as a tenant, you are required to insure.

    "Personal property" does not mean:

    a. Naturally occurring water;

    b. Growing crops or standing timber;

    c. "Outdoor trees, shrubs, plants, or lawns";

    d. "Green roofing systems";

    e. "Money", bills, notes, or "securities";

    f.   Contraband or property in the course of illegal transportation or trade;

    g. Animals, unless:



         2) Owned by you as "stock" while inside of buildings;

    h. "Fine arts";



    j.   Vehicles or self-propelled machines (including aircraft or watercraft) that:

         1)     Are licensed for use on public roads; or

         2)     Are operated principally away from a "premises" or "reported unscheduled premises";

         But not:

         1)     Vehicles or self-propelled machines you manufacture, process, warehouse, or hold for sale, other than
                vehicles licensed for use on public roads;

         2)     Vehicles licensed for use on public roads that you manufacture, process, warehouse, or hold for sale, while
                on a "premises" or "reported unscheduled premises"; or

         3)     Unpowered watercraft while out of water on a "premises" or "reported unscheduled premises"

    k.   Property contained in underground mines, mine shafts, caverns, open pits, or quarries;

    I.   "Research and development property";

    m. Spacecraft, satellites, associated launch vehicles and any major components, including any property contained
       therein;

    n. "Scheduled property"; or




                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                            Contains copyrighted material of the American Association of Insurance Services.             Page 12 of 19




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000095
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 96 of 380. PageID #: 204

      o. Property covered under another coverage form of this or any other policy in which it is more specifically
         described, except for the excess of the amount due (whether you can collect on it or not) from that other
         insurance.

  57. "Personal property of others" means personal property not owned by you, your officers, directors, partners,
      "managers", "members", or employees (including leased or temporary employees).

  58. "Pollutants" means any solid, liquid, gaseous, or thermal irritant, or "contaminant", including smoke, vapor, soot,
      fumes, acids, alkalis, chemicals, and waste. Waste includes materials to be recycled, reconditioned, or reclaimed.

  59. "Premises" means:

     A location scheduled on the Declarations for this Commercial Property Coverage Part.

     a.    If the location is described by an address only, it includes the area associated with that address in which you are
           legally entitled to conduct your business activities and includes that area extending 1,000 feet beyond the
           address.

      b.   If the location is described by an address and further described by geographic boundaries, it includes only the
           area within such geographic boundaries in which you are legally entitled to conduct your business activities and
           includes that area extending 1,000 feet beyond that area.

      If you are a tenant, for purposes of "time element coverage", "premises" includes those portions of the location not
      rented or intended to be rented to others.

  60. "Raw stock" means material in the state in which you acquired it for conversion into "finished stock".



     a.    Buildings, including their "green roofing systems";

      b. Permanent structures;

      c.   Equipment and apparatus used to maintain or service the buildings, structures, or their "premises" or "reported
           unscheduled premises"; and

      d. Materials, equipment, supplies, and temporary structures used for making additions, alterations, or repairs to the
         buildings or permanent structures.

     "Real property" does not mean:

     a. "Fine arts";

      b. Land;

      c. Water;

      d. Underground mines, mine shafts, caverns, open pits, or quarries;

     e. Growing crops or standing timber;

     f.    "Outdoor trees, shrubs, plants, or lawns";

      g. "Research and development property";

      h. "Contractor's equipment";


                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                            Contains copyrighted material of the American Association of Insurance Services.             Page 13 of 19




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000096
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 97 of 380. PageID #: 205


     i.   "Contractor's employees property";

     j.   "Installation property";

     k. "Landscaping materials";

     I.   Property of others in your care, custody, or control for "rigging"; or

     m. Launch facilities for spacecraft or satellites.

  62. "Recipient locations" means locations owned or operated by others, who you depend on to accept your products or
      services.

  63. "Replacement cost" means the lesser of:



          The cost to repair the "real property" or "personal property" at the time of direct physical loss or damage with
          new materials of like kind and quality, of simi lar size, for the same use or occupancy, and in compliance with all
          applicable zoning, land use, or construction codes in force at the time of loss or damage. This includes the cost
          to reconstruct or remodel undamaged portions of the "real property" when those costs are a consequence of
          enforcement of such codes.



          The cost to rebuild the "real property" or "personal property" at the time of direct physical loss or damage with
          new materials of like kind and quality, of simi lar size, for the same use or occupancy, and in compliance with all
          applicable zoning, land use, or construction codes in force at the time of loss or damage. Unless otherwise
          required at the time of loss by the applicable codes, this cost will be based on rebuilding at the same location
          where the loss occurred.

     c.   Replace Cost

          The cost to replace the "real property" or "personal property" at the time of direct physical loss or damage
          with new materials of like kind and quality, of similar size, for the same use or occupancy, and in compliance with
          all applicable zoning, land use, or construction codes in force at the time of loss. Unless otherwise required at the
          time of loss by the applicable codes, this cost will be based on replacing at the same location where the loss or
          damage occurred.

          If property of the same kind and quality is no longer available, we will pay to replace it with other property of
          simi lar quality and function, including property of greater processing capacity.

          "Real property" and "personal property" valuation includes the cost you paid for non-refundable or non-
          transferable extended warranties, maintenance contracts, or service contracts which were still in force at the time
          of loss or damage and are no longer valid as a result of loss of or damage to "real property" or "personal
          property".

          If there is an ordinance or law in force at the time of loss or damage that regulates zoning, land use, or
          construction of "real property" or "personal property" at the "premises" or "reported unscheduled
          premises", and if loss or damage covered by this Commercial Property Coverage Part causes a demolition order
          to be issued pursuant to any such ordinance or law, "replacement cost" includes the costs to demol ish and clear
          the site of the undamaged portion of the "real property" or "personal property".




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.      PPP-0103 (08 16)
                           Contains copyrighted material of the American Association of Insurance Services.              Page 14 of 19




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000097
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 98 of 380. PageID #: 206

     a. Costs associated with the enforcement of any ordinance or law which requires any insured or others to test for,
        monitor, clean up, remove, contain, treat, detoxify, or neutralize, or in any way respond to, or assess the effects
        of, "pollutants" or "microorganisms";

      b. Enforcement of any ordinance or law which requires the demolition, repair, replacement, reconstruction,
         remodeling, or remediation of property due to contamination by "pollutants" or due to the presence, growth,
         proliferation, spread, or any activity of "microorganisms"; or

     c. Costs to comply with any ordinance or law that you were required to comply with before the loss or damage.

  64. "Reported unscheduled premises" means permanently fixed locations for which you have submitted a schedule on
      file with us containing:

     a. The address of the location and includes that area extending 1000 feet beyond the address;

      b. An identification of the property, business income, or extra expense to be covered; and

     c. The value of such identified property, business income, or extra expense.

      If you are a tenant, for purposes of "time element coverage", "reported unscheduled premises" includes those
      portions of the location not rented or intended to be rented to others.

     "Reported unscheduled premises" does not mean:

     a. A "premises";

      b. A "newly acquired premises";

     c. An "unreported premises";

     d. A fair or exhibition;

     e. An "installation or service premises";

     f.   A "temporary storage location";

     g. A "rigging premises"; or

      h. With respect to loss or damage covered by any "time element coverage", a "dependent premises".

  65. "Research and development continuing expenses" means your continuing normal operating expenses that are
      directly attributable to "research and development operations", including payroll, rental payments as tenants, and
      factory overhead.

  66. "Research and development extended period of indemnity" means the period of time that begins on the date the
      "period of restoration" ends and ends on the earlier of:

     a. The effective date of new contracts that will utilize that portion of your "research and development continuing
        expenses" attributable to a suspension, lapse, or cancel lation for which coverage is provided under paragraph b.
        of the Extended Period of Indemnity Additional Coverage; or

      b. The date calculated by adding the number of days shown on the Declarations for Research and Development
         Extended Period of Indemnity--Business Income to the date the "period of restoration" ended.

  67. "Research and development operations" means your business activities where "research and development
      property" is being planned, created, developed, or tested.


                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                           Contains copyrighted material of the American Association of Insurance Services.             Page 15 of 19




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000098
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 99 of 380. PageID #: 207




     a.   Information which cannot be duplicated or purchased from another source, including any material it is inscribed,
          printed, written, or recorded upon, including documents, manuscripts, records, data, or programs, developed or
          used in conjunction with any research and development project;

      b. Original or experimental property;

      c. Prototypes or samples;

      d. Experiments in progress;

     e. Biological products, processes, or cultures; and

     f.   "Research animals".

     "Research and development property" does not mean:

     a. Animals, other than "research animals";

      b. "Money", bills, notes, or "securities";

      c. "Stock";

      d. "Fine arts"; or

     e. Growing plants or crops.

  69. "Research animal" means any multi-cellular organism that is used in your "research and development
      operations".

  70. "Rigging" means rigging, hoisting, moving, erecting, lowering, and millwright work.

  71. "Rigging premises" means a location for the purpose of:



      b. Assembling or dismantling work done in connection with a "rigging" project; or

      c. Operations incidental to a "rigging", assembl ing, or dismantling project.

  72. "Salespersons samples" means "personal property" that is in the custody of one of your salespersons and used
      only for sample purposes.

  73. "Scheduled property" means those items described in the SCHEDULED PROPERTY COVERAGE FORM within
      the Coverage Territory.

     "Scheduled property" does not mean:

     a. 'Real property";

      b. "Personal property";

      c. Contraband or property in the course of illegal transportation or trade;



                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                            Contains copyrighted material of the American Association of Insurance Services.             Page 16 of 19




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000099
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 100 of 380. PageID #: 208

     d. "Money", bills, notes, or "securities";

     e. Waterborne property or property while being loaded onto or unloaded out of any watercraft, except while in the
        custody of a carrier for hire.

     f.   Vehicles or self-propelled machines (including aircraft or watercraft) that:

          1) Are licensed for use on public roads; or



          ;uliTa1i


          1) Vehicles or self-propel led machines you manufacture, process, warehouse, or hold for sale, other than
             vehicles licensed for use on public roads;

          2) Vehicles licensed for use on public roads that you manufacture, process, warehouse, or hold for sale, while
             on a "premises" or "reported unscheduled premises"; or

          3) Unpowered watercraft while out of water on a "premises" or "reported unscheduled premises";

     g. Property contained in underground mines, mine shafts, caverns, open pits, or quarries; or

     h. Spacecraft, satellites, associated launch vehicles and any major components, including any property contained
        therein.

  74. "Securities" means negotiable and non-negotiable instruments or contracts representing either "money" or property
      and includes:

     a. Tokens, tickets, revenue, and other stamps whether or not in current use; and

     b. Evidences of debt issued in connection with credit or charge cards, which cards are not issued by you.
                        •
     b. Lottery tickets held for sale.

  75. "Sinkhole collapse" means the sudden sinking or collapse of land into underground empty spaces created by the
      action of water on limestone or similar rock formations.

     "Sinkhole collapse" does not mean the:

     a. Sinking or collapse of land into man-made underground cavities;

     b. Sinking or collapse of land caused by or resulting from "flood"; or

     c. Cost of fill ing sinkholes.

  76. "Specified causes of loss" means the following:

     a. Fire;

     l    I      flT}



                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                             Contains copyrighted material of the American Association of Insurance Services.             Page 17 of 19




CONFIDENTIAL                                                                                                     ZAIC_Henderson_00000100
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 101 of 380. PageID #: 209

     c.   Explosion;

     d. Windstorm or hail ;

     e. Smoke;

     f.   Aircraft or vehicles;

     g. Riot or civil commotion;

     h. Vandal ism;

     i.   Leakage from fire extinguishing equipment;

     j.   "Sinkhole collapse";

      k. Volcanic action;

     I.   Falling objects, excluding loss or damage to:



          2) The interior of buildings or property inside buildings, unless the roof or an outside wall of the building is first
             damaged by a falling object;

     m. Weight of snow, ice, or sleet;

     n. Accidental discharge or leakage of water or steam from any part of a system or appliance containing water or
        steam; and

     o. "Equipment breakdown cause of loss", excluding loss of or damage to "stock" caused by the discharge,
        dispersal, release, or escape of refrigerants.

  77. "Stock" means the following:

     a. "Raw stock";

     b. "Stock in process";

     c. "Finished stock"; and

     d. "Merchandise".

  78. "Stock in process" means "raw stock" which has undergone aging, seasoning, mechanical, or other process of
      manufacture but which has not become "finished stock".

  79. "Suspended equipment" means any boiler, fired or unfired vessel , refrigerating or air conditioning system, piping
      and its accessory equipment, and any mechanical or electrical machine or apparatus used for the generation,
      transmission, or utilization of mechanical or electrical power, provided we have complied with the requirements
      described in the Suspended Equipment Condition contained in the COMMERCIAL PROPERTY CONDITIONS.

  80. "Suspension" means:

     a. The slowdown or cessation of your business activities; or

     b. That a part or all of the covered location is rendered untenantable.


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                             Contains copyrighted material of the American Association of Insurance Services.             Page 18 of 19




CONFIDENTIAL                                                                                                     ZAIC_Henderson_00000101
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 102 of 380. PageID #: 210


  81. "Temporary storage location" means a permanently fixed location that you lease, rent, or occupy for a period of
      less than one year where "stock" or "installation property" that is to become a permanent part of an "installation
      or service premises" is stored while waiting to be delivered to an "installation or service premises" and there is a
      written construction or installation contract or agreement to install that "stock" or "installation property" at that
      "installation or service premises".

     "Temporary storage location" does not mean:

     a. A "premises";

      b. A "newly acquired premises";

      c. A "reported unscheduled premises";

      d. A "rigging premises";

      e. A fair or exhibition; or

      f.   An "unreported premises".

  82. "Time element coverage" means the coverage provided under any of the following:

     F# ~~F91i11~~~1~C~i7~il~iZ~'III:7~Tc7~7~7C7►~f1~1~3~rJ~TI~CcI~~~:7,\~ZI»~F'~~j




  83. "Unreported premises" means a permanently fixed location that contains "real property" or "personal property"
      in which you have an insurable interest, but has not been reported to us.

     "Unreported premises" does not mean:

      a. A "premises";

      b. A "newly acquired premises";

      c. A "reported unscheduled premises";

      d. A "rigging premises";

     e. A fair or exhibition;

      f.   An "installation or service premises";

      g. A "temporary storage location"; or

      h. With respect to loss or damage covered by any "time element coverage", a "dependent premises".

  84. "Your employees personal property" means personal property owned by your officers, directors, partners,
      "managers", "members", or employees (including leased or temporary employees).




                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0103 (08 16)
                            Contains copyrighted material of the American Association of Insurance Services.             Page 19 of 19




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000102
                Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 103 of 380. PageID #: 211




                                                                                                                                                        Z.URIC H
  Real and Personal Property Coverage Form

                                                                                Table of Contents

  Section                                                                                                                                                                 Page No.

  Coverage ...........................................................................................................................................................       1

  Excluded Causes of Loss ..................................................................................................................................                 1

  Limitations .........................................................................................................................................................      5

  Deductible .........................................................................................................................................................       6

  Valuation ...........................................................................................................................................................      6

  Optional Coverage .............................................................................................................................................            7




                                                                                                                                                             PPP-0110 (08 16)




CONFIDENTIAL                                                                                                                                 ZAIC_Henderson_00000103
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 104 of 380. PageID #: 212




                                                                                                                  ZURICH
  Real and Personal Property Coverage Form

  A. COVERAGE

    We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises"
    directly caused by a "covered cause of loss". We will not pay more in any one occurrence than the applicable Limit
    of Insurance shown on the Declarations for such loss of or damage to Covered Property at that "premises".

  B. EXCLUDED CAUSES OF LOSS

    1. Artificially Maintained Conditions

       We will not pay for loss of or damage to "personal property" caused by or resulting from the loss of or change in
       any artificially maintained or generated temperature, humidity, or atmosphere. This exclusion applies even if one
       of these excluded causes of loss was caused by or resulted from an "equipment breakdown cause of loss",
       "mistake", or "malfunction".

       But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that portion of
       the loss or damage which was solely caused by that "covered cause of loss".

       This exclusion does not apply to "electronic data processing hardware" or "duplicate information property".

    2. Cracking and Settling

       We will not pay for loss or damage caused by or resulting from bulging, cracking, shrinkage, expansion, or settling
       of "real property" or "personal property". This exclusion applies even if one of these excluded causes of loss
       was caused by or resulted from a "mistake" or "malfunction".

       But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that portion of
       the loss or damage which was solely caused by that "covered cause of loss".

    3. Disappearance or Shortage

       We will not pay for loss caused by or resulting from disappearance or shortage disclosed on taking inventory or
       where there is no physical evidence to show what happened to the property. This exclusion applies even if one of
       these excluded causes of loss was caused by or resulted from a "mistake" or "malfunction".

    4. Dishonest Acts

       We will not pay for loss or damage caused by or resulting from fraudulent, dishonest, or criminal acts or
       omissions, committed by you, your partners, "members", officers, "managers", employees (including leased or
       temporary employees), directors, trustees, authorized representatives, or anyone else to whom you have
       entrusted the property for any purpose:

       a. Acting alone or in collusion with others; or

        b. Whether or not occurring during the hours of employment.




                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PPP-0110 (08 16)
                                                                                                                        Page 1 of 7




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000104
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 105 of 380. PageID #: 213

         This exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake"
         or "malfunction".

         This exclusion does not apply to:

         a. Acts of vandalism committed by your employees (including leased or temporary employees); or

         b. Carriers for hire or anyone claiming to be a carrier for hire at the time the property is entrusted to them.

    5. Earth Movement

         We will not pay for loss or damage caused directly or indirectly by "earth movement". Such loss or damage is
         excluded regardless of any other cause or event, including a "mistake", "malfunction", or weather condition,
         that contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
         covered. But if "earth movement" results in fire, explosion, theft or sprinkler leakage, we will pay for that portion
         of the loss or damage which was solely caused by that fire, explosion, theft or sprinkler leakage.



         We will not pay for loss or damage caused by or resulting from "electronic vandalism".

         This exclusion applies even if the "electronic vandalism" was caused by or resulted from a "mistake" or
         "malfunction".



         We will not pay for loss or damage caused by or resulting from:

         a. Wear and tear;

         b. Smoke, vapor, or gas from agricultural smudging or industrial operations;

         c. Smog;

         d. Rust or other corrosion, decay, deterioration, fading, hidden or latent defect, or any quality of the property that
            causes it to damage or destroy itself;

         e.     Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents, or
                other animals; or

         f.     Inherent vice.

         Such loss or damage is excluded regardless of any other cause or event, including a "mistake", "malfunction",
         or weather condition, that contributes concurrently or in any sequence to the loss, even if such other cause or
         event would otherwise be covered.

         But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that portion of
         the loss or damage which was solely caused by that "covered cause of loss".

    F:        rTTl

         We will not pay for loss or damage caused directly or indirectly by "flood". Such loss or damage is excluded
         regardless of any other cause or event, including a "mistake", "malfunction", or weather condition, that
         contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
         covered. But if "flood" results in fire, explosion, or theft, we will pay for that portion of the loss or damage which
         was solely caused by that fire, explosion, or theft.


                                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PPP-0110 (08 16)
                                                                                                                                Page 2 of 7




CONFIDENTIAL                                                                                                         ZAIC_Henderson_00000105
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 106 of 380. PageID #: 214




          We will not pay for loss or damage caused directly or indirectly by any seizure, confiscation, expropriation,
          nationalization, or destruction of property by order of governmental authority. Such loss or damage is excluded
          regardless of any other cause or event, including a "mistake", "malfunction", or weather condition, that
          contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
          covered.

          This exclusion does not apply to:

          a. Seizure or destruction of property by order of governmental authority and taken at the time of fire to prevent
             its spread; or

          b. Demolition orders issued pursuant to any ordinance or law in effect at the time of loss or damage regulating
             construction, use, or repair of any property; provided such demolition order has become legally enforceable
             as a result of physical damage to:

              1) Covered "real property"; or

              2) Covered "personal property";

              directly caused by a "covered cause of loss".

              However, this exception does not apply to demol ition orders issued pursuant to any ordinance or law which
              requires any insured or others to test for, monitor, clean up, remove, treat, detoxify, or neutralize, or in any
              way respond to, or assess the effects of, "pollutants" or "microorganisms".



          We will not pay for loss or damage caused by or resulting from water, including water pressure, ice, or impact of
          watercraft to buildings or structures located on or partially over water, including retaining walls, bulkheads, piers,
          wharves, docks, or any other property located on those structures. This exclusion applies even if one of these
          excluded causes of loss was caused by or resulted from a "mistake" or "malfunction".

     i.    .ii
           .ii.   .i1         i

          We wil l not pay for loss or damage caused by or resulting from loss of market, loss of use, or delay. This
          exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake" or
          "malfunction".



          We will not pay for loss or damage consisting of, directly or indirectly caused by, contributed to, or aggravated by
          the presence, growth, proliferation, spread, or any activity of "microorganisms", unless resulting from fire or
          lightning. Such loss or damage is excluded regardless of any other cause or event, including a "mistake",
          "malfunction", or weather condition, that contributes concurrently or in any sequence to the loss, even if such
          other cause or event would otherwise be covered.

          But if a result of one of these excluded causes of loss is a "specified cause of loss°°, other than fire or lightning,
          we will pay that portion of the loss or damage which was solely caused by that "specified cause of loss".

          We will also not pay for loss, cost, or expense arising out of any request, demand, order, or statutory or regulatory
          requirement that requires any insured or others to test for, monitor, clean up, remove, treat, detoxify, or neutral ize,
          or in any way respond to, or assess the effects of "microorganisms".



                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PPP-0110 (08 16)
                                                                                                                           Page 3 of 7




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000106
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 107 of 380. PageID #: 215

    13. Nuclear Hazard

       We will not pay for loss or damage caused directly or indirectly by nuclear reaction or radiation, or radioactive
       contamination, however caused. Such loss or damage is excluded regardless of any other cause or event,
       including a "mistake" or "malfunction", that contributes concurrently or in any sequence to the loss, even if such
       other cause or event would otherwise be covered. But if nuclear reaction or radiation, or radioactive
       contamination results in fire, we will pay for that portion of the loss or damage which was solely caused by that
       fire.



       We will not pay for loss or damage caused by or resulting from any "off-premises service interruption". Such
       loss or damage is excluded regardless of any other cause or event, including a "mistake", "malfunction", or
       weather condition, that contributes concurrently or in any sequence to the loss, even if such other cause or event
       would otherwise be covered.

       But if a result of this excluded cause of loss is a "covered cause of loss", we will pay for that portion of the loss
       or damage which was solely caused by that "covered cause of loss".

       This exclusion does not apply to "electronic data processing hardware" or "duplicate information property".



       We wil l not pay for loss or damage caused by or resulting from the discharge, dispersal , seepage, migration,
       release, or escape of "pollutants". But, if the discharge, dispersal, seepage, migration, release, or escape is
       caused by a "specified cause of loss", we will pay only for that portion of the loss or damage solely caused by
       that "specified cause of loss".

       We will also not pay for loss, cost, or expense arising out of any request, demand, order, or statutory or regulatory
       requirement that requires any insured or others to test for, monitor, clean up, remove, treat, detoxify, or neutral ize,
       or in any way respond to, or assess the effects of "pollutants".

       This exclusion does not apply to "electronic data processing hardware" or "duplicate information property".



       We will not pay for any of the following:

       a.   Loss or damage due to spoilage, destruction, adulteration, discard, reduction in value, or any other loss or
            damage to "stock" caused by or resulting from a "mistake" or "malfunction" in the alteration, calibration,
            development, distribution, installation, manufacturing, maintenance, processing, repair, research, or testing of
            such "stock".

       b. Loss or damage, including the costs of correcting or making good, caused by or resulting from:

            1) A "mistake" in planning, zoning, development, surveying, siting;

            2) A "mistake" in design, specifications, workmanship, repair, construction, renovation, remodeling,
               grading, compaction;

            3) A "mistake" in materials used in repair, construction, renovation, or remodeling; or

            4) Insufficient or fai lure of maintenance or servicing,

            of part or all of any property on or off a "premises".


                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PPP-0110 (08 16)
                                                                                                                          Page 4 of 7




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000107
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 108 of 380. PageID #: 216

             But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
             portion of the loss or damage which was solely caused by that "covered cause of loss".

        c.   Loss or damage, including the costs of correcting or making good, caused by or resulting from incorporating
             "defective materials" into part or all of any property on or off a "premises".

             But if a result of this excluded cause of loss is a "covered cause of loss", we will pay for that portion of the
             loss or damage which was solely caused by that "covered cause of loss".

        d.   Loss of or damage to machinery or equipment while undergoing a pressure or electrical test. This exclusion
             applies even if this excluded cause of loss was caused by or resulted from an "equipment breakdown
             cause of loss", "mistake", or "malfunction".

             But if a result of this excluded cause of loss is a "covered cause of loss", we will pay for that portion of the
             loss or damage which was solely caused by that "covered cause of loss".



        We will not pay for loss or damage caused by or resulting from an "equipment breakdown cause of loss" to
        "suspended equipment . This exclusion applies even if this excluded cause of loss was caused by or resulted
        from a "mistake" or "malfunction".

        But if a result of this excluded cause of loss is a "covered cause of loss", we will pay for that portion of the loss
        or damage which was solely caused by that "covered cause of loss".

    18. War and Military Action

        We will not pay for loss or damage arising, directly or indirectly, out of

        a. War, including undeclared or civil war;

        b. Warlike action by a military force, including action in hindering or defending against an actual or expected
           attack, by any government, sovereign, or other authority using military personnel or other agents; or

        c.   Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority by hindering or
             defending against any of these.

        Such loss or damage is excluded regardless of any other cause or event, including a "mistake" or
        "malfunction", that contributes concurrently or in any sequence to the loss, even if such other cause or event
        would otherwise be covered.




    1. The following types of property are covered only up to the Limits of Insurance shown below in any one occurrence
       for loss or damage due to theft:

        a. $2,500 for furs, fur garments, and garments trimmed with fur.

        b. $2,500 for jewelry, watches, watch movements, jewels, pearls, precious and semiprecious stones, bullion,
           gold, silver, platinum, and other precious alloys or metals.

             This limit does not apply to:

             1) Jewelry or watches worth $100 or less per item; or

             2) Precious or semiprecious stones or metals used for industrial purposes.

                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PPP-0110 (08 16)
                                                                                                                          Page 5 of 7




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000108
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 109 of 380. PageID #: 217


           c. $250 for lottery tickets held for sale.

           These Limits of Insurance are included in, and not in addition to, any other applicable Limits of Insurance.

      2. We wil l pay for direct physical loss of or damage to "green roofing systems" directly caused by a "covered
         cause of loss" other than loss or damage caused by or resulting from:

           a.   Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents, or
                other animals;

           b. Disease;

           c. Changes in or extremes of temperature;

           d. Dampness or dryness of atmosphere or of soil supporting the vegetation; or

           e.   Rain, snow, hail , ice, or sleet.

  I''r]    iluLUIiU

      We will not pay for loss or damage in any one occurrence until the amount of loss or damage exceeds the applicable
      Deductibles shown on the Declarations. We will then pay the amount of loss or damage in excess of the Deductibles,
      up to the applicable Limits of Insurance.
                  •
                      ►'
      We will determine the amount of covered loss or damage as follows:

      1.   Except as provided in 2., 3., 4., 5., 6., and 7. below, the lesser of the following amounts:



           b. The "amount you actually spend" to repair, rebuild, or replace the "real property" or "personal property"
              at the same or another location.

      2.   Except as provided in 3. , 5., 6., and 7. below, "real property" or "personal property", other than
           "improvements and betterments", which is not repaired, rebuilt, or replaced will be valued at the "actual cash
           value" at the time and place of loss or damage. If you commence the repair, rebuilding, or replacement of the
           lost or damaged "real property" or "personal property" within 24 months from the date the loss or damage
           occurred, upon completion of the repair, rebuilding, or replacement, we will pay you the difference between the
           "actual cash value" previously paid and the "replacement cost" at the time of loss or damage.

      3. "Merchandise" which has been sold but not delivered and "finished stock" at the regular cash selling price,
         less any discounts and expenses you otherwise would have had.

      4. "Stock in process" at the value of "raw stock", your labor expended, and your materials incorporated plus the
         proper proportion of your overhead charges, calculated in accordance with principles of Direct Costing. In no
         event will overhead be calculated in accordance with the principles of Absorption Costing.



           a.   The "replacement cost" if you make repairs with reasonable speed.

           b. A proportion of your original cost if you do not make repairs with reasonable speed. We will determine the
              proportionate value as follows:


                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PPP-0110 (08 16)
                                                                                                                              Page 6 of 7




CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000109
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 110 of 380. PageID #: 218


            1) Multiply the original cost by the number of days from the loss or damage to the expiration of the lease;
               and

            2) Divide the amount determined in 1) above by the number of days from the installation of "improvements
               and betterments" to the expiration of the lease.

            If your lease contains a renewal option, the expiration of the renewal option period will be used as the
            expiration of the lease.

        c. That portion which has not been paid if others pay for repairs, rebuilding, or replacement.

    6. "Personal property" which has been permanently removed from service at "actual cash value".



        a. The cost to purchase a duplicate copy, if a duplicate copy exists and is available for sale; or

        b. The cost of blank materials, plus any cost incurred to copy data onto blank materials from a duplicate source
           on the same type of materials, provided such copying does not violate licensing or contract agreements.



    Margin Clause

    If Margin Clause is shown on the Declarations, we will not pay more than the lesser of the following:

    1. The amount of covered loss or damage at the "premises"; or

    2. The percentage applied to the applicable Limit of Insurance for such property at the "premises".

    The most we wil l pay is the applicable percentage shown on the Declarations for Margin Clause. However, in no
    event will we pay more than $5,000,000 over the applicable Limits of Insurance shown on the Declarations for that
    "premises".

    This Optional Coverage for "real property" or "personal property" does not apply to:

    1. Any Limit of Insurance applicable to more than one "premises"; or

    2. Any other Limit of Insurance applicable for which a specific coverage Limit of Insurance is provided.




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PPP-0110 (08 16)
                                                                                                                         Page 7 of 7




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000110
               Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 111 of 380. PageID #: 219



                                                                                                                                                                 0
  Additional Coverages Form                                                                                                                               ZURICH


                                                                              Table of Contents

  Section                                                                                                                                                               Page No.

  Additional Coverages .........................................................................................................................................           1

         Consequential Loss--Net Leasehold Interest .............................................................................................                          1

         Consequential Loss--Tenant's Improvements and Betterments ...............................................................                                         2

         Consequential Loss--Undamaged Stock ...................................................................................................                           2

         Contamination by a Refrigerant. ...............................................................................................................                   2

         Debris Removal .........................................................................................................................................          3

         Deferred Payments ....................................................................................................................................            3

         Electronic Vandalism--Direct Damage ......................................................................................................                        4

         Expediting Expense ..................................................................................................................................             4

         Fairs or Exhibitions ....................................................................................................................................         4

         Fire Department Service Charge ..............................................................................................................                     4

         Fire Protective Equipment Refills ..............................................................................................................                  5

         Inflation Guard ............................................................................................................................................      5

         Lock and Key Replacement ......................................................................................................................                   5

         Microorganisms ..........................................................................................................................................         6

         Newly Acquired Premises .........................................................................................................................                 6

         Newly Acquired Property ... .......................................................................................................................               6

         Off-Premises Service Interruption--Direct Damage ...................................................................................                              7

         Outdoor Trees, Shrubs, Plants, or Lawns .................................................................................................                         7

         Pollutant Clean Up and Removal--Land and Water ..................................................................................                                 8

         Preservation of Property ...........................................................................................................................              8

         Professional Fees .....................................................................................................................................           8




CONFIDENTIAL                                                                                                                               ZAIC_Henderson_00000111
                Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 112 of 380. PageID #: 220
  Section                                                                                                                                                          Page No.

         Reported Unscheduled Premises ..............................................                      .....................................................     8

         Reward Payments .......................................................................           .....................................................     9

         Salespersons Samples ..............................................................               .....................................................     9

         Spoilage--Equipment Breakdown................................................                     .....................................................     9

         Theft Damage to Buildings ..........................................................              .....................................................     9

         Unreported Premises .................................................................             .....................................................     10

  Deductible ...........................................................................................   .....................................................     10




CONFIDENTIAL                                                                                                                         ZAIC_Henderson_00000112
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 113 of 380. PageID #: 221




                                                                                                                    ZURICH
   Additional Coverages Form

   A. ADDITIONAL COVERAGES

      The following are Additional Coverages to coverages set forth in this Commercial Property Coverage Part. If you
      have not chosen a coverage elsewhere in this Commercial Property Coverage Part, there is no coverage under its
      corresponding Additional Coverages. For example, if you do not have coverage for "stock" under the REAL AND
      PERSONAL PROPERTY COVERAGE FORM, you will not have coverage related to "stock" under the
      Consequential Loss--Undamaged Stock Additional Coverage, or any other Additional Coverage for "stock".

      Each of the following Additional Coverages apply independently of one another. Unless otherwise stated, the
      excluded causes of loss, exclusions, terms, and conditions in the applicable Coverage Forms apply to these
      Additional Coverages.

      The most we will pay for loss, damage, cost, or expense under any of the following Additional Coverages are the
      Limits of Insurance shown on the Declarations. Limits for these Additional Coverages apply in addition to any
      other applicable policy limits, unless otherwise stated.

        1.   Consequential Loss--Net Leasehold Interest

             We will pay for the loss of "net leasehold interest" you sustain when your lease is cancelled:

             a.    By the lessor; and

             b.    As a result of a valid condition of your lease,

             due to direct physical loss of or damage to "real property" or "personal property" directly caused by a
             "covered cause of loss" at a "premises" or "reported unscheduled premises". We will not pay more
             than the "net leasehold interest" at the time of the cancellation of the lease. However, if your lease is
             cancelled and your landlord lets you continue to use the "premises" or "reported unscheduled
             premises" under a new lease, we will not pay more than:

             a.    The rent you will pay under the new lease; minus

             b.    The rent you were paying at the time of cancellation.

             We will not pay under this Additional Coverage if the "premises" or "reported unscheduled premises"
             where the lease is cancelled had been vacant for more than 60 consecutive days prior to the loss or
             damage unless you had entered into an agreement to sublease the "premises" or "reported
             unscheduled premises".

             The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
             premises" is the Limit of Insurance shown on the Declarations for Consequential Loss--Net Leasehold
             Interest.

             The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
             Insurance.



                      Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-0111 (03 14)
                                                                                                                         Page 1 of 10




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000113
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 114 of 380. PageID #: 222


          We will pay for the value of undamaged "improvements and betterments" when your lease is cancelled:

          a.    By the lessor; and

          b.    As a result of a valid condition of your lease,

          due to direct physical loss of or damage to "real property" or "personal property" directly caused by a
          "covered cause of loss" at a "premises" or "reported unscheduled premises".

          If you rent an entire building, we will pay only if:

          a.    At least 25% of the area of that entire building has been damaged; or

          b.    A minimum of 6 months remains in your current lease and at least 6 months is required to repair the
                building for your occupancy.

          If you rent a portion of a building, we will only pay if:

          a.    A minimum of 6 months remains in your lease; and

          b.    At least 6 months is required to repair the building for your occupancy.

          The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
          premises" is the Limit of Insurance shown on the Declarations for Consequential Loss--Tenant's
          Improvements and Betterments.

          The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
          Insurance.



          We will pay for the consequential loss in value of undamaged "stock" which has become unmarketable as
          a complete product because of direct physical loss of or damage to other "stock" directly caused by a
          "covered cause of loss".

          The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
          premises" is the Limit of Insurance shown on the Declarations for Consequential Loss--Undamaged
          Stock.

          The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
          Insurance.
                        .
                             .
          We wil l pay for direct physical loss of or damage to "stock" caused by the release or escape of
          refrigerants from any equipment located at a "premises" or "reported unscheduled premises" provided
          the release or escape was not caused by or resulted from "flood" or "earth movement".

          The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
          premises" is the Limit of Insurance shown on the Declarations for Contamination by a Refrigerant.

          The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
          Insurance.



                    Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-0111 (03 14)
                                                                                                                         Page 2 of 10




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000114
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 115 of 380. PageID #: 223


          a.    We will pay your expense to remove debris of Covered Property, for which a Limit of Insurance is
                shown on the Declarations, remaining after a "covered cause of loss". The most we will pay
                under this Additional Coverage for Debris Removal is the remaining applicable Limit of Insurance for
                the Covered Property shown on the Declarations after payment of the covered physical loss or
                damage.

                If the total of the loss or damage and debris removal expense exceeds the applicable Limit of
                Insurance, we will pay the remaining debris removal expenses. The most we will pay under this
                Additional Coverage in any one occurrence is the Limit of Insurance shown on the Declarations for
                Debris Removal--Supplemental Limit.

          b.    If wind causes direct physical loss of or damage to Covered Property, we will also pay for the
                expenses you incur to remove debris of uncovered property that is blown on to the "premises" or
                "reported unscheduled premises" by wind and to remove debris of "outdoor trees, shrubs,
                plants, or lawns" damaged by wind.

                The most we wi ll pay under this Additional Coverage in any one occurrence is the Limit of Insurance
                shown on the Declarations for Debris Removal--Uncovered Property.

          In no event will there be any coverage under this Debris Removal Additional Coverage for any costs to:

          a.    Extract "pollutants" from land or water; or

          b.    Remove, restore, or replace polluted land or water.

          The expenses will be paid only if they are reported to us in writing within 180 days of the date of loss or
          damage.

          r


          We will pay your financial interest in "personal property" that suffers direct physical loss or damage
          directly caused by a "covered cause of loss" after delivery to buyers and sold by you on a conditional
          sale or trust agreement, or any instal lment or deferred payment plan.

          This Additional Coverage does not apply to default of such agreement or plan by the buyer.

          We will determine the amount of covered loss or damage as fol lows:

          a.    In the event of a total loss and the buyer refuses to continue payment, coverage will be valued
                based on the amount shown on your books as due from the buyer;

                In the event of partial loss or damage and the buyer refuses to continue payment, forcing you to
                repossess, coverage will be valued as follows:

                If the realized value of the repossessed "personal property" is:

               1)       Greater than or equal to the amount shown on your books as due from the buyer, we will
                        make no payment; or

                2)      Less than the amount shown on your books as due from the buyer, we will pay the difference,
                        less any amount that was past due at the time of loss by more than 30 days; and

          c.    When a loss occurs and the buyer continues to pay you, there will be no loss payment.


                     Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-0111 (03 14)
                                                                                                                          Page 3 of 10




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000115
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 116 of 380. PageID #: 224
            The most we will pay under this Additional Coverage in any one occurrence is the Limit of Insurance
            shown on the Declarations for Deferred Payments.

            The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
            Insurance.




            The most we will pay under this Additional Coverage in any one policy year is the Annual Aggregate Limit
            of Insurance shown on the Declarations for Electronic Vandalism--Direct Damage.

            The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
            Insurance.

       ;_         tTrnTI    .Mi

            In the event of covered loss of or damage to "real property" or "personal property" at a "premises" or
            "reported unscheduled premises" directly caused by a "covered cause of loss", we will pay
            reasonable and necessary additional expenses you incur for temporary repair of damage to such "real
            property" or "personal property" and the additional expenses you incur for expediting the permanent
            repair or replacement of such damaged property. This Additional Coverage does not include expenses
            recoverable elsewhere in this Commercial Property Coverage Part.

            The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
            premises" is the Limit of Insurance shown on the Declarations for Expediting Expense.
                               ♦
            We will pay for direct physical loss of or damage to "personal property":

            a.    At fairs or exhibitions; and

            b.    In transit to or from fairs or exhibitions,

            directly caused by a "covered cause of loss".

            The most we will pay under this Additional Coverage in any one occurrence is the Limit of Insurance
            shown on the Declarations for Fairs or Exhibitions--Personal Property.

            The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
            Insurance.



            When the fire department is called to save or protect Covered Property from a "covered cause of loss"
            at a "premises" or "reported unscheduled premises", we will pay for your liability for the fire
            department service charges:

            a.    Assumed by contract or agreement prior to loss; or

                  Required by local ordinance, law, or statute.
             a
                     Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-0111 (03 14)
                                                                                                                          Page 4 of 10




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000116
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 117 of 380. PageID #: 225
          We will also pay for those costs incurred by your fire brigade to save or protect Covered Property from a
          fire, but not including the costs to refill fire protective equipment.

          The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
          premises" is the Limit of Insurance shown on the Declarations for Fire Department Service Charge.




          We will pay the reasonable and necessary costs you incur to refill fire protective equipment which has
          been discharged:

          a.      Accidentally; or

          b.      In the course of saving or protecting Covered Property from a "covered cause of loss"

          No Limit applies to this Additional Coverage.



          The Limits of Insurance to which the Inflation Guard applies will automatically increase by the annual
          percentage shown on the Declarations.

          The amount of the increase wil l be:

          a.      The Limit of Insurance that applied on the most recent of this Commercial Property Coverage Part's
                  inception date, anniversary date, or date of any other Commercial Property Coverage Part change
                  amending the Limit of Insurance, multiplied by

          b.      The percentage of annual increase shown on the Declarations, expressed as a decimal (Example:
                  8% is .08), multiplied by

          c.      The number of days since the beginning of the most recent Commercial Property Coverage Part
                  year or the effective date of the most recent Commercial Property Coverage Part change amending
                  the Limit of Insurance, divided by 365.

          Example:

          If:           The applicable Limit of Insurance is                                      $100,000

                        The annual percentage increase is                                                8%

                        The number of days since the beginning of the
                        Coverage Part Year (or last Coverage Part change) is                             146

          Then:         The amount of increase is $100,000 x .08 x 146/365 = $                         3,200

                        The available Limit of Insurance is                                       $103,200
          rrii
          We will pay the reasonable cost of:

          a.      Entry key replacement if keys to a "premises" or "reported unscheduled premises" are stolen; or

          b.      Entry lock repair or replacement made necessary by theft or attempted theft at a "premises" or
                  "reported unscheduled premises".
                     Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-0111 (03 14)
                                                                                                                          Page 5 of 10




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000117
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 118 of 380. PageID #: 226



            The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
            premises" is the Limit of Insurance shown on the Declarations for Lock and Key Replacement.

            The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
            Insurance.



            We will pay the following when "microorganisms" are the result of a "covered cause of loss", other
            than fire or lightning:

            a.    Direct physical loss of or damage to Covered Property caused by "microorganisms", including the
                  cost of removal of the "microorganisms";

            b.    The reasonable cost to tear out and replace any part of the covered building or other property
                  needed to gain access to the "microorganisms"; and

            c.    The reasonable cost of testing performed after removal, repair, replacement, or restoration of the
                  damaged property is completed, provided there is a reason to believe that the "microorganisms"
                  are still present.

            The most we will pay under this Additional Coverage in any one policy year is the Annual Aggregate Limit
            of Insurance shown on the Declarations for Microorganisms. Regardless of the number of claims, this
            Limit is the most we will pay for the total of all loss, damage, or cost, even if the "microorganisms"
            continue to be present, active, or recur.

            The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
            Insurance.



            We will pay for direct physical loss of or damage to "real property" or "personal property" at a "newly
            acquired premises" directly caused by a "covered cause of loss".

            This Additional Coverage will automatically expire on the earliest of the following dates:

            a.    The date you report the "newly acquired premises" to us;

            b.    The number of days shown on the Declarations from the date the location becomes a "newly
                  acquired premises"; or

            c.    The date this policy expires or is cancelled.

            We will charge you additional premium for values reported from the date the location becomes a "newly
            acquired premises"

            The most we will pay under this Additional Coverage at any one "newly acquired premises" is the
            appl icable Limit of Insurance shown on the Declarations for Newly Acquired Premises.

      16.   Newly Acquired Property

            We will pay for direct physical loss of or damage to:



                      Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-0111 (03 14)
                                                                                                                           Page 6 of 10




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000118
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 119 of 380. PageID #: 227
          a.    Your newly acquired or constructed "real property" at a "premises" if coverage is not currently
                shown for "real property" at that "premises" on the Declarations; and

          b.     Your newly acquired "personal property" at a "premises" if coverage is not currently shown for
                "personal property" at that "premises" on the Declarations.

          This Additional Coverage will automatically expire on the earliest of the following dates:

          a.    The date you report the newly acquired property to us;

          b.    The number of days shown on the Declarations from the date construction of "real property"
                begins or completed "real property" or "personal property" is acquired; or

          c.    The date this policy expires or is cancelled.

          We will charge you additional premium for values reported from the date construction of "real property"
          begins or "personal property" or completed "real property" is acquired.

          The most we will pay under this Additional Coverage at any one "premises" is the applicable Limit of
          Insurance shown on the Declarations for Newly Acquired Property.



          We will pay for direct physical loss of or damage to "real property" and "personal property" at a
          "premises" or "reported unscheduled premises" directly caused by an "off-premises service
          interruption". The interruption must result from direct physical loss or damage directly caused by a
          "covered cause of loss" to any property located away from the "premises" or "reported
          unscheduled premises" and used to provide any of the fol lowing services to the "premises" or
          "reported unscheduled premises":

          a.    Water;

          b.    Power, including steam and natural gas; or

          c.    Communication.

          The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
          premises" is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption--
          Direct Damage.

          The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
          Insurance.




          a.    Fire;

          b.    Lightning;

          c.    Explosion;

          d.    Riot or civil commotion; or

          e.    Aircraft.
                    Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-0111 (03 14)
                                                                                                                         Page 7 of 10




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000119
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 120 of 380. PageID #: 228

          The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
          premises" and for any one tree, shrub, plant, or lawn are the Limits of Insurance shown on the
          Declarations for Outdoor Trees, Shrubs, Plants, or Lawns.



          We will pay the reasonable expenses you incur to extract "pollutants" from land or water at a "premises"
          or "reported unscheduled premises" if the discharge, dispersal, seepage, migration, release, or escape
          of the "pollutants" is directly caused by a "covered cause of loss".

          This Additional Coverage does not apply to the costs to test for, monitor, or assess the existence,
          concentration, or effects of "pollutants". But we will pay for the reasonable cost of testing performed in
          the course of extracting the "pollutants" from the land or water.

          The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
          premises" in any one policy year is the Annual Aggregate Limit of Insurance shown on the Declarations
          for Pollutant Clean Up and Removal--Land and Water.

          The expenses will be paid only if they are reported to us in writing within 180 days of the date on which the
          "covered cause of loss" occurs.



          If Covered Property is removed from a "premises" or "reported unscheduled premises" to preserve it
          from actual or imminent physical loss or damage caused by a "covered cause of loss":

          We will pay for:

          a.    Any direct physical loss of or damage to Covered Property whi le it is being moved to or while stored
                at another location for up to the number of days shown on the Declarations for Preservation of
                Property; and

          b.    The reasonable cost to remove Covered Property from the "premises" or "reported unscheduled
                premises".

          The Limit for this Additional Coverage is included in, and not in addition to, the applicable Limit of
          Insurance shown on the Declarations for that Covered Property.



          We wil l reimburse you for the reasonable expenses you incur for professional services for auditors,
          accountants, architects, or engineers which are necessary to prepare a statement of loss or exhibits
          required in connection with any loss covered under this Commercial Property Coverage Part. This
          Additional Coverage does not apply to fees and costs of:

          a.    Your employees; or

          b.    Attorneys, public adjusters, loss appraisers, or loss consultants.

          The most we will pay under this Additional Coverage in any one occurrence is the Limit of Insurance
          shown on the Declarations for Professional Fees.




                    Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-0111 (03 14)
                                                                                                                         Page 8 of 10




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000120
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 121 of 380. PageID #: 229

            The most we will pay under this Additional Coverage at any one "reported unscheduled premises" is
            the applicable Limit of Insurance shown on the Declarations for Reported Unscheduled Premises.

      23.

            We will reimburse you for rewards you pay for information leading to:

            a.    The successful return of undamaged stolen Covered Property to you or a law enforcement agency;
                  or

            b.    The arrest and conviction of any persons for having damaged or stolen your Covered Property

            The reward payments must be documented.

            The most we will pay under this Additional Coverage in any one occurrence is 25% of the covered loss,
            prior to the appl ication of any applicable deductible and recovery of any Covered Property, up to the Limit
            of Insurance shown on the Declarations for Reward Payments.

      24.   Salespersons Samples

            We will pay for direct physical loss of or damage to "salespersons samples" in transit while in the
            custody of a salesperson or at any location, other than a "premises" or "reported unscheduled
            premises", directly caused by a "covered cause of loss".

            The most we will pay under this Additional Coverage in any one occurrence is the Limit of Insurance
            shown on the Declarations for Salespersons Samples.

            The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
            Insurance.

      K"

            We will pay for direct physical loss of or damage to "stock" at a "premises" or "reported unscheduled
            premises" directly caused by the loss of or changes in any artificially maintained or generated
            temperature, humidity, or atmosphere resulting from an "equipment breakdown cause of loss" to
            atmosphere control equipment at the "premises" or "reported unscheduled premises".

            The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
            premises" is the Limit of Insurance shown on the Declarations for Spoilage--Equipment Breakdown.

            The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
            Insurance.

      RM    Theft Damage to Buildings

            We wil l pay for direct physical loss of or damage to "real property" at a "premises" or "reported
            unscheduled premises" in which you are a tenant directly caused by theft, burglary, or robbery, provided
            you are legally obligated to pay for such loss or damage.

            The most we wi ll pay under this Additional Coverage is the Limit of Insurance shown on the Declarations
            for "personal property" at that "premises" or "reported unscheduled premises".

            The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
            Insurance.


                     Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-0111 (03 14)
                                                                                                                          Page 9 of 10




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000121
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 122 of 380. PageID #: 230



              We will pay for direct physical loss of or damage to "real property" and "personal property", other than
              "salespersons samples" or property in transit, at an "unreported premises" directly caused by a
              "covered cause of loss"

              The most we will pay under this Additional Coverage at any one "unreported premises" is the Limit of
              Insurance shown on the Declarations for Unreported Premises.

   1 1101:4o111otI1 11

        We will not pay for loss, damage, cost, or expense in any one occurrence until the amount of loss, damage, cost,
        or expense exceeds the applicable Deductibles shown on the Declarations. We will then pay the amount of loss,
        damage, cost, or expense in excess of the Deductibles, up to the appl icable Limits of Insurance.




                         Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-0111 (03 14)
                                                                                                                             Page 10 of 10




CONFIDENTIAL                                                                                                      ZAIC_Henderson_00000122
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 123 of 380. PageID #: 231




                                                                                    0
                                                                                ZURICH
  Accounts Receivable Coverage Form (Revenue Loss)

                                             Table of Contents

  Section                                                                                 Page No.

  Coverages ......................                                                            1

  Excluded Causes of Loss                                                                     1

  Deductible ......................                                                           5

  Valuation ........................                                                          5




                                                                                  PPP-0112(08 16)




CONFIDENTIAL                                                              ZAIC_Henderson_00000123
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 124 of 380. PageID #: 232




                                                                                                                    0
                                                                                                                 ZURICH
  Accounts Receivable Coverage Form (Revenue Loss)

  A. COVERAGES

    1. Accounts Receivable (Revenue Loss)

       We will pay for:

       a. The "money" due you from customers that you are unable to collect;

       b. Interest charges on any loan required to offset amounts you are unable to collect pending our payment of
          these amounts; and

       c. Collection expenses in excess of your normal collection expenses that are made necessary by the loss or
          damage;

       that result from direct physical loss of or damage to your "accounts receivable records" at a "premises" or
       "reported unscheduled premises" directly caused by a "covered cause of loss".

       The most we will pay under this Marine Coverage at any one "premises" or "reported unscheduled premises"
       is the Limit of Insurance shown on the Declarations for Accounts Receivable (Revenue Loss).

    2. Accounts Receivable (Revenue Loss)--Away From Premises

       We will also pay for:

       a. The "money" due you from customers that you are unable to collect;

       b. Interest charges on any loan required to offset amounts you are unable to collect pending our payment of
          these amounts; and

       c. Collection expenses in excess of your normal collection expenses that are made necessary by the loss or
          damage;

       that result from direct physical loss of or damage to your "accounts receivable records" away from a
       "premises" or "reported unscheduled premises" directly caused by a "covered cause of loss".

       The most we will pay under this Marine Coverage in any one occurrence is the Limit of Insurance shown on the
       Declarations for Accounts Receivable (Revenue Loss)--Away From Premises.

  B. EXCLUDED CAUSES OF LOSS

    1. Alteration, Falsification, Concealment, or Destruction

       We will not pay for loss or damage caused by or resulting from alteration, falsification, concealment, or destruction
       of "accounts receivable records" done to conceal the wrongful giving, taking, or withholding of "money",
       "securities", or other property.




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0112 (08 16)
                                                                                                                        Page 1 of 5




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000124
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 125 of 380. PageID #: 233



       We will not pay for loss or damage caused by or resulting from a "mistake" or "malfunction" in bookkeeping,
       accounting, or billing.



       We will not pay for any of the following:

       a.   Loss or damage caused by or resulting from a "mistake" in:

            1) Programming;

            2) Instructions to a machine; or

            3) Installation or maintenance of "electronic data processing hardware" or component parts.

            But if a result of one of these excluded causes of loss is a "covered cause of loss, we will pay for that
            portion of the loss or damage which was solely caused by that "covered cause of loss".

       b.   Loss or damage, including the costs of correcting or making good, caused by or resulting:

            1) A "mistake" in planning, zoning, development, surveying, siting;

            2) A "mistake" in design, specifications, workmanship, repair, construction, renovation, remodeling,
               grading, compaction;

            3) A "mistake" in materials used in repair, construction, renovation, or remodeling; or

            4) Insufficient or fai lure of maintenance or servicing;

            of part or all of any property on or off a "premises" or "reported unscheduled premises".

            But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
            portion of the loss or damage which was solely caused by that "covered cause of loss".

       c.   Loss or damage, including the costs of correcting or making good, caused by or resulting from incorporating
            "defective materials" into part or all of any property on or off a "premises" or "reported unscheduled
            premises".

            But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
            portion of the loss or damage which was solely caused by that "covered cause of loss".



       We will not pay for loss caused by or resulting from disappearance or shortage disclosed on taking inventory or
       where there is no physical evidence to show what happened to the "accounts receivable records". This
       exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake" or
       "malfunction".



       We will not pay for loss or damage caused by or resulting from fraudulent, dishonest, or criminal acts or
       omissions, committed by you, your partners, "members", officers, "managers", employees (including leased or
       temporary employees), directors, trustees, authorized representatives, or anyone else to whom you have
       entrusted the "accounts receivable records" for any purpose:


                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0112 (08 16)
                                                                                                                         Page 2 of 5




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000125
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 126 of 380. PageID #: 234


       a. Acting alone or in collusion with others; or

       b. Whether or not occurring during the hours of employment.

       This exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake"
       or "malfunction".

       This exclusion does not apply to:

       a. Acts of vandalism committed by your employees (including leased or temporary employees); or

       b. Carriers for hire or anyone claiming to be a carrier for hire at the time the property is entrusted to them.

            1 11 «   ii   L


       We will not pay for loss or damage caused directly or indirectly by "earth movement". Such loss or damage is
       excluded regardless of any other cause or event, including a "mistake", "malfunction", or weather condition,
       that contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
       covered. But if "earth movement" results in fire, explosion, theft, or sprinkler leakage we will pay for that portion
       of the loss or damage which was solely caused by that fire, explosion, theft or sprinkler leakage.

                              fltflT

       We will not pay for loss or damage caused by or resulting from "electronic vandalism".

       This exclusion applies even if the "electronic vandalism" was caused by or resulted from a "mistake" or
       "malfunction".



       We will not pay for loss or damage caused by or resulting from:

       a. Wear and tear;

       b. Smoke, vapor, or gas from agricultural smudging or industrial operations;

       c. Smog;

       d.   Rust or other corrosion, decay, deterioration, fading, hidden or latent defect, or any quality of the property that
            causes it to damage or destroy itself;

       e.   Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents, or
            other animals; or

       f.   Inherent vice.

       Such loss or damage is excluded regardless of any other cause or event, including a "mistake", "malfunction",
       or weather condition, that contributes concurrently or in any sequence to the loss, even if such other cause or
       event would otherwise be covered.

       But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that portion of
       the loss or damage which was solely caused by that "covered cause of loss".




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0112 (08 16)
                                                                                                                          Page 3 of 5




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000126
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 127 of 380. PageID #: 235



        We will not pay for loss or damage caused directly or indirectly by "flood". Such loss or damage is excluded
        regardless of any other cause or event, including a "mistake", "malfunction", or weather condition, that
        contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
        covered. But if "flood" results in fire, explosion, or theft, we will pay for that portion of the loss or damage which
        was solely caused by that fire, explosion, or theft.



        We will not pay for loss or damage caused directly or indirectly by any seizure, confiscation, expropriation,
        nationalization, or destruction of property by order of governmental authority. Such loss or damage is excluded
        regardless of any other cause or event, including a "mistake", "malfunction", or weather condition, that
        contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
        covered.

        This exclusion does not apply to acts of destruction of "accounts receivable records" ordered by governmental
        authority and taken at the time of fire to prevent its spread.

    fifiA •   . ~iF.i'i       0 1 F. rJ

        We wil l not pay for loss or damage caused by or resulting from loss of market, loss of use, or delay. This
        exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake" or
        "malfunction".



        We will not pay for loss or damage consisting of, directly or indirectly caused by, contributed to, or aggravated by
        the presence, growth, proliferation, spread, or any activity of "microorganisms", unless resulting from fire or
        lightning. Such loss or damage is excluded regardless of any other cause or event, including a "mistake",
        "malfunction", or weather condition, that contributes concurrently or in any sequence to the loss, even if such
        other cause or event would otherwise be covered.

        But if a result of one of these excluded causes of loss is a "specified cause of loss", other than fire or lightning,
        we will pay that portion of the loss or damage which was solely caused by that "specified cause of loss".

        We will also not pay for loss, cost, or expense arising out of any request, demand, order, or statutory or regulatory
        requirement that requires any insured or others to test for, monitor, clean up, remove, treat, detoxify, or neutral ize,
        or in any way respond to, or assess the effects of "microorganisms".



        We will not pay for loss or damage caused directly or indirectly by nuclear reaction or radiation, or radioactive
        contamination, however caused. Such loss or damage is excluded regardless of any other cause or event,
        including a "mistake" or "malfunction", that contributes concurrently or in any sequence to the loss, even if such
        other cause or event would otherwise be covered. But if nuclear reaction or radiation, or radioactive
        contamination results in fire, we will pay for that portion of the loss or damage which was solely caused by that
        fire.



        We will not pay for loss or damage arising, directly or indirectly, out of:

        a. War, including undeclared or civil war;




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.          PPP-0112 (08 16)
                                                                                                                               Page 4 of 5




CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000127
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 128 of 380. PageID #: 236

        b. Warlike action by a military force, including action in hindering or defending against an actual or expected
           attack, by any government, sovereign, or other authority using military personnel or other agents; or

        c.   Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority by hindering or
             defending against any of these.

        Such loss or damage is excluded regardless of any other cause or event, including a "mistake" or
        "malfunction", that contributes concurrently or in any sequence to the loss, even if such other cause or event
        would otherwise be covered.



    We will not pay for loss, damage, or expense in any one occurrence until the amount of loss, damage, or expense
    exceeds the applicable Deductibles shown on the Declarations. We will then pay the amount of loss, damage, or
    expense in excess of the Deductibles, up to the appl icable Limits of Insurance.

       I17_r0[a] 'I

    If you cannot accurately establish the amount of accounts receivable outstanding at the time of loss or damage to
    "accounts receivable records , the following method wi ll be used to determine the amount of covered loss,
    damage, or expense:

    1. Determine the total of the average monthly amounts of accounts receivable for the 12 months immediately
       preceding the month in which the loss or damage occurred; and

    2. Adjust that total for normal fluctuations in the amount of accounts receivable for the month in which the loss or
       damage occurred or for any demonstrated variance from the average for that month.

    The following will be deducted from the total amount of accounts receivable, however that amount is established:

    1. The amount of the accounts receivable for which there is no loss or damage;

    2. The amount of the accounts receivable that you are able to re-establish or collect;

    3. An amount to al low for probable bad debts that you are normally unable to col lect; and

    4. All unearned interest and service charges.




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0112 (08 16)
                                                                                                                          Page 5 of 5




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000128
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 129 of 380. PageID #: 237




  Crime Coverage Form                                                            ZURICH

                                              Table of Contents

  Section                                                                               ge
                                                                                        Pa No.

  Coverages .............................                                                     1

  Excluded Causes of Loss ......                                                              2

  Deductible .............................

  Additional Conditions .............

  Valuation ...............................

  Additional Definitions..............                                                        10




CONFIDENTIAL                                                              ZAIC_Henderson_00000129
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 130 of 380. PageID #: 238




                                                                                                                       9
  Crime Coverage Form                                                                                               ZURICH

  A.   COVERAGES

              Computer Fraud

              We will pay for loss of 'Money"and 'securities" resulting directly from the use of any computer to fraudulently
              cause a transfer from inside buildings at a 'premises'; 'reported unscheduled premises'; or 'banking premises".

              The most we will pay under this Crime Coverage in any one 'bccurrence" is the Limit of Insurance shown on
              the Declarations for Computer Fraud.

        2.    Employee Theft

              We will pay for loss of or damage to 'Money'; 'securities", and 'personal property" resulting directly from 'theft"
              committed by an 'bmployee", whether identified or not, acting alone or in collusion with other persons.

              The most we will pay under this Crime Coverage in any one 'bccurrence" is the Limit of Insurance shown on
              the Declarations for Employee Theft.

        3.    Forgery or Alteration

              a.   We will pay for loss resulting directly from 'forgery" or alteration of:

                   1) Checks, drafts, promissory notes, or similar written promises, orders, or directions to pay a sum
                      certain in 'Money"that are:

                       a) Made or drawn by or drawn upon you; or

                       b) Made or drawn by one acting as your agent;

                       or that are purported to have been so made or drawn.

                       With respect to this coverage, a substitute check as defined in the Check Clearing for the 21 st
                       Century Act shall be treated the same as the original it replaced.

                   2) Written instruments required in connection with any credit, debit, or charge card issued to you or any
                      'bmployee"for business purposes.

                   The most we will pay under this Crime Coverage in any one 'bccurrence"is the Limit of Insurance shown
                   on the Declarations for Forgery or Alteration.

              b.   If you are sued for refusing to pay any instrument covered in a. above, on the basis that it has been
                   forged or altered, and you have our written consent to defend against the suit, we will pay for any
                   reasonable legal expenses that you incur and pay in that defense. The amount we will pay is in addition to
                   the Limit of Insurance applicable to this coverage.




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-0113 (04 09)
                                                                                                                             Page 1 of 12




CONFIDENTIAL                                                                                                      ZAIC_Henderson_00000130
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 131 of 380. PageID #: 239

     4.     Funds Transfer Fraud

            We will pay for loss of 'funds" resulting directly from a'fraudulent instruction"directing a financial institution to
            transfer, pay, or deliver 'funds"from your transfer account".

            The most we wil l pay under this Crime Coverage in any one 'bccurrence" is the Limit of Insurance shown on
            the Declarations for Funds Transfer Fraud.

              r   _    i    _        _            •. ..:              r. ..


            We will pay for loss of 'money"and 'Isecurities" inside buildings at a 'premises'; 'reported unscheduled
            premises", or 'banking premises" resulting directly from 'theft'° disappearance, or destruction.

            The most we wil l pay under this Crime Coverage in any one 'bccurrence" is the Limit of Insurance shown on
            the Declarations for Money and Securities--Inside Buildings.

              r.wai i, I        TI       0             •-         •       •'




              ••                • •.         ..             • •                •   `   • .:   `.: : ..: . y •. • y   •.

            The most we wil l pay under this Crime Coverage in any one 'bccurrence" is the Limit of Insurance shown on
            the Declarations for Money and Securities--Outside Buildings.




          The following excluded causes of loss apply to all the coverages contained in this Coverage Form:



             We wi ll not pay for loss caused by or resulting from 'theft"or any other fraudulent, dishonest, or criminal acts
             or omissions committed by you, or any of your partners or 'members'; whether acting alone or in collusion
             with other persons.



              We wi ll not pay for loss caused by or resulting from'theft"or any other fraudulent, dishonest, or criminal acts
              or omissions committed by any of your bmpoyees managers", directors, trustees, or authorized
              representatives:

             1) Whether acting alone or in collusion with other persons; or

              2) While performing services for you or otherwise;

             except when covered under the Employee Theft Coverage.



              We will not pay for loss or damage caused directly or indirectly by any seizure, confiscation, expropriation,
              nationalization, or destruction of property by order of governmental authority.




                           Includes copyrighted material of Insurance Services Office, Inc., with its permission            PPP-01 13 (04 09)
                                                                                                                                Page 2 of 12




CONFIDENTIAL                                                                                                         ZAIC_Henderson_00000131
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 132 of 380. PageID #: 240



           We wi ll not pay for loss that is an indirect result of any covered act or 'bccurrence" including, but not limited
           to, loss resulting from:

          1) Your inability to realize income that you would have realized had there been no loss of or damage to
             hioney 'securities", or 'personal property"

          2) Payment of damages of any type for which you are legally liable. But, we will pay compensatory damages
             arising directly from a loss or damage covered under this Coverage Form.

          3) Payment of costs, fees, or other expenses you incur in establishing either the existence or the amount of
             loss under this Coverage Form.



          We wi ll not pay for expenses incurred by you which are related to any legal action, except with respect to
          coverage provided under the Forgery or Alteration Coverage.



          We wi ll not pay for loss or damage caused directly or indirectly by nuclear reaction or radiation, or radioactive
          contamination, however caused.



           We wi ll not pay for loss or damage, arising directly or indirectly, out of:

          1) War, including undeclared or civil war;

          2) Warlike action by a mil itary force, including action in hindering or defending against an actual or expected
             attack, by any government, sovereign, or other authority using military personnel or other agents; or

          3)   Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority by hindering
               or defending against any of these.



       The following additional excluded causes of loss apply only with respect to Computer Fraud Coverage:




           We wi ll not pay for loss resulting from a 'fraudulent instruction"directing a financial institution to transfer, pay,
           or deliver 'funds"from your 'transfer account".



           We wi ll not pay for loss, or that part of any loss, the proof of which as to its existence or amount is dependent
           upon:

          1) An inventory computation; or

          2) A profit and loss computation.

                      Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-01 13 (04 09)
                                                                                                                         Page 3 of 12




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000132
               Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 133 of 380. PageID #: 241



           i
                     •
                           -
                                      i
                 We will not pay for loss resulting from your, or anyone acting on your express or implied authority, being
                 induced by any dishonest act to voluntarily part with °honey" or "securities"



       The following additional excluded causes of loss apply only with respect to Employee Theft Coverage:



                We will not pay for loss caused by any °bmployee°° of yours, or predecessor in interest of yours, for whom
                similar prior insurance has been cancelled and not reinstated since the last such cancellation.



                 We wi ll not pay for loss, or that part of any loss, the proof of which as to its existence or amount is dependent
                 upon:

                1) An inventory computation; or

                 2) A profit and loss computation.

                 However, where you establish wholly apart from such computations that you have sustained a loss, then you
                 may offer your inventory records and actual physical count of inventory in support of the amount of loss
                 claimed.
       r
                 r
                 We wi ll not pay for loss resulting directly or indirectly from trading, whether in your name or in a genuine or
                 fictitious account.



                 We will not pay for loss resulting from the fraudulent or dishonest signing, issuing, canceling, or failing to
                 cancel, a warehouse receipt or any papers connected with it.




       We will not pay for loss arising from any credit, debit, or charge card if you have not complied fully with the
       provisions, conditions, or other terms under which the card was issued.



       The following additional excluded cause of loss applies only with respect to Funds Transfer Fraud Coverage:



       We will not pay for loss resulting from the use of any computer to fraudulently cause a transfer of °noney°;
       °securiikies°°, or °personal property"




                               Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-01 13 (04 09)
                                                                                                                                  Page 4 of 12




CONFIDENTIAL                                                                                                           ZAIC_Henderson_00000133
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 134 of 380. PageID #: 242



          The following additional excluded causes of loss apply only with respect to Money and Securities--Inside Buildings
          and Money and Securities--Outside Buildings Coverages:



              We wi ll not pay for loss caused by or resulting from accounting or arithmetical errors or omissions.



              We wi ll not pay for loss resulting from the giving or surrendering of property in any exchange or purchase.



              We will not pay for loss of 'Money" and 'securities" contained in any money-operated device unless the
              amount of 'Money"deposited in it is recorded by a continuous recording instrument in the device.



              We wi ll not pay for loss of 'Money"and 'securities"after it has been transferred or surrendered to a person or
              place outside the building at or away from a '),remises" 'Yeported unscheduled premises", or 'banking
              premises'

              1) On the basis of unauthorized instructions;

              2) As a result of a threat to do bodily harm to any person; or

              3) As a result of a threat to do damage to any property.

              This exclusion does not apply to loss of 'Money" or 'securities"while outside the building at or away from a
                remises", 'reported unscheduled premises", or 'banking premises' or in the care and custody of a
              hiessenger"if you:

              1) Had no knowledge of any threat at the time the conveyance began; or

              2) Had knowledge of a threat at the time the conveyance began, but the loss was not related to the threat.
                •
              We will not pay for loss resulting from your, or anyone acting on your express or implied authority, being
              induced by any dishonest act to voluntarily part with 'Money" or "securities'"

  s   i] i1I1$ II

      We will not pay for loss or damage in any one'bccurrence" until the amount of loss or damage exceeds the applicable
      Deductibles shown on the Declarations. We will then pay the amount of loss or damage in excess of the Deductibles,
      up to the applicable Limits of Insurance.

      With respect to Forgery or Alteration Coverage, the Deductible shown on the Declarations does not apply to legal
      expenses paid.




                         Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-01 13 (04 09)
                                                                                                                            Page 5 of 12




CONFIDENTIAL                                                                                                     ZAIC_Henderson_00000134
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 135 of 380. PageID #: 243




         This insurance is cancelled as to any °bmployee°`.

         1)    Immediately upon discovery by you or any of your partners, °hiembers" ° nagers" officers, directors, or
               trustees not in collusion with the °bmployee°° of 'theft" or any other dishonest act committed by the
               °Irmployee°'whether before or after becoming employed by you.

         2) On the date specified in a notice mailed to the first Named Insured. That date will be at least 30 days after
            the date of mailing.

               We will mail or deliver our notice to the first Named Insured's last mailing address known to us. If notice
               is mailed, proof of mail ing wi ll be sufficient proof of notice.



         If through consolidation or merger with, or purchase or acquisition of assets or liabilities of, some other entity,
         any additional persons become °bmployees°" or you acquire the use and control of any °hewly acquired
         premises"

         1) You must give us written notice and obtain our written consent to extend this insurance to such additional
            °Irmployees°° or °hewly acquired premises" We may condition our consent upon payment of an additional
            premium; but

         2)    For the number of days shown on the Declarations for Newly Acquired Premises after the effective date of
               such consolidation, merger, or purchase or acquisition of assets or liabilities, or the date this policy
               expires, any insurance afforded for °bmploy °° or 'hewly acquired premises" also applies to these
               additional °bmploy °° or °hewly acquired premises" for acts committed or events occurring within this
               period.



         1) We will pay for loss that you sustain through acts committed or events occurring at any time and
            discovered by you:

              a) During the policy period shown on the Declarations; or



         2)    Discovery of loss occurs when you first become aware of facts which would cause a reasonable person to
               assume that a loss covered by this Coverage Form has been or will be incurred, even though the exact
               amount or details of loss may not then be known.

               Discovery also occurs when you receive notice of an actual or potential claim against you alleging facts
               that if true would constitute a covered loss under this Coverage Form.



         1) The 'bmployee benefit plan" shown on the Declarations (Plan) is included as an Insured under the
            Employee Theft Coverage.
                     Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-01 13 (04 09)
                                                                                                                        Page 6 of 12




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000135
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 136 of 380. PageID #: 244

         2)    If any 'bmployee benefit plan" is insured jointly with any other entity under this Coverage Form, you or the
               Plan Administrator must select a Limit of Insurance for Employee Theft Coverage that is sufficient to
               provide a Limit of Insurance for each Plan that is at least equal to that required if each Plan were
               separately insured.

         3) With respect to losses sustained or discovered by any such Plan, the Employee Theft Coverage is
            replaced by the following:

               We will pay for loss of or damage to 'funds" and other property resulting directly from fraudulent or
               dishonest acts committed by an 'bmployee°, whether identified or not, acting alone or in collusion with
               other persons.

               If a Blanket Excess Limit of Insurance is shown on the Declarations, that limit applies only to loss caused
               by or involving an 'bmployee" of the bmployee benefit plan" for which the Blanket Excess Limit of
               Insurance is shown. That Blanket Excess Limit of Insurance applies to that part of any loss that exceeds,
               and applies in addition to, the Limit of Insurance shown on the Declarations for Employee Theft.

         4)    If the first Named Insured is an entity other than a Plan, any payment we make for loss sustained by any
               Plan will be made to the Plan sustaining the loss.

         5)    If two or more Plans are insured under this Coverage Form, any payment we make for loss:

              a) Sustained by two or more Plans; or



              resulting directly from an 'occurrence°' will be made to each Plan sustaining loss in the proportion that the
              Limit of Insurance required for each Plan bears to the total of those Limits of Insurance of all Plans
              sustaining loss.




         7) If, at the inception of this policy, you have a Limit of Insurance for your Plans that is equal to or greater
            than the Limit of Insurance required under ERISA, we agree to automatically increase the Limit of
            Insurance for the Plan or Plans scheduled on the Declarations, subject to the Non-Cumulation of Limit of
            Insurance Condition below, so that the Limit of Insurance equals the amount required under ERISA at the
            time you discover a loss. However, in no event shall the increase under this provision exceed 10% of the
            total Plan's asset value or the maximum per Plan Limit of Insurance of $500,000, whichever is less.



         1) We will pay for loss that you sustained prior to the effective date of termination or cancellation of this
            insurance, which is discovered by you:

              a) No later than 60 days from the date of that termination or cancellation; and

               b) As respects any 'bmployee benefit pan°, no later than 1 year from the date of that termination or
                  cancellation.

         2) However, this extended period to discover loss terminates immediately upon the effective date of any
            other insurance obtained by you replacing in whole or in part the insurance afforded by this Coverage
            Form, whether or not such other insurance provides coverage for loss sustained prior to its effective date.




                     Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-01 13 (04 09)
                                                                                                                        Page 7 of 12




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000136
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 137 of 380. PageID #: 245


           Regardless of the number of years this Coverage Form remains in force or the number of premiums paid, no
           Limit of Insurance cumulates from year to year or policy period to policy period.



           The Covered Property under this Coverage Form is limited to property:

           1) That you own or lease; or

           2) That you hold for others.



       The following additional condition applies only with respect to Computer Fraud Coverage:

       Territory




               •.     •      •   r                •   r,- .rte   r      •-    r• -                                • Ir




       The following additional condition applies only with respect to Employee Theft Coverage:

       Territory




       With respect to Employee Theft Coverage, coverage applies anywhere in the world while an `Employee" is
       temporarily outside the coverage territory for a period of not more than 90 days.

                                         •

       The following additional conditions apply only with respect to Forgery or Alteration Coverage:




           With respect to Forgery or Alteration Coverage, you must include with your proof of loss any instrument
           involved in that loss, or, if that is not possible, an affidavit setting forth the amount and cause of loss.

                                              i       iirni

           With respect to Forgery and Alteration Coverage, we will treat signatures that are produced or reproduced
           electronically, mechanically, or by other means the same as handwritten signatures.

       c. Territory




           With respect to Forgery or Alteration Coverage, coverage appl ies anywhere in the world.
                          Includes copyrighted material of Insurance Services Office, Inc., with its permission                 PPP-01 13 (04 09)
                                                                                                                                    Page 8 of 12




CONFIDENTIAL                                                                                                             ZAIC_Henderson_00000137
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 138 of 380. PageID #: 246



    We will determine the amount of covered loss or damage as follows:

    1.   Except as provided in 2., 3., 4., 5., 6., 7., and 8. below, the lesser of the following amounts:

         a. The Teplacement cost"; or

         b. The %mount you actually spend" to repair, rebuild, or replace the °Veal property" or °personal property" at the
            same or another location.

    2.   Except as provided in 3., 5., and 6. below, °personal property"or other property which is not repaired, rebuilt, or
         replaced will be valued at the 'hctual cash value°"at the time and place of loss or damage. If you commence the
         repair, rebuilding, or replacement of the lost or damaged °personal property" or other property within 24 months
         from the date the loss or damage occurred, upon completion of the repair, rebuilding, or replacement we will pay
         you the difference between the °hctual cash value" previously paid and the 'Vepla     nt cost" at the time of loss or
         damage.

    3. °Merchandise"and'finished stock"at the regular cash selling price, less any discounts and expenses you
       otherwise would have had.

    4. °Stock in process" at the value of Taw stock" your labor expended, and your materials incorporated plus the
       proper proportion of your overhead charges, calculated in accordance with principles of Direct Costing. In no
       event will overhead be calculated in accordance with the principles of Absorption Costing.

    5. 'Personal property" and other property which has been permanently removed from service at °hctual cash value"



         a. The cost to purchase a duplicate copy, if a duplicate copy exists and is available for sale; or

         b. The cost of blank materials, plus any cost incurred to copy data onto blank materials from a duplicate source
            on the same type of materials, provided such copying does not violate licensing or contract agreements.

    7.   Loss of °Money°°but only up to and including its face value. We may, at our option, pay for loss of °                    ney°°issued
         by any country other than the United States of America:

         a. At face value in the °money" issued by that country; or

         b. In the United States of America dollar equivalent determined by the rate of exchange published in The Wall
            Street Journal on the day the loss was discovered.

    8.   Loss of °'securities°° but only up to and including their value at the close of business on the day the loss was
         discovered. We may, at our option:

         a.   Pay the market value of such °Securities" or replace them in kind, in which event you must assign to us all
              your rights, title, and interest in and to those °hecurities°`, or

         b. Pay the cost of any Lost Securities Bond required in connection with issuing duplicates of the °hecurities"
            However, we will be liable only for the payment of so much of the cost of the bond as would be charged for a
            bond having a penalty not exceeding the lesser of the:

              1)   Market value of the 'Securiities°°at the close of business on the day the loss was discovered; or

              2) The Limit of Insurance shown on the Declarations.



                         Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-01 13 (04 09)
                                                                                                                            Page 9 of 12




CONFIDENTIAL                                                                                                     ZAIC_Henderson_00000138
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 139 of 380. PageID #: 247


    With respect to this Coverage Form, the following definitions apply in addition to the COMMERCIAL PROPERTY
    DEFINITIONS:



       a.     Any natural person:

             1) While in your service and for the first 30 days after termination of service immediately after termination of
                service, unless such termination is due to 'theft"or any other dishonest act

                  committed by the °bmployee°`

              2) Who you compensate directly by salary, wages, or commissions; and

             3) Who you have the right to direct and control while performing services for you;

       b. Any natural person who is furnished temporarily to you:

             1) To substitute for a permanent'bmployee"as defined in a. above, who is on leave; or

              2) To meet seasonal or short-term work load conditions;

             while that person is subject to your direction and control and performing services for you, excluding,
             however, any such person while having care and custody of property outside the 'premises",

       c. Any natural person who is leased to you under a written agreement between you and a labor leasing firm, to
          perform duties related to the conduct of your business, but does not mean a temporary 'bmployee"as defined
          in b. above;

       d. Any natural person who is:

             1) A trustee, officer, employee, administrator, or manager, except an administrator or manager who is an
                independent contractor, of any 'bmployee benefit plan"insured under this Coverage Form; and

              2) A director or trustee while that person is handling 'funds"or other property of any 'bmployee benefit plan"

       e. Any natural person who is a former 'bmployee°' director, partner, 'member" 'manager" representative, or
          trustee retained as a consultant while performing services for you; or

       f.     Any natural person who is a guest student or intern pursuing studies or duties, excluding, however, any such
              person while having care and custody of property outside the 'prem° "

       'Employee"does not mean:

       a. Any agent, broker, factor, commission merchant, consignee, independent contractor, or representative of the
          same general character; or

       b. Any 'manager", director, or trustee except while performing acts coming within the scope of the usual duties
          of an 'bmployee".

    2. 'Employee benefit plan" means any welfare or pension benefit plan shown on the Declarations that you sponsor
       and which is subject to the Employee Retirement Income Security Act of 1974 (ERISA), and any amendments
       thereto.




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-01 13 (04 09)
                                                                                                                          Page 10 of 12




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000139
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 140 of 380. PageID #: 248
    3. 'Forgery" means the signing of the name of another person or organization with the intent to deceive. It does not
       mean a signature that consists in whole or in part of one's own name signed with or without authority, in any
       capacity, for any purpose.

    4. 'Fraudulent instruction" means:

         a.   An electronic, telegraphic, cable, teletype, telefacsimile, or telephone instruction which purports to have been
              transmitted by you, but which was in fact fraudulently transmitted by someone else without your knowledge or
              consent;

         b. A written instruction, other than those described in the Forgery or Alteration Coverage, issued by you, which
            was forged or altered by someone other than you without your knowledge or consent, or which purports to
            have been issued by you, but was in fact fraudulently issued without your knowledge or consent; or

         c. An electronic telegraphic, cable, teletype, telefacsimile, telephone, or written instruction initially received by
            you which purports to have been transmitted by an 'bmployee"butwhich was in fact fraudulently transmitted
            by someone else without your or the 'bmployee's"knowledge or consent.

    5. 'Funds" means 'money" and °securities°°.

    6. '      nger" means you, or a relative of yours, or any of your partners or 'hlembers", or any 'bmployee" while
       having care and custody of property outside the 'premises'°

    7.   Occurrence" means:

         a.   Under Employee Theft Coverage:

              1) An individual act;

              2) The combined total of all separate acts whether or not related; or

              3) A series of acts whether or not related;

              committed by an 'bmployee°" acting alone or in collusion with other persons, during the policy period shown
              on the Declarations, before such policy period, or both.

         b. Under Forgery or Alteration Coverage:

              1) An individual act;

              2) The combined total of all separate acts whether or not related; or

              3) A series of acts whether or not related;

              committed by a person acting alone or in collusion with other persons, involving one or more instruments,
              during the policy period shown on the Declarations, before such policy period, or both.

         c.   Under all other coverages in this Coverage Form:

              1) An individual act or event;

              2) The combined total of all separate acts or events whether or not related; or

              3) A series of acts or events whether or not related;

              committed by a person acting alone or in collusion with other persons, or not committed by any person,
              during the policy period shown on the Declarations, before such policy period, or both.


                         Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-01 13 (04 09)
                                                                                                                           Page 11 of 12




CONFIDENTIAL                                                                                                     ZAIC_Henderson_00000140
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 141 of 380. PageID #: 249
    8.   'Theft"means the unlawful taking of 'fnoney" 'securities" or 'personal property" to the deprivation of the Insured.

    9.   'Transfer account" means an account maintained by you at a financial institution from which you can initiate the
         transfer, payment, or delivery of 'funds'"

         a.   By means of electronic, telegraphic, cable, teletype, telefacsimile, or telephone instructions communicated
              directly through an electronic funds transfer system; or

         b. By means of written instructions, other than those described in the Forgery or Alteration Coverage,
            establ ishing the conditions under which such transfers are to be initiated by such financial institution through
            an electronic funds transfer system.




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission          PPP-01 13 (04 09)
                                                                                                                          Page 12 of 12




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000141
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 142 of 380. PageID #: 250




                                                                                    0
                                                                                ZURICH
  Fine Arts Coverage Form

                                             Table of Contents

  Section                                                                                 Page No.

  Coverages ......................

  Excluded Causes of Loss

  Deductible ......................

  Valuation ........................




                                                                                  PPP-0114(08 16)




CONFIDENTIAL                                                              ZAIC_Henderson_00000142
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 143 of 380. PageID #: 251




                                                                                                                       0
                                                                                                                   ZURICH
  Fine Arts Coverage Form

  A. COVERAGES

    1. Fine Arts

       We will pay for direct physical loss of or damage to "fine arts" at a "premises" or "reported unscheduled
       premises" directly caused by a "covered cause of loss".

       The most we will pay under this Marine Coverage at any one "premises" or "reported unscheduled premises"
       is the Limit of Insurance shown on the Declarations for Fine Arts.

    2. Fine Arts--Away From Premises

       We will also pay for direct physical loss of or damage to "fine arts" away from a "premises" or "reported
       unscheduled premises" directly caused by a "covered cause of loss".

       The most we will pay under this Marine Coverage in any one occurrence is the Limit of Insurance shown on the
       Declarations for Fine Arts--Away From Premises.

  B. EXCLUDED CAUSES OF LOSS

    1. Defects or Errors

       We will not pay for any of the following:

       a. Loss or damage, including the costs of correcting or making good, caused by or resulting from:

           1) A "mistake" in planning, zoning, development, surveying, siting;

           2) A "mistake" in design, specifications, workmanship, repair, construction, renovation, remodeling, grading,
              compaction;

           3) A "mistake" in materials used in repair, construction, renovation, or remodeling; or

           4) Insufficient or failure of maintenance or servicing,

           of part or all of any property on or off a "premises" or "reported unscheduled premises".

           But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
           portion of the loss or damage which was solely caused by that "covered cause of loss".

       b. Loss or damage, including the costs of correcting or making good, caused by or resulting from incorporating
          "defective materials" into part or all of any property on or off a "premises" or "reported unscheduled
          premises".

           But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
           portion of the loss or damage which was solely caused by that "covered cause of loss".



                       Includes copyrighted material of Insurance Services Office, Inc., with its permission         PPP-0114 (08 16)
                                                                                                                          Page 1 of 5




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000143
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 144 of 380. PageID #: 252

         III]   .rr•             r      r


         We will not pay for loss caused by or resulting from disappearance or shortage disclosed on taking inventory or
         where there is no physical evidence to show what happened to the "fine arts". This exclusion applies even if one
         of these excluded causes of loss was caused by or resulted from a "mistake" or "malfunction".



         We will not pay for loss or damage caused by or resulting from fraudulent, dishonest, or criminal acts or
         omissions, committed by you, your partners, "members", officers, "managers", employees (including leased or
         temporary employees), directors, trustees, authorized representatives, or anyone else to whom you have
         entrusted the "fine arts" for any purpose:

         a. Acting alone or in collusion with others; or

         b. Whether or not occurring during the hours of employment.

         This exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake"
         or "malfunction".

         This exclusion does not apply to:

         a. Acts of vandalism committed by your employees (including leased or temporary employees); or

         b. Carriers for hire or anyone claiming to be a carrier for hire at the time the property is entrusted to them.

    4.   Earth Movement

         We will not pay for loss or damage caused directly or indirectly by "earth movement". Such loss or damage is
         excluded regardless of any other cause or event, including a "mistake", "malfunction", or weather condition,
         that contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
         covered. But if "earth movement" results in fire, explosion, theft, or sprinkler leakage, we will pay for that portion
         of the loss or damage which was solely caused by that fire, explosion, theft, or sprinkler leakage.

                r        r                                      r


         We will not pay for loss or damage caused by or resulting from:

         a. Wear and tear;

         b. Smoke, vapor, or gas from agricultural smudging or industrial operations;

         c. Smog;

         d.         Rust or other corrosion, decay, deterioration, fading, hidden or latent defect, or any quality of the property that
                    causes it to damage or destroy itself;

         e.         Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents, or
                    other animals; or

         f.         Inherent vice.

         Such loss or damage is excluded regardless of any other cause or event, including a "mistake", "malfunction",
         or weather condition, that contributes concurrently or in any sequence to the loss, even if such other cause or
         event would otherwise be covered.



                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-01 14 (08 16)
                                                                                                                                    Page 2 of 5




CONFIDENTIAL                                                                                                             ZAIC_Henderson_00000144
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 145 of 380. PageID #: 253

        But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that portion of
        the loss or damage which was solely caused by that "covered cause of loss".



        We will not pay for loss or damage caused directly or indirectly by "flood". Such loss or damage is excluded
        regardless of any other cause or event, including a "mistake", "malfunction", or weather condition, that
        contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
        covered. But if "flood" results in fire, explosion, or theft, we will pay for that portion of the loss or damage which
        was solely caused by that fire, explosion, or theft.



        We will not pay for loss or damage caused directly or indirectly by any seizure, confiscation, expropriation,
        nationalization, or destruction of property by order of governmental authority. Such loss or damage is excluded
        regardless of any other cause or event, including a "mistake", "malfunction", or weather condition, that
        contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
        covered.

        This exclusion does not apply to:

        a. Seizure or destruction of "fine arts" by order of governmental authority and taken at the time of fire to prevent
           its spread; or

        b. Demolition orders issued pursuant to any ordinance or law in effect at the time of loss or damage regulating
           construction, use, or repair of any property; provided such demolition order has become legally enforceable
           as a result of physical damage to:

            1) Covered "real property"; or

            2) Covered "personal property",

            directly caused by a "covered cause of loss".

            However, this exception does not apply to demol ition orders issued pursuant to any ordinance or law which
            requires any insured or others to test for, monitor, clean up, remove, treat, detoxify, or neutralize, or in any
            way respond to, or assess the effects of, "pollutants" or "microorganisms".

    E          i ~f~FTi   t.Ti ~Za FI'J

        We wil l not pay for loss or damage caused by or resulting from loss of market, loss of use, or delay. This
        exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake" or
        "malfunction".



        We will not pay for loss or damage consisting of, directly or indirectly caused by, contributed to, or aggravated by
        the presence, growth, proliferation, spread, or any activity of "microorganisms", unless resulting from fire or
        lightning. Such loss or damage is excluded regardless of any other cause or event, including a "mistake",
        "malfunction", or weather condition, that contributes concurrently or in any sequence to the loss, even if such
        other cause or event would otherwise be covered.

        But if a result of one of these excluded causes of loss is a "specified cause of loss°°, other than fire or lightning,
        we will pay that portion of the loss or damage which was solely caused by that "specified cause of loss".




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-01 14 (08 16)
                                                                                                                              Page 3 of 5




CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000145
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 146 of 380. PageID #: 254

        We will also not pay for loss, cost, or expense arising out of any request, demand, order, or statutory or regulatory
        requirement that requires any insured or others to test for, monitor, clean up, remove, treat, detoxify, or neutral ize,
        or in any way respond to, or assess the effects of "microorganisms".

    10. Nuclear Hazard

        We will not pay for loss or damage caused directly or indirectly by nuclear reaction or radiation, or radioactive
        contamination, however caused. Such loss or damage is excluded regardless of any other cause or event,
        including a "mistake" or "malfunction", that contributes concurrently or in any sequence to the loss, even if such
        other cause or event would otherwise be covered. But if nuclear reaction or radiation, or radioactive
        contamination results in fire, we will pay for that portion of the loss or damage which was solely caused by that
        fire.



        We wil l not pay for loss or damage caused by or resulting from the discharge, dispersal , seepage, migration,
        release, or escape of "pollutants". But, if the discharge, dispersal, seepage, migration, release, or escape is
        caused by a "specified cause of loss", we will pay only for that portion of the loss or damage which was solely
        caused by that "specified cause of loss".

        We will also not pay for loss, cost, or expense arising out of any request, demand, order, or statutory or regulatory
        requirement that requires any insured or others to test for, monitor, clean up, remove, treat, detoxify, or neutral ize,
        or in any way respond to, or assess the effects of "pollutants".



        We will not pay for loss of or damage to "fine arts" caused by or resulting from repair, restoration, or retouching.

    13. War and Military Action

        We will not pay for loss or damage arising, directly or indirectly, out of

        a. War, including undeclared or civil war;

        b. Warlike action by a military force, including action in hindering or defending against an actual or expected
           attack, by any government, sovereign, or other authority using military personnel or other agents; or

        c.   Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority by hindering or
             defending against any of these.

        Such loss or damage is excluded regardless of any other cause or event, including a "mistake" or
        "malfunction", that contributes concurrently or in any sequence to the loss, even if such other cause or event
        would otherwise be covered.



    We will not pay for loss or damage in any one occurrence until the amount of loss or damage exceeds the applicable
    Deductibles shown on the Declarations. We will then pay the amount of loss or damage in excess of the Deductibles,
    up to the applicable Limits of Insurance.



    1. "Fine arts" are valued based on the lesser of:

        a. "Market value" at the time of loss or damage; or



                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-01 14 (08 16)
                                                                                                                             Page 4 of 5




CONFIDENTIAL                                                                                                      ZAIC_Henderson_00000146
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 147 of 380. PageID #: 255

         b. The value of "fine arts" that are individually listed and described on the schedule on file with us.

    2.   Pairs or Sets

         In case of loss to any part of a pair or set, we may:

         a. Repair or replace any part to restore the pair or set to its value before the loss; or

         b.   Pay the difference between the value of the pair or set before and after the loss.




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.          PPP-01 14 (08 16)
                                                                                                                               Page 5 of 5




CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000147
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 148 of 380. PageID #: 256


                                                                                                                                       0
                                                                                                                                 ZURICH
  Installation and Service Property Coverage Form

                                                                  Table of Contents

  Section                                                                                                                                  Page No.

  Coverages                                                                                                                                   1

  Excluded Causes of Loss                                                                                                                     2

  Deductible                                                                                                                                  5

  Additional Conditions ................................................................................................................      5

  Valuation                                                                                                                                   5




CONFIDENTIAL                                                                                                        ZAIC_Henderson_00000148
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 149 of 380. PageID #: 257


      •
          We will pay for direct physical loss of or damage to "stock" directly caused by a "covered cause of loss"
          while such "stock" is:

          a.     At an "installation or service premises";

          b.     At a "temporary storage location"; or

          c.     In transit, to or from an "installation or service premises" or a "temporary storage location".

          Coverage ends at the earlier of the following:

          a.     Your insurable interest in the "stock" ceases;

          b.     The "stock" is accepted by the purchaser;

          c.     The "stock" is installed and you have been paid;

          d.     The "stock" is installed and put to its intended use; or

          e.     The policy expires or is cancelled.

          The most we will pay under this Marine Coverage in any one occurrence is the applicable Limit of Insurance
          shown on the Declarations for Installation and Service Property--Stock to be Installed.

           • M        M



          We will pay for direct physical loss of or damage to:

          a.     "Personal property" that are tools and equipment; and

          b.     Vehicles that are not licensed for use on public roads,

          used by you to install or service property at an "installation or service premises" directly caused by a
          "covered cause of loss". Coverage applies while such property is:

          a.     At an "installation or service premises"; or

          b.     In transit, to or from an "installation or service premises".

          The most we will pay under this Marine Coverage for any one item and in any one occurrence is the
          appl icable Limit of Insurance shown on the Declarations for Instal lation and Service Property--Tools and
          Equipment or in a schedule on file with us.



                          Includes copyrighted material of Insurance Services Office, Inc., with its permission         PPP-0115 (03 14)
                                                                                                                             Page 1 of 6




CONFIDENTIAL                                                                                                      ZAIC_Henderson_00000149
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 150 of 380. PageID #: 258


                                         FR

       We wi ll not pay for loss of or damage to "personal property" caused by or resulting from the loss of or
       change in any artificially maintained or generated temperature, humidity, or atmosphere. This exclusion
       applies even if one of these excluded causes of loss was caused by or resulted from an "equipment
       breakdown cause of loss", "mistake", or "malfunction".

       But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
       portion of the loss or damage which was solely caused by that "covered cause of loss".

       This exclusion does not apply to "electronic data processing hardware" or "duplicate information
       property".



       We will not pay for loss caused by disappearance or shortage disclosed on taking inventory or where there
       is no physical evidence to show what happened to the property. This exclusion appl ies even if one of these
       excluded causes of loss was caused by or resulted from a "mistake" or "malfunction".



       We will not pay for loss caused by or resulting from fraudulent, dishonest, or criminal acts or omissions,
       committed by you, your partners, "members", officers, "managers", employees (including leased or
       temporary employees), directors, trustees, authorized representatives, or anyone else to whom you have
       entrusted the property for any purpose:

       a.   Acting alone or in collusion with others; or

       b.   Whether or not occurring during the hours of employment.

       This exclusion appl ies even if one of these excluded causes of loss was caused by or resulted from a
       "mistake" or "malfunction".

       This exclusion does not apply to:

       a.   Acts of vandalism committed by your employees (including leased or temporary employees); or

       b.   Carriers for hire or anyone claiming to be a carrier for hire at the time the property is entrusted to them.

                       L111     [   ,iATs(.11iiiiJi


       We will not pay for loss or damage caused by or resulting from:

       a.   Wear and tear;

       b.   Smoke, vapor, or gas from agricultural smudging or industrial operations;

       c.   Smog;

       d.   Rust or other corrosion, decay, deterioration, fading, hidden or latent defect, or any quality of the
            property that causes it to damage or destroy itself;

       e.   Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds,
            rodents, or other animals; or



                    Includes copyrighted material of Insurance Services Office, Inc., with its permission         PPP-0115 (03 14)
                                                                                                                       Page 2 of 6




CONFIDENTIAL                                                                                                ZAIC_Henderson_00000150
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 151 of 380. PageID #: 259
            Inherent vice.

       Such loss or damage is excluded regardless of any other cause or event, including a "mistake",
       "malfunction", or weather condition, that contributes concurrently or in any sequence to the loss, even if such
       other cause or event would otherwise be covered.

       But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
       portion of the loss or damage which was solely caused by that "covered cause of loss".



       We will not pay for loss or damage caused directly or indirectly by any seizure, confiscation, expropriation,
       nationalization, or destruction of property by order of governmental authority. Such loss or damage is
       excluded regardless of any other cause or event, including a "mistake", "malfunction", or weather
       condition, that contributes concurrently or in any sequence to the loss, even if such other cause or event
       would otherwise be covered.

       This exclusion does not apply to:

       a.   Seizure or destruction of property by order of governmental authority and taken at the time of fire to
            prevent its spread; or

       b.   Demolition orders issued pursuant to any ordinance or law in effect at the time of loss or damage
            regulating construction, use, or repair of any property; provided such demol ition order has become
            legal ly enforceable as a result of physical damage to "real property" containing covered "personal
            property" directly caused by a "covered cause of loss".

            However, this exception does not apply to demolition orders issued pursuant to any ordinance or law
            which requires any insured or others to test for, monitor, clean up, remove, treat, detoxify, or neutral ize, or
            in any way respond to, or assess the effects of "microorganisms".



       We will not pay for loss or damage caused by or resulting from loss of market, loss of use, or delay. This
       exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake"
       or "malfunction".



       We wi ll not pay for loss or damage consisting of, directly or indirectly caused by, contributed to, or
       aggravated by the presence, growth, proliferation, spread, or any activity of "microorganisms", unless
       resulting from fire or lightning. Such loss or damage is excluded regardless of any other cause or event,
       including a "mistake", "malfunction", or weather condition, that contributes concurrently or in any
       sequence to the loss, even if such other cause or event would otherwise be covered.

       But if a result of one of these excluded causes of loss is a "specified cause of loss", other than fire or
       lightning, we will pay that portion of the loss or damage which was solely caused by that "specified cause
       of loss".

       We will also not pay for loss, cost, or expense arising out of any request, demand, order, or statutory or
       regulatory requirement that requires any insured or others to test for, monitor, clean up, remove, treat,
       detoxify, or neutralize, or in any way respond to, or assess the effects of "microorganisms".

       ► . r 11: 11 .

       We wi ll not pay for loss or damage caused directly or indirectly by nuclear reaction or radiation, or
       radioactive contamination, however caused. Such loss or damage is excluded regardless of any other
       cause or event, including a "mistake" or "malfunction", that contributes concurrently or in any sequence

                    Includes copyrighted material of Insurance Services Office, Inc., with its permission         PPP-0115 (03 14)
                                                                                                                       Page 3 of 6




CONFIDENTIAL                                                                                                ZAIC_Henderson_00000151
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 152 of 380. PageID #: 260
       to the loss, even if such other cause or event would otherwise be covered. But, if nuclear reaction or
       radiation, or radioactive contamination results in fire, we will pay for that portion of the loss or damage which
       was solely caused by that fire.



       We wi ll not pay for loss or damage caused by or resulting from rain, hail, snow, ice, or sleet to property in
       the open. This exclusion applies even if one of these excluded causes of loss was caused by or resulted
       from a "mistake" or "malfunction".

       This exclusion does not apply to:

       a.   "Stock" in the custody of a carrier for hire; or

       b.   Vehicles that are not licensed for use on public roads.



       We will not pay for any of the following:

       a.   Loss or damage due to spoilage, destruction, adulteration, discard, reduction in value, or any other loss
            or damage to "stock" caused by or resulting from a "mistake" or "malfunction" in the alteration,
            development, distribution, installation, manufacturing, maintenance, processing, repair, or testing of
            such "stock".

       b.   Loss or damage, including the costs of correcting or making good, caused by or resulting from:

            1)   A "mistake" in planning, zoning, development, surveying, siting;

            2)   A "mistake" in design, specifications, workmanship, repair, construction, renovation, remodeling,
                 grading, compaction;

            3)   A "mistake" in materials used in repair, construction, renovation, or remodeling; or

            4)   Insufficient or failure of maintenance or servicing,

            of part or all of any property on or off an "installation or service premises".

            But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for
            that portion of the loss or damage which was solely caused by that "covered cause of loss".

       c.   Loss or damage, including the costs of correcting or making good, caused by or resulting from
            incorporating "defective materials" into part or al l of any property on or off an "installation or service
            premises".

            But if a result of this excluded cause of loss is a "covered cause of loss", we will pay for that portion
            of the loss or damage which was solely caused by that "covered cause of loss".

       d.   Loss of or damage to machinery or equipment while undergoing a pressure or electrical test. This
            exclusion applies even this excluded cause of loss was caused by or resulted from an "equipment
            breakdown cause of loss", "mistake", or "malfunction".

            But if a result of this excluded cause of loss is a "covered cause of loss", we will pay for that portion
            of the loss or damage which was solely caused by that "covered cause of loss .




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission         PPP-0115 (03 14)
                                                                                                                       Page 4 of 6




CONFIDENTIAL                                                                                                ZAIC_Henderson_00000152
               Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 153 of 380. PageID #: 261


               We will not pay for loss or damage caused by or resulting from an "equipment breakdown cause of loss"
               to "suspended equipment". This exclusion applies even if this excluded cause of loss was caused by or
               resulted from a "mistake" or "malfunction".

               But if a result of this excluded cause of loss is a "covered cause of loss", we wil l pay for that portion of the
               loss or damage which was solely caused by that "covered cause of loss".

                                     a

               We will not pay for loss or damage arising, directly or indirectly, out of

               a.   War, including undeclared or civil war;

               b.   Warlike action by a military force, including action in hindering or defending against an actual or
                    expected attack, by any government, sovereign, or other authority using military personnel or other
                    agents; or

               c.   Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority by
                    hindering or defending against any of these.

               Such loss or damage is excluded regardless of any other cause or event, including a "mistake" or
               "malfunction", that contributes concurrently or in any sequence to the loss, even if such other cause or
               event would otherwise be covered.



               We will not pay for loss of or damage to "personal property" that are tools and equipment or vehicles used
               by you to install or service property caused by or resulting from the weight of a load exceeding the
               manufacturer's rated lifting or supporting capacity of any machine under the operating conditions at the time
               of loss or damage.

           r

    We will not pay for loss or damage in any one occurrence until the amount of loss or damage exceeds the
    appl icable Deductibles shown on the Declarations. We will then pay the amount of loss or damage in excess of
    the Deductibles, up to the applicable Limits of Insurance.

       !']     I I[s] 1     •    '       •


     ' r             •ll~       •1


    1.         In the event of any loss or damage to Covered Property in transit, you must immediately make a claim in
               writing against the carrier, bailee, or others involved.

    2.         The coverage provided for "stock" by this Coverage Form is primary to any other insurance not subject to
               the same plan, terms, conditions, and provisions as this Coverage Form.



    We will determine the value of covered loss or damage as follows:

    1.         Except as provided in 2., 3., 4., 5., 6., and 7. below, the lesser of the following amounts:

                                                   •


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission         PPP-0115 (03 14)
                                                                                                                               Page 5 of 6




CONFIDENTIAL                                                                                                        ZAIC_Henderson_00000153
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 154 of 380. PageID #: 262

         b.   The "amount you actually spend" to repair, rebuild, or replace Covered Property.

    2. Except as provided in 3., 5., 6., and 7. below, Covered Property which is not repaired, rebuilt, or replaced will
       be valued at the "actual cash value" at the time and place of loss or damage. If you commence the repair,
       rebuilding, or replacement of the lost or damaged Covered Property within 24 months from the date the loss
       or damage occurred, upon completion of the repair, rebui lding, or replacement we will pay you the difference
       between the "actual cash value" previously paid and the "replacement cost" at the time of loss or
       damage.

    3.   "Merchandise" and "finished stock" at the regular cash selling price, less any discounts and expenses
         you otherwise would have had.

    4.   "Stock in process" at the value of "raw stock", your labor expended, and your materials incorporated plus
         the proper proportion of your overhead charges, calculated in accordance with principles of Direct Costing.
         In no event will overhead be calculated in accordance with the principles of Absorption Costing.

    5.   Covered Property which has been permanently removed from service at "actual cash value..

    6.   "Duplicate information property" at the lesser of:

         a.   The cost to purchase a dupl icate copy, if a duplicate copy exists and is available for sale; or

         b.   The cost of blank materials, plus any cost incurred to copy data onto blank materials from a duplicate
              source on the same type of materials, provided such copying does not violate licensing or contract
              agreements.

     7. Subject to 1., 2., and 5. above, the most we will pay for any one item for scheduled equipment is the value
        per item shown on the schedule on file with us.




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission         PPP-0115 (03 14)
                                                                                                                         Page 6 of 6




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000154
                Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 155 of 380. PageID #: 263




                                                                                                                                                           ZURICH
  Original Information Property Coverage Form

                                                                                Table of Contents

  Section                                                                                                                                                                    Page No.

  Coverages ......................................................................................    ....................
  Excluded Causes of Loss

  Deductible

  Valuation ..................................................................................................................................   .........................      5




                                                                                                                                                               PPP-0116(08 16)




CONFIDENTIAL                                                                                                                                ZAIC_Henderson_00000155
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 156 of 380. PageID #: 264




                                                                                                                               H
  Original Information Property Coverage Form

  A. COVERAGES

    1. Original Information Property

        We will pay for direct physical loss of or damage to "original information property" at a "premises" or
        "reported unscheduled premises" directly caused by a "covered cause of loss".

        The most we will pay under this Marine Coverage at any one "premises" or "reported unscheduled premises"
        is the Limit of Insurance shown on the Declarations for Original Information Property.

    2. Original Information Property--Away From Premises

        We will also pay for direct physical loss of or damage to "original information property" away from a
        "premises" or "reported unscheduled premises" directly caused by a "covered cause of loss".

        The most we will pay under this Marine Coverage in any one occurrence is the Limit of Insurance shown on the
        Declarations for Original Information Property--Away From Premises.

  B. EXCLUDED CAUSES OF LOSS

    1. Alteration, Falsification, Concealment, or Destruction

        We will not pay for loss or damage caused by or resulting from alteration, falsification, concealment, or destruction
        of "original information property" done to conceal the wrongful giving, taking, or withholding of "money",
        "securities", or other property.

     2. Bookkeeping, Accounting, or Billing Mistakes

        We will not pay for loss or damage caused by or resulting from a "mistake" or "malfunction" in bookkeeping,
        accounting, or billing.

     3. Defects or Errors

        We will not pay for any of the following:

        a. Loss or damage caused by or resulting from a "mistake" in:

            1) Programming;

            2) Instructions to a machine; or

            3) Installation or maintenance of "electronic data processing hardware" or component parts.

            But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
            portion of the loss or damage which was solely caused by that "covered cause of loss".

        b. Loss or damage, including the costs of correcting or making good, caused by or resulting from:


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission   PPP-0116 (08 16)
                                                                                                                         Page 1 of 5




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000156
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 157 of 380. PageID #: 265


             1) A "mistake" in planning, zoning, development, surveying, siting;

             2) A "mistake" in design, specifications, workmanship, repair, construction, renovation, remodeling,
                grading, compaction;

             3) A "mistake" in materials used in repair, construction, renovation, or remodeling; or

             4) Insufficient or fai lure of maintenance or servicing,

             of part or all of any "original information property" on or off a "premises" or "reported unscheduled
             premises".

             But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
             portion of the loss or damage which was solely caused by that "covered cause of loss".

        c.   Loss or damage, including the costs of correcting or making good, caused by or resulting from incorporating
             "defective materials" into part or al l of any "original information property" on or off a "premises" or
             "reported unscheduled premises".

             But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
             portion of the loss or damage which was solely caused by that "covered cause of loss".



       We will not pay for loss caused by or resulting from disappearance or shortage disclosed on taking inventory or
       where there is no physical evidence to show what happened to the "original information property". This
       exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake" or
       "malfunction".

    I,; ~7 iT•TiT~_T.

        We will not pay for loss or damage caused by or resulting from fraudulent, dishonest, or criminal acts or
        omissions, committed by you, your partners, "members", officers, "managers", employees (including leased or
        temporary employees), directors, trustees, authorized representatives, or anyone else to whom you have
        entrusted the "original information property" for any purpose:

       a. Acting alone or in collusion with others; or

        b. Whether or not occurring during the hours of employment.

        This exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake"
        or "malfunction".

        This exclusion does not apply to:

       a. Acts of vandalism committed by your employees (including leased or temporary employees); or

        b. Carriers for hire or anyone claiming to be a carrier for hire at the time the property is entrusted to them.



        We will not pay for loss or damage caused directly or indirectly by "earth movement". Such loss or damage is
        excluded regardless of any other cause or event, including a "mistake", "malfunction", or weather condition,
        that contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be



                            Includes copyrighted material of Insurance Services Office, Inc., with its permission    PPP-0116 (08 16)
                                                                                                                          Page 2 of 5




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000157
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 158 of 380. PageID #: 266

       covered. But if "earth movement" results in fire, explosion, theft, or sprinkler leakage, we will pay for that portion
       of the loss or damage which was solely caused by that fire, explosion, theft, or sprinkler leakage.



       We will not pay for loss or damage caused by or resulting from "electronic vandalism".

       This exclusion applies even if the "electronic vandalism" was caused by or resulted from a "mistake" or
       "malfunction".



       We will not pay for loss or damage caused by or resulting from:

       a. Wear and tear;

       b. Smoke, vapor, or gas from agricultural smudging or industrial operations;

       c. Smog;

       d. Rust or other corrosion, decay, deterioration, fading, hidden or latent defect, or any quality of the property that
          causes it to damage or destroy itself;

       e.    Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents, or
             other animals; or

       f.    Inherent vice.

       Such loss or damage is excluded regardless of any other cause or event, including a "mistake", "malfunction",
       or weather condition, that contributes concurrently or in any sequence to the loss, even if such other cause or
       event would otherwise be covered.

       But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that portion of
       the loss or damage which was solely caused by that "covered cause of loss".

            TTl

       We will not pay for loss or damage caused directly or indirectly by "flood". Such loss or damage is excluded
       regardless of any other cause or event, including a "mistake", "malfunction", or weather condition, that
       contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
       covered. But if "flood" results in fire, explosion, or theft, we will pay for that portion of the loss or damage which
       was solely caused by that fire, explosion, or theft.

    10. Governmental Action

       We will not pay for loss or damage caused directly or indirectly by any seizure, confiscation, expropriation,
       nationalization, or destruction of property by order of governmental authority. Such loss or damage is excluded
       regardless of any other cause or event, including a "mistake", "malfunction", or weather condition, that
       contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
       covered.

       This exclusion does not apply to acts of destruction of "original information property" ordered by governmental
       authority and taken at the time of fire to prevent its spread.




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission   PPP-0116 (08 16)
                                                                                                                           Page 3 of 5




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000158
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 159 of 380. PageID #: 267



         We wil l not pay for loss or damage caused by or resulting from loss of market, loss of use, or delay. This
         exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake" or
         "malfunction".



         We will not pay for loss or damage consisting of, directly or indirectly caused by, contributed to, or aggravated by
         the presence, growth, proliferation, spread, or any activity of "microorganisms", unless resulting from fire or
         lightning. Such loss or damage is excluded regardless of any other cause or event, including a "mistake",
         "malfunction", or weather condition, that contributes concurrently or in any sequence to the loss, even if such
         other cause or event would otherwise be covered.

         But if a result of one of these excluded causes of loss is a "specified cause of loss", other than fire or lightning,
         we will pay that portion of the loss or damage which was solely caused by that "specified cause of loss".

         We will also not pay for loss, cost, or expense arising out of any request, demand, order, or statutory or regulatory
         requirement that requires any insured or others to test for, monitor, clean up, remove, treat, detoxify, or neutral ize,
         or in any way respond to, or assess the effects of "microorganisms".

    13. Nuclear Hazard

         We will not pay for loss or damage caused directly or indirectly by nuclear reaction or radiation, or radioactive
         contamination, however caused. Such loss or damage is excluded regardless of any other cause or event,
         including a "mistake" or "malfunction", that contributes concurrently or in any sequence to the loss, even if such
         other cause or event would otherwise be covered. But if nuclear reaction or radiation, or radioactive
         contamination results in fire, we will pay for that portion of the loss or damage which was solely caused by that
         fire.

    fi[l~~r~F.TiiFTiT:~l~i111i   =T+~if.7i1

          We will not pay for loss or damage arising, directly or indirectly, out of

         a. War, including undeclared or civil war;

          b. Warlike action by a military force, including action in hindering or defending against an actual or expected
             attack, by any government, sovereign, or other authority using military personnel or other agents; or

          c.   Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority by hindering or
               defending against any of these

         Such loss or damage is excluded regardless of any other cause or event, including a "mistake" or
         "malfunction", that contributes concurrently or in any sequence to the loss, even if such other cause or event
         would otherwise be covered.

        r

    We will not pay for loss or damage in any one occurrence until the amount of loss or damage exceeds the applicable
    Deductibles shown on the Declarations. We will then pay the amount of loss or damage in excess of the Deductibles,
    up to the applicable Limits of Insurance.




                                 Includes copyrighted material of Insurance Services Office, Inc., with its permission   PPP-0116 (08 16)
                                                                                                                              Page 4 of 5




CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000159
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 160 of 380. PageID #: 268



    We will determine the value of covered loss or damage to lost or damaged "original information property" at the full
    cost necessary to research and reproduce a master copy, including the information and material on which it resides.
    However, we will only pay for costs of research and reproduction if you reproduce your "original information
    property". We will not include the cost of making additional copies.




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission   PPP-0116 (08 16)
                                                                                                                       Page 5 of 5




CONFIDENTIAL                                                                                                ZAIC_Henderson_00000160
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 161 of 380. PageID #: 269




     Transit Coverage Form                                                  ZURICH


                                        Table of Contents




CONFIDENTIAL                                                       ZAIC_Henderson_00000161
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 162 of 380. PageID #: 270


                                                                                                                    0
     Transit Coverage Form                                                                                        ZURICH


     A. COVERAGE

        We will pay for direct physical loss of or damage to "personal property" in transit, including:

       1.    Your interest in shipments sold under Free on Board or Freight Allowed terms;

        2.   "Personal property" when the purchaser refuses to accept delivery or returns it to the shipper; or

        3.   General average and salvage charges on shipments while waterborne,

        directly caused by a "covered cause of loss".

       The most we will pay under this Marine Coverage in any one occurrence is the Limit of Insurance shown on the
       Declarations for Transit--Personal Property.

     B. PROPERTY NOT COVERED

        This Coverage Form does not apply to:

       1.    "Personal property" in transit to or from a fair or exhibition;

        2.   "Salespersons samples";

        3.   Property of others in your care, custody, or control if you are acting as a carrier for hire, broker, loader,
             consolidator, or freight forwarder with a written contract or bill of lading;

        4.   "Personal property" used by you to install or service property at an "installation or service premises";

        5.   "Stock" in transit to or from an "installation or service premises" or a "temporary storage location";

        6.   Furs, fur garments, and garments trimmed with fur;

        7.   Jewelry, watches, watch movements, jewels, pearls, precious or semiprecious stones, bullion, gold, silver,
             platinum, and other precious alloys or metals, except for:

             a.   Jewelry or watches worth $100 or less per item; or

             b.   Precious or semiprecious stones or metals used for industrial purposes; or

        8.   Lottery tickets held for sale.




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission       PPP-0117 (03 14)
                                                                                                                           Page 1 of 5




CONFIDENTIAL                                                                                                ZAIC_Henderson_00000162
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 163 of 380. PageID #: 271
     s    X.4IIIJ !                      •      •''




                                                       rttr
            We will not pay for loss of or damage to "personal property" caused by or resulting from the loss of or
            change in any artificially maintained or generated temperature, humidity, or atmosphere. This exclusion
            applies even if one of these excluded causes of loss was caused by or resulted from an "equipment
            breakdown cause of loss", "mistake", or "malfunction".

            But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
            portion of the loss or damage which was solely caused by that "covered cause of loss".

            This exclusion does not apply to "electronic data processing hardware" or "duplicate information
            property".



            We will not pay for loss or damage caused by or resulting from fraudulent, dishonest, or criminal acts or
            omissions, committed by you, your partners, "members", officers, "managers", employees (including
            leased or temporary employees), directors, trustees, authorized representatives, or anyone else to whom
            you have entrusted the "personal property" for any purpose:

            a.        Acting alone or in collusion with others; or

            b.        Whether or not occurring during the hours of employment.

            This exclusion applies even if one of these excluded causes of loss was caused by or resulted from a
            "mistake" or "malfunction".

            This exclusion does not apply to:

            a.        Acts of vandal ism committed by your employees (including leased or temporary employees); or

            b.        Carriers for hire or anyone claiming to be a carrier for hire at the time the property is entrusted to them.

                 /.   '     Tó       L1nfl♦       i                   iI

            We will not pay for loss or damage caused by or resulting from:

            a.            Wear and tear;

            b.            Smoke, vapor, or gas from agricultural smudging or industrial operations;

            c.            Smog;

            d.            Rust or other corrosion, decay, deterioration, fading, hidden or latent defect, or any quality of the
                          property that causes it to damage or destroy itself;

            e.            Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds,
                          rodents, or other animals; or

            f.            Inherent vice.

            Such loss or damage is excluded regardless of any other cause or event, including a "mistake",
            "malfunction", or weather condition, that contributes concurrently or in any sequence to the loss, even if
            such other cause or event would otherwise be covered.



                                  Includes copyrighted material of Insurance Services Office, Inc., with its permission       PPP-0117 (03 14)
                                                                                                                                   Page 2 of 5




CONFIDENTIAL                                                                                                        ZAIC_Henderson_00000163
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 164 of 380. PageID #: 272
           But if a result of one of these excluded causes of loss is a "covered cause of loss", we will pay for that
           portion of the loss or damage which was solely caused by that "covered cause of loss".



           We will not pay for loss or damage caused directly or indirectly by any seizure, confiscation, expropriation,
           nationalization, or destruction of property by order of governmental authority. Such loss or damage is
           excluded regardless of any other cause or event, including a "mistake", "malfunction", or weather
           condition, that contributes concurrently or in any sequence to the loss, even if such other cause or event
           would otherwise be covered.

           This exclusion does not apply to seizure or destruction of property by order of governmental authority and
           taken at the time of fire to prevent its spread.

                  •    ••   I          I IT F.


           We will not pay for loss or damage caused by or resulting from loss of market, loss of use, or delay. This
           exclusion applies even if one of these excluded causes of loss was caused by or resulted from a "mistake"
           or "malfunction".



           We will not pay for loss or damage consisting of, directly or indirectly caused by, contributed to, or
           aggravated by the presence, growth, proliferation, spread, or any activity of "microorganisms", unless
           resulting from fire or lightning. Such loss or damage is excluded regardless of any other cause or event,
           including a "mistake", "malfunction", or weather condition, that contributes concurrently or in any
           sequence to the loss, even if such other cause or event would otherwise be covered.

           But if a result of one of these excluded causes of loss is a "specified cause of loss", other than fire or
           lightning, we will pay that portion of the loss or damage which was solely caused by that "specified cause
           of loss".

           We will also not pay for loss, cost, or expense arising out of any request, demand, order, or statutory or
           regulatory requirement that requires any insured or others to test for, monitor, clean up, remove, treat,
           detoxify, or neutralize, or in any way respond to, or assess the effects of "microorganisms".
                                   ,
       r
            tTr
           We will not pay for loss or damage caused directly or indirectly by nuclear reaction or radiation, or
           radioactive contamination, however caused. Such loss or damage is excluded regardless of any other
           cause or event, including a "mistake" or "malfunction", that contributes concurrently or in any sequence
           to the loss, even if such other cause or event would otherwise be covered. But if nuclear reaction or
           radiation, or radioactive contamination results in fire, we will pay for that portion of the loss or damage which
           was solely caused by that fire.



           We will not pay for any of the following:

           a.         Loss or damage due to spoilage, destruction, adulteration, discard, reduction in value, or any other loss
                      or damage to "stock" caused by or resulting from a "mistake" or "malfunction" in the alteration,
                      development, distribution, installation, manufacturing, maintenance, processing, repair, or testing of
                      such "stock".

           b.         Loss or damage, including the costs of correcting or making good, caused by or resulting from
                      incorporating "defective materials" into part or all of any property on or off the "premises".



                                Includes copyrighted material of Insurance Services Office, Inc., with its permission       PPP-0117 (03 14)
                                                                                                                                 Page 3 of 5




CONFIDENTIAL                                                                                                      ZAIC_Henderson_00000164
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 165 of 380. PageID #: 273
                    But if a result of this excluded cause of loss is a "covered cause of loss", we will pay for that portion
                    of the loss or damage which was solely caused by that "covered cause of loss".



               We will not pay for loss or damage caused by or resulting from an "equipment breakdown cause of loss"
               to "suspended equipment". This exclusion applies even if this excluded cause of loss was caused by or
               resulted from a "mistake" or "malfunction"

               But if a result of this excluded cause of loss is a "covered cause of loss", we wi ll pay for that portion of the
               loss or damage which was solely caused by that "covered cause of loss".

          Ii   'i'ii&iit.I   Ii          i        v


               We will not pay for loss or damage arising, directly or indirectly, out of

               a.   War, including undeclared or civil war;

               b.   Warlike action by a military force, including action in hindering or defending against an actual or
                    expected attack, by any government, sovereign, or other authority using military personnel or other
                    agents; or

               c.   Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority by
                    hindering or defending against any of these.

               Such loss or damage is excluded regardless of any other cause or event, including a "mistake" or
               "malfunction", that contributes concurrently or in any sequence to the loss, even if such other cause or
               event would otherwise be covered.



         We will not pay for loss or damage in any one occurrence until the amount of loss or damage exceeds the
         applicable Deductibles shown on the Declarations. We will then pay the amount of loss or damage in excess of
         the Deductibles, up to the applicable Limits of Insurance.

          _']']II[.]          sr•            •r




         1.    In the event of any loss or damage to "persona' property" in transit, you must immediately make a claim in
               writing against the carrier, bailee, or others involved.

         2.    If "personal property" in transit which was sold under Free on Board or Freight Allowed terms is lost or
               damaged and the consignee refuses to pay for such "personal property" because of the loss or damage,
               we will not attempt to enforce collection from the consignee without your written permission.

     ~'/_1 i11/_iI'[a]I

         We will determine the amount of covered loss or damage as follows:

         1.    Except as provided in 2., 3., 4., 5., and 6. below, the lesser of the following amounts:

                                   Eflh1nI1i1riT1        •




                                  Includes copyrighted material of Insurance Services Office, Inc., with its permission       PPP-0117 (03 14)
                                                                                                                                   Page 4 of 5




CONFIDENTIAL                                                                                                        ZAIC_Henderson_00000165
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 166 of 380. PageID #: 274
       2.   Except as provided in 3., 5., and 6. below, "personal property" which is not repaired, rebuilt, or replaced
            will be valued at the "actual cash value" at the time and place of loss or damage. If you commence the
            repair, rebuilding, or replacement of the lost or damaged "personal property" within 24 months from the
            date the loss or damage occurred, upon completion of the repair, rebuilding, or replacement we will pay you
            the difference between the "actual cash value" previously paid and the "replacement cost" at the time of
            loss or damage.

       3.   "Merchandise" which has been sold but not delivered and "finished stock" at the regular cash sel ling
            price, less any discounts and expenses you otherwise would have had.

       4.   "Stock in process" at the value of "raw stock", your labor expended, and your materials incorporated plus
            the proper proportion of your overhead charges, calculated in accordance with principles of Direct Costing.
            In no event will overhead be calculated in accordance with the principles of Absorption Costing.

       5.   "Personal property" which has been permanently removed from service at "actual cash value"

       6.   "Duplicate information property" at the lesser of:

            a.   The cost to purchase a duplicate copy, if a duplicate copy exists and is available for sale; or

            b. The cost of blank materials, plus any cost incurred to copy data onto blank materials from a duplicate
                source on the same type of materials, provided such copying does not violate licensing or contract
                agreements.




                         Includes copyrighted material of Insurance Services Office, Inc., with its permission       PPP-0117 (03 14)
                                                                                                                          Page 5 of 5




CONFIDENTIAL                                                                                               ZAIC_Henderson_00000166
                Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 167 of 380. PageID #: 275




                                                                               Table of Contents




  Limitations .......................................................................................................................................................... 5

  Deductible .......................................................................................................................................................... 6

  Loss Determination ............................................................................................................................................ 6

  Optional Coverages ........................................................................................................................................... 7




                                                                                                                                                           PPP-0130 (08 16)




CONFIDENTIAL                                                                                                                               ZAIC_Henderson_00000167
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 168 of 380. PageID #: 276




                                                                                                                    0
                                                                                                                  ZURICH
  Business Income Coverage Form
  (Excluding Extra Expense)

  A. COVERAGE

    We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
    "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of or
    damage to property at a "premises" at which a Limit of Insurance is shown on the Declarations for Business Income.
    The loss or damage must be directly caused by a "covered cause of loss". We will not pay more than the applicable
    Limit of Insurance shown on the Declarations for Business Income at that "premises".

  B. ADDITIONAL COVERAGES

    1. Civil Authority

       We will pay for the actual loss of "business income" you sustain for up to the number of days shown on the
       Declarations for Civil Authority resulting from the necessary "suspension", or delay in the start, of your
       "operations" if the "suspension" or delay is caused by order of civil authority that prohibits access to the
       "premises" or "reported unscheduled premises". That order must result from a civil authority's response to
       direct physical loss of or damage to property located within one mile from the "premises" or "reported
       unscheduled premises" which sustains a "business income" loss. The loss or damage must be directly
       caused by a "covered cause of loss".

       The most we will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for
       Business Income at the "premises" or "reported unscheduled premises" where access was prohibited.

       The Limit for this Additional Coverage is included in, and not in addition to, the applicable Limit of Insurance.

    2. Contractual Penalties

       We will pay contractual penalties you are legally liable to pay under the provisions of a written contract due to late
       or non-completion of orders. Those penalties must be the result of direct physical loss of or damage to property at
       a "premises" or "reported unscheduled premises" at which a Limit of Insurance is shown on the Declarations
       for Business Income. The loss or damage must be directly caused by a "covered cause of loss".

       The most we will pay under this Additional Coverage in any one occurrence is the Limit of Insurance shown on the
       Declarations for Contractual Penalties.

    3. Electronic Vandalism

       We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
       "operations" provided the "suspension" was directly caused by "electronic vandalism".

       The most we will pay under this Additional Coverage in any one policy year is the Annual Aggregate Limit of
       Insurance shown on the Declarations for Electronic Vandalism--Business Income.




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0130 (08 16)
                                                                                                                        Page 1 of 8




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000168
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 169 of 380. PageID #: 277

              <:                •




                   •'
                                                     •..:
                                            1.rrri



         We will pay reasonable and necessary expenses you incur, except the cost of extinguishing a fire, to reduce the
         amount of loss of "business income". We will pay for such expenses to the extent that they do not exceed the
         amount of loss that otherwise would have been payable under this Coverage Form and subject to the applicable
         Limit of Insurance shown on the Declarations for Business Income at that "premises" or "reported unscheduled
         premises".




                                                            sl
                        itrTu
                                    triri
         If the necessary "suspension" of your "operations" produces a "business income" loss payable under this
         Coverage Form, and you resume "operations" with reasonable speed, we will pay for the actual loss of
         "business income" you sustain during the "extended period of indemnity".

         The most we will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for
         Business Income at the "premises" or "reported unscheduled premises" where the direct physical loss or
         damage occurred.

         The Limit for this Additional Coverage is included in, and not in addition to, the applicable Limit of Insurance.

    rdl g:11a .Ti x'7111«7 fiC•fi

         We wil l pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
         "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
         or damage to property at, or while in transit to or from, any fair or exhibition. The loss or damage must be directly
         caused by a "covered cause of loss".

         The most we will pay under this Additional Coverage in any one occurrence is the Limit of Insurance shown on the
         Declarations for Fairs or Exhibitions--Business Income.

    7.   Ingress/Egress

         We wil l pay for the actual loss of "business income" you sustain for up to the number of days shown on the
         Declarations for Ingress/Egress following the necessary "suspension" of your "operations", when ingress or
         egress by your suppliers, customers, or employees to the "premises" or "reported unscheduled premises" is
         physically obstructed due to direct physical loss or damage. The actual loss of "business income" you sustain
         must be caused by direct physical loss or damage to property not owned, occupied, leased, or rented by you, or
         insured under this Commercial Property Coverage Part. That property must be located within one mile from the
         "premises" or "reported unscheduled premises" which sustains a "business income" loss. The obstruction
         cannot be the result of an order of civil authority that prohibits access to that "premises" or "reported
         unscheduled premises". The loss or damage must be directly caused by a "covered cause of loss"

         The most we will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for
         Business Income at the "premises" or "reported unscheduled premises" where ingress or egress was
         obstructed.

         The Limit for this Additional Coverage is included in, and not in addition to, the applicable Limit of Insurance.



         We will pay for the actual loss of "business income" you sustain due to the:

         a.             Necessary "suspension" of your "operations" from direct physical loss of or damage to Covered Property
                        caused by "microorganisms" when the "microorganisms" are the result of a "covered cause of loss"; or




                                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0130 (08 16)
                                                                                                                                        Page 2 of 8




CONFIDENTIAL                                                                                                                 ZAIC_Henderson_00000169
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 170 of 380. PageID #: 278


       The most we will pay under this Additional Coverage in any one policy year is the Annual Aggregate Limit of
       Insurance shown on the Declarations for Microorganisms--Business Income. Regardless of the number of claims,
       this Limit of Insurance is the most we will pay for the total of all loss, even if the "microorganisms" continue to be
       present, active, or recur.

    9. Newly Acquired Premises

       We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
       "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
       or damage to your property at a "newly acquired premises". The loss or damage must be directly caused by a
       "covered cause of loss".

       This Additional Coverage will automatically expire on the earliest of the following dates:

       a. The date you report the "newly acquired premises" to us;

       b. The number of days shown on the Declarations from the date the location becomes a "newly acquired
          premises"; or

       c. The date this policy expires or is cancelled.

       We will charge you additional premium for values reported from the date the location becomes a "newly acquired
       premises".

       The most we will pay under this Additional Coverage at any one "newly acquired premises" is the Limit of
       Insurance shown on the Declarations for Newly Acquired Premises--Business Income.

    10. Reported Unscheduled Premises

       We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
       "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
       or damage to property at a "reported unscheduled premises". The loss or damage must be directly caused by
       a "covered cause of loss".

       The most we will pay under this Additional Coverage at any one "reported unscheduled premises" is the Limit
       of Insurance shown on the Declarations for Reported Unscheduled Premises—Business Income.

    11. Scheduled Property

       We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
       "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
       or damage to "scheduled property". The loss or damage must be directly caused by a "covered cause of
       loss" within the Coverage Territory.

       The most we will pay under this Additional Coverage in any one occurrence is 25% of the applicable Limit of
       Insurance shown on the SCHEDULED PROPERTY COVERAGE FORM.

    12. Transit

       We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
       "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
       or damage to property in transit, other than while in transit to or from any fair or exhibition. The loss or damage
       must be directly caused by a "covered cause of loss".




                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0130 (08 16)
                                                                                                                        Page 3 of 8




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000170
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 171 of 380. PageID #: 279

       The most we will pay under this Marine Coverage in any one occurrence is the Limit of Insurance shown on the
       Declarations for Transit—Business Income.

    13. Unreported Premises

       We will pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
       "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of
       or damage to your property, or property of your landlord, at an "unreported premises". The loss or damage
       must be directly caused by a "covered cause of loss".

       The most we will pay under this Additional Coverage at any one "unreported premises" is the Limit of Insurance
       shown on the Declarations for Unreported Premises—Business Income.

  C. EXCLUSIONS

    1. Real or Personal Property

       The exclusions in paragraphs 6., 7., 8., and 9. below and the excluded causes of loss in the REAL AND
       PERSONAL PROPERTY COVERAGE FORM, except Off-Premises Service Interruption, apply to loss of
       "business income" caused by or resulting from loss of or damage to any property other than:

       a. "Fine arts";

       b. "Original information property";

       c. "Outdoor trees, shrubs, plants, or lawns";

       d. "Green roofing systems";

       e. "Personal property" in transit; or

       f.   "Scheduled property".

    2. Fine Arts

       The exclusions in paragraphs 6., 7., 8., and 9. below and the excluded causes of loss in the FINE ARTS
       COVERAGE FORM apply to loss of "business income" caused by or resulting from loss of or damage to "fine
       arts".

    3. Original Information Property

       The exclusions in paragraphs 6., 7., 8., and 9. below and the excluded causes of loss in the ORIGINAL
       INFORMATION PROPERTY COVERAGE FORM apply to loss of "business income" caused by or resulting from
       loss of or damage to "original information property".

    4. Personal Property in Transit

       The exclusions in paragraphs 6., 7., 8., and 9. below and the excluded causes of loss in the TRANSIT
       COVERAGE FORM apply to loss of "business income" caused by or resulting from loss of or damage to
       "personal property" in transit.

    5. Scheduled Property

       The exclusions in paragraphs 6., 7., 8., and 9. below and the excluded causes of loss in the SCHEDULED
       PROPERTY COVERAGE FORM apply to loss of "business income" caused by or resulting from loss of or
       damage to "scheduled property".


                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0130 (08 16)
                                                                                                                       Page 4 of 8




CONFIDENTIAL                                                                                                ZAIC_Henderson_00000171
               Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 172 of 380. PageID #: 280




           We will not pay for loss of "business income" caused by or resulting from:



           b. The time required to replace "finished stock".
           •
                                                               «
           We wi ll not pay for loss of "business income" caused by or resulting from any "off-premises service
           interruption". Such loss is excluded regardless of any other cause or event, including a "mistake",
           "malfunction", or weather condition, that contributes concurrently or in any sequence to the loss, even if such
           other cause or event would otherwise be covered.

                                                •             ITtT•

           We will not pay for any loss of "business income" caused by or resulting from a suspension, lapse, or
           cancellation of any license, lease, or contract, unless the suspension, lapse, or cancellation is directly caused by
           the "suspension" of your "operations". If the suspension, lapse, or cancellation of any license, lease, or
           contract is directly caused by the "suspension" of your "operations", we will not pay for that portion of any loss
           from such suspension, lapse, or cancellation which occurs after the "extended period of indemnity".

                                                    TZ IIfl

           We will not pay for any loss of "business income" caused by or resulting from loss of or damage to:

           a. Spacecraft, satel lites, associated launch vehicles and any major components, including any property
              contained therein; or

           b. Launch facilities for spacecraft or satellites.

  c                      S


      fi
           r
               i
                   ra
                             'ir.T
           We will not pay for loss of "business income" during any period in which business would not or could not have
           been conducted for any reason other than:

           a.           Direct physical loss of or damage to property as described in Section A., Coverage, above;

           b. A civil authority prohibiting access to the "premises" or "reported unscheduled premises" as described in
              the Civil Authority Additional Coverage above; or

           c. A physical obstruction affecting ingress or egress to the "premises" or "reported unscheduled premises"
              as described in the Ingress/Egress Additional Coverage above.



           We will not pay for any loss of "business income" caused by or resulting from delay in rebuilding, repairing, or
           replacing property, or resuming "operations", due to the interference at the location of the rebuilding, repair, or
           replacement by strikers or other persons.




                                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0130 (08 16)
                                                                                                                                         Page 5 of 8




CONFIDENTIAL                                                                                                                  ZAIC_Henderson_00000172
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 173 of 380. PageID #: 281



             We will not pay for loss of "business income" caused by or resulting from loss of or damage to "outdoor trees,
             shrubs, plants, or lawns" unless the loss or damage is directly caused by fire, lightning, explosion, riot or civil
             commotion, or aircraft.



             We will not pay for loss of "business income" caused by or resulting from loss of or damage to "green roofing
             systems" unless the loss or damage is directly caused by a "covered cause of loss" other than loss or damage
             caused by or resulting from:

             a.    Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents, or
                   other animals;

             b. Disease;

             c. Changes in or extremes of temperature;

             d. Dampness or dryness of atmosphere or of soil supporting the vegetation; or

             e.    Rain, snow, hail, ice, or sleet.

    r

    We will not pay for any loss of "business income" in any one occurrence until the amount of loss exceeds the
    applicable Deductibles or is incurred after the applicable Waiting Periods shown on the Declarations. We will then pay
    the amount of actual "business income" loss sustained in excess of the Deductibles or incurred after the Waiting
    Periods, up to the applicable Limits of Insurance.

    If a Waiting Period is shown on the Declarations, the Waiting Period begins immediately following the direct physical
    loss of or damage to property, directly caused by a "covered cause of loss°°

        's                           s



             The amount of actual "business income" loss sustained will be based on relevant sources of information,
             including, but not limited to:

             a. Your financial records, tax returns, and accounting procedures;

             b. Bills, invoices, and other vouchers; and

             c.    Deeds, liens, and contracts.

                  lull D+Tit

             The amount of "net income" will be determined based on:

             a. The "net income" of the business before the direct physical loss or damage occurred; and

             b. The likely "net income" of the business if no direct physical loss or damage had occurred.




                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0130 (08 16)
                                                                                                                                   Page 6 of 8




CONFIDENTIAL                                                                                                            ZAIC_Henderson_00000173
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 174 of 380. PageID #: 282

    3. Continuing Expenses

        The amount of "continuing expenses" will be determined based on those expenses which are necessary to
        resume your "operations" with the same quality of service that existed just before the direct physical loss or
        damage and which are incurred during the "period of restoration" or "extended period of indemnity".

    4. Resumption of Operations

        We will reduce the amount of the "business income" loss payment:

        a. To the extent you could resume your "operations", in whole or in part, by using damaged or undamaged
           property, including "stock"; or

        b. To the extent you could resume your "operations", in whole or in part, by using any other location.

    5. Finished Stock and Merchandise

        Lost or damaged "finished stock" or "merchandise" that is valued at regular cash selling price will be
        considered to have been sold to your customers and will be credited against the lost sales.

  G. OPTIONAL COVERAGES

    If shown on the Declarations, the following Optional Coverages apply separately to each item:

    1. Maximum Period of Indemnity

        The most we will pay for loss of "business income" is the lesser of:

        a. The amount of loss incurred during the 120 days immediately following the beginning of the "period of
           restoration"; or

        b. The Limit of Insurance shown on the Declarations.

        The Additional Condition—Coinsurance endorsement does not apply to this Optional Coverage.

        The Extended Period of Indemnity Additional Coverage does not apply.

    2. Monthly Limit of Indemnity

        The most we will pay for loss of "business income" in each period of 30 consecutive days after the beginning of
        the "period of restoration" is:

        a. The Limit of Insurance, multiplied by

        b. The fraction shown on the Declarations for this Optional Coverage.

        The Additional Condition—Coinsurance endorsement does not apply to this Optional Coverage.

        The Extended Period of Indemnity Additional Coverage does not apply.

        Example:

        If:

        a. The Limit of Insurance is $120,000.



                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0130 (08 16)
                                                                                                                         Page 7 of 8




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000174
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 175 of 380. PageID #: 283

       b. The fraction shown on the Declarations for this Optional Coverage is 1/4.

       The most we will pay for loss in each period of 30 consecutive days is $30,000.

       If, in this example, the actual amount of the loss is:



       r~       •~           AOO
                            ",•i

       We will pay:

       D          1                i iii



                            'iii     iii


       The remaining $10,000 of loss is not covered.




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0130 (08 16)
                                                                                                                          Page 8 of 8




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000175
                Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 176 of 380. PageID #: 284




                                                                                                                                                         ZURICH
  Extra Expense Coverage Form

                                                                                 Table of Contents

  Section                                                                                                                                                              Page No.

  Coverage ............................................................................................................................................................    1

  Additional Coverages .........................................................................................................................................           1

  Exclusions ..........................................................................................................................................................    2

  Limitations ..........................................................................................................................................................    3

  Deductible ..........................................................................................................................................................    4

  Loss Determination ............................................................................................................................................          4




                                                                                                                                                              PPP-0132 (08 16)




CONFIDENTIAL                                                                                                                                  ZAIC_Henderson_00000176
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 177 of 380. PageID #: 285




                                                                                                                      0
                                                                                                                   ZURICH
  Extra Expense Coverage Form

  A. COVERAGE

    We will pay for the actual and necessary "extra expense" you incur due to direct physical loss of or damage to
    property at a "premises" at which a Limit of Insurance is shown for Extra Expense on the Declarations. The loss or
    damage must be directly caused by a "covered cause of loss". We will not pay more than the applicable Limit of
    Insurance shown on the Declarations for Extra Expense at that "premises".

  B. ADDITIONAL COVERAGES

    1. Civil Authority

       We will pay for the actual and necessary "extra expense" you incur for up to the number of days shown on the
       Declarations for Civil Authority when an order of civil authority prohibits access to the "premises" or "reported
       unscheduled premises". That order must result from a civil authority's response to direct physical loss of or
       damage to property located within one mile from the "premises" or "reported unscheduled premises" where
       the "extra expense" was incurred. The loss or damage must be directly caused by a "covered cause of loss".

       The most we will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for Extra
       Expense at the "premises" or "reported unscheduled premises" where access was prohibited.

       The Limit for this Additional Coverage is included in, and not in addition to, the applicable Limit of Insurance.

    2. Ingress/Egress

       We will pay for the actual and necessary "extra expense" you incur for up to the number of days shown on the
       Declarations for Ingress/Egress, when ingress or egress by your suppliers, customers, or employees to the
       "premises" or "reported unscheduled premises" is physically obstructed due to direct physical loss or damage.
       The actual and necessary "extra expense" you incur must be caused by direct physical loss of or damage to
       property not owned, occupied, leased, or rented by you, or insured under this Commercial Property Coverage Part.
       That property must be located within one mile from the "premises" or "reported unscheduled premises" where
       the "extra expense" was incurred. The obstruction cannot be the result of an order of civil authority that prohibits
       access to that "premises" or "reported unscheduled premises". The loss or damage must be directly caused
       by a "covered cause of loss".

       The most we will pay under the Additional Coverage is the Limit of Insurance shown on the Declarations for Extra
       Expense at the "premises" or "reported unscheduled premises" where ingress or egress was obstructed.

       The Limit for this Additional Coverage is included in, and not in addition to, the applicable Limit of Insurance.

    3. Newly Acquired Premises

       We will pay for the actual and necessary "extra expense" you incur due to direct physical loss of or damage to
       your property at a "newly acquired premises". The loss or damage must be directly caused by a "covered
       cause of loss".

       This Additional Coverage will automatically expire on the earliest of the following dates:



                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PPP-0132 (08 16)
                                                                                                                         Page 1 of 4




CONFIDENTIAL                                                                                                ZAIC_Henderson_00000177
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 178 of 380. PageID #: 286

           a. The date you report the "newly acquired premises" to us;

           b. The number of days shown on the Declarations from the date the location becomes a "newly acquired
              premises"; or

           c. The date this policy expires or is cancelled.

           We will charge you additional premium for values reported from the date the location becomes a "newly acquired
           premises".

           The most we will pay under this Additional Coverage at any one "newly acquired premises" is the Limit of
           Insurance shown on the Declarations for Newly Acquired Premises--Extra Expense.

             iiriiT

           We will pay for the actual and necessary "extra expense" you incur due to direct physical loss of or damage to
           property at a "reported unscheduled premises". The loss or damage must be directly caused by a "covered
           cause of loss".

           The most we will pay under this Additional Coverage at any one "reported unscheduled premises°' is the Limit
           of Insurance shown on the Declarations for Reported Unscheduled Premises--Extra Expense.



           We will pay for the actual and necessary "extra expense" you incur due to direct physical loss of or damage to
           your property at an "unreported premises". The loss or damage must be directly caused by a "covered cause
           of loss".

           The most we wi ll pay under this Additional Coverage at any one "unreported premises°° is the Limit of Insurance
           shown on the Declarations for Unreported Premises--Extra Expense.

  Cam'=►0741 yIs]i•6-1
                                ..

           The exclusions in paragraphs 4., 5., and 6. below and the excluded causes of loss in the REAL AND PERSONAL
           PROPERTY COVERAGE FORM, except Off Premises Service Interruption, apply to "extra expense" incurred,
           caused by or resulting from loss of or damage to any property other than:

           a. "Fine arts";

           b. "Original information property";

           c. "Outdoor trees, shrubs, plants, or lawns"; or

           d. "Green roofing systems".

      2.   Fine Arts

           The exclusions in paragraphs 4., 5., and 6. below and the excluded causes of loss in the FINE ARTS COVERAGE
           FORM apply to "extra expense" incurred, caused by or resulting from loss of or damage to "fine arts".




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PPP-0132 (08 16)
                                                                                                                            Page 2of4




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000178
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 179 of 380. PageID #: 287




                              !1       FilliUl '1L


       We wi ll not pay for "extra expense" incurred, caused by or resulting from any "off-premises service
       interruption". Such loss is excluded regardless of any other cause or event, including a "mistake",
       "malfunction", or weather condition, that contributes concurrently or in any sequence to the loss, even if such
       other cause or event would otherwise be covered.

                                   «             ITtT•

       We will not pay for "extra expense" incurred, caused by or resulting from a suspension, lapse, or cancellation of
       any license, lease, or contract, unless the suspension, lapse, or cancellation is directly caused by the
       "suspension" of your "operations". If the suspension, lapse, or cancellation of any license, lease, or contract is
       directly caused by the "suspension" of your "operations", we will not pay for that portion of any "extra expense"
       incurred from such suspension, lapse, or cancellation which occurs after the "period of restoration".



       We will not pay for "extra expense" incurred, caused by or resulting from loss or damage to:

       a. Spacecraft, satel lites, associated launch vehicles and any major components, including any property
          contained therein; or

        b.   Launch facilities for spacecraft or satellites.

      iiI Ifl[sJK►

         iriir

       We wil l not pay for "extra expense" incurred during any period in which business would not or could not have
       been conducted for any reason other than:

       a.    Direct physical loss of or damage to property as described in Section A., Coverage, above;

        b. A civil authority prohibiting access to the "premises" or "reported unscheduled premises" as described in
           the Civil Authority Additional Coverage above; or

       c. A physical obstruction affecting ingress or egress to the "premises" or "reported unscheduled premises"
          as described in the Ingress/Egress Additional Coverage above.

    WI1              • •                   « ■

       We will not pay for any increase in "extra expense" incurred, caused by delay in rebuilding, repairing, or replacing
       property or resuming "operations", due to the interference at the location of the rebuilding, repair, or replacement
       by strikers or other persons.



       We will not pay for "extra expense" incurred, caused by or resulting from loss of or damage to "outdoor trees,
       shrubs, plants, or lawns" unless the loss or damage is directly caused by fire, lightning, explosion, riot or civil
       commotion, or aircraft.


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PPP-0132 (08 16)
                                                                                                                          Page 3of4




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000179
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 180 of 380. PageID #: 288




       We will not pay for "extra expense" incurred, caused by or resulting from loss of or damage to "green roofing
       systems" unless the loss or damage is directly caused by a "covered cause of loss" other than loss or damage
       caused by or resulting from:

        a.   Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents, or
             other animals;

             b. Disease;

             c. Changes in or extremes of temperature;

             d. Dampness or dryness of atmosphere or of soil supporting the vegetation; or

             e. Rain, snow, hail, ice, or sleet.

       i


    We will not pay for any "extra expense" incurred in any one occurrence until the amount of "extra expense" incurred
    exceeds the applicable Deductibles shown on the Declarations. We will then pay the actual and necessary "extra
    expense" incurred in excess of the Deductibles up to the applicable Limits of Insurance.

  I—C.~~3740:4N      II   III]


        The amount of actual and necessary "extra expense" incurred will be based on relevant sources of information,
        including, but not limited to:

        a. Your financial records, tax returns, and accounting procedures;

        b. Bills, invoices, and other vouchers; and

        c. Deeds, liens, and contracts.



        The amount of actual and necessary "extra expense" incurred will be determined based on:

       a. All "extra expense" that exceeds the normal operating expenses that would have been incurred by your
          "operations" during the "period of restoration" if no direct physical loss or damage had occurred; and

        b. All expenses that reduce the "extra expense" that otherwise would have been incurred.

        We wil l deduct from the total "extra expense" incurred the salvage value of any property bought for temporary
        use during the "period of restoration", once "operations" are resumed.



       We wil l reduce the amount of "extra expense" paid to the extent you can return "operations" to normal and
       discontinue such "extra expense".




                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PPP-0132 (08 16)
                                                                                                                          Page 4 of 4




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000180
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 181 of 380. PageID #: 289



                                                                                                                    r
                                                                                                                     ,+~

                                                                                                                ZURICH
   Flood Exclusion--Amended Definition
   For Specified Locations

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   COMMERCIAL PROPERTY DEFINITIONS

                                                              SCHEDULE*

                              LOCATIONS# 1, 2, 4, 10, 11, 12 AND 27


   *Information required to complete this Schedule, if not shown on this endorsement, will be shown on the Declarations.

   With respect to any location shown in the Schedule above, the definition of 'flood"is replaced by the following:

   'Flood" means a general and temporary condition of partial or complete inundation of land areas from:

   a. The overflow, or the expansion beyond normal boundaries, of inland or tidal waters, including natural or man-made
      lakes, reservoirs, ponds, brooks, rivers, streams, harbors, oceans, or any other body of water or watercourse;

   b. Waves or tides, including tsunami;

   c. Surface water;

   d. The spray from items a., b., and c. above, whether driven by wind or not;

   e. Water that backs up or overflows from a sewer, drain, or sump;

   f.   Mudslide or mudflow; or

   g. Water under the ground surface pressing on, or flowing or seeping through:

        1) Foundations, walls, floors, or paved surfaces;

        2) Basements, whether paved or not; or

        3) Doors, windows, or other openings.




                               Includes copyrighted material of ISO Properties, Inc. with its permission           PPP-0209 (06 06)
                                                 Copyright, ISO Properties, Inc.                                        Page 1 of 1




CONFIDENTIAL                                                                                               ZAIC_Henderson_00000181
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 182 of 380. PageID #: 290



                                                                                                             fri
                                                                                                       ZUR              H
   Maximum Loss Limit

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies insurance provided under the following:

   €S]                          *T0

   The applicable Limit of Insurance for any specific coverage is the most we will pay for that coverage.

   However, the most we will pay in any one occurrence for all loss, damage, cost, or expense covered under this
   Commercial Property Coverage Part is $ 15, 00 0, 0 0 0




                                                                                                            PPP-0214 (06 06)
                                                                                                                 Page 1 of 1




CONFIDENTIAL                                                                                  ZAIC_Henderson_00000182
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 183 of 380. PageID #: 291



                                                                                                                 9
  Wind and Hail--Direct Damage and                                                                           ZURICH
  Time Element Deductible

  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies insurance provided under the following:

  ACCOUNTS RECEIVABLE COVERAGE FORM (REVENUE LOSS)
  BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
  BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
      (EXCLUDING EXTRA EXPENSE)-TECHNOLOGY
  EXTRA EXPENSE COVERAGE FORM
  FINE ARTS COVERAGE FORM
  ORIGINAL INFORMATION PROPERTY COVERAGE FORM
  REAL AND PERSONAL PROPERTY COVERAGE FORM
  RESEARCH AND DEVELOPMENT PROPERTY COVERAGE FORM


  A. The Wind and Hail-Direct Damage and Time Element Deductible only applies to loss or damage that, but for the
     application of the Deductible, would be paid by us under this Commercial Property Coverage Part.

  B. With respect to any 'premises"at which a Wind and Hail-Direct Damage and Time Element Deductible is shown on
     the Declarations, the following is added to the Deductible section:

     With respect to all loss or damage caused directly or indirectly by wind or hail, regardless of whether any other
     cause or event, including a'hIstake'; 'hlaifunction'; or another weather condition, contributes concurrently or in any
     sequence to the loss, the following applies:

     We will not pay for loss, damage, cost, or expense at any one 'premises" in any one occurrence until the amount of
     covered loss, damage, cost, or expense exceeds the Wind and Hail--Direct Damage and Time Element Deductible
     shown on the Declarations for that 'premises". We will then pay for the amount of covered loss, damage, cost, or
     expense in excess of the Deductible, up to the applicable Limits of Insurance.

     If more than one 'premises" suffers loss or damage in one occurrence, the applicable Deductibles shown on the
     Declarations will apply separately and individually to the covered loss, damage, cost, or expense at each 'premises"

     The Wind and Hail Deductibles apply to all covered loss, damage, cost, or expense covered by 'time element
     coverage" when the loss, damage, cost, or expense is caused directly or indirectly by wind or hail even if no other
     deductible applies to the 'tine element coverage"




                            Includes copyrighted material of ISO Properties, Inc. with its permission          PPP-0226 (06 06)
                                              Copyright, ISO Properties, Inc.                                       Page 1 of 1




CONFIDENTIAL                                                                                            ZAIC_Henderson_00000183
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 184 of 380. PageID #: 292



                                                                                                                     ZURICH
  Dependent Premises Business Income
  Coverage--Unscheduled Locations
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies the following:

  BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
  BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
     (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
  COMMERCIAL PROPERTY DEFINITIONS
  EXTRA EXPENSE COVERAGE FORM

  A. COVERAGE

     The following is added to Section A., Coverage, in the BUSINESS INCOME COVERAGE FORM (EXCLUDING
     EXTRA EXPENSE) and Section A., Coverages, in the BUSINESS INCOME COVERAGE FORM INCLUDING
     RESEARCH AND DEVELOPMENT CONTINUING EXPENSES (EXCLUDING EXTRA EXPENSE)—TECHNOLOGY:

     We will also pay for the actual loss of "business income" you sustain due to the necessary "suspension" of your
     "operations" during the "period of restoration". The "suspension" must be caused by direct physical loss of or
     damage to property, including property in the open (or in a vehicle), at a "dependent premises". The loss or
     damage must be directly caused by a "covered cause of loss".

     The most we will pay in any one occurrence is the Limit of Insurance shown on the Declarations for Dependent
     Premises Business Income--Unscheduled Locations.

  B. ADDITIONAL COVERAGES

     With respect to a "suspension" of your "operations" caused by direct physical loss of or damage to property,
     including property in the open (or in a vehicle), at a "dependent premises", the Civil Authority and Contractual
     Penalties Additional Coverages in the BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
     and the BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING
     EXPENSES (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY are replaced by the following:

     Civil Authority

     We will pay for the actual loss of "business income" you sustain for up to 30 days resulting from the necessary
     "suspension", or delay in the start, of your "operations" if the "suspension" or delay is caused by order of civil
     authority that prohibits access to a "dependent premises". That order must result from a civil authority's response to
     direct physical loss of or damage to property located within one mile from the "dependent premises". The loss or
     damage must be directly caused by a "covered cause of loss".

     The most we will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for
     Dependent Premises Business Income—Unscheduled Locations.

     The Limit for this Additional Coverage is included in, and not in addition to, that Limit of Insurance.

     Contractual Penalties

     We will pay contractual penalties you are legally liable to pay under the provisions of a written contract due to late or
     non-completion of orders. Those penalties must be the result of direct physical loss of or damage to property at a
     "dependent premises". The loss or damage must be directly caused by a "covered cause of loss".
                           Includes copyrighted material of Insurance Services Office, Inc., with its permission     PPP-0302 (03 14)
                                                                                                                          Page 1 of 3




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000184
                Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 185 of 380. PageID #: 293

       The most we will pay under this Additional Coverage in any one occurrence is the Limit of Insurance shown on the
       Declarations for Contractual Penalties.



       If a Blanket Business Income and Extra Expense Limit of Insurance is shown on the Declarations, the following
       Optional Coverage is added to Section A., Coverage, in the EXTRA EXPENSE COVERAGE FORM:

       We will pay for the actual and necessary "extra expense" you incur due to direct physical loss of or damage to
       property, including property in the open (or in a vehicle), at a "dependent premises". The loss or damage must be
       directly caused by a "covered cause of loss". The most we will pay in any one occurrence is the Limit of Insurance
       shown on the Declarations for Dependent Premises Business Income--Unscheduled Locations. This Limit is included
       in, and not in addition to, any other applicable Limit of Insurance.

       If a Blanket Business Income and Extra Expense Limit of Insurance applies, the Civil Authority Additional Coverage in
       the EXTRA EXPENSE COVERAGE FORM applies to the actual and necessary "extra expense" you incur for up to
       30 days after an order of civil authority prohibits access to that "dependent premises". That order must result from
       a civil authority's response to direct physical loss of or damage to property located within one mile from the
       "dependent premises". The loss or damage must be directly caused by a "covered cause of loss". The most we
       will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for Dependent Premises
       Business Income--Unscheduled Locations. The Limit for this Additional Coverage is included in, and not in addition to,
       any other applicable Limit of Insurance.

  I•    •        r   :'W l   l[Shl




       ISIS.A   l•



       Resumption of Operations

       We will reduce the amount of "business income" loss payment to the extent you could resume your "operations",
       in whole or in part, by using:

       a. Sources of materials or services; or

       b. Outlets for your products or services,

       available to you.



       With respect to a "suspension" of "operations" caused by direct physical loss of or damage to property at a
       "dependent premises", the "period of restoration" definition in the COMMERCIAL PROPERTY DEFINITIONS is
       replaced by the following:

       "Period of restoration" means the period of time that:

       a.   Begins when the direct physical loss of or damage to property at a "dependent premises" occurs; and

       b. Ends on the date when the property at that "dependent premises" should be repaired, rebuilt, or replaced with
          reasonable speed and similar quality.




                             Includes copyrighted material of Insurance Services Office, Inc., with its permission     PPP-0302 (03 14)
                                                                                                                            Page 2 of 3




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000185
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 186 of 380. PageID #: 294
       "Period of restoration" does not include any increased period required due to the enforcement of any ordinance or
       law that requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify, or neutralize, or
       in any way respond to, or assess the effects of "pollutants" or "microorganisms".

       The expiration of this policy will not cut short the "period of restoration".

  F.   Coverage provided by this endorsement does not apply at any location at which "business income" coverage is
       provided by any other Coverage Form included in this Commercial Property Coverage Part.




                             Includes copyrighted material of Insurance Services Office, Inc., with its permission     PPP-0302 (03 14)
                                                                                                                            Page 3 of 3




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000186
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 187 of 380. PageID #: 295




                                                                                                                       ZURICH
  Earth Movement Coverage

  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies the following:

  ACCOUNTS RECEIVABLE COVERAGE FORM (REVENUE LOSS)
  BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
  BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
     (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
  COMMERCIAL PROPERTY DEFINITIONS
  EXTRA EXPENSE COVERAGE FORM
  FINE ARTS COVERAGE FORM
  ORIGINAL INFORMATION PROPERTY COVERAGE FORM
  REAL AND PERSONAL PROPERTY COVERAGE FORM
  RESEARCH AND DEVELOPMENT PROPERTY COVERAGE FORM

  A. COVERAGE

     The Earth Movement exclusion does not apply to loss or damage at a "premises" at which a Limit of Insurance is
     shown on the Declarations for Earth Movement. However, we will not pay for loss or damage caused directly or
     indirectly by any "earth movement" that begins before the inception of this Commercial Property Coverage Part.

     All earthquake shocks that occur within any single 168-hour period will constitute a single occurrence. The expiration
     of this policy will not reduce the 168-hour period.

     If the Earth Movement and Flood Coverage--Specified Property endorsement is included in this Commercial Property
     Coverage Part, this endorsement does not apply to property covered by that endorsement.

  B. ADDITIONAL EXCLUDED CAUSES OF LOSS

     1. Mine Subsidence

         We will not pay for loss or damage caused directly or indirectly by "mine subsidence". Such loss or damage is
         excluded regardless of any other cause or event, including "mistake", "malfunction", or weather condition, that
         contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise be
         covered. But if "mine subsidence" results in fire, explosion, or theft, we will pay for that portion of the loss or
         damage solely caused by that fire, explosion, or theft.

     2. Off-Premises Damage

         We will not pay for loss or damage caused directly or indirectly by "earth movement" at any of the following
         locations:

         a. "Cloud facility";

         b. "Dependent premises";

         c. Fairs or exhibitions;


                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0304 (08 16)
                                                                                                                             Page 1 of 3




CONFIDENTIAL                                                                                                      ZAIC_Henderson_00000187
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 188 of 380. PageID #: 296


            d. "Newly acquired premises";

            e. "Reported unscheduled premises";

            f.   "Unreported premises"; or

            g. Any location used to provide power or other util ity service to "premises".

  C   #I III1i721      ij:? [a

      1. Premises Limits

            The most we will pay in any one occurrence for loss or damage caused directly or indirectly by "earth
            movement" at any one "premises" is the Limit of Insurance shown on the Declarations for Earth Movement for
            that "premises".

      2. Occurrence Limits

            a. The most we will pay in any one occurrence for all loss or damage caused directly or indirectly by "earth
               movement" at al l "Schedule A Premises" is the Occurrence Limit of Insurance shown on the Declarations
               for Earth Movement (Schedule A), regardless of the number of "Schedule A Premises" involved.

            b. The most we will pay in any one occurrence for all loss or damage caused directly or indirectly by "earth
               movement" at al l "Schedule B Premises" is the Occurrence Limit of Insurance shown on the Declarations
               for Earth Movement (Schedule B), regardless of the number of "Schedule B Premises" involved.

            c. The most we will pay in any one occurrence for all loss or damage caused directly or indirectly by "earth
               movement" at al l "Schedule C Premises" is the Occurrence Limit of Insurance shown on the Declarations
               for Earth Movement (Schedule C), regardless of the number of "Schedule C Premises" involved.



            a. The most we will pay for all loss or damage caused directly or indirectly by "earth movement" in any one
               pol icy year, regardless of the number of occurrences or "Schedule A Premises" involved, is the annual
               Aggregate Limit of Insurance shown on the Declarations for Earth Movement (Schedule A).

            b. The most we will pay for all loss or damage caused directly or indirectly by "earth movement" in any one
               pol icy year, regardless of the number of occurrences or "Schedule B Premises" involved, is the annual
               Aggregate Limit of Insurance shown on the Declarations for Earth Movement (Schedule B).

            c. The most we will pay for all loss or damage caused directly or indirectly by "earth movement" in any one
               pol icy year, regardless of the number of occurrences or "Schedule C Premises" involved, is the annual
               Aggregate Limit of Insurance shown on the Declarations for Earth Movement (Schedule C).

      These Limits are included in, and not in addition to, any other applicable Limits of Insurance.

      r ,

            The Earth Movement Deductible only applies to loss or damage that, but for the application of the Deductible,
            would be paid by us under this Commercial Property Coverage Part.

      2. With respect the coverage provided by this endorsement, the Deductible section is replaced by the following:

            We will not pay for loss, damage, cost, or expense at any one "premises" in any one occurrence until the amount
            of covered loss, damage, cost, or expense exceeds the Earth Movement Deductible shown on the Declarations


                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0304 (08 16)
                                                                                                                                Page 2 of 3




CONFIDENTIAL                                                                                                         ZAIC_Henderson_00000188
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 189 of 380. PageID #: 297

       for that "premises". We will then pay for the amount of covered loss, damage, cost, or expense in excess of the
       Deductible, up to the applicable Limits of Insurance.

       If more than one "premises" suffers loss or damage in one occurrence, the applicable Deductibles shown on the
       Declarations will apply separately and individually to covered loss, damage, cost, or expense at each
       "premises".

       The Earth Movement Deductibles apply to all covered loss, damage, cost, or expense covered by "time element
       coverage" when the loss, damage, cost, or expense is caused directly or indirectly by covered "earth
       movement" even if no other deductible applies to the "time element coverage".



    The Additional Condition--Coinsurance endorsement does not apply to coverage provided by this endorsement.




       "Mine subsidence" means subsidence of a man-made mine, whether or not mining activity has ceased.

       "Schedule A Premises" means "premises" at which the term Schedule A is shown under the Summary of
       Premises section on the Declarations.

       "Schedule B Premises" means "premises" at which the term Schedule B is shown under the Summary of
       Premises section on the Declarations.

       "Schedule C Premises" means "premises" at which the term Schedule C is shown under the Summary of
       Premises section on the Declarations.




                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0304 (08 16)
                                                                                                                           Page 3 of 3




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000189
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 190 of 380. PageID #: 298



                                                                                                                   fri
   Enabling Endorsement
                                                                                                               ZUR            H

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   COMMERCIAL PROPERTY CONDITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

   The provisions of any forms or endorsements that make reference to the BUILDING AND PERSONAL PROPERTY
   COVERAGE FORM or the CAUSES OF LOSS SPECIAL FORM are applicable to the COMMERCIAL PROPERTY
   CONDITIONS and the REAL AND PERSONAL PROPERTY COVERAGE FORM.




                              Includes copyrighted material of ISO Properties, Inc. with its permission           PPP-0308 (06 06)
                                                Copyright, ISO Properties, Inc.                                        Page 1 of 1




CONFIDENTIAL                                                                                              ZAIC_Henderson_00000190
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 191 of 380. PageID #: 299




                                                                                                                    ZURICH
                                                                                                                       ICH
  Flood Coverage

  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies the following:

  ACCOUNTS RECEIVABLE COVERAGE FORM (REVENUE LOSS)
  BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
  BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
     (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
  COMMERCIAL PROPERTY DEFINITIONS
  EXTRA EXPENSE COVERAGE FORM
  FINE ARTS COVERAGE FORM
  ORIGINAL INFORMATION PROPERTY COVERAGE FORM
  REAL AND PERSONAL PROPERTY COVERAGE FORM
  RESEARCH AND DEVELOPMENT PROPERTY COVERAGE FORM

  A. COVERAGE

     The Flood exclusion does not apply to loss or damage at a "premises" at which a Limit of Insurance is shown on the
     Declarations for Flood. However, we will not pay for loss or damage caused directly or indirectly by "flood" that
     begins before the inception of this Commercial Property Coverage Part.

     If the Earth Movement and Flood Coverage--Specified Property endorsement is included in this Commercial Property
     Coverage Part, this endorsement does not apply to property covered by that endorsement.

  B. ADDITIONAL EXCLUDED CAUSES OF LOSS

     Off-Premises Damage

     We will not pay for loss or damage that is caused directly or indirectly by "flood" at any of the following locations:

     1. "Cloud facility";

     2. "Dependent premises";

     3. Fairs or exhibitions;

     4. "Newly acquired premises";

     5. "Reported unscheduled premises";

     6. "Unreported premises"; or

     7. Any location used to provide power or other utility service to "premises".




                        Includes copyrighted material of Insurance Services Office, Inc., with its permission         PPP-0310 (08 16)
                                                                                                                           Page 1 of 3




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000191
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 192 of 380. PageID #: 300

   — II T1II I.Ii.]   ►,   Z   - 1


       1.   Premises Limits

            The most we will pay in any one occurrence for loss or damage caused directly or indirectly by "flood" at any one
            "premises" is the Limit of Insurance shown on the Declarations for Flood for that "premises".



            a.   The most we will pay in any one occurrence for all loss or damage caused directly or indirectly by "flood", at
                 all "Schedule I Premises" is the Occurrence Limit of Insurance shown on the Declarations for Flood
                 (Schedule I), regardless of the number of "Schedule I Premises" involved.

            b. The most we will pay in any one occurrence for all loss or damage caused directly or indirectly by "flood", at
               all "Schedule II Premises" is the Occurrence Limit of Insurance shown on the Declarations for Flood
               (Schedule II), regardless of the number of "Schedule II Premises" involved.

            c.   The most we will pay in any one occurrence for all loss or damage caused directly or indirectly by "flood", at
                 all "Schedule III Premises" is the Occurrence Limit of Insurance shown on the Declarations for Flood
                 (Schedule III), regardless of the number of "Schedule III Premises" involved.

            The most we will pay in any one occurrence for all loss or damage caused directly or indirectly by "flood" for all
            "Schedule I Premises", "Schedule II Premises" and "Schedule III Premises", is the largest of the applicable
            "Schedule I Premises", "Schedule II Premises" or "Schedule III Premises" Occurrence Limit of Insurance
            shown on the Declarations.



            a.   The most we will pay for all loss or damage caused directly or indirectly by "flood" in any one policy year,
                 regardless of the number of occurrences or "Schedule I Premises" involved, is the annual Aggregate Limit
                 of Insurance shown on the Declarations for Flood (Schedule I).

            b. The most we will pay for all loss or damage caused directly or indirectly by "flood" in any one policy year,
               regardless of the number of occurrences or "Schedule II Premises" involved, is the annual Aggregate Limit
               of Insurance shown on the Declarations for Flood (Schedule II).

            c.   The most we will pay for all loss or damage caused directly or indirectly by "flood" in any one policy year,
                 regardless of the number of occurrences or "Schedule III Premises" involved, is the annual Aggregate Limit
                 of Insurance shown on the Declarations for Flood (Schedule III).

            The most we will pay for all loss or damage caused directly or indirectly by "flood" in any one policy year,
            regardless of the number of occurrences, "Schedule I Premises", "Schedule II Premises" or "Schedule III
            Premises" involved, is the largest of the applicable "Schedule I Premises", "Schedule II Premises" or
            "Schedule III Premises" annual Aggregate Limit of Insurance shown on the Declarations.

       These Limits are included in, and not in addition to, any other applicable Limits of Insurance.

  l'   '] ,1UIsII:IU

       1. The Flood Deductible only applies to loss or damage that, but for the application of the Deductible, would be paid
          by us under this Commercial Property Coverage Part.

       2.   With respect to loss or damage caused directly or indirectly by "flood", the Deductible section is replaced by the
            following:




                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0310 (08 16)
                                                                                                                                   Page 2 of 3




CONFIDENTIAL                                                                                                            ZAIC_Henderson_00000192
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 193 of 380. PageID #: 301

          We will not pay for loss, damage, cost, or expense at any one "premises" in any one occurrence until the amount
          of covered loss, damage, cost, or expense exceeds the Flood Deductible shown on the Declarations for that
          "premises". We will then pay for the amount of covered loss, damage, cost, or expense in excess of the
          Deductible, up to the applicable Limits of Insurance.

          If more than one "premises" suffers loss or damage in one occurrence, the applicable Deductibles shown on the
          Declarations will apply separately and individually to covered loss, damage, cost, or expense at each
          "premises".

          The Flood Deductibles apply to all covered loss, damage, cost, or expense covered by "time element coverage"
          when the loss, damage, cost, or expense is caused directly or indirectly by covered "flood" even if no other
          deductible applies to the "time element coverage".

  I   *]IZF111:7_1kiIs]

      The Additional Condition--Coinsurance endorsement does not apply to coverage provided by this endorsement.

  Imo=1•]•11 1.1 10•7     I►II1[s11F•1

      With respect to the coverage provided by this endorsement, the following are added to the COMMERCIAL
      PROPERTY DEFINITIONS:

          "Schedule I Premises" means "premises" at which the term Schedule I is shown under the Summary of
          Premises section on the Declarations.

          "Schedule II Premises" means "premises" at which the term Schedule II is shown under the Summary of
          Premises section on the Declarations.

          "Schedule III Premises" means "premises" at which the term Schedule III is shown under the Summary of
          Premises section on the Declarations.




                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.         PPP-0310 (08 16)
                                                                                                                              Page 3 of 3




CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000193
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 194 of 380. PageID #: 302




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
           11           Y               Y                     N                     Y                       N
           12           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                               Page 1 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000194
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 195 of 380. PageID #: 303




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                       SCHEDULE

                                              POWER                                     COMMUNICATION

                                  With                   Without                With                   Without
                                Overhead                Overhead              Overhead                Overhead
    Premises #     Water/      T&D Property            T&D Property          T&D Property            T&D Property
                   Sewer
        41           Y               Y                       N                      Y                       N
        31           Y               Y                       N                      Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.     Located away from the "premises" or "reported unscheduled premises"; and

       b.    Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
             unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.     Communication

             Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                               Page 2 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000195
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 196 of 380. PageID #: 304




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
           13           Y               Y                     N                     Y                       N
           32           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                               Page 3 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000196
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 197 of 380. PageID #: 305




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
            I           Y               Y                     N                     Y                       N
            2           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                               Page 4 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000197
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 198 of 380. PageID #: 306




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
            3           Y               Y                     N                     Y                       N
            4           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                               Page 5 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000198
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 199 of 380. PageID #: 307




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
            5           Y               Y                     N                     Y                       N
            6           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                               Page 6 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000199
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 200 of 380. PageID #: 308




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
            8           Y               Y                     N                     Y                       N
            9           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                               Page 7 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000200
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 201 of 380. PageID #: 309




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
           14           Y               Y                     N                     Y                       N
           18           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                               Page 8 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000201
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 202 of 380. PageID #: 310




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
           21           Y               Y                     N                     Y                       N
           24           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                               Page 9 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000202
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 203 of 380. PageID #: 311




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
           26           Y               Y                     N                     Y                       N
           27           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                              Page 10 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000203
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 204 of 380. PageID #: 312




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
           30           Y               Y                     N                     Y                       N
           33           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                              Page 11 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000204
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 205 of 380. PageID #: 313




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
           34           Y               Y                     N                     Y                       N
           36           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                              Page 12 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000205
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 206 of 380. PageID #: 314




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
           37           Y               Y                     N                     Y                       N
           38           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                              Page 13 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000206
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 207 of 380. PageID #: 315




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
           39           Y               Y                     N                     Y                       N
           40           Y               Y                     N                     Y                       N


   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                              Page 14 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000207
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 208 of 380. PageID #: 316




   Off-Premises Service Interruption--
                                                                                                           0
                                                                                                      ZURICH
   Direct Damage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   COMMERCIAL PROPERTY DEFINITIONS
   REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                        SCHEDULE

                                               POWER                                    COMMUNICATION

                                     With                Without                With                   Without
                                   Overhead             Overhead              Overhead                Overhead
    Premises #        Water/      T&D Property         T&D Property          T&D Property            T&D Property
                      Sewer
           10           Y               Y                     7                     Y                       N



   A. The Off-Premises Service Interruption—Direct Damage Additional Coverage in Section A., Additional Coverages, in
      the ADDITIONAL COVERAGES FORM is replaced by the following:

      We will pay for direct physical loss of or damage to "real property" and "personal property" at a "premises" or
      "reported unscheduled premises" directly caused by an "off-premises service interruption". The interruption
      must result from direct physical loss or damage directly caused by a "covered cause of loss" to property:

      a.        Located away from the "premises" or "reported unscheduled premises"; and

       b.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption—Direct Damage.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

   B. With respect to loss or damage covered by this endorsement, the terms used in the Schedule above mean:

      1.        Communication

                Communication includes video, voice, and data, but does not include "information technology services".




                                                                                                           PPP-0320 (04 19)
                                                                                                              Page 15 of 17



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000208
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 209 of 380. PageID #: 317



             Power includes all sources of power, including steam and natural gas.

             z iromir R
                          rtIJ    TW11Tr '

            The Premises Symbol--RUP means all "reported unscheduled premises".



            The terms With Overhead T&D Property and Without Overhead T&D Property have the following meanings:

            a.   With Overhead T&D Property means that the property providing the applicable service includes "overhead
                 transmission and distribution property" and "transmission and distribution property"




   [   •] JI II1[0]i !'



            "Overhead transmission and distribution property" means property located away from "premises" and
            "reported unscheduled premises" and used to provide power or communications services to "premises" and
            "reported unscheduled premises", which consists of:

                          Overhead wires, cables, lines, conductors, including related equipment used with such property; and

                 b.       Poles, towers, similar structures and any property mounted on them, including antennae, transmitters,
                          and transformers.

            "Overhead transmission and distribution property" does not mean satellites or any other orbiting equipment.

            "Transmission and distribution property" means property located away from "premises" and "reported
            unscheduled premises" and used to provide power or communications services to "premises" and "reported
            unscheduled premises", which consists of ground-level or underground wires, cables, lines, conductors,
            including related ground level or underground equipment, used with such property.




       2.   With respect to coverage under this endorsement, the definition of "off-premises service interruption" in the
            COMMERCIAL PROPERTY DEFINTIONS form is deleted and replaced by the following:

            "Off-premises service interruption" means the interruption of power or other utility services supplied to a
            covered location if the interruption takes place away from the covered location.

   D. The Additional Condition--Coinsurance endorsement does not apply to coverage provided by this endorsement.




                                                                                                             PPP-0320 (04 19)
                                                                                                                Page 16 of 17



CONFIDENTIAL                                                                                     ZAIC_Henderson_00000209
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 210 of 380. PageID #: 318


     With respect to coverage under this endorsement, the Electronic Vandalism exclusion in Section B. of the REAL
     AND PERSONAL PROPERTY COVERAGE FORM is deleted and replaced by the following:



        We will not pay for loss or damage caused directly or indirectly by "electronic vandalism". Such loss or
        damage is excluded regardless of any other cause or event, including a "mistake", "malfunction", or physical
        damage to property, that contributes concurrently or in any sequence to the loss, even if such other cause or
        event would otherwise be covered.




                                                                                                    PPP-0320 (04 19)
                                                                                                       Page 17 of 17



CONFIDENTIAL                                                                            ZAIC_Henderson_00000210
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 211 of 380. PageID #: 319




 Off-Premises Service Interruption--Time Element
 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 This endorsement modifies the following:

 BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
 BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
    (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
 COMMERCIAL PROPERTY DEFINITIONS
 EXTRA EXPENSE COVERAGE FORM
 REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                      SCHEDULE

                                             POWER                                  COMMUNICATION
                                 With                  Without               With              Without
                               Overhead               Overhead             Overhead           Overhead
  Premises #      Water/
                              T&D Property           T&D Property         T&D Property       T&D Property
                  Sewer

       11            X               X                                          X
       12            X               X                                          X
       31            X               X                                          X



 A. COVERAGE

            Blanket Business Income and Extra Expense

            For those "premises" and "reported unscheduled premises" at which a Blanket Business Income and Extra
            Expense Limit of Insurance is shown on the Declarations:

            a. The following Additional Coverage is added to the following forms:

                BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
                BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING
                   EXPENSES (EXCLUDING EXTRA EXPENSE)—TECHNOLOGY

               We will pay for the actual loss of "business income" you sustain, as determined by the applicable Coverage
               Form, provided such loss was caused by an "off-premises service interruption". The interruption must result
               from direct physical loss or damage directly caused by a "covered cause of loss" to property:

               1. Located away from the "premises" or "reported unscheduled premises"; and

                2. Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                   unscheduled premises".




                                                                                                   PPP-0321 (04 19)
                                                                                                       Page 1of12



CONFIDENTIAL                                                                              ZAIC_Henderson_00000211
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 212 of 380. PageID #: 320




                                                                                                    ZURICH
 Off-Premises Service Interruption--Time Element
 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 This endorsement modifies the following:

 BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
 BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
    (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
 COMMERCIAL PROPERTY DEFINITIONS
 EXTRA EXPENSE COVERAGE FORM
 REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                      SCHEDULE

                                             POWER                                  COMMUNICATION
                                 With                  Without               With              Without
                               Overhead               Overhead             Overhead           Overhead
  Premises #      Water/
                              T&D Property           T&D Property         T&D Property       T&D Property
                  Sewer

       13            X               X                                          X
       32            X                                     X                                       X
       1             X               X                                          X



 A. COVERAGE

            Blanket Business Income and Extra Expense

            For those "premises" and "reported unscheduled premises" at which a Blanket Business Income and Extra
            Expense Limit of Insurance is shown on the Declarations:

            a. The following Additional Coverage is added to the following forms:

                BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
                BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING
                   EXPENSES (EXCLUDING EXTRA EXPENSE)—TECHNOLOGY

               We will pay for the actual loss of "business income" you sustain, as determined by the applicable Coverage
               Form, provided such loss was caused by an "off-premises service interruption". The interruption must result
               from direct physical loss or damage directly caused by a "covered cause of loss" to property:

               1. Located away from the "premises" or "reported unscheduled premises"; and

                2. Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                   unscheduled premises".




                                                                                                   PPP-0321 (04 19)
                                                                                                       Page 2 of 12



CONFIDENTIAL                                                                              ZAIC_Henderson_00000212
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 213 of 380. PageID #: 321




                                                                                                   ZURICH
 Off-Premises Service Interruption--Time Element
 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 This endorsement modifies the following:

 BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
 BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
    (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
 COMMERCIAL PROPERTY DEFINITIONS
 EXTRA EXPENSE COVERAGE FORM
 REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                     SCHEDULE

                                            POWER                                  COMMUNICATION
                                With                  Without               With              Without
                              Overhead               Overhead             Overhead           Overhead
  Premises #     Water/
                             T&D Property           T&D Property         T&D Property       T&D Property
                 Sewer

       2            X               X                                          X
       3            X               X                                          X
       4            X               X                                          X



 A. COVERAGE

           Blanket Business Income and Extra Expense

           For those "premises" and "reported unscheduled premises" at which a Blanket Business Income and Extra
           Expense Limit of Insurance is shown on the Declarations:

           a. The following Additional Coverage is added to the following forms:

               BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
               BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING
                  EXPENSES (EXCLUDING EXTRA EXPENSE)—TECHNOLOGY

              We will pay for the actual loss of "business income" you sustain, as determined by the applicable Coverage
              Form, provided such loss was caused by an "off-premises service interruption". The interruption must result
              from direct physical loss or damage directly caused by a "covered cause of loss" to property:

              1. Located away from the "premises" or "reported unscheduled premises"; and

               2. Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                  unscheduled premises".




                                                                                                  PPP-0321 (04 19)
                                                                                                      Page 3 of 12



CONFIDENTIAL                                                                             ZAIC_Henderson_00000213
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 214 of 380. PageID #: 322




                                                                                                   ZURICH
 Off-Premises Service Interruption--Time Element
 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 This endorsement modifies the following:

 BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
 BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
    (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
 COMMERCIAL PROPERTY DEFINITIONS
 EXTRA EXPENSE COVERAGE FORM
 REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                     SCHEDULE

                                            POWER                                  COMMUNICATION
                                With                  Without               With              Without
                              Overhead               Overhead             Overhead           Overhead
  Premises #     Water/
                             T&D Property           T&D Property         T&D Property       T&D Property
                 Sewer

       5            X               X                                          X
       6            X               X                                          X
       8            X               X                                          X



 A. COVERAGE

           Blanket Business Income and Extra Expense

           For those "premises" and "reported unscheduled premises" at which a Blanket Business Income and Extra
           Expense Limit of Insurance is shown on the Declarations:

           a. The following Additional Coverage is added to the following forms:

               BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
               BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING
                  EXPENSES (EXCLUDING EXTRA EXPENSE)—TECHNOLOGY

              We will pay for the actual loss of "business income" you sustain, as determined by the applicable Coverage
              Form, provided such loss was caused by an "off-premises service interruption". The interruption must result
              from direct physical loss or damage directly caused by a "covered cause of loss" to property:

              1. Located away from the "premises" or "reported unscheduled premises"; and

               2. Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                  unscheduled premises".




                                                                                                  PPP-0321 (04 19)
                                                                                                      Page 4 of 12



CONFIDENTIAL                                                                             ZAIC_Henderson_00000214
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 215 of 380. PageID #: 323




                                                                                                    ZURICH
 Off-Premises Service Interruption--Time Element
 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 This endorsement modifies the following:

 BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
 BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
    (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
 COMMERCIAL PROPERTY DEFINITIONS
 EXTRA EXPENSE COVERAGE FORM
 REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                      SCHEDULE

                                             POWER                                  COMMUNICATION
                                 With                  Without               With              Without
                               Overhead               Overhead             Overhead           Overhead
  Premises #      Water/
                              T&D Property           T&D Property         T&D Property       T&D Property
                  Sewer

        9            X               X                                          X
       14            X               X                                          X
       15            X               X                                          X



 A. COVERAGE

            Blanket Business Income and Extra Expense

            For those "premises" and "reported unscheduled premises" at which a Blanket Business Income and Extra
            Expense Limit of Insurance is shown on the Declarations:

            a. The following Additional Coverage is added to the following forms:

                BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
                BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING
                   EXPENSES (EXCLUDING EXTRA EXPENSE)—TECHNOLOGY

               We will pay for the actual loss of "business income" you sustain, as determined by the applicable Coverage
               Form, provided such loss was caused by an "off-premises service interruption". The interruption must result
               from direct physical loss or damage directly caused by a "covered cause of loss" to property:

               1. Located away from the "premises" or "reported unscheduled premises"; and

                2. Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                   unscheduled premises".




                                                                                                   PPP-0321 (04 19)
                                                                                                       Page 5 of 12



CONFIDENTIAL                                                                              ZAIC_Henderson_00000215
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 216 of 380. PageID #: 324




                                                                                                    ZURICH
 Off-Premises Service Interruption--Time Element
 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 This endorsement modifies the following:

 BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
 BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
    (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
 COMMERCIAL PROPERTY DEFINITIONS
 EXTRA EXPENSE COVERAGE FORM
 REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                      SCHEDULE

                                             POWER                                  COMMUNICATION
                                 With                  Without               With              Without
                               Overhead               Overhead             Overhead           Overhead
  Premises #      Water/
                              T&D Property           T&D Property         T&D Property       T&D Property
                  Sewer

       18            X               X                                          X
       21            X               X                                          X
       24            X               X                                          X



 A. COVERAGE

            Blanket Business Income and Extra Expense

            For those "premises" and "reported unscheduled premises" at which a Blanket Business Income and Extra
            Expense Limit of Insurance is shown on the Declarations:

            a. The following Additional Coverage is added to the following forms:

                BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
                BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING
                   EXPENSES (EXCLUDING EXTRA EXPENSE)—TECHNOLOGY

               We will pay for the actual loss of "business income" you sustain, as determined by the applicable Coverage
               Form, provided such loss was caused by an "off-premises service interruption". The interruption must result
               from direct physical loss or damage directly caused by a "covered cause of loss" to property:

               1. Located away from the "premises" or "reported unscheduled premises"; and

                2. Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                   unscheduled premises".




                                                                                                   PPP-0321 (04 19)
                                                                                                       Page 6 of 12



CONFIDENTIAL                                                                              ZAIC_Henderson_00000216
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 217 of 380. PageID #: 325




                                                                                                    ZURICH
 Off-Premises Service Interruption--Time Element
 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 This endorsement modifies the following:

 BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
 BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
    (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
 COMMERCIAL PROPERTY DEFINITIONS
 EXTRA EXPENSE COVERAGE FORM
 REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                      SCHEDULE

                                             POWER                                  COMMUNICATION
                                 With                  Without               With              Without
                               Overhead               Overhead             Overhead           Overhead
  Premises #      Water/
                              T&D Property           T&D Property         T&D Property       T&D Property
                  Sewer

       25            X               X                                          X
       26            X               X                                          X
       27            X               X                                          X



 A. COVERAGE

            Blanket Business Income and Extra Expense

            For those "premises" and "reported unscheduled premises" at which a Blanket Business Income and Extra
            Expense Limit of Insurance is shown on the Declarations:

            a. The following Additional Coverage is added to the following forms:

                BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
                BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING
                   EXPENSES (EXCLUDING EXTRA EXPENSE)—TECHNOLOGY

               We will pay for the actual loss of "business income" you sustain, as determined by the applicable Coverage
               Form, provided such loss was caused by an "off-premises service interruption". The interruption must result
               from direct physical loss or damage directly caused by a "covered cause of loss" to property:

               1. Located away from the "premises" or "reported unscheduled premises"; and

                2. Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                   unscheduled premises".




                                                                                                   PPP-0321 (04 19)
                                                                                                       Page 7 of 12



CONFIDENTIAL                                                                              ZAIC_Henderson_00000217
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 218 of 380. PageID #: 326




                                                                                                    ZURICH
 Off-Premises Service Interruption--Time Element
 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 This endorsement modifies the following:

 BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
 BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
    (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY
 COMMERCIAL PROPERTY DEFINITIONS
 EXTRA EXPENSE COVERAGE FORM
 REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                      SCHEDULE

                                             POWER                                  COMMUNICATION
                                 With                  Without               With              Without
                               Overhead               Overhead             Overhead           Overhead
  Premises #      Water/
                              T&D Property           T&D Property         T&D Property       T&D Property
                  Sewer

       30            X               X                                          X
       33            X               X                                          X
       10            X               X                                          X



 A. COVERAGE

            Blanket Business Income and Extra Expense

            For those "premises" and "reported unscheduled premises" at which a Blanket Business Income and Extra
            Expense Limit of Insurance is shown on the Declarations:

            a. The following Additional Coverage is added to the following forms:

                BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
                BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING
                   EXPENSES (EXCLUDING EXTRA EXPENSE)—TECHNOLOGY

               We will pay for the actual loss of "business income" you sustain, as determined by the applicable Coverage
               Form, provided such loss was caused by an "off-premises service interruption". The interruption must result
               from direct physical loss or damage directly caused by a "covered cause of loss" to property:

               1. Located away from the "premises" or "reported unscheduled premises"; and

                2. Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                   unscheduled premises".




                                                                                                   PPP-0321 (04 19)
                                                                                                       Page 8 of 12



CONFIDENTIAL                                                                              ZAIC_Henderson_00000218
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 219 of 380. PageID #: 327
           The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
           premises" is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption--Business
           Income and Extra Expense.

           The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
           Insurance.

      a. The following Additional Coverage is added to the EXTRA EXPENSE COVERAGE FORM:

           We wil l pay for the actual and necessary "extra expense" you incur, provided such "extra expense" was caused
           by an "off-premises service interruption". The interruption must result from direct physical loss or damage
           directly caused by a "covered cause of loss" to property:

           1.       Located away from the "premises" or "reported unscheduled premises"; and

           2.       Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                    unscheduled premises".

           The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled
           premises" is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption--Business
           Income and Extra Expense.

           The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
           Insurance.



      For those "premises" and "reported unscheduled premises" at which a Business Income Limit of Insurance is
      shown on the Declarations, the following Additional Coverage is added to the following forms:

      BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
      BUSINESS INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING
         EXPENSES (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY

      We will pay for the actual loss of "business income" you sustain, as determined by the applicable Coverage Form,
      provided such loss was caused by an "off-premises service interruption". The interruption must result from direct
      physical loss or damage directly caused by a "covered cause of loss" to property:

                ♦     ♦ r      ♦       f         ♦   a' f f   f'      f    fi f             ~'.



      b.   Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
           unscheduled premises".

      The most we will pay under this Additional Coverage at any one "premises" or "reported unscheduled premises"
      is the Limit of Insurance shown on the Declarations for Off-Premises Service Interruption--Business Income.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance



      For those "premises" and "reported unscheduled premises" at which an Extra Expense Limit of Insurance is
      shown on the Declarations, the following Additional Coverage is added to the EXTRA EXPENSE COVERAGE FORM:

      We will pay for the actual and necessary "extra expense" you incur, provided such "extra expense" was caused by
      an "off-premises service interruption". The interruption must result from direct physical loss or damage directly
      caused by a "covered cause of loss" to property:




                                                                                                     PPP-0321 (04 19)
                                                                                                         Page 9 of 12



CONFIDENTIAL                                                                                ZAIC_Henderson_00000219
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 220 of 380. PageID #: 328
         a.      Located away from the "premises" or "reported unscheduled premises"; and

         b.      Used to provide the services checked by an "X" in the Schedule above to the "premises" or "reported
                 unscheduled premises".

         The most we will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for Off-
         Premises Service Interruption--Extra Expense.

         The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.



         For those "premises" at which a Research and Development Continuing Expenses Limit of Insurance is shown on
         the Declarations, the following Additional Coverage is added to the BUSINESS INCOME COVERAGE FORM
         INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES (EXCLUDING EXTRA EXPENSE)--
         TECHNOLOGY:

         We will pay for the actual and necessary "research and development continuing expenses" you incur, provided
         such "research and development continuing expenses" were caused by an "off-premises service interruption°°.
         The interruption must result from direct physical loss or damage directly caused by a "covered cause of loss" to
         property:

         a.      Located away from the "premises"; and

         b.      Used to provide the services checked by an "X" in the Schedule above to the "premises".

         The most we will pay under this Additional Coverage is the Limit of Insurance shown on the Declarations for Off-
         Premises Service Interruption--Research and Development Continuing Expenses.

         The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of Insurance.

 B. With respect to loss or expense covered by this endorsement, the terms used in the Schedule above mean:

              M,
             Ifjijlifflhi1F IltT

         Communication includes video, voice, and data, but does not include "information technology services".



         Power includes all sources of power, including steam and natural gas.

         ;      romtul         iTTrn •uT   i     jjj

         The Premises Symbol--RUP means all "reported unscheduled premises"

                     •r`   l

         The terms With Overhead T&D Property and Without Overhead T&D Property have the fol lowing meanings:

         a.      With Overhead T&D Property means the property providing the applicable service includes "overhead
                 transmission and distribution property" and "transmission and distribution property".

         b.      Without Overhead T&D Property means the property providing the applicable service includes "transmission
                 and distribution property" but does not include "overhead transmission and distribution property".




                                                                                                         PPP-0321 (04 19)
                                                                                                            Page 10 of 12



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000220
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 221 of 380. PageID #: 329




    1. The Civil Authority and Contractual Penalties Additional Coverages contained in the BUSINESS INCOME COVERAGE
       FORM (EXCLUDING EXTRA EXPENSE) apply to loss of "business income" covered by this endorsement. However,
       these Additional Coverages will not increase the applicable Off-Premises Service Interruption Limits of Insurance.

    2. The Civil Authority, Contractual Penalties, and Delayed Net Income Additional Coverages contained in the BUSINESS
       INCOME COVERAGE FORM INCLUDING RESEARCH AND DEVELOPMENT CONTINUING EXPENSES
       (EXCLUDING EXTRA EXPENSE)--TECHNOLOGY apply to loss of "business income" and "research and
       development continuing expenses" covered by this endorsement. However, these Additional Coverages will not
       increase the applicable Off-Premises Service Interruption Limits of Insurance.

    3. The Civil Authority Additional Coverage contained in the EXTRA EXPENSE COVERAGE FORM is extended to apply
       to "extra expense" covered by this endorsement. However, this Additional Coverage will not increase the applicable
       Off-Premises Service Interruption Limits of Insurance.



    `M9rMANI1 ♦      • •f~iilIH[•Ti    CIIIWo9C+1i'r   +Ti7~',1►1II~:Z~3I_1~~:Zi7»:fir;/~7   1~1~~[i7r>E.

         "Overhead transmission and distribution property" means property located away from "premises" and "reported
         unscheduled premises" and used to provide power or communications services to "premises" and "reported
         unscheduled premises", which consists of:

         a.    Overhead wires, cables, lines, conductors, including related equipment used with such property; and

         b.    Poles, towers, similar structures, and any property mounted on them, including antennae, transmitters, and
               transformers.



         "Transmission and distribution property" means property located away from "premises" and "reported
         unscheduled premises" and used to provide power or communications services to "premises" and "reported
         unscheduled premises", which consists of ground-level or underground wires, cables, lines, conductors, including
         related ground level or underground equipment used with such property.



    2.   With respect to coverage under this endorsement, the definition of "off-premises service interruption" in the
         COMMERCIAL PROPERTY DEFINTIONS form is deleted and replaced by the following:

         "Off-premises service interruption" means the interruption of power or other utility services supplied to a covered
         location if the interruption takes place away from the covered location.


 E. The Additional Condition--Coinsurance endorsement does not apply to coverage provided by this endorsement.



    We will not pay for any loss of "business income", "extra expense", or "research and development continuing
    expenses" incurred in any one occurrence until the amount of loss or expense incurred exceeds the applicable Deductibles
    or is incurred after the applicable Waiting Periods shown on the Declarations for Off-Premises Service Interruption--Time
    Element. We will then pay the amount of actual "business income" loss sustained or actual and necessary "extra
    expense" or "research and development continuing expenses" incurred in excess of the Deductibles or incurred after
    the Waiting Periods, up to the applicable Limits of Insurance.



                                                                                                             PPP-0321 (04 19)
                                                                                                                Page 11 of 12



CONFIDENTIAL                                                                                            ZAIC_Henderson_00000221
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 222 of 380. PageID #: 330
   If a Waiting Period is shown on the Declarations, the Waiting Period begins immediately following the direct physical loss
   of or damage to property directly caused by a "covered cause of loss".

   With the exception of any applicable Named Storm Deductibles, any other deductible otherwise applicable to "business
   income", "extra expense", or "research and development continuing expenses" does not apply to coverage provided
   by this endorsement.



   With respect to coverage under this endorsement, the Electronic Vandalism exclusion in Section B. of the REAL AND
   PERSONAL PROPERTY COVERAGE FORM is deleted and replaced by the following:



       We will not pay for loss or damage caused directly or indirectly by "electronic vandalism". Such loss or damage is
       excluded regardless of any other cause or event, including a "mistake", "malfunction", or physical damage to
       property, that contributes concurrently or in any sequence to the loss, even if such other cause or event would otherwise
       be covered.




                                                                                                       PPP-0321 (04 19)
                                                                                                          Page 12 of 12



CONFIDENTIAL                                                                                  ZAIC_Henderson_00000222
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 223 of 380. PageID #: 331



                                                                                                                      ,+M*


   Wine Leakage Coverage
                                                                                                                 ZURICH

   This endorsement modifies insurance provided under the following:

   ADDITIONAL COVERAGES FORM

   A.   The following is added to Section A., Additional Coverages:

        Wine Leakage

        We will pay for direct physical loss of or damage to wine directly caused by leakage from:

        a.   Vats, tanks, barrels, or other containers; and

        b.    Hoses, pipes, or other connections.

        The most we will pay under this Additional Coverage at any one 'premises" is the Limit of Insurance shown on the
        Declarations for Wine Leakage.

        This Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
        Insurance.

   B.   With respect to coverage provided by this endorsement, only the following excluded causes of loss in the REAL
        AND PERSONAL PROPERTY COVERAGE FORM apply:

        a.    Earth Movement;

        b.    Flood;

        c.    Governmental Action;

        d.    Nuclear Hazard; and

        e.    War and Military Action.

   C. With respect to coverage provided by this endorsement, the following additional excluded cause of loss applies:

        Spillage

        We will not pay for loss or damage from spillage caused by or resulting from a'tnistake". This exclusion does not
        apply to leakage resulting from direct physical loss of or damage to a container or connector, even if the loss or
        damage to the container or connector was caused by a 'mistake".




                                Includes copyrighted material of ISO Properties, Inc. with its permission           PPP-0324 (06 06)
                                                  Copyright, ISO Properties, Inc.                                        Page 1 of 1




CONFIDENTIAL                                                                                                ZAIC_Henderson_00000223
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 224 of 380. PageID #: 332




   Guests' Property Coverage                                                                                            ZURICH


   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies insurance provided under the following:

   CRIME COVERAGE FORM

   A. The following is added to Section A., Coverages:

       Guests' Property

      a. We will pay for loss of or damage to 'guests' property"for which you are legally liable while at a 'premises"

           The most we will pay under this Crime Coverage in any one 'bccurrence" and for any one guest are the Limits
           of Insurance shown on the Declarations for Guests' Property.

       b. Coverage does not apply to 'guests' property"while in your care and custody for laundering or cleaning.

      c. If you are sued for loss of or damage to 'guests' property', and you have our written consent to defend against
         the suit, we will also pay up to $5,000 for the reasonable legal expenses that you incur and pay in that defense.
         The amount we will pay is in addition to the Limit of Insurance applicable to this coverage.

   B. With respect to coverage provided by this endorsement, the Acts of Employees, Managers, Directors, Trustees, or
      Representatives and the Legal Expenses exclusions do not apply.

   C. The following is added to Section B., Excluded Causes of Loss:

      Additional Excluded Causes of Loss--Guests' Property Coverage

       The following additional excluded causes of loss apply only with respect to Guests' Property Coverage:

      a. Assumed Liability

          We will not pay for loss resulting from liability you assume under a written contract or written agreement;
          however, this exclusion does not apply to a written contract or written agreement entered into with a guest
          before the 'bccurrence"of any loss or damage, but not to exceed the amount you would be liable for under any
          statute.

       b. Spilling, Upsetting, or Leaking

           We will not pay for any loss of or damage to 'guests' property"caused by or resulting from spilling, upsetting,
           or leaking of any food or liquid.

      c. Release of Liability

           We will not pay for loss resulting from your release of any other person or organization from legal liability.


                                Includes copyrighted material of Insurance Services Office, Inc., with its permission    PPP-0333 (04 09)
                                                                                                                              Page 1 of 2




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000224
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 225 of 380. PageID #: 333
   D. With respect to coverage provided by this endorsement, the Ownership of Property: Interests Covered Condition
      in Section D., Additional Conditions, is replaced by the following:

       g. Ownership of Property; Interests Covered

            The Covered Property under this Guests' Property Coverage is limited to 'tests' property" while it is at a
            'premises".

            However, this insurance is for your benefit only. It provides no rights or benefits to any other person or
            organization, including your guest. Any claim for loss that is covered under this Guests' Property Coverage
            must be presented by you.

   E. The following is added to Section F., Additional Definitions:

       'Guests' property"means:

       a. 'Personal property of others";

       b. 'Money", and

       C.   'Sec urkies';

       that belong to your guests.




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission   PPP-0333(0409)
                                                                                                                           Page 2 of 2




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000225
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 226 of 380. PageID #: 334




   Money Orders and Counterfeit Paper Currency                                                                        ZURICH
   Coverage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies insurance provided under the following:

   CRIME COVERAGE FORM

   A. The following is added to Section A., Coverages:

       Money Orders and Counterfeit Paper Currency

       We will pay for loss resulting directly from your having accepted in good faith and in exchange for 'finished stock",
       'merchandise", 'Money'; or services:

       a. Money orders issued by any post office, express company, or bank that are not paid upon presentation; or

       b. 'Counterfeit"paper currency;

       that is acquired during the regular course of business.

       The most we will pay under this Crime Coverage in any one 'occurrence" is the Limit of Insurance shown on the
       Declarations for Money Orders and Counterfeit Paper Currency.

   B. The following is added to Section B., Excluded Causes of Loss:

       Additional Excluded Causes of Loss--Money Orders and Counterfeit Paper Currency Coverage

       The following additional excluded causes of loss apply only with respect to Money Orders and Counterfeit Paper
       Currency Coverage:

       a. Exchange or Purchases

           We will not pay for loss resulting from the giving or surrendering of 'finished stock" 'Merchandise", or 'Money"
           in any exchange or purchase.

       b. Voluntary Parting

           We will not pay for loss resulting from your, or anyone acting on your express or implied authority, being
           induced by any dishonest act to voluntarily part with 'finished stock", 'Merchandise", or 'Money"

   C. The following is added to Section F., Additional Definitions:

       'Counterfeit" means an imitation of an actual valid original, which is intended to deceive and to be taken as the
       original.




                              Includes copyrighted material of Insurance Services Office, Inc., with its permission    PPP-0334 (04 09)
                                                                                                                            Page 1 of 1




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000226
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 227 of 380. PageID #: 335




                                                                                                                       ZURICH
   Hospitality and Leisure Industries
   Coverage

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   ADDITIONAL COVERAGES FORM
   BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
   COMMERCIAL PROPERTY DEFINITIONS
   EXTRA EXPENSE COVERAGE FORM

   A.   The following are added to Section A., Additional Coverages, in the ADDITIONAL COVERAGES FORM:

        Customer Inconvenience Remuneration Expense

           We will pay the reasonable actual expenses you incur to reimburse customers for whom prearranged
           accommodations at a "premises" cannot be honored due to direct physical loss of or damage to Covered
           Property directly caused by a 'hovered cause of Toss"at that 'premises".

        b. We will only pay reasonable actual expenses you incur:

           1)     For comparable hotel , restaurant, or other prearranged accommodations for your customers, but not
                  more than the difference between the amount actually paid and the amount that would have been due
                  you for those accommodations, whether collectible or not;

            2)    To provide transportation for your customers between your hotel, restaurant, or other business location
                  and the location where comparable accommodations are secured;

            3)    To reimburse your customers for their reasonable travel expense between your hotel, restaurant, or
                  other business location and the location where comparable accommodations are secured; or

            4)    To reimburse your customers for prepaid amounts spent for activities away from your hotel , restaurant,
                  or other business location that are forfeited because other accommodations, comparable to those you
                  contracted to provide, within a reasonable distance from your business, are unavailable.

        c. We will not pay for any amount that, had the loss not occurred, would have been due from your customer for
           prearranged accommodations.

        d. Coverage begins on the date the customer's prearranged accommodations at your hotel, restaurant, or other
           business location are scheduled to begin or are interrupted, whichever is later, and ends on the earliest of the
           following:

           1)     The date the customer's prearranged accommodations are scheduled to end;

            2)    The date the damaged property at your hotel, restaurant, or other business location has been repaired,
                  rebuilt, or replaced; or

            3)    For each person, 14 days after the date you began to incur such expenses on behalf of that person.

                               Includes copyrighted material of Insurance Services Office, Inc., with its permission    PPP-0405 (0311)
                                                                                                                             Page 1 of 3




CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000227
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 228 of 380. PageID #: 336

      e. The most we will pay under this Additional Coverage in any one occurrence is $25,000.

      Extortion

      We will pay the costs you incur as a result of a threat communicated to you to do:

      a. Damage to Covered Property; or

      b. Bodily harm to you, your officers, directors, partners, 'Managers', 'Members'; trustees, employees (including
         leased or temporary employees), or family members of yours or any of these who are, or who are allegedly,
         being held captive within the coverage territory.

      Coverage applies to the transfer of 'Money", 'I;ecurities", or other property away from 'premises" provided the
      person receiving the threat has made a reasonable effort to report the demand to an associate or law enforcement
      agency. This insurance applies only if the transfer takes place within the coverage territory.

      'Securities" will be valued at their market price at the close of business on the day they are surrendered. '?I1oney"
      will be valued at face value. Other property will be valued at ''eplacement cost"

      The most we will pay under this Additional Coverage in any one occurrence is $50,000.

      Lost Master Key/Key-Card Coverage

      We will pay the reasonable cost you incur to replace keys or key-cards and adjust locks to accept new keys or key-
      cards or, if required, to replace locks, including the cost of their installation, necessitated by the loss of or damage
      to master or grand master keys or key-cards at a 'premises" or 'Veported unscheduled premises': This Additional
      Coverage does not apply to entry key replacement if keys are stolen or to lock repair or replacement due to theft or
      attempted theft.

      The most we will pay under this Additional Coverage in any one policy year is $25,000.

      The Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
      Insurance.

   B. Food Contamination Suspension of Operations—Business Income

      If the BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE) is included in this Commercial
      Property Coverage Part, the coverage provided at a ')remises" will also cover the actual loss of 'business income"
      you sustain, and the cost of additional advertising to restore your reputation, due to an order of an authorized
      public health official or governmental authority that prevents you from providing food at that 'premises" because of
      the discovery or suspicion of 'food contamination".

      Coverage provided applies only to the actual loss of 'business income" you sustain and the cost of additional
      advertising, which begins 24 hours after you receive notice of closing by the authorized public health official or
      governmental authority, until the public health official or governmental authority authorizes you to reopen, or 90
      days, whichever is earlier.

      The most we will pay under this Additional Coverage in any one occurrence is $10,000.

      This Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
      Insurance.

   C. Food Contamination Suspension of Operations—Extra Expense

      If the EXTRA EXPENSE COVERAGE FORM is included in this Commercial Property Coverage Part, the coverage
      provided at a 'premises"will also cover:

                              Includes copyrighted material of Insurance Services Office. Inc.. with its permission   PPP-0405 (03 11)
                                                                                                                           Page 2 of 3




CONFIDENTIAL                                                                                                ZAIC_Henderson_00000228
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 229 of 380. PageID #: 337

      1. The cost to clean your equipment as required by the authorized public health official or other governmental
         authority;

      2. The cost to replace food that is, or is suspected to be, contaminated; or

      3. The cost of necessary medical tests or vaccinations for your employees (including leased or temporary
         employees),

      due to an order by an authorized public health official or governmental authority, and you are unable to serve food
      at that 'premises"because of the discovery or suspicion of 'rood contamination"

      The most we will pay under this Additional Coverage in any one occurrence is $10,000.

       This Limit for this Additional Coverage is included in, and not in addition to, any other applicable Limits of
       Insurance.

   D. The following definition is added to the COMMERCIAL PROPERTY DEFINITIONS:

      'Food contamination" means an incidence of food poisoning to a guest, patron, or invitee as a result of:

      a. Tainted food you purchased;

      b. Food, which has been improperly stored, handled, or prepared; or

      c. A communicable disease transmitted through one or more of your employees (including leased or temporary
         employees).




                             Includes copyrighted material of Insurance Services Office. Inc.. with its permission   PPP-0405(03 11)
                                                                                                                          Page 3 of 3




CONFIDENTIAL                                                                                               ZAIC_Henderson_00000229
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 230 of 380. PageID #: 338


                                                                                                                       0
                                                                                                                      ZURICH
   Loss Payable Provisions

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   COMMERCIAL PROPERTY CONDITIONS

   If loss or damage occurs to Covered Property in which both you and a Loss Payee shown on the Declarations have an
   insurable interest, the applicable paragraph below will be added to the Loss Payment Condition.

   If the Loss Payee is described as Loss Payable, paragraph 1. below applies. If the Loss Payee is described as
   Lender's Loss Payable, paragraph 2. below applies. A Lender's Loss Payable is a creditor, including a
   mortgageholder or trustee, whose interest in Covered Property is established by a written instrument, including a
   warehouse receipt, a contract for deed, bill of lading, financing statement, mortgage, deed of trust, or security
   agreement. If the Loss Payee is described as Contract of Sale, paragraph 3. below applies. A Contract of Sale is a
   person or organization that you have entered into a contract with for the sale of Covered Property. If the Loss Payee is
   described as Building Owner, paragraph 4. below applies. A Building Owner is the owner of the building in which you
   are a tenant.

        LOSS PAYABLE

        For Covered Property in which both you and the Loss Payee have an insurable interest, we will:

        a.   Adjust losses with you; and

        b.   Pay any claim for covered loss or damage jointly to you and the Loss Payee, as interests may appear.

   2.   LENDER'S LOSS PAYABLE

        a.   For Covered Property in which both you and the Loss Payee have an insurable interest:

             1)   We will adjust losses with you and pay for covered loss or damage to each Loss Payee in their order of
                  precedence, as interests may appear.

             2)   The Loss Payee has the right to receive loss payment even if the Loss Payee has started foreclosure or
                  similar action on the Covered Property.

             3)   If we deny your claim because of your acts or because you failed to comply with the terms of this
                  Commercial Property Coverage Part, the Loss Payee will still have the right to receive loss payment if
                  the Loss Payee:

                  a)   Pays any premium due under this Commercial Property Coverage Part at our request if you have
                       failed to do so;

                  b)   Submits a signed, sworn proof of loss within 60 days after receiving notice from us of your failure to
                       do so; and

                  c)   Has notified us of any change in ownership, occupancy, or substantial change in risk known to the
                       Loss Payee.

             All of the terms of this Commercial Property Coverage Part will then apply directly to the Loss Payee.

                              Includes copyrighted material of Insurance Services Office, Inc., with its permission    PPP-0502 (03 14)
                                                                                                                           Page 1 of 2




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000230
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 231 of 380. PageID #: 339

           4)   If we pay the Loss Payee for any loss or damage and deny payment to you because of your acts or
                because you have failed to comply with the terms of this Commercial Property Coverage Part:

                a)   The Loss Payee's rights will be transferred to us to the extent of the amount we pay; and

                b)   The Loss Payee's rights to recover the full amount of the Loss Payee's claim will not be impaired.

                At our option, we may pay to the Loss Payee the principal of the debt plus any accrued interest. In this
                event, you will pay your remaining debt to us.

      b.    If we cancel this policy, we will give written notice to the Loss Payee at least:

           1)   10 days before the effective date of cancellation if we cancel for your nonpayment of premium; or

           2)   30 days before the effective date of cancellation if we cancel for any other reason.

     c.    If we elect not to renew this policy, we will give written notice to the Loss Payee at least 10 days before the
           expiration date of this policy.



     a.     For Covered Property in which both you and the Loss Payee have an insurable interest we will:

           1)   Adjust losses with you; and

           2)   Pay any claim for covered loss or damage jointly to you and the Loss Payee, as interests may appear.

      b.   The following is added to the Other Insurance Condition:

            For Covered Property that is the subject of a contract of sale, the word "you" includes the Loss Payee.

            I']I[cLS1 r►
                       .1

      a.    We will adjust losses to the building with the Loss Payee. Any loss payment made to the Loss Payee will
           satisfy your claims against us for the owner's property.

      b.    We wil l adjust losses to "improvements and betterments" with you, unless the lease provides otherwise.




                             Includes copyrighted material of Insurance Services Office, Inc., with its permission    PPP-0502 (03 14)
                                                                                                                          Page 2 of 2




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000231
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 232 of 380. PageID #: 340




                                                                                                                       ZURICH
   Florida Changes

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART

   The following provisions only apply with respect to "premises", "scheduled property" and "reported unscheduled
   premises" in the state of Florida:

   A. The following provision applies when the Additional Condition--Coinsurance endorsement is applicable:

        Florida Law states as follows:

        Coinsurance contract: The rate charged in this Commercial Property Coverage Part is based upon the use of the
        coinsurance clause attached to this Commercial Property Coverage Part, with the consent of the insured.

   B.   If wind is a "covered cause of loss" and loss or damage to Covered Property is caused by or resulting from
        wind, the following is added to Section B., Excluded Causes of Loss, in the REAL AND PERSONAL PROPERTY
        COVERAGE FORM and applies in:

        1. Broward County;

        2. Dade County;

        3. Martin County;

        4. Monroe County;

        5. Palm Beach County; and

        6. All the areas east of the west bank of the Intra-Coastal Waterway in the Counties of:

            a. Indian River; and

            b. St. Lucie.

        Wind Exterior

        We will not pay for loss or damage caused by or resulting from wind to paint or waterproofing material applied to
        the exterior of buildings unless the building to which such loss or damage occurs also sustains other loss or
        damage by wind in the course of the same wind event. But such coverage applies only if wind is a "covered
        cause of loss".

        When loss or damage to exterior paint or waterproofing material is excluded, we will not include the value of paint
        or waterproofing material to determine:

        a. The amount of the Wind and Hail Deductible;

        b. The amount of Named Storm Deductible; or

                         Includes copyrighted material of Insurance Services Office, Inc., with its permission           PPP-1091 (08 16)
                                                                                                                              Page 1 of 3




CONFIDENTIAL                                                                                                     ZAIC_Henderson_00000232
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 233 of 380. PageID #: 341

        c. The value of Covered Property when applying the coinsurance percentage.

   C.   Paragraph 6. in the Loss Payment Condition in the COMMERCIAL PROPERTY CONDITIONS is replaced by the
        following:

        6.    If you have complied with all of the terms of this Commercial Property Coverage Part, we will pay for covered
              loss or damage upon the earliest of the following:

              a. Within 20 days after we receive the sworn proof of loss and reach written agreement with you;

              b. Within 30 days after we receive the sworn proof of loss; and

                   1) There is an entry of a final judgment; or

                   2) There is a filing of an appraisal award with us; or

              c.   Within 90 days of receiving notice of claim, unless we deny the claim during that time or factors beyond
                   our control reasonably prevent such payment. If a portion of the claim is denied, then the 90 day time
                   period for payment of claim relates to the portion of the claims that is not denied.

                   This paragraph c. applies only to the following:

                   1) A claim under the Commercial Property Coverage Part covering residential property;

                   2) A claim for "real property", "personal property" or "scheduled property" coverage if the insured
                      structure is 10,000 square feet or less and the Commercial Property Coverage Part covers only
                      "premises", "reported unscheduled premises" or "scheduled property" in Florida; or

                   3) A claim for "personal property" or "scheduled property" coverage under a tenant's policy if the
                      rented "premises" or "reported unscheduled premises" are 10,000 square feet or less and the
                      Commercial Property Coverage Part covers only "premises", "reported unscheduled premises"
                      or "scheduled property" in Florida.

   D.   The following are added to the COMMERCIAL PROPERTY DEFINITIONS with respect to coverage provided by
        this endorsement:

        "Catastrophic ground cover collapse" means geological activity that results in all of the following:

        a. The abrupt collapse of the ground cover;

        b. A depression in the ground cover clearly visible to the naked eye;

        c. "Structural damage" to the building, including the foundation; and

        d. The insured structure being condemned and ordered to be vacated by the governmental agency authorized
           by law to issue such an order for that structure.

        "Catastrophic ground cover collapse" does not mean:

        a.    Damage consisting of the mere settling or cracking of a foundation, structure, or building;

        b. "Sinkhole collapse"; or

        c. "Earth movement".

        "Structural damage" means a covered building, regardless of the date of its construction, has experienced the
        following:

                           Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-1091 (08 16)
                                                                                                                                 Page 2 of 3




CONFIDENTIAL                                                                                                        ZAIC_Henderson_00000233
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 234 of 380. PageID #: 342


        a.      Interior floor displacement or deflection in excess of acceptable variances as defined in ACI 117-90 or the
              Florida Building Code, which results in settlement related damage to the interior such that the interior
              building structure or members becomes unfit for service or represent a safety hazard as defined within the
              Florida Building code;

        b.    Foundation displacement or deflection in excess of acceptable variances as defined in ACI 318-95 or the
              Florida Building Code, which results in settlement related damage to the primary structural members or
              primary structural systems that prevents those members or systems from supporting the loads and forces
              they were designed to support to the extent that stresses in those primary structural members or primary
              structural systems exceed one and one-third the nominal strength allowed under the Florida Building Code
              for new buildings or simi lar structure, purpose, or "premises";

        c.    Damage that results in listing, leaning, or buckling of the exterior load bearing walls or other vertical primary
              structural members to such extent that a plumb line passing through the center of gravity does not fall inside
              the middle one-third of the base as defined within the Florida Building Code;

        d.    Damage that results in the building, or any portion of the building containing primary structural members or
              primary structural systems, being significantly likely to imminently collapse because of the movement or
              instabi lity of the ground within the influence zone of the supporting ground within the sheer plane necessary
              for the purpose of supporting such building as defined within the Florida Building Code; or

        e.    Damage occurring on or after October 15, 2005, that qualifies as substantial structural damage as defined in
              the Florida Building Code.

   E.   The definition of "earth movement" in the COMMERCIAL PROPERTY DEFINITIONS is replaced by the
        following with respect to coverage provided by this endorsement:

        "Earth movement" means earthquake or other seismic activity, rising or shifting of earth (including frost heaves),
        or subsidence other than "sinkhole collapse" and "catastrophic ground cover collapse"

        "Earth movement" does not mean landslide, avalanche, or volcanic eruption, explosion or effusion, or tsunami.

   F.   The following is added to the definition of "specified causes of loss":




                          Includes copyrighted material of Insurance Services Office, Inc. , with its permission           PPP-1091 (08 16)
                                                                                                                                Page 3 of 3




CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000234
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 235 of 380. PageID #: 343




   Ohio Changes                                                                                                        ZURICH


   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   This endorsement modifies the following:

   C+ZS               ..   4         .I.] Ii]II[s I

   A. The following is added to the Loss Payment Condition and supersedes any provision to the contrary:

          We will give you notice, within 21 days after we receive a properly executed proof of loss, that we:

          1. Accept your claim;

          2. Deny your claim; or

          3. Need more time to investigate your claim.

          If we need more time to investigate your claim, we will provide an explanation for our need for more time. We will
          continue to notify you again in writing, at least every 45 days, of the status of the investigation and of the continued
          time needed for the investigation.

   B. The following replaces paragraph 6. of the Loss Payment Condition:

          6. Provided you have complied with all the terms of this Commercial Property Coverage Part, we will pay for
             covered loss or damage within:

              a. 10 days after we accept your claim if such acceptance occurs within the first 21 days after we receive a
                 properly executed proof of loss, unless the claim involves an action by a probate court or other
                 extraordinary circumstances as documented in the claim file; or

              b. 5 days after we accept your claim if such acceptance occurs more than 21 days after we receive a properly
                 executed proof of loss, and

                  1) An appraisal award has been made; or

                  2) We have reached an agreement with you on the amount of loss that was in dispute.




                               Includes copyrighted material of Insurance Services Office, Inc., with its permission      PPP-1341 (04 09)
                                                                                                                               Page 1 of 1




CONFIDENTIAL                                                                                                      ZAIC_Henderson_00000235
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 236 of 380. PageID #: 344




  Valuation - Restaurant Wine And Distilled Spirits                                                                   ZURICH
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies the following:

  BUSINESS INCOME COVERAGE FORM (EXCLUDING EXTRA EXPENSE)
  COMMERCIAL PROPERTY DEFINITIONS
  REAL AND PERSONAL PROPERTY COVERAGE FORM

                                                                      Schedule
                             Limit of Insurance                     Bottled Wine                Bottled Distilled Spirits

                                   $50,000
                          Select above whether this endorsement applies to Bottled Distilled Spirits,
                          Bottled Wine or to both Bottled Distilled Spirits and Bottled Wine.

  A. Valuation
     The following is added to Section E., Valuation, in the REAL AND PERSONAL PROPERTY COVERAGE FORM:
     1. Bottled Wine
         a. If Bottled Wine is selected in the above Schedule, we will determine the value of your "bottled wine", in the
            event of loss or damage at the greater of the following amounts:
             (1) Your selling price per each bottle as posted by you as of the time and place of loss or damage; or
             (2) The wholesale market price per each bottle as posted or quoted in an established market exchange as of
                 the time and place of loss or damage; or
             (3) If the bottle of wine is irreplaceable in the market, the average market listing of the bottle of wine at the
                 time of loss, as determined by three well established and reputable wine merchants selected by us.
         b. This valuation of your "bottled wine" includes State, County and Local taxes for which you are liable, but
            does not include:
             (1) Unpaid U.S. Government Internal Revenue taxes for which you are liable; or
             (2) Discounts and expenses you otherwise would have had.


     2. Bottled Distilled Spirits
         a. If Bottled Distilled Spirits is selected in the above Schedule, we will determine the value of your "bottled
            distilled spirits", in the event of loss or damage at the greater of the following amounts:
             (1) The retail market price per each bottle as of the time and place of loss or damage; or
             (2) If the bottle of distilled spirits is irreplaceable in the market, the average market listing of the bottle at the
                 time of loss, as determined by three well established and reputable merchants of distilled spirits selected
                 by us.




                                                                                                                            U•CP-693CW (1002)
                                                                                                                                   Page 1 of 2
                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.


CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000236
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 237 of 380. PageID #: 345


         b. This valuation of your "bottled distilled spirits" includes State, County and Local taxes for which you are
            liable, but does not include:
             (1) Unpaid U.S. Government Internal Revenue taxes for which you are liable; or
             (2) Discounts and expenses you otherwise would have had.
  B. Limit of Insurance
     1. If only Bottled Wine is selected in the above Schedule then, the most we will pay for loss of or damage to your
        "bottled wine" in any one occurrence, regardless of the number of bottles or locations involved, is the Limit of
        Insurance shown in the Schedule.
     2. If only Bottled Distilled Spirits is selected in the above Schedule then, the most we will pay for loss of or damage
        to your "bottled distilled spirits" in any one occurrence, regardless of the number of bottles or locations
        involved, is the Limit of Insurance shown in the Schedule.
     3. If both Bottled Wine and Bottled Distilled Spirits are selected in the above Schedule then, the most we will pay for
        loss of or damage to your "bottled wine" and "bottled distilled spirits" combined in any one occurrence,
        regardless of the number of bottles or locations involved, is the Limit of Insurance shown in the Schedule.
     4. The Limit of Insurance in the above Schedule is included in, and does not increase the Limit(s) of Insurance
        applicable to loss of or damage to Personal Property in this Coverage Part.


  C. The following is added to Section C., Exclusions, in the BUSINESS INCOME COVERAGE FORM (EXCLUDING
     EXTRA EXPENSE):
      Bottled Distilled Spirits and Bottled Wine
      We will not pay for loss of "business income" caused by or resulting from:
      1. Loss of or damage to "bottled distilled spirits", or "bottled wine"; or
      2. The time required to replace "bottled distilled spirits", or "bottled wine".


  D. The following is added to the COMMERCIAL PROPERTY DEFINITIONS:
      "Bottled wine" means your supply of bottled wine that you hold for sale in your restaurant operations at a
      "premises" or "reported unscheduled premises".
      "Bottled distilled spirits" means your supply of bottled distilled spirits that you hold for sale in your restaurant
      operations at a "premises" or "reported unscheduled premises".




                                                                                                                       U•CP-693CW (1002)
                                                                                                                              Page 2 of 2
                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.


CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000237
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 238 of 380. PageID #: 346




  Notification to Others of Cancellation
                                                                                                                                       0
                                                                                                                                 ZURICH
  or Nonrenewal
         Policy No.      Eff. Date of Pol.    Exp. Date of Pol.      Eff. Date of End.       Producer No.         Add'I. Prem         Rerun Prem.
      CPO 6220911-06      11/12/2019            11/12/2020                                    25216000                   INCL




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies insurance provided under the:
  Commercial General Liability Coverage Part
  Liquor Liability Coverage Part
  Products/Completed Operations Liability Coverage Part


  A. If we cancel or non-renew this Coverage Part(s) by written notice to the first Named Insured for any reason other than
     nonpayment of premium, we will mail or deliver a copy of such written notice of cancellation or non-renewal:
      1. To the name and address corresponding to each person or organization shown in the Schedule below; and
      2. At least 10 days prior to the effective date of the cancellation or non-renewal, as advised in our notice to the first
         Named Insured, or the longer number of days notice if indicated in the Schedule below.
  B. If we cancel this Coverage Part(s) by written notice to the first Named Insured for nonpayment of premium, we will
     mail or deliver a copy of such written notice of cancellation to the name and address corresponding to each person or
     organization shown in the Schedule below at least 10 days prior to the effective date of such cancellation.
  C. If notice as described in Paragraphs A. or B. of this endorsement is mailed, proof of mailing will be sufficient proof of
     such notice.



                                                                  SCHEDULE

                                                                                                                                  Number of Days
                        Name and Address of Other Person(s) / Organization(s):
                                                                                                                                     Notice:
  ILMAR, LLC                                                                                                                           30
  47 S PENNSYLVANIA ST STE 10
  C/O KEYSTONE REALTY GROUP, LLC
  INDIANAPOLIS IN 46204




  All other terms and conditions of this policy remain unchanged.




                                                                                                                                U-GL-1387-B CW (05/10)
                                                                                                                                            Page 1 of 1
                                Includes copyrighted material of Insurance Services Office, Inc., with its permission.




CONFIDENTIAL                                                                                                     ZAIC_Henderson_00000238
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 239 of 380. PageID #: 347



                                                                                                                                 0
    Notification to Others of Cancellation                                                                                    ZURICH5


       Policy No.      Eff. Date of Pol.    Exp. Date of Pot.      Eff. Date of End.       Producer No.          Add'l. Prem        Return Prem.
    CPO 6220911-06       11/12/2019            11/12/2020                                   25216000                   INCL


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
    This endorsement modifies insurance provided under the:
    Commercial General Liability Coverage Part
    Liquor Liability Coverage Part
    Products/Completed Operations Liability Coverage Part
    A. If we cancel this Coverage Part(s) by written notice to the first Named Insured for any reason other than
       nonpayment of premium, we will mail or deliver a copy of such written notice of cancellation:
       1. To the name and address corresponding to each person or organization shown in the Schedule below;
            and
       2. At least 10 days prior to the effective date of the cancellation, as advised in our notice to the first Named
            Insured, or the longer number of days notice if indicated in the Schedule below.
    B. If we cancel this Coverage Part(s) by written notice to the first Named Insured for nonpayment of premium,
       we will mail or deliver a copy of such written notice of cancellation to the name and address corresponding to
       each person or organization shown in the Schedule below at least 10 days prior to the effective date of such
       cancellation.
    C. If notice as described in Paragraphs A. or B. of this endorsement is mailed, proof of mailing will be sufficient
       proof of such notice.

                                                                 SCHEDULE
                                                                                                                                Number of
                       Name and Address of Other Person(s) / Organization(s):
                                                                                                                               Days Notice:
    PCHE RP2,LLC AN OHIO LIMITED LIABILITY COMPANY
    C/O THE VISCONSI COMPANIES
    30050 CHAGRIN BLVD., SUITE 360
    PEPPER PIKE, OH 44124




                                                                                                                                      30




    All other terms and conditions of this policy remain unchanged.

                                                                                                                         U-GL-1446-A CW (05/10)
                                                                                                                                     Page 1 of 1
                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000239
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 240 of 380. PageID #: 348



                                                                                                                                 0
    Notification to Others of Cancellation                                                                                    ZURICH


       Policy No.      Eff. Date of Pol.    Exp. Date of Pot.      Eff. Date of End.       Producer No.          Add'l. Prem        Return Prem.
    CPO 6220911-06       11/12/2019            11/12/2020                                   25216000                   INCL


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
    This endorsement modifies insurance provided under the:
    Commercial General Liability Coverage Part
    Liquor Liability Coverage Part
    Products/Completed Operations Liability Coverage Part
    A. If we cancel this Coverage Part(s) by written notice to the first Named Insured for any reason other than
       nonpayment of premium, we will mail or deliver a copy of such written notice of cancellation:
       1. To the name and address corresponding to each person or organization shown in the Schedule below;
            and
       2. At least 10 days prior to the effective date of the cancellation, as advised in our notice to the first Named
            Insured, or the longer number of days notice if indicated in the Schedule below.
    B. If we cancel this Coverage Part(s) by written notice to the first Named Insured for nonpayment of premium,
       we will mail or deliver a copy of such written notice of cancellation to the name and address corresponding to
       each person or organization shown in the Schedule below at least 10 days prior to the effective date of such
       cancellation.
    C. If notice as described in Paragraphs A. or B. of this endorsement is mailed, proof of mailing will be sufficient
       proof of such notice.

                                                                 SCHEDULE
                                                                                                                                Number of
                       Name and Address of Other Person(s) / Organization(s):
                                                                                                                               Days Notice:
    WELCOME HOUSE, INC.
    802 SHARON DR, STE A
    WESTLAKE, OH 44145




                                                                                                                                      30




    All other terms and conditions of this policy remain unchanged.

                                                                                                                         U-GL-1446-A CW (05/10)
                                                                                                                                     Page 1 of 1
                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000240
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 241 of 380. PageID #: 349



                                                                                                                                 0
    Notification to Others of Cancellation                                                                                    ZURICH


       Policy No.      Eff. Date of Pol.    Exp. Date of Pot.      Eff. Date of End.       Producer No.          Add'l. Prem        Return Prem.
    CPO 6220911-06       11/12/2019            11/12/2020                                   25216000                   INCL


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
    This endorsement modifies insurance provided under the:
    Commercial General Liability Coverage Part
    Liquor Liability Coverage Part
    Products/Completed Operations Liability Coverage Part
    A. If we cancel this Coverage Part(s) by written notice to the first Named Insured for any reason other than
       nonpayment of premium, we will mail or deliver a copy of such written notice of cancellation:
       1. To the name and address corresponding to each person or organization shown in the Schedule below;
            and
       2. At least 10 days prior to the effective date of the cancellation, as advised in our notice to the first Named
            Insured, or the longer number of days notice if indicated in the Schedule below.
    B. If we cancel this Coverage Part(s) by written notice to the first Named Insured for nonpayment of premium,
       we will mail or deliver a copy of such written notice of cancellation to the name and address corresponding to
       each person or organization shown in the Schedule below at least 10 days prior to the effective date of such
       cancellation.
    C. If notice as described in Paragraphs A. or B. of this endorsement is mailed, proof of mailing will be sufficient
       proof of such notice.

                                                                 SCHEDULE
                                                                                                                                Number of
                       Name and Address of Other Person(s) / Organization(s):
                                                                                                                               Days Notice:
    23625 COMMERCE PARK LLC
    802 SHARON DR, STE A
    WESTLAKE, OH 44145




                                                                                                                                      30




    All other terms and conditions of this policy remain unchanged.

                                                                                                                         U-GL-1446-A CW (05/10)
                                                                                                                                     Page 1 of 1
                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.




CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000241
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 242 of 380. PageID #: 350




  Recording And Distribution Of Material                                                                          Or            ZURICH
  Information In Violation Of Law Exclusion

        Policy No.      Eff. Date of Pol.    Exp. Date of Pol.      Eff. Date of End.       Producer No.         Add'l. Prem         Return Prem.
     CPO 6220911-06       11/12/2019           11/12/2020                                    25216000                   INCL




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies insurance provided under the:
  Commercial General Liability Coverage Part

  A. Exclusion q. Recording And Distribution Of Material Or Information In Violation Of Law of Paragraph 2.
     Exclusions of Section I — Coverage A — Bodily Injury And Property Damage Liability is replaced by the following:
     2. Exclusions
         This insurance does not apply to:
         q. Recording And Distribution Of Material Or Information In Violation Of Law
              "Bodily injury" or "property damage" directly or indirectly arising out of or based upon any action or omission
              that violates or is alleged to violate:
              (1) The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to such law;
              (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
              (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law, including the Fair
                  and Accurate Credit Transaction Act (FACTA); or
              (4) Any federal, state or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act of 2003
                  or FCRA and their amendments and additions, or any other legal liability, at common law or otherwise,
                  that addresses, prohibits, or limits the printing, dissemination, disposal, monitoring, collecting, recording,
                  use of, sending, transmitting, communicating or distribution of material or information.
  B. Exclusion p. Recording And Distribution Of Material Or Information In Violation Of Law of Paragraph 2.
     Exclusions of Section I — Coverage B — Personal And Advertising Injury Liability is replaced by the following:
     2. Exclusions
         This insurance does not apply to:
         p. Recording And Distribution Of Material Or Information In Violation Of Law
              "Personal and advertising injury" directly or indirectly arising out of or based upon any action or omission that
              violates or is alleged to violate:
              (1) The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to such law;
              (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
              (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law, including the Fair
                  and Accurate Credit Transaction Act (FACTA); or




                                                                                                                               U-GL-1517-B CW (04/13)
                                                                                                                                           Page 1 of 2
                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000242
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 243 of 380. PageID #: 351


              (4) Any federal, state or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act of 2003
                  or FCRA and their amendments and additions, or any other legal liabil ity, at common law or otherwise,
                  that addresses, prohibits, or limits the printing, dissemination, disposal, monitoring, collecting, recording,
                  use of, sending, transmitting, communicating or distribution of material or information.


  All other terms and conditions of this policy remain unchanged.




                                                                                                                       U-GL-1517-B CW (04/13)
                                                                                                                                   Page 2 of 2
                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000243
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 244 of 380. PageID #: 352


  Policyholder Notice - General Liability Access Or
  Disclosure Of Confidential                                                                                  ZURICH
  Or Personal Information Exclusions


  This Notice does not form part of your policy. No coverage is provided by this Notice nor can it be construed to replace
  any provision of your policy. You should read your policy and review your Declarations page for complete information on
  the coverages you are provided. If there is a conflict between the Policy and this Notice, THE PROVISIONS OF THE
  POLICY SHALL PREVAIL.
  Carefully read your policy, including the endorsements attached to your policy.
  This Notice provides information concerning the following new endorsements, which applies to your renewal policy being
  issued by us:
  CG 21 06 05 14 — Exclusion — Access Or Disclosure Of Confidential Or Personal Information And Data — related
  Liability — With Limited Bodily Injury Exception (For Use With The Commercial General Liability Coverage Part)
  When this endorsement is attached to your policy:
      •   Under Coverage A — Bodily Injury And Property Damage Liability, coverage is excluded for damages arising out
          of any access to or disclosure of any person's or organization's confidential or personal information. This is a
          reinforcement of coverage intent.
      •   Under Coverage B - Personal And Advertising Injury Liability, coverage is excluded for personal and advertising
          injury arising out of any access to or disclosure of any person's or organization's confidential or personal
          information. To the extent that any access or disclosure of confidential or personal information results in an oral or
          written publication that violates a person's right of privacy, this may result in a reduction in coverage.
  CG 21 07 05 14 — Exclusion — Access or Disclosure of Confidential or Personal Information and Data-related
  Liability — Limited Bodily Injury Exception Not Included (For Use With The Commercial General Liability Coverage
  Part)
  When this endorsement is attached to your policy:
      •   Under Coverage A — Bodily Injury And Property Damage Liability, coverage is excluded for damages arising out
          of any access to or disclosure of any person's or organization's confidential or personal information. This is a
          reinforcement of coverage intent. Coverage is also excluded for damages because of bodily injury arising out of
          loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate electronic data. This
          is a reduction of coverage.
      •   Under Coverage B — Personal and Advertising Injury Liability, coverage is excluded for personal and advertising
          injury arising out of any access to or disclosure of any person's or organization's confidential or personal
          information. To the extent that any access or disclosure of confidential or personal information results in an oral
          or written publication that violates a person's right of privacy, this may result in a reduction of coverage.
  CG 21 08 05 14 — Exclusion — Access Or Disclosure Of Confidential Or Personal Information (Coverage B Only)
  (For Use With The Commercial General Liability Coverage Part)
  When this endorsement is attached to your policy, coverage is excluded for personal and advertising injury arising out of
  any access to or disclosure of any person's or organization's confidential or personal information. To the extent that any
  access or disclosure of confidential or personal information results in an oral or written publication that violates a person's
  right of privacy, this may result in a reduction in coverage.




                                                                                                            U-GL-2110-A CW (01/15)
                                                                                                                        Page 1 of 2



CONFIDENTIAL                                                                                     ZAIC_Henderson_00000244
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 245 of 380. PageID #: 353



  C~eI~Zl~c3Lt~.ii[lsl~C~' if''7iY[•7~F.i:7~F1?1lfiRi7.7i11
                              i+                              +r+1'[i~ iT~+Ff3"'1'ii~fl[~~'iT•~i
                                                                             ~~                  .1~RF771I[iR • - .; • - `~"ril
  With respect to damages arising out of any access to or disclosure of any person's or organization's confidential or
  personal information, when this endorsement is attached to your policy:
      •    Under Coverage A — Bodily Injury And Property Damage Liability, coverage is excluded for damages arising out
           of any access to or disclosure of any person's or organization's confidential or personal information. This is a
           reinforcement of coverage intent.
      •    Under Coverage B — Personal And Advertising injury Liability, coverage is excluded for personal and advertising
           injury arising out of any access to or disclosure of any person's or organization's confidential or personal
           information. To the extent that any access or disclosure of confidential or personal information results in an oral
           or written publication that violates a person's right of privacy, this may result in a reduction of coverage.




  When this endorsement is attached to your policy, coverage is excluded for damages arising out of any access to or
  disclosure of any person's or organization's confidential or personal information. This is a reinforcement of coverage
  intent.
  CG 33 59 05 14 — Exclusion — Access Or Disclosure Of Confidential Or Personal Information And Data-related
  Liability — Limited Bodily Injury Exception Not Included (For Use With The Owners And Contractors Protective
  Liability and Products/Completed Operations Liability Coverage Parts)
  When this endorsement is attached to your policy, coverage is excluded for damages arising out of any access to or
  disclosure of any person's or organization's confidential or personal information. This is a reinforcement of coverage
  intent. Coverage is also excluded for damages because of bodily injury arising out of loss, loss of use of, damage to,
  corruption of, inability to access, or inability to manipulate electronic data. This is a reduction of coverage.




                                                                                                                  U-GL-2110-A CW (01/15)
                                                                                                                              Page 2 of 2



CONFIDENTIAL                                                                                          ZAIC_Henderson_00000245
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 246 of 380. PageID #: 354




    Employee Benefits Liability -
    Claims-Made Coverage Form
           This Coverage Form provides claims-made coverage. Please read the entire form carefully.
    Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights,
    duties, and what is and is not covered.
    Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declara-
    tions. The words "we", "us". and 'bur" refer to the Company providing this insurance.
    Other wow and phrases that appear in quotes have special meaning. Refer to the Definitions Section.
    Section I. Coverage - Employee Benefit Liability
    1. Insuring Agreement                                                 (2) A "claim" will be deemed to have been made
                                                                              when notice of such claim is received and re-
        A. We will pay those sums that the "insured" becomes                  corded by any "insured" or by us, whichever
           legally obligated to pay as damages because of an                  comes first. "All "claims" for damages to the
           act, error, or omission in the "administration" of the             same person or organization will be deemed to
           "insured's" "employee benefit programs". We will                   have been made at the time the first of those
           have the right and duty to defend the "insured"                     claims is made against any "insured'.
           against any suit seeking those damages. However,
           we will have no duty to defend the "insured" against       2. Exclusions
           any "suit' seeking damages for any act, error, or
           omission for which this insurance does not apply.              This insurance does not apply to:
           We may, at our discretion, investigate any "claim"             A. "Bodily injury', "property damage". or "personal
           and settle any "suit" that may result; but:                       and advertising injury":
            (1) The amount we pay for damages is limited as               B. Any "claim" or "suit" arising out of any dishon-
                described in Section II. - Limits of Insurance               est, fraudulent, criminal or malicious act;
                of this Coverage Part; and
                                                                          C. Any "claim" or "suit" arising out of discrimina-
            (2) Our right and duty to defend ends when we                    tion or humiliation;
                have used up the applicable limit of insurance
                in the payment of judgments or settle ments un-           D. Any "claim" or "suit' arising out of an insurer's
                der this Employee Benefit Liability coverage.                or other provider's failure to perform its con-
                                                                             tract;
            No other obligation or liability to pay sums or per-
                                                                          E. Any "claim" or "suit" arising out of your failure
            form acts or services is covered unless explicitly
            providedd for under Supplementary Payments of this               to comply with any workers compensation, un-
            Coverage Part.                                                   employment insurance, social security, disabil-
                                                                             ity benefits law, or similar laws;
        B. (1) This insurance applies to an act, error or omis-
               sion only if:                                              F. Any "claim" or "suit' arising out of the failure of
                                                                             any of your "employee benefit plans" to meet
                a. A "claim" arising out of the act, error or                obligations due to insufficient funds;
                   omission is first made against any "insured"
                   during the policy period;                              G. Any "claim" or "suit" arising out of:
                b. The act, error, or omission takes place in                 (1) Advice given to any person to participate
                   the "coverage territory';                                      or not participate in a plan or program in-
                                                                                  eluded in "employee benefit programs";
                c. The "insured" had no knowledge of and
                   could not have reasonably foreseen any                     (2) The appointment of, or failure to appoint,
                   circumstances which might result in a                          any investment manager, administrator,
                   "claim" or "suit'; and                                         trustee, actuary, advisor, counsel, account-
                                                                                  ant, custodian, or consultant:
                d. The act. error, or omission did not occur
                   before the Retroactive Date, if any, shown
                   in the Declarations or after the end of the
                   policy period.

                                                                                                           U-GI 849-B CW (8/04)
                                                                                                                     Page 1 of 4




CONFIDENTIAL                                                                                 ZAIC_Henderson_00000246
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 247 of 380. PageID #: 355

               (3) Any investment activity, including the man-         C. Subject to the Aggregate Limit provisions in B.
                   agement, administration or disposition of              above, the Each Claim Limit is the most we will
                   assets of your "employee benefit pro-                  pay for all damages sustained by any one "em-
                   grams"; or                                             ployee". including the "employee's" dependents and
                                                                          beneficiaries, because of acts. errors, or omissions
               (4) Failure of any investment to perform as                committed in the "administration" of your "em-
                   represented by any "insured".
                                                                          ployee benefit programs".
          H. Any "claim" or "suit" arising out of an "insured's"       D. The limits of this Coverage Part apply separately to
             liability as a fiduciary under:                              each consecutive annual period and to any remain-
               a. The Employee Retirement Income Secu-                    ing period of less than 12 months starting with the
                  rity Act of 1974 (PL93-406) and its                     beginning of the policy period shown in the Decla-
                  amendments; or                                          rations, unless the policy period is extended after is-
                                                                          suance for an additional period of less than 12
               b. The Internal Revenue Code of 1986 (in-                  months. In that case, the additional period will be
                  cluding the Internal Revenue Code of                    deemed part of the last preceding period for pur-
                  1954) and its amendments.                               poses of determining the Limits of Insurance.
      3. Supplementary Payments                                    III. Conditions
          We will pay, in addition to the applicable Limits of         A. Bankmptcy
          Insurance, with respect to any "claim" we investi-
          gate or settle or "suit" we defend:                              Bankruptcy or insolvency of the "insured" or the "in-
                                                                           sured's" estate will not relieve us of our obligations.
          A. All expenses incurred by us, all costs taxed
             against the "insured' in any "suit" defended by           B. Duties in the Event of an Act, Error, Omission,
             us and all interest on the full amount of any                Claim or Suit
             judgment which accrues after entry of the                     (1) Regardless of whether the loss exceeds any ap-
             judgment and before we have paid or tendered                      plicable deductible amount, you must see to it
             or deposited in court, that part of the judgment                  that we are notified as soon as practicable of
             which does not exceed the limit of our insur-                     any act, error, or omission which may result in
             ance.                                                             a "claim". To the extent possible, notice should
          B. Premiums on appeal bonds required and on                          include:
             bonds to release attachments in any "suit". We                    a. How, when, and where the act, error, or
             do not have to furnish these bonds.                                  omission took place;
          C. All reasonable expenses incurred by the "in-                      b. The names and addresses of any injured
             sured' at our request to assist us in the investi-
                                                                                  "employee", dependents, or beneficiaries
             gation or defense of the "claim" or "suit", in-                      of any "employee" and witnesses.
             cluding actual loss of earnings up to $250 a day
             because of time off from work.                                    Notice of an act, error, or omission is not notice
                                                                               of a "claim".
          D. Prejudgment interest awarded against the "in-
             sured" on that part of the judgment we pay. If                (2) If a "claim" is received by any "insured", you
             we make an offer to pay the applicable limit of                   must:
             insurance, we will not pay any prejudgment in-
             terest based on that period of time after the of-                 a. Immediately record the specifics of the
             fer.                                                                 "claim" and the date received; and

  II. Limits of Insurance                                                      b. Notify us as soon as practicable.

      A. The Limit% of Insurance shown in the Declarations                     You must see to it that we receive written no-
         and the rules below establish the most we will pay                    tice of the "claim" as soon as practicable.
         regardless of the number of:                                      (3) You and any other involved "insured" must:
          (1) "Insureds;                                                       a. Immediately send us copies of any de-
          (2) "Claims" made or "suits" brought: or                                mands, notices. summonses. or legal papers
                                                                                  received in connection with the "claim" or
          (3) "Employees" or dependents or beneficiaries of                       "suit";
              "employees" making "claims" or bringing "suits".
                                                                               b. Authorize us to obtain records and other
      B. The Aggregate Limit is the most we will pay for all                      information;
         damages because of all "claims" or "suits" arising
         from the "administration" of your "employee benefit
         programs" during the policy period.


  U-GL-849-B CW (8/04)
  Page 2 of 4




CONFIDENTIAL                                                                                       ZAIC_Henderson_00000247
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 248 of 380. PageID #: 356

                c. Cooperate with us in the investigation, set-                  When this insurance is excess, we will have no
                   tlement, or defense of the "claim" or "suit";                 duty to defend any "claim" or "suit" that any
                   and                                                           other insurer has a duty to defend. If no other
                                                                                 insurer defends, we will undertake to do so, but
                d. Assist us. upon our request, in the en-                       we will be entitled to the "insured's" rights
                   forcement of any right against any person                     against all those other insurers.
                   or organization which may be liable to the
                   "insured" because of injury to which this in-                 When this insurance is excess over other insur-
                   surance may also apply.                                       ance, we will pay only our share of the amount
                                                                                 of the loss, if any, that exceeds the sum of:
          (4) No insureds will, except at their own cost, vol-
              untarily make a payment, assume any obliga-                        i.    The total amount that all such other insur-
              tion, or incur any expense without our consent.                          ance would pay for the loss in the absence
                                                                                       of this insurance; and
       C. Legal Action Against Us
                                                                                 ii. The total of all deductible and self-insured
          No person or organization has a right:                                     amounts under all that other insurance.
          (1) To join us as a party or otherwise bring us into
                                                                                 We will share the remaining loss, if any, with
              a "suit" asking for damages from an "insured'                      any other insurance that is not described in this
              or
                                                                                 Excess Insurance provision and was not bought
          (2) To sue us on this Coverage Part unless all of its                  specifically to apply in excess of the Limits of
              terms have been fully complied with.                               Insurance shown in the Declarations of this
                                                                                 Coverage Part.
          A person or organization may sue us to recover on
          an agreed settlement or on a final judgment against                (3) Method of Sharing
          an "insured" obtained after an actual trial, but we                    If all of the other insurance permits contribu-
          will not be liable for damages that are not payable                    tion by equal shares, we will follow this method
          under the terms of this Coverage Part or that are in                   also. Under this approach, each insurer con-
          excess of the applicable limit of insurance. An                        tributes equal amounts until it has paid its ap-
          agreed settlement means a settlement and release                       plicable limit of insurance or none of the loss
          of liability signed by us, the "insured", and the
                                                                                 remains, whichever comes first.
          claimant or the claimant's legal representative.
                                                                                 If any of the other insurance does not permit
       D. Other Insurance                                                        contribution by equal shares, we will contribute
          If other valid and collectible insurance is available                  by limits. Under this method each insurer's
          to the "insured" for a loss we cover under this Cov-                   share is based on the ratio of its applicable
          erage Part. our obligations are limited as follows:                    limit of insurance to the total applicable limits
                                                                                 of insurance of all insurers.
          (1)             Insurance
                Primary
                                                                         E. Separation of Insureds
                This insurance is primary except when 2. below
                applies. If this insurance is primary, our obli-             Except with respect to the Limits of Insurance and
                gations are not affected unless any of the other             any rights or duties specifically assigned in this
                insurance is also primary. Then, we will share               Coverage Part to the first Named Insured, this in-
                with all that other insurance by the method de-              surance applies:
                scribed in 3. below.                                         (1) As if each Named Insured were the only
          (2) Excess Insurance                                                   Named Insured; and
                This insurance is excess over any other insur-               (2) Separately to each "insured" against whom
                ance whether primary, excess, contingent, or on                  "claim" is made or "suit" is brought.
                any other basis that is effective prior to the be-       F. Transfer Of Rights Of Recovery Against Others To
                ginning of the policy period shown in the Dec-              Us
                larations of this insurance and applies to an act,
                error, or omission on other than a claims-made               If the "insured" has rights to recover all or part of
                basis, if:                                                   any payment we made under this Coverage Part,
                                                                             those rights are transferred to us. The "insured"
                a. No Retroactive Date is shown in the Dec-                  must do nothing after loss to impair them. At our
                   larations of this insurance; or                           request, the "insured" will bring "suit" or transfer
                b. The other insurance has a policy period                   those rights to us and help us enforce them.
                   which continues after the Retroactive             IV. Definitions
                   Date, if any, shown in the Declarations of
                   this insurance.


                                                                                                              U-GL 849-B CW (8/04)
                                                                                                                         Page 3 of 4




CONFIDENTIAL                                                                                     ZAIC_Henderson_00000248
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 249 of 380. PageID #: 357

      A. "Advertisement" means a notice that is broadcast or            You and any of your partners, executive officers, di-
         published to the general public or specific market             rectors, members, stockholders or "employees".
         segments about your goods, products or services for            provided such "employee" is authorized to act in
         the purpose of attracting customers or supporters.             the "administration" of your "employee benefit pro-
         For the purposes of this definition:                           grams".
           (1) Notices that are published include material          I. "Personal and advertising injury" means:
               placed on the Internet or on similar electronic
               means of communication: and                              Injury, including consequential "bodily injury, aris-
                                                                        ing out of one or more of the following offenses:
           (2) Regarding web-sites, only that part of a web-
                                                                        (1) False arrest, detention, or imprisonment;
               site that is about your goods, products or ser-
               vices for the purposes of attracting customers or        (2) Malicious prosecution;
               supporters is considered an advertisement.
                                                                        (3) The wrongful eviction from wrongful entry into,
      B. "Administration" means:                                            or invasion of the right of private occupancy of,
           (1) Counseling "employees", including their de-                  a room, dwelling, or premises that a person oc-
               pendents and beneficiaries, with respect to                  cupies by or on behalf of its owner, landlord, or
                                                                            lessor;
               "employee benefit programs";
           (2) Handling records in connection with "employee            (4) Oral or written publication, in any manner, of
                                                                            material that slanders or libels a person or or-
               benefit programs": or
                                                                            ganization or disparages a person's or organi-
           (3) Effecting or terminating an "employee's" par-                zation's goods, products, or services; or
               ticipation in a plan included in "employee
               benefit programs".                                       (5) Oral or written publication,' in any manner, of
                                                                            material that violates a person's right of pri-
      C. "Bodily injury means bodily injury, sickness or dis-               vacy;
         ease sustained by a person. including death result-
         ing from any of these at any time.                             (6) The use of anther's advertising idea in your
                                                                            "advertisement; or
      D. "Claim" means:
                                                                        (7) Infringing upon another's copyright, trade dress
          The receipt by you of a demand for money or ser-                  or slogan in your "advertisement".
          vices which alleges an act, error, or omission in the
          "administration" of your "employee benefit pro-           J. "Property damage" means:
          grams."                                                       (1) Physical injury to tangible property, including
      E. "Coverage territory means:                                         all resulting loss of use of that property.

           (1) The United States of America (including its              (2) Loss of use of tangible property that is not
                                                                            physically injured.
               territories and possessions), Puerto Rico. and
               Canada; or                                               For the purposes of this insurance, electronic data is
           (2) All parts of the world if the "insured's" respon-        not tangible property.
               sibility to pay damages is determined in a "suit"        As used in this definition, electronic data means in-
               on the merits, in the territory described in E. 1.       formation, facts or programs stored as or on, cre-
               above, or in a settlement to which we agree.             ated or used on, or transmitted to or from computer
      F. "Employee" means:                                              software, including systems and applications, soft-
                                                                        ware, hard or floppy disks, CD-ROMS. tapes,
           Your officers and employees, whether actively em-            drives, cells, data processing devices or any other
           ployed, disabled, or retired.                                media which are used with electronically controlled
                                                                        equipment.
      G. "Employee benefit programs" mean:
                                                                    K. "Suit" means:
           Group life insurance, group accident or health in-
           surance, profit sharing plans, pension plans, em-            A civil proceeding in which damages to which this
           ployee stock subscription plans, workers compensa-           insurance applies is alleged. "Suit" includes:
           tion, unemployment insurance, salary continuation
                                                                        (1) An arbitration proceeding in which such dam-
           plans, social security, disability benefits insurance,
           savings plans, vacation plans, or any other similar              ages are claimed and to which you must submit
           plans or programs.                                               or do submit with our consent; or

      H. "Insured" means:                                               (2) Any other alternative dispute resolution pro-
                                                                            ceeding in which such damages are claimed
                                                                            and to which you submit with our consent.



  U-GL-849-13 CW (8/04)
  Page 4 of 4




CONFIDENTIAL                                                                                    ZAIC_Henderson_00000249
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 250 of 380. PageID #: 358


                           COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS
                                                                      Policy Number: CPO 6220911-06
                                AMERICAN ZURICH INSURAI CE COMPANY

     Named Insured HYDE PARK RESTAURANT GROUP



     Policy Period: Coverage begins 11-12-2019              at 12:01 A.M.; Coverage ends     11-12-2020               at 12:01 A.M.

     Producer Name: THE FEDELI GROUP, INC.                                             Producer No. 25216-000
  Item 1. Business Description:
  Item 2. Limits of Insurance


   GENERAL AGGREGATE LIMIT                                              $          2,000,000


   PRODUCTS-COMPLETED OPERATIONS AGGREGATE LIMIT                       $           2,000,000

   EACH OCCURRENCE LIMIT                                $         1,000,000

         DAMAGE TO PREMISES
         RENTED TO YOU LIMIT                            $         1, 000, 000             Any one premises
         MEDICAL EXPENSE LIMIT                          $              10, 000            Any one person

   PERSONAL AND ADVERTISING INJURY LIMIT                $         1,000,000               Any one person or
                                                                                          organization




  Item 3. Retroactive Date (CG 00 02 ONLY)
  This insurance does not apply to 'bodily injury", "property damage" or 'personal and advertising injury" offense
  which occurs before the Retroactive Date, if any, shown here:      NONE
                                                                       (Enter Date or "None" if no Retroactive Date applies)

  Item 4. Form of Business and Location Premises
   Form of Business: CORPORATION
   Location of All Premises You Own, Rent or Occupy: See Schedule of Locations
  Item 5. Schedule of Forms and Endorsements
   Form(s) and Endorsement(s) made a part of this Policy at time of issue:
   See Schedule of Forms and Endorsements
  Item 6. Premiums
   Coverage Part Premium:                                                             $         217, 002 .00
   Other Premium:
   Total Premium:                                                                     $         217, 002.00




                                                                                                                U-GL-D-1115-B CW (9/04)



CONFIDENTIAL                                                                                       ZAIC_Henderson_00000250
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 251 of 380. PageID #: 359
                                                                     Policy Number
                                                                     CPO 6220911-06

                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                                 Premises/Operations
    16910           ROSS SALES/NEAREST THOUSAND
   Location       001/001 Exposure        $3,720,000                 Rate                   Premium
   Iassification:                                                        2.179       $        8,229.00
   ESTAURANTS .-- WITH SALE OF ALCOHOLIC
  BEVERAGES THAT ARE LESS THAN 30% OF THE
  ANNUAL RECEIPTS OF THE RESTAURANTS -                               Products/Completed Operations
   ITH TABLE SERVICE
                                                                     Rate                   Premium
                                                                             .1-2     $           417.00
   Code No.     I Premium Basis
    58161         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         001/001 Exposure      $1,020,000                 Rate                   Premium
   Iassification:                                                        2.354       $        2, 401.
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I   Premium Basis
                                                                            Premises/Operations
    61224           SQUARE FEET/NEAREST THOUSAND
   Location         001/001 Exposure      IF ANY                     Rate                   Premium
   lassification:                                                       34.839
   UILDINGS OR PREMISES - OFFICE -
   REMISES OCCUPIED BY EMPLOYEES OF THE
  INSURED - OTHER THAN NOT-FOR-PROFIT                                Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    61224        SQUARE FEET/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         002/001 Exposure      7,220                      Rate                   Premium
   lassification:                                                       34.839       $            255.00
   BUILDINGS OR PREMISES - OFFICE -
   REMISES OCCUPIED BY EMPLOYEES OF THE
  INSURED - OTHER THAN NOT-FOR-PROFIT                                Products/Completed Operations

                                                                     Rate                   Premium



   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                   ZAIC_Henderson_00000251
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 252 of 380. PageID #: 360
                                                                     Policy Number
                                                                     CPO 6220911-06

                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                                 Premises/Operations
     16916         ROSS SALES/NEAREST THOUSAND
   Location       003/001 Exposure       $2,260,000                  Rate                   Premium
   lassification:                                                        1.053                2,416.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC                                               $
  BEVERAGES THAT ARE 30% OR MORE OF BUT
  LESS THAN 75% OF THE TOTAL ANNUAL                                  Products/Completed
                                                                                 pleted Operations
   ECEIPTS OF THE RESTAURANTS -WITHOUT
  DANCE FLOOR                                                        Rate                   Premium
                                                                             .086     $           194.00
   Code No.     I Premium Basis
    58161         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         003/001 Exposure     $690,000                    Rate                   Premium
   Iassification:                                                        2.354       $        1,624.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I   Premium Basis
                                                                            Premises/Operations
    61224           SQUARE FEET/NEAREST THOUSAND
   Location         003 / 001 Exposure   5, 266                      Rate                   Premium
   lassification:                                                      22.133        $            119.00
   UILDINGS OR PREMISES - OFFICE -
   REMISES OCCUPIED BY EMPLOYEES OF THE
  INSURED - OTHER THAN NOT-FOR-PROFIT                                Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16910         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         004/001 Exposure     $1, 660,000                 Rate                   Premium
   lassification:                                                        1 .743      $        2, 937.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC
   EVERAGES THAT ARE LESS THAN 30% OF THE
   NNUAL RECEIPTS OF THE RESTAURANTS -                               Products/Completed Operations
   ITH TABLE SERVICE
                                                                     Rate                   Premium
                                                                             .112     $           186.00

   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                   ZAIC_Henderson_00000252
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 253 of 380. PageID #: 361
                                                                     Policy Number
                                                                     CPO 6220911-06

                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                                 Premises/Operations
     58161         ROSS SALES/NEAREST THOUSAND
   Location       004/001 Exposure       $400,000                    Rate                   Premium
   Iassification:                                                        2.354       $            942.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16916         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         005/001 Exposure     $2,510,000                  Rate                   Premium
   Iassification:                                                        1.053       $        2, 683.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC



[  EVERAGES THAT ARE 30% OR MORE OF BUT
   ESS THAN 75% OF THE TOTAL ANNUAL
   ECEIPTS OF THE RESTAURANTS -WITHOUT
   ANCE FLOOR


   Code No.     I   Premium Basis
                                                                     Products/Completed Operations

                                                                     Rate
                                                                             .086     $
                                                                                            Premium
                                                                                                  216.00

    58161           ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         005/001 Exposure     $730,000                    Rate                   Premium
   Iassification:                                                        2.354       $        1, 718.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    61224        SQUARE FEET/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         005/001 Exposure     5,465                       Rate                   Premium
   lassification:                                                      22.133        $            123. 00
   BUILDINGS OR PREMISES - OFFICE -
   REMISES OCCUPIED BY EMPLOYEES OF THE
  INSURED - OTHER THAN NOT-FOR-PROFIT                                Products/Completed Operations

                                                                     Rate                   Premium



   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                   ZAIC_Henderson_00000253
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 254 of 380. PageID #: 362
                                                                   Policy Number
                                                                   CPO 6220911-06

                              COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                            AMERICAN ZURICH INSURANCE COMPANY

    Named Insured      HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                             12:01 A.M., Standard Time
    Agent Name         THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                               Premises/Operations
     16910         ROSS SALES/NEAREST THOUSAND
   Location       006/001 Exposure $2,200,000                      Rate                   Premium
   Iassification:                                                      1.561       $        3,486.00
   ESTAURANTS .-- WITH SALE OF ALCOHOLIC
   BEVERAGES THAT ARE LESS THAN 30% OF THE
   NNUAL RECEIPTS OF THE RESTAURANTS -                             Products/Completed Operations
    ITH TABLE SERVICE
                                                                   Rate                   Premium
                                                                           .1-2     S           246.00
   Code No.   I Premium Basis
    58161       ROSS SALES/NEAREST THOUSAND                               Premises/Operations

   Location       00 6/001 Exposure    $620,000                    Rate                   Premium
   Iassification:                                                      2.354       $        1, 459. 0 0
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                   Products/Completed Operations

                                                                   Rate                   Premium


   Code No.   I   Premium Basis
                                                                          Premises/Operations
    47051         ACRE/EACH
   Location       007/001 Exposure     1. 92                       Rate                   Premium
   Iassification:                                                      5.431       $             10.0 0
   EAL ESTATE DEVELOPMENT PROPERTY
                                                                   Products/Completed Operations

                                                                   Rate                   Premium


   Code No.   I Premium Basis
    16910       ROSS SALES/NEAREST THOUSAND                               Premises/Operations

   Location       008/001 Exposure     $2,470,000                  Rate                   Premium
   Iassification:                                                      2.179       $        5, 464. 0 0
   ESTAURANTS - WITH SALE OF ALCOHOLIC
   EVERAGES THAT ARE LESS THAN 30% OF THE                          Products/Completed Operations
   NNUAL RECEIPTS OF THE RESTAURANTS -
   ITH TABLE SERVICE
                                                                   Rate                   Premium
                                                                           .112     $           277.00

   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                 ZAIC_Henderson_00000254
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 255 of 380. PageID #: 363
                                                                     Policy Number
                                                                     CPO 6220911-06

                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                                 Premises/Operations
     58161         ROSS SALES/NEAREST THOUSAND
   Location        008/001 Exposure      $800,000                    Rate                   Premium
   lass'rfication:                                                       2 .354      $        1, 883. 0 0
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16916         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         009/001 Exposure     $5, 650,000                 Rate                   Premium
   Iassification:                                                        1.053       $        6, 039.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC



[  EVERAGES THAT ARE 30% OR MORE OF BUT
   ESS THAN 75% OF THE TOTAL ANNUAL
   ECEIPTS OF THE RESTAURANTS -WITHOUT
   ANCE FLOOR


   Code No.     I   Premium Basis
                                                                     Products/Completed Operations

                                                                     Rate
                                                                             .086     $
                                                                                            Premium
                                                                                                  486.00

    58161           ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         009/001 Exposure     $1,760, 000                 Rate                   Premium
   Iassification:                                                        2.354       $        4, 143.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16916         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         010/001 Exposure     $5, 940,000                 Rate                   Premium
   lassification:                                                        2 .420      $      14, 571.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC
   EVERAGES THAT ARE 30% OR MORE OF BUT                              Products/Completed Operations
   ESS THAN 75% OF THE TOTAL ANNUAL
   ECEIPTS OF THE RESTAURANTS -WITHOUT
   ANCE FLOOR                                                        Rate                   Premium
                                                                             .127     $           754.00

   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                   ZAIC_Henderson_00000255
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 256 of 380. PageID #: 364
                                                                     Policy Number
                                                                     CPO 6220911-06

                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                                 Premises/Operations
     58161         ROSS SALES/NEAREST THOUSAND
   Location       010/001 Exposure       $1,710,000                  Rate                   Premium
   Iassification:                                                        3 .226      $        5, 516.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16916         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         011/001 Exposure     $3, 710, 000                Rate                   Premium
   Iassification:                                                        6.363       $       23, 906.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC



[  EVERAGES THAT ARE 30% OR MORE OF BUT
   ESS THAN 75% OF THE TOTAL ANNUAL
   ECEIPTS OF THE RESTAURANTS -WITHOUT
   ANCE FLOOR


   Code No.     I   Premium Basis
                                                                     Products/Completed Operations

                                                                     Rate
                                                                             .817     $
                                                                                            Premium
                                                                                              3,031.00

    58161           ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         011/001 Exposure     $1,230,000                  Rate                   Premium
   Iassification:                                                        5.396       $        6, 637.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16916         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         012/001 Exposure     $4,300,000                  Rate                   Premium
   lassification:                                                        6.363       $       27, 707.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC
   EVERAGES THAT ARE 30% OR MORE OF BUT
   ESS THAN 75% OF THE TOTAL ANNUAL                                  Products/Completed Operations
   ECEIPTS OF THE RESTAURANTS -WITHOUT
   ANCE FLOOR                                                        Rate                   Premium
                                                                             .817     $       3,513.00

   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                   ZAIC_Henderson_00000256
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 257 of 380. PageID #: 365
                                                                     Policy Number
                                                                     CPO 6220911-06

                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                                 Premises/Operations
     58161         ROSS SALES/NEAREST THOUSAND
   Location        012/001 Exposure      $1,250,000                  Rate                   Premium
   lass'rfication:                                                       5.396       $        6, 745.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16916         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         013/001 Exposure     $4,480,000                  Rate                   Premium
   Iassification:                                                        1.534       $        6, 971.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC



[  EVERAGES THAT ARE 30% OR MORE OF BUT
   ESS THAN 75% OF THE TOTAL ANNUAL
   ECEIPTS OF THE RESTAURANTS -WITHOUT
   ANCE FLOOR


   Code No.     I   Premium Basis
                                                                     Products/Completed Operations

                                                                     Rate
                                                                             .107     $
                                                                                            Premium
                                                                                                      479.00

    58151           ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         013/001 Exposure     $1, 620,000                 Rate                   Premium
   Iassification:                                                        2.884       $        4 672.00
   ESTAURANTS OR TAVERNS - CLASS 'C'                                                              '
   ICENSE - RETAIL SELLING BEER, WINEAND
   IQUOR CONSUMED ON PREMISES                                        Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    61226        SQUARE FEET/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         014/001 Exposure     3, 200                      Rate                   Premium
   lassification:                                                       55.537       $                180.00
   BUILDINGS OR PREMISES - OFFICE - OTHER
    HAN NOT-FOR-PROFIT
                                                                     Products/Completed Operations

                                                                     Rate                   Premium



   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                   ZAIC_Henderson_00000257
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 258 of 380. PageID #: 366
                                                                     Policy Number
                                                                     CPO 6220911-06

                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                                 Premises/Operations
     61212      SQUARE FEET/NEAREST THOUSAND
   Location       015/001 Exposure       7,000                       Rate                   Premium
   lassification:                                                      26. 64 1      $            189. 0 0
   UILDINGS OR PREMISES   BANK OR OFFICE -
   ERCANTILE OR MANUFACTURING (LESSOR'S
  RISK ONLY) - OTHER THAN NOT-FOR-PROFIT                             Products/Completed
                                                                                 pleted Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16916         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         018/001 Exposure     $1,740,000                  Rate                   Premium
   Iassification:                                                        1.870       $        3, 303.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC



[  EVERAGES THAT ARE 30% OR MORE OF BUT
   ESS THAN 75% OF THE TOTAL ANNUAL
   ECEIPTS OF THE RESTAURANTS -WITHOUT
   ANCE FLOOR


   Code No.     I   Premium Basis
                                                                     Products/Completed Operations

                                                                     Rate
                                                                            .086     $
                                                                                            Premium
                                                                                                  150.00

    58161           ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         018/001 Exposure     $530,000                    Rate                   Premium
   lassification:                                                        2.354       $        1, 248.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    61226        SQUARE FEET/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         021/001 Exposure     10,000                      Rate                   Premium
   lassification:                                                      77.260        $            783.00
  BUILDINGS OR PREMISES - OFFICE - OTHER
  THAN NOT-FOR-PROFIT
                                                                     Products/Completed Operations

                                                                     Rate                   Premium



   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                   ZAIC_Henderson_00000258
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 259 of 380. PageID #: 367
                                                                     Policy Number
                                                                     CPO 6220911-06

                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis
     61224      SQUARE FEET/NEAREST THOUSAND
                                                                            Premises/Operations

   Location       024/001 Exposure       2, 910                      Rate                   Premium
   lassification:                                                       4444.061     $            130. 0 0
   UILDINGS OR PREMISES - OFFICE
   REMISES OCCUPIED BY EMPLOYEES OF THE
  INSURED - OTHER THAN NOT-FOR-PROFIT                                Products/Completed
                                                                                 pleted Operations

                                                                     Rate                   Premium


   Code No.         I Premium Basis
    61224            SQUARE FEET/NEAREST THOUSAND
                                                                            Premises/Operations

   Location          025/001 Exposure    5, 033                      Rate                   Premium
   Iassification:                                                      25.002        $            128.00
   BUILDINGS OR PREMISES - OFFICE -
   REMISES OCCUPIED BY EMPLOYEES OF THE
  INSURED - OTHER THAN NOT-FOR-PROFIT                                Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I   Premium Basis
                                                                            Premises/Operations
    16916            ROSS SALES/NEAREST THOUSAND
   Location          026/001 Exposure    $2,380,000                  Rate                   Premium
   lassification:                                                        1.053       $        2,544.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC



[  EVERAGES THT ARE 30% OR MORE OF BUT
   ESS THAN 75% OF THE TOTAL ANNUAL
   ECEIPTS OF THE RESTAURANTS -WITHOUT
   ANCE FLOOR


   Code No.     I Premium Basis
                                                                     Products/Completed Operations

                                                                     Rate
                                                                            .086     $
                                                                                            Premium
                                                                                                  205.00

    58161         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location          026/001 Exposure    $740, 000                   Rate                   Premium
   lassification:                                                        2.354       $        1, 742.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium



   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                   ZAIC_Henderson_00000259
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 260 of 380. PageID #: 368
                                                                     Policy Number
                                                                     CPO 6220911-06

                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                                 Premises/Operations
     16910         ROSS SALES/NEAREST THOUSAND
   Location       027/001 Exposure       $2,740,000                  Rate                   Premium
   Iassification:                                                        2.179       $        6, 060.00
   ESTAURANTS .-- WITH SALE OF ALCOHOLIC
   BEVERAGES THAT ARE LESS THAN 30% OF THE
   NNUAL RECEIPTS OF THE RESTAURANTS -                               Products/Completed Operations
    ITH TABLE SERVICE
                                                                     Rate                   Premium
                                                                             .1-2     $           307.00
   Code No.     I Premium Basis
    58161         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         027/001 Exposure     $1,020,000                  Rate                   Premium
   Iassification:                                                        2.354       $        2, 401.
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I   Premium Basis
                                                                            Premises/Operations
    61224           SQUARE FEET/NEAREST THOUSAND
   Location         030 / 001 Exposure   4, 796                      Rate                   Premium
   lassification:                                                      22.133        $            107.00
   UILDINGS OR PREMISES - OFFICE -
   REMISES OCCUPIED BY EMPLOYEES OF THE
  INSURED - OTHER THAN NOT-FOR-PROFIT                                Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16910         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         031/001 Exposure     $2,530,000                  Rate                   Premium
   Iassification:                                                        2.690       $        6, 902.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC
   EVERAGES THAT ARE LESS THAN 30% OF THE
   NNUAL RECEIPTS OF THE RESTAURANTS -                               Products/Completed Operations
   ITH TABLE SERVICE
                                                                     Rate                   Premium
                                                                             .116     $           293.00

   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                   ZAIC_Henderson_00000260
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 261 of 380. PageID #: 369
                                                                     Policy Number
                                                                     CPO 6220911-06

                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                                 Premises/Operations
     58161         ROSS SALES/NEAREST THOUSAND
   Location        031/001 Exposure      $770,000                    Rate                   Premium
   lass'rfication:                                                       2.570       $        1, 979.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                     Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16910         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         032/001 Exposure     $3,810,000                  Rate                   Premium
   Iassification:                                                        1.801       $        6, 961.00
   ESTAURANTS - WITH SALE OF ALCOHOLIC
   BEVERAGES THAT ARE LESS THAN 30% OF THE
   NNUAL RECEIPTS OF THE RESTAURANTS -                               Products/Completed Operations
    ITH TABLE SERVICE
                                                                     Rate                   Premium
                                                                             .152     $           579.00
   Code No.     I   Premium Basis
                                                                            Premises/Operations
    58151           ROSS SALES/NEAREST THOUSAND
   Location         032/001 Exposure     $1,040,000                  Rate                   Premium
   Iassification:                                                        2.884       $        2,999.00
   ESTAURANTS OR TAVERNS - CLASS 'C'
   ICENSE - RETAIL SELLING BEER, WINEAND
   IQUOR CONSUMED ON PREMISES                                        Products/Completed Operations

                                                                     Rate                   Premium


   Code No.     I Premium Basis
    16910         ROSS SALES/NEAREST THOUSAND
                                                                            Premises/Operations

   Location         033/001 Exposure     $2,010,000                  Rate                   Premium
   Iassification:                                                        2.179       $        4, 446. 00
   ESTAURANTS - WITH SALE OF ALCOHOLIC
   EVERAGES THAT ARE LESS THAN 30% OF THE
   NNUAL RECEIPTS OF THE RESTAURANTS -                               Products/Completed Operations
   ITH TABLE SERVICE
                                                                     Rate                   Premium
                                                                             .112     $           225.00

   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                   ZAIC_Henderson_00000261
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 262 of 380. PageID #: 370
                                                                      Policy Number
                                                                      CPO 6220911-06

                                 COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                                AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                    Effective Date:      11-12-19
                                                                                12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                        Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis                                                  Premises/Operations
     58161         ROSS SALES/NEAREST THOUSAND
   Location       033/001 Exposure          $710,000                  Rate                   Premium
   lassification:                                                         2 . 354     $        1, 671.00
   ESTAURANTS, TAVERNS, HOTELS, MOTELS,
  INCLUDING PACKAGE SALES
                                                                      Products/Completed Operations

                                                                      Rate                   Premium


   Code No.         I Premium Basis
    61226            SQUARE FEET/NEAREST THOUSAND
                                                                             Premises/Operations

   Location          034/00 1    Exposure   3,200                     Rate                   Premium
   Iassification:                                                        77 . 260     $            250 . 0 0
  BUILDINGS OR PREMISES - OFFICE - OTHER
  THAN NOT-FOR-PROFIT
                                                                      Products/Completed Operations

                                                                      Rate                   Premium


   Code No.     I   Premium Basis
                                                                             Premises/Operations
    61224           SQUARE FEET/NEAREST THOUSAND
   Location          037/001 Exposure       5, 600                    Rate                   Premium
   lassification:                                                        34.839       $            198.00
   BUILDINGS OR PREMISES - OFFICE -
   REMISES OCCUPIED BY EMPLOYEES OF THE
  INSURED - OTHER THAN NOT-FOR-PROFIT                                 Products/Completed Operations

                                                                      Rate                   Premium


   Code No.     I Premium Basis
    61212        SQUARE FEET/NEAREST THOUSAND
                                                                             Premises/Operations

   Location          041/001 Exposure       19,800                    Rate                   Premium
   lassification:                                                      102.489        $        2, 053.00
   BUILDINGS OR PREMISES - BANK OR OFFICE -
   ERCANTILE OR MANUFACTURING (LESSOR'S
    ISK ONLY) - OTHER THAN NOT-FOR-PROFIT                             Products/Completed Operations

                                                                      Rate                   Premium



   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                    ZAIC_Henderson_00000262
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 263 of 380. PageID #: 371
                                                                  Policy Number
                                                                  CPO 6220911-06

                             COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                            AMERICAN ZURICH INSURANCE COMPANY

    Named Insured     HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                            12:01 A.M., Standard Time
    Agent Name        THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No. I Premium Basis
     61224      SQUARE FEET/NEAREST THOUSAND                             Premises/ Operations

   Location       042/001 Exposure 3,261                          Rate                   Premium
   Iassification:                                                   22.133                      73. 0 0
   UILDINGS OR PREMISES - OFFICE                                                   $
   REMISES OCCUPIED BY EMPLOYEES OF THE
  INSURED - OTHER THAN NOT-FOR-PROFIT                             Products/Completed
                                                                              pleted Operations
                                                                  Rate                   Premium


   Code No.      Premium Basis
                                                                         Premises/Operations

   Location                  Exposure                             Rate                   Premium
   Iassification:                                                                  $        3, 533.00
   TERRORISM - CAT
                                                                  Products/Completed Operations

                                                                  Rate                   Premium


   Code No.   I Premium Basis
    92100                                                                Premises/Operations
                o. of Employees
   Location                  Exposure   714                       Rate                   Premium
   Iassification:                                                                  $            452.00
   mployee Benefits Liability
                                                                  Products/Completed Operations

                                                                  Rate                   Premium


   Code No.   I Premium Basis
    1345                                                                 Premises/Operations

   Location                  Exposure                             Rate                   Premium
   Iassification:                                                                  $      10, 555.00
   L SUPPLEMENTAL COVERAGE ENDORSEMENT
                                                                  Products/Completed Operations

                                                                  Rate                   Premium



   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                ZAIC_Henderson_00000263
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 264 of 380. PageID #: 372
                                                                     Policy Number
                                                                     CPO 6220911-06
                                COMMERCIAL GENERAL LIABILITY COVERAGE SCHEDULE

                              AMERICAN ZURICH INSURANCE COMPANY

    Named Insured        HYDE PARK RESTAURANT GROUP                   Effective Date:      11-12-19
                                                                               12:01 A.M., Standard Time
    Agent Name           THE FEDELI GROUP, INC.                       Agent No.        25216-000
   Item 5. Location of Premises
   Location of All Premises You Own, Rent or Occupy:
         See Schedule of Locations
   Code No.       Premium Basis
                                                                             Premises/Operations

   Location                     Exposure                             Rate                    Premium
   lassification:
                                                                                      $        1, 901.00

                                                                     Products/Completed Operations

                                                                      Rate                   Premium


   Code No.         Premium Basis
                                                                             Premises/Operations

   Location                     Exposure                             Rate                    Premium
   Iassification:

                                                                     Products/Completed Operations

                                                                      Rate                   Premium


   Code No.         Premium Basis
                                                                             Premises/Operations

   Location                     Exposure                             Rate                    Premium
   lassification:

                                                                     Products/Completed Operations

                                                                      Rate                   Premium


   Code No.
                    p
                    Premium Basis
                                                                             Premises/Operations

   Location                     Exposure                             Rate                    Premium
   lassification:

                                                                     Products/Completed Operations

                                                                      Rate                   Premium



   U-GL-1113-A CW (10/02)


CONFIDENTIAL                                                                    ZAIC_Henderson_00000264
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 265 of 380. PageID #: 373


                                  LIQUOR LIABILITY COVERAGE PART DECLARATIONS
     AMERICAN ZURICH INSURANCE COMPANY
                                                                                          Policy Number:
                                                                                          CPO 6220911-06
     Named Insured HYDE PARK RESTAURANT GROUP



     Policy Period: Coverage begins 11-12-19         at 12:01 A.M.;   Coverage ends 11-12-2020             at 12:01 A.M.

     Producer Name: THE FEDELI GROUP, INC.                                           Producer No. 25216-000
  Item 1. Limits of Insurance
   Aggregate Limit                                                                     5 2,000,000
   Each Common Cause Limit                                                             $ 1,000,000
  Item 2. Retroactive Date (CG 0034 only)
  Section I of this insurance does not apply to 'injury" which occurs before the Retroactive Date, if any, shown here:

                                                                             (Enter Dato or "None" if no Retroactive Date applies)
  Item 3. Business Description and Location Premises
  Form of Business
  CORPORATION




  Business Description




  Location of All Premises You Own, Rent or Occupy: See Schedule of Locations
  Item 4. Premium
  Code No.     Premium Basis                                                                Premises/Operations


  Location     Exposure                                                                Rate                         Premium


  Classification:                                                                    Products/Completed Operations
  See Commercial General Liability Coverage Schedule
                                                                                       Rate                         Premium


  Item 5. Schedule of Forms and Endorsements
  Form(s) and Endorsement(s) made a part of this Policy at time of issue:
  See Schedule of Forms and Endorsements




                                                                                                             U-GL-D-1036-B CW (9/04)



CONFIDENTIAL                                                                                      ZAIC_Henderson_00000265
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 266 of 380. PageID #: 374

                  EMPLOYEE BENEFIT LIABILITY COVERAGE PART -CLAIMS MADE DECLARATIONS

                                                                         Policy Number: CPO 6220911-06
     Named Insured: HYDE PARK RESTAURANT GROUP


     Policy Period: Coverage begins 11-12-2019                  at 12:01 AM;   Coverage ends 11-12-2020           at12:01 A.M


     Producer Name: THE FEDELI GROUP, INC.                                            Producer No. 25216-000


     Item 1. Limits of Insurance


            $    2,000,000 Aggregate Limit
            $   1, 000, 000 Each Claim Limit

     Item 2. Form of Business:
          ❑ Individual             ❑   Parnership        ❑ Joint Venture ® Corporation
          ❑ Other


     Item 3. Premium Schedule:
          Code No.       Premium Basis                          Rate                               Advance Premium
                         (Estimated Number of Employees)

           92100         714                                    $ INCL             Per Employee $          INCL
                                                                $ INCL             Flat Charge     $       INCL

     Total Advance Premium For This Coverage Part:         $           INCL

     Audit Period: ❑X Annual           ❑   Semi-annual    ❑    Quarterly       ❑   Monthly

     Forms And Endorsements Applicable To This Coverage Part:

       SEE SCHEDULE OF FORMS AND ENDORSEMENTS



     Retroactive Date:
      11/ 12 / 2011 (Enter date or "None" if no Retroactive Date applies)
     This insurance does not apply to damages caused by an act, error, or omission which occurred before the Retroac-
     tive Date, if any, shown above.




                                                                                                        t -GL-D-849-.B CW (9/O)
                                                                                                                     Page I of I



CONFIDENTIAL                                                                                     ZAIC_Henderson_00000266
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 267 of 380. PageID #: 375


                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                   CG00010413

       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
    Various provisions in this policy restrict coverage.            (2) The "bodily injury" or "property damage"
    Read the entire policy carefully to determine rights,               occurs during the policy period; and
    duties and what is and is not covered.                          (3) Prior to the policy period, no insured listed
    Throughout this policy the words 'you" and 'your" refer              under Paragraph 1. of Section II —Who Is An
    to the Named Insured shown in the Declarations, and                  Insured and no "employee" authorized by you
    any other person or organization qualifying as a Named               to give or receive notice of an "occurrence" or
    Insured under this policy. The words "we", "us" and                  claim, knew that the "bodily injury" or
    "our" refer to the company providing this insurance.                 "property damage" had occurred, in whole or
    The word "insured" means any person or organization                  in part. If such a listed insured or authorized
    qualifying as such under Section II — Who Is An                      "employee" knew, prior to the policy period,
    Insured.                                                             that the "bodily injury" or "property damage"
                                                                         occurred, then any continuation, change or
    Other words and phrases that appear in quotation                     resumption of such "bodily injury" or
    marks have special meaning. Refer to Section V —                     "property damage" during or after the policy
    Definitions.                                                         period will be deemed to have been known
    SECTION I — COVERAGES                                                prior to the policy period.
    COVERAGE A — BODILY INJURY AND PROPERTY                      c. "Bodily injury" or "property damage" which
    DAMAGE LIABILITY                                                 occurs during the policy period and was not,
                                                                     prior to the policy period, known to have
    1. Insuring Agreement                                            occurred by any insured listed under Paragraph
       a. We will pay those sums that the insured becomes            1. of Section II — Who Is An Insured or any
           legally obligated to pay as damages because of            "employee" authorized by you to give or receive
           "bodily injury" or "property damage" to which this        notice of an "occurrence" or claim, includes any
           insurance applies. We will have the right and             continuation, change or resumption of that
           duty to defend the insured against any "suit"             "bodily injury" or "property damage" after the end
           seeking those damages. However, we will have              of the policy period.
           no duty to defend the insured against any "suit"
           seeking damages for "bodily injury" or "property      d. "Bodily injury" or "property damage" will be
           damage" to which this insurance does not apply.           deemed to have been known to have occurred at
           We may, at our discretion, investigate any                the earliest time when any insured listed under
           "occurrence" and settle any claim or "suit" that          Paragraph 1. of Section II — Who Is An Insured
                                                                     or any "employee" authorized by you to give or
           may result. But:
                                                                     receive notice of an "occurrence" or claim:
          (1) The amount we will pay for damages is limited
                                                                    (1) Reports all, or any part, of the "bodily injury"
              as described in Section III — Limits Of
               Insurance; and                                            or "property damage" to us or any other
                                                                         insurer;
          (2) Our right and duty to defend ends when we
                                                                    (2) Receives a written or verbal demand or claim
               have used up the applicable limit of insurance
               in the payment of judgments or settlements                for damages because of the "bodily injury" or
                                                                         "property damage"; or
               under Coverages A or B or medical expenses
               under Coverage C.                                    (3) Becomes aware by any other means that
                                                                         "bodily injury" or "property damage" has
           No other obligation or liability to pay sums or               occurred or has begun to occur.
           perform acts or services is covered unless
           explicitly provided for under Supplementary           e. Damages because of "bodily injury" include
           Payments — Coverages A and B.                            damages claimed by any person or organization
                                                                    for care, loss of services or death
       b. This insurance applies to "bodily injury" and
                                                                    resulting at any time from the "bodily injury".
           "property damage" only if:
          (1) The "bodily injury" or "property damage" is
               caused by an "occurrence" that takes place
               in the "coverage territory";




    CG 00 01 0413                         © Insurance Services Office, Inc., 2012                         Page 1 of 16



CONFIDENTIAL                                                                               ZAIC_Henderson_00000267
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 268 of 380. PageID #: 376



                                                                    This exclusion applies even if the claims
      This insurance does not apply to:                             against any insured allege negligence or other
                                                                    wrongdoing in:
      a. Expected Or Intended Injury
                                                                        (a) The supervision, hiring, employment,
         "Bodily injury" or "property damage" expected                      training or monitoring of others by that
         or intended from the standpoint of the insured.                    insured; or
         This exclusion does not apply to "bodily injury"
         resulting from the use of reasonable force to                 (b) Providing      or     failing    to     provide
         protect persons or property.                                       transportation with respect to any person
                                                                            that may be under the influence of alcohol ;
                   T UTI I . • 1
                                                                    if the "occurrence" which caused the "bodily
         "Bodily injury" or "property damage"for which the          injury" or "property damage", involved that which
         insured is obligated to pay damages by reason of           is described in Paragraph (1), (2) or (3) above.
         the assumption of liability in a contract or
         agreement. This exclusion does not apply to                However, this exclusion applies only if you are in
         liabil ity for damages:                                    the business of manufacturing, distributing,
                                                                    selling,     serving or       furnishing alcoholic
        (1) That the insured would have in the absence              beverages. For the purposes of this exclusion,
              of the contract or agreement; or                      permitting a person to bring alcoholic beverages
        (2) Assumed in a contract or agreement that is              on your premises, for consumption on your
              an "insured contract", provided the "bodily           premises, whether or not a fee is charged or a
              injury" or "property damage" occurs                   license is required for such activity, is not by
              subsequent to the execution of the contract           itself considered the business of selling, serving
              or agreement. Solely for the purposes of              or furnishing alcoholic beverages.
              liabi lity assumed in an "insured contract",                               iiT        iiiii ii




                                                                                                            r
                                                                                                                  .
              reasonable attorneys' fees and necessary
              litigation expenses incurred by or for a party        Any obligation of the insured under a workers'
              other than an insured are deemed to be                compensation,         disability      benefits      or
              damages because of "bodily injury" or                 unemployment compensation law or any similar
              "property damage", provided:                          law.
             (a) Liability to such party for, or for the cost
                    of, that party's defense has also been
                   assumed in the same "insured contract";         (1) An "employee" of the insured arising out of
                   and                                                  and in the course of:
            (b) Such attorneys' fees and litigation                    (a) Employment by the insured; or
                   expenses are for defense of that party
                   against a civil or alternative dispute             (b) Performing duties related to the conduct
                    resolution proceeding in which damages                  of the insured's business; or
                    to which this insurance applies are            (2) The spouse, child, parent, brother or sister of
                   alleged.                                             that "employee" as a consequence of
                                                                        Paragraph (1) above.
         "Bodily injury" or "property damage" for which             This exclusion applies whether the insured may
         any insured may be held liable by reason of:               be liable as an employer or in any other capacity
                                                                    and to any obligation to share damages with or
        (1) Causing or contributing to the intoxication of          repay someone else who must pay damages
            any person;                                             because of the injury.
        (2) The furnishing of alcoholic beverages to a
                                                                    This exclusion does not apply to liabi lity
            person under the legal drinking age or under            assumed by the insured under an "insured
            the influence of alcohol ; or                           contract".
        (3) Any statute, ordinance or regulation relating
            to the sale, gift, distribution or use of
            alcoholic beverages.




                                         © Insurance Services Office, Inc., 2012                         [II .,. .J



CONFIDENTIAL                                                                                ZAIC_Henderson_00000268
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 269 of 380. PageID #: 377



       I. Pollution                                                    (d) At or from any premises, site or location
         (1) "Bodily injury" or "property damage" arising                   on which any insured or any contractors
              out of the actual, alleged or threatened                      or subcontractors working directly or
              discharge, dispersal, seepage, migration,                     indirectly on any insured's behalf are
              release or escape of "pollutants":                            performing operations if the "pollutants"
                                                                           are brought on or to the premises, site or
             (a) At or from any premises, site or location                  location     in connection with such
                  which is or was at any time owned or                      operations by such insured, contractor or
                  occupied by, or rented or loaned to, any                  subcontractor.           However,         this
                  insured. However, this subparagraph                       subparagraph does not apply to:
                  does not apply to:
                                                                            (i) "Bodily injury" or "property damage"
                  (i) "Bodily injury if sustained within a                      arising out of the escape of fuels,
                      building and caused by smoke, fumes,                      lubricants or other operating fluids
                      vapor or soot produced by or                              which are needed to perform the
                      originating from equipment that is used                   normal      electrical,   hydraulic     or
                      to heat, cool or dehumidify the                           mechanical functions necessary for the
                      building, or equipment that is used to                    operation of "mobile equipment" or its
                      heat water for personal use, by the                       parts, if such fuels, lubricants or other
                      building's occupants or their guests;                     operating fluids escape from a vehicle
                 (ii) "Bodily injury" or "property damage" for                  part designed to hold, store or receive
                      which you may be held liable, if you                      them. This exception does not apply if
                      are a contractor and the owner or                         the "bodily injury" or "property damage"
                      lessee of such premises, site or                          arises out of the intentional discharge,
                      location has been added to your policy                    dispersal or release of the fuels,
                      as an additional insured with respect to                  lubricants or other operating fluids, or
                      your ongoing operations performed for                     if such fuels, lubricants or other
                      that additional insured at that                           operating fluids are brought on or to
                      premises, site or location and such                       the premises, site or location with the
                      premises, site or location is not and                     intent that they be discharged,
                      never was owned or occupied by, or                        dispersed or released as part of the
                      rented or loaned to, any insured, other                   operations being performed by such
                      than that additional insured; or                          insured, contractor or subcontractor;
                (iii) "Bodily injury" or "property damage"                 (ii) "Bodily injury" or "property damage"
                      arising out of heat, smoke or fumes                       sustained within a building and caused
                      from a "hostile fire";                                    by the release of gases, fumes or
                                                                                vapors from materials brought into that
            (b) At or from any premises, site or location                       building in connection with operations
                  which is or was at any time used by or for                    being performed by you or on your
                  any insured or others for the handling,                       behalf      by     a     contractor     or
                  storage, disposal , processing or treatment                   subcontractor; or
                  of waste;
                                                                          (III) "Bodily injury" or "property damage"
             (c) Which are or were at any time transported,
                                                                                arising out of heat, smoke or fumes
                  handled, stored, treated, disposed of, or
                  processed as waste by or for:                                 from a hostile fire .
                  (i) Any insured; or                                  (e) At or from any premises, site or location
                                                                            on which any insured or any contractors
                (ii) Any person or organization for whom                    or subcontractors working directly or
                      you may be legally responsible; or                    indirectly on any insured's behalf are
                                                                            performing operations if the operations
                                                                           are to test for,         monitor, clean up,
                                                                            remove, contain, treat, detoxify or
                                                                            neutralize, or in any way respond to, or
                                                                           assess the effects of, "pollutants".




                                          © Insurance Services Office, Inc., 2012



CONFIDENTIAL                                                                                ZAIC_Henderson_00000269
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 270 of 380. PageID #: 378



         (2) Any loss, cost or expense arising out of               (5) "Bodily injury°" or "property damage" arising
              any:                                                      out of:
             (a) Request, demand, order or statutory or                (a) The operation of machinery or equipment
                 regulatory requirement that any insured or                that is attached to, or part of, a land
                 others test for, monitor, clean up, remove,               vehicle that would qualify under the
                 contain, treat, detoxify or neutralize, or in             definition of "mobile equipment" if it were
                 any way respond to, or assess the effects                 not subject to a compulsory or financial
                 of, "pollutants"; or                                      responsibility law or other motor vehicle
            (b)  Claim    or suit by or on behalf of a                     insurance law where it is licensed or
                 governmental authority for damages                        principally garaged; or
                 because of testing for, monitoring,                   (b) The operation of any of the machinery or
                 cleaning up,         removing, containing,                equipment listed in Paragraph f.(2) or f.(3)
                 treating, detoxifying or neutralizing, or in              of the definition of "mobile equipment".
                 any way responding to, or assessing the
                 effects of, "pollutants".
             However, this paragraph does not apply to
             liabi lity for damages because of "property
             damage" that the insured would have in the
             absence of such request, demand, order or
             statutory or regulatory requirement, or such
             claim or "suit" by or on behalf of a                    (2) The use of "mobile equipment" in, or while in
             governmental authority.                                     practice for, or while being prepared for, any
                                                                         prearranged racing, speed, demol ition, or
                                                                         stunting activity.
          "Bodily injury" or "property damage" arising out of
          the ownership, maintenance, use or entrustment          i. War
          to others of any aircraft, "auto" or watercraft             "Bodi ly injury" or "property damage", however
          owned or operated by or rented or loaned to any             caused, arising, directly or indirectly, out of:
          insured. Use includes operation and "loading or            (1) War, including undeclared or civil war;
          unloading".
          This exclusion applies even if the claims against         (2) Warlike action by a military force, including
          any insured allege negligence or other                        action in hindering or defending against an
          wrongdoing       in                                           actual    or expected attack, by any
                                 the supervision,      hiring,
          employment, training or monitoring of others by               government, sovereign or other authority
                                                                        using military personnel or other agents; or
          that insured, if the "occurrence" which caused
          the "bodily injury" or "property damage" involved         (3) Insurrection, rebellion, revolution, usurped
          the ownership, maintenance, use or entrustment                power, or action taken by governmental
          to others of any aircraft, "auto" or watercraft that          authority in hindering or defending against
          is owned or operated by or rented or loaned to                any of these.
          any insured.                                               P.   :r•   •   •'•   'I
          This exclusion does not apply to:
         (1) A watercraft while ashore on premises you              (1) Property you own, rent, or occupy, including
              own or rent;                                              any costs or expenses incurred by you, or
         (2) A watercraft you do not own that is:                       any other person, organization or entity, for
                                                                        repair, replacement, enhancement, restoration
             (a) Less than 26 feet long; and
                                                                        or maintenance of such property for any
             (b) Not being used to carry persons or                     reason, including prevention of injury to a
                 property for a charge;                                 person or damage to another's property;
         (3) Parking an "auto" on, or on the ways next to,          (2) Premises you sell , give away or abandon, if
             premises you own or rent, provided the "auto"              the "property damage" arises out of any part
             is not owned by or rented or loaned to you or              of those premises;
             the insured;                                           (3) Property loaned to you;
         (4) Liability assumed under any "insured
             contract" for the ownership, maintenance or
             use of aircraft or watercraft; or



    Page 4 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 0413



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000270
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 271 of 380. PageID #: 379



         (4) Personal property in the care, custody or              This exclusion does not apply to the loss of use
              control of the insured;                               of other property arising out of sudden and
         (5) That particular part of real property on which         accidental physical injury to 'your product" or
              you or any contractors or subcontractors              "y
                                                                     your work" after it has been put to its intended
              working directly or indirectly on your behalf         use.
              are performing operations, if the "property       n. Recall Of Products, Work Or Impaired Property
              damage" arises out of those operations; or           Damages claimed for any loss, cost or expense
         (6) That particular part of any property that must        incurred by you or others for the loss of use,
              be restored, repaired or replaced because            withdrawal,     recall,    inspection,    repair,
              "your work"was incorrectly performed on it.          replacement, adjustment, removal or disposal of:
          Paragraphs (1), (3) and (4) of this exclusion do        (1) "Your product";
          not apply to "property damage" (other than                       s   •    •
          damage by fire) to premises, including the
          contents of such premises, rented to you for a
          period of seven or fewer consecutive days. A              if such product, work, or property is withdrawn
          separate limit of insurance applies to Damage To          or recalled from the market or from use by any
          Premises Rented To You as described in Section            person or organization because of a known or
          III —Limits Of Insurance.                                 suspected defect, deficiency, inadequacy or
          Paragraph (2) of this exclusion does not apply if         dangerous condition in it.
          the premises are 'your work" and were never
          occupied, rented or held for rental by you.
          Paragraphs (3), (4), (5) and (6) of this exclusion
          do not apply to liabi lity assumed under a            l   ~.       f:~ •F.f1
          sidetrack agreement.
                                                                   Damages arising out of the loss of, loss of use
          Paragraph (6) of this exclusion does not apply to        of, damage to, corruption of, inability to access,
          "property damage" included in the "products-             or inability to manipulate electronic data.
          completed operations hazard".
                                                                   However, this exclusion does not apply to liabi lity
                                                                   for damages because of "bodily injury".
                                                                   As used in this exclusion, electronic data means
                                                                   information, facts or programs stored as or on,
                                                                   created or used on, or transmitted to or from
         "Property damage" to "your work" arising out of it        computer software, including systems and
         or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
         completed operations hazard".                             ROMs, tapes, drives, cells, data processing
                                                                   devices or any other media which are used with
         This exclusion does not apply if the damaged              electronical ly controlled equipment.
         work or the work out of which the damage arises
         was performed on your behalf by a                      q. Recording And Distribution Of Material Or
         subcontractor.                                            Information In Violation Of Law
      m. Damage To Impaired Property Or Property Not               "Bodi ly injury" or "property damage" arising
         Physically Injured                                        directly or indirectly out of any action or
                                                                   omission that violates or is al leged to violate:
         "Property damage" to "impaired property" or
         property that has not been physically injured,             (1) The Telephone Consumer Protection Act
         arising out of:                                                (TCPA), including any amendment of or
                                                                        addition to such law;
        (1) A defect, deficiency,         inadequacy    or
             dangerous condition in 'your product" or               (2) The CAN-SPAM Act of 2003, including any
             "yyour work"; or                                           amendment of or addition to such law;
        (2) A delay or failure by you or anyone acting on           (3) The Fair Credit Reporting Act (FCRA), and
             your behalf to perform a contract or                       any amendment of or addition to such law,
             agreement in accordance with its terms.                    including the Fair and Accurate Credit
                                                                        Transactions Act (FACTA); or




    CG 00 01 0413                        © Insurance Services Office, Inc., 2012                         Page 5 of 16



CONFIDENTIAL                                                                              ZAIC_Henderson_00000271
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 272 of 380. PageID #: 380



           (4) Any federal, state or local statute,
               ordinance or regulation, other than the TCPA,
               CAN-SPAM Act of 2003 or FCRA and their
               amendments and additions, that addresses,
               prohibits, or limits the printing, dissemination,      "Personal and advertising injury" caused by or
               disposal , collecting, recording, sending,             at the direction of the insured with the knowledge
               transmitting, communicating or distribution of         that the act would violate the rights of another
               material or information.                               and would inflict "personal and advertising
       Exclusions c. through n. do not apply to damage by             injury°°.
       fire to premises while rented to you or temporarily         b.Material Published With Knowledge Of Falsity
       occupied by you with permission of the owner. A                "Personal and advertising injury°" arising out of
       separate limit of insurance applies to this coverage
       as described in Section III —Limits Of Insurance.              oral or written publication, in any manner, of
                                                                      material, if done by or at the direction of the
    COVERAGE B — PERSONAL AND ADVERTISING                             insured with knowledge of its falsity.
    INJURY LIABILITY
                                                                   c.Material Published Prior To Policy Period
                                                                      "Personal and advertising injury" arising out of
       a. We will pay those sums that the insured becomes             oral or written publication, in any manner, of
           legally obligated to pay as damages because of             material whose first publication took place before
           "personal and advertising injury" to which this            the beginning of the policy period.
           insurance applies. We will have the right and
           duty to defend the insured against any "suit"
           seeking those damages. However, we wi ll have
           no duty to defend the insured against any "suit"
           seeking damages for "personal and advertising
           injury" to which this insurance does not apply.
           We may, at our discretion, investigate any
           offense and settle any claim or "suit" that may             "Personal and advertising injury" for which the
           result. But:                                                insured has assumed liability in a contract or
                                                                       agreement. This exclusion does not apply to
          (1) The amount we wil l pay for damages is limited           liability for damages that the insured would have
               as described in Section III — Limits Of                 in the absence of the contract or agreement.
               Insurance; and
                                                                    f. Breach Of Contract
          (2) Our right and duty to defend end when we
               have used up the applicable limit of insurance          "Personal and advertising injury" arising out of a
               in the payment of judgments or settlements              breach of contract, except an impl ied contract to
               under Coverages A or B or medical expenses              use another's advertising idea in your
               under Coverage C.                                       "advertisement".
                                                                   •   R         Or     .     « •: ••
           No other obligation or liability to pay sums or                • •        r         ti
           perform acts or services is covered unless
           explicitly provided for under Supplementary
           Payments — Coverages A and B.
       b. This insurance applies to "personal and
           advertising injury" caused by an offense arising
           out of your business but only if the offense was
           committed in the "coverage territory" during the            "Personal and advertising injury" arising out of
           policy period.                                              the wrong description of the price of goods,
                                                                       products    or services stated         in  your
                                                                       'advertisement".




                                            © Insurance Services Office, Inc., 2012                      161 .,• •J



CONFIDENTIAL                                                                                 ZAIC_Henderson_00000272
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 273 of 380. PageID #: 381




                                                                    Any loss, cost or expense arising out of any:
          "Personal and advertising injury" arising out of         (1) Request, demand, order or statutory or
          the infringement of copyright, patent, trademark,            regulatory requirement that any insured or
          trade secret or other intellectual property rights,          others test for, monitor, clean up, remove,
          Under this exclusion, such other intellectual                contain, treat, detoxify or neutralize, or in any
          property rights do not include the use of                    way respond to, or assess the effects of,
          another's     advertising      idea    in     your           "pollutants'; or
          "advertisement".
                                                                   (2) Claim or suit by or on behalf of a
          However, this exclusion does not apply to                    governmental authority for damages because
          infringement, in your "advertisement", of                    of testing for, monitoring, cleaning up,
          copyright, trade dress or slogan.                            removing, containing, treating, detoxifying or
       j. Insureds In Media And Internet Type Businesses               neutralizing, or in any way responding to, or
          "Personal and advertising injury" committed by               assessing the effects of, "pollutants".
          an insured whose business is:                         o. War
         (1) Advertising, broadcasting, publishing or               "Personal and advertising injury", however
              telecasting;                                          caused, arising, directly or indirectly, out of:
         (2) Designing or determining content of web               (1) War, including undeclared or civil war;
              sites for others; or                                 (2) Warlike action by a military force, including
         (3) An Internet search, access, content or service            action in hindering or defending against an
               provider.                                               actual    or expected attack, by any
          However, this exclusion does not apply to                    government, sovereign or other authority
          Paragraphs 14.a., b. and c. of "personal and                 using military personnel or other agents; or
          advertising injury" under the Definitions section.       (3) Insurrection, rebellion, revolution, usurped
          For the purposes of this exclusion, the placing of           power, or action taken by governmental
          frames, borders or links, or advertising, for you            authority in hindering or defending against
          or others anywhere on the Internet, is not by                any of these.
          itself, considered the business of advertising,       p. Recording And Distribution Of Material Or
          broadcasting, publishing or telecasting.                  Information In Violation Of Law
      k. Electronic Chatrooms Or Bulletin Boards                    "Personal and advertising injury" arising directly
          "Personal and advertising injury" arising out of an       or indirectly out of any action or omission that
          electronic chatroom or bulletin board the insured         violates or is alleged to violate:
          hosts, owns, or over which the insured exercises         (1) The Telephone Consumer Protection Act
          control.                                                      (TCPA), including any amendment of or
       I. Unauthorized Use Of Another's Name Or                        addition to such law;
          Product                                                  (2) The CAN-SPAM Act of 2003, including any
          "Personal and advertising injury" arising out of             amendment of or addition to such law;
          the unauthorized use of another's name or                (3) The Fair Credit Reporting Act (FCRA), and
          product in your e-mail address, domain name or               any amendment of or addition to such law,
          metatag, or any other simi lar tactics to mislead             including the Fair and Accurate Credit
          another's potential customers.                                Transactions Act (FACTA); or
                                                                   (4) Any federal, state or local statute, ordinance
         "Personal and advertising injury" arising out of               or regulation, other than the TCPA, CAN-
         the actual, alleged or threatened discharge,                   SPAM Act of 2003 or FCRA and their
         dispersal, seepage, migration, release or                     amendments           and        additions,       that
         escape of "pollutants" at any time.                           addresses, prohibits, or limits the printing,
                                                                        dissemination,          disposal,        collecting,
                                                                        recording,         sending,           transmitting,
                                                                        communicating or distribution of material or
                                                                        information.




                                         © Insurance Services Office, Inc., 2012



CONFIDENTIAL                                                                                 ZAIC_Henderson_00000273
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 274 of 380. PageID #: 382



    COVERAGE C —MEDICAL PAYMENTS                                  d. Workers Compensation And Similar Laws
    1. Insuring Agreement                                             To a person, whether or not an "employee" of
       a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury" are
           below for "bodily injury" caused by an accident:           payable or must be provided under a workers'
                                                                      compensation or disability benefits law or a
          (1) On premises you own or rent;                            similar law.
          (2) On ways next to premises you own or rent;           e. Athletics Activities
              or
                                                                      To a person injured while practicing, instructing
          (3) Because of your operations;                             or participating in any physical exercises or
          provided that:                                              games, sports, or athletic contests.
             (a) The accident takes place in the "coverage         f. Products-Completed Operations Hazard
                 territory" and during the policy period;             Included     within     the    "products-completed
             (b) The expenses are incurred and reported               operations hazard".
                 to us within one year of the date of the         g. Coverage A Exclusions
                 accident; and
                                                                      Excluded under Coverage A.
             (c) The      injured    person     submits   to
                 examination, at our expense, by               SUPPLEMENTARY PAYMENTS —COVERAGES AAND
                 physicians of our choice as often as we       B
                 reasonably require.                           1. We will pay, with respect to any claim we investigate
       b. We will make these payments regardless of fault.        or settle, or any "suit" against an insured we defend:
          These payments will not exceed the applicable           a. All expenses we incur.
          limit of insurance. We will pay reasonable              b. Up to $250 for cost of bail bonds required
          expenses for:                                               because of accidents or traffic law violations
         (1) First aid administered at the time of an                 arising out of the use of any vehicle to which the
              accident;                                               Bodily Injury Liability Coverage applies. We do
         (2) Necessary medical, surgical, X-ray and dental            not have to furnish these bonds.
              services, including prosthetic devices; and         c. The cost of bonds to release attachments, but
         (3) Necessary ambulance, hospital, professional              only for bond amounts within the applicable limit
              nursing and funeral services.                           of insurance. We do not have to furnish these
                                                                      bonds.
    2. Exclusions
                                                                  d. All reasonable expenses incurred by the insured
       We will not pay expenses for "bodily injury":                  at our request to assist us in the investigation or
       a. Any Insured                                                 defense of the claim or "suit", including actual
          To any insured, except 'Volunteer workers"                  loss of earnings up to $250 a day because of
                                                                      time off from work.
       b. Hired Person
                                                                  e. All court costs taxed against the insured in the
          To a person hired to do work for or on behalf of            "suit". However, these payments do not include
          any insured or a tenant of any insured.                     attorneys' fees or attorneys' expenses taxed
       c. Injury On Normally Occupied Premises                        against the insured.
          To a person injured on that part of premises you         f. Prejudgment interest awarded against the
          own or rent that the person normally                        insured on that part of the judgment we pay. If
          occupies.                                                   we make an offer to pay the applicable limit of
                                                                      insurance, we will not pay any prejudgment
                                                                      interest based on that period of time after the
                                                                      offer.




    Page 8 of 16                         © Insurance Services Office, Inc., 2012                         CG00010413



CONFIDENTIAL                                                                                 ZAIC_Henderson_00000274
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 275 of 380. PageID #: 383



       g. All interest on the full amount of any judgment          So long as the above conditions are met,
           that accrues after entry of the judgment and            attorneys' fees incurred by us in the defense of that
           before we have paid, offered to pay, or deposited        indemnitee, necessary litigation expenses incurred
           in court the part of the judgment that is within the    by us and necessary litigation expenses incurred by
           applicable limit of insurance.                          the indemnitee at our request wil l be paid as
       These payments will not reduce the limits of                Supplementary Payments. Notwithstanding the
       insurance.                                                  provisions of Paragraph 2.b.(2) of Section I —
                                                                   Coverage A — Bodily Injury And Property Damage
    2. If we defend an insured against a "suit" and an              Liability, such payments will not be deemed to be
       indemnitee of the insured is also named as a party to       damages for "bodily injury" and "property damage"
       the "suit", we wil l defend that indemnitee if all of the   and will not reduce the limits of insurance.
       following conditions are met:
                                                                   Our obligation to defend an insured's indemnitee
       a. The "suit" against the indemnitee seeks damages          and to pay for attorneys' fees and necessary
           for which the insured has assumed the liability of      litigation expenses as Supplementary Payments
           the indemnitee in a contract or agreement that is       ends when we have used up the applicable limit of
           an "insured contract";                                   insurance in the payment of judgments or
       b. This insurance applies to such liabil ity assumed        settlements     or the conditions set forth above, or the
           by the insured;                                         terms of the agreement described in Paragraph f.
       c. The obligation to defend, or the cost of the             above, are no longer met.
           defense of, that indemnitee, has also been            SECTION     II —WHO IS AN INSURED
           assumed by the insured in the same "insured
           contract";
                                                                    a. An individual, you and your spouse are insureds,
       d. The allegations in the "suit" and the information             but only with respect to the conduct of a
           we know about the "occurrence" are such that no              business of which you are the sole owner.
           conflict appears to exist between the interests of
           the insured and the interests of the indemnitee;         b. A partnership or joint venture, you are an
                                                                        insured. Your members, your partners, and their
       e. The indemnitee and the insured ask us to                      spouses are also insureds, but only with respect
           conduct and control the defense of that                      to the conduct of your business.
           indemnitee against such "suit" and agree that we
           can assign the same counsel to defend the                c. A limited liability company, you are an insured.
           insured and the indemnitee; and                              Your members are also insureds, but only with
                                                                        respect to the conduct of your business. Your
        I. The indemnitee:                                              managers are insureds, but only with respect to
          (1) Agrees in writing to:                                     their duties as your managers.
              (a) Cooperate with us in the investigation,          d. An organization other than a partnership, joint
                   settlement or defense of the "suit";                 venture or limited liability company, you are an
              (b) Immediately send us copies of any                     insured. Your "executive officers" and directors
                   demands, notices, summonses or legal                 are  insureds, but only with respect to their duties
                   papers received in connection with the               as  your   officers or directors. Your stockholders
                   "suit";                                              are  also   insureds, but only with respect to their
                                                                        liability as stockholders.
              (c) Notify any other insurer whose coverage
                   is available to the indemnitee; and              e. A trust, you are an insured. Your trustees are
                                                                        also insureds, but only with respect to their
              (d) Cooperate with us with respect to                     duties as trustees.
                   coordinating other applicable insurance
                   available to the indemnitee; and
          (2) Provides us with written authorization to:
              (a) Obtain records and other information
                   related to the "suit"; and
              (b) Conduct and control the defense of the
                   indemnitee in such "suit".




                                           © Insurance Services Office, Inc., 2012



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000275
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 276 of 380. PageID #: 384



    2. Each of the following is also an insured:                     c. Any person or organization having proper
       a. Your 'Volunteer workers" only while performing                 temporary custody of your property if you die,
           duties related to the conduct of your business,               but only:
           or your "employees", other than either your                  (1) With respect to liability arising out of the
           "executive officers" (if you are an organization                  maintenance or use of that property; and
           other than a partnership, joint venture or limited           (2) Until your legal representative has been
           liabil ity company) or your managers (if you are a                appointed.
           limited liability company), but only for acts within
           the scope of their employment by you or while             d. Your legal representative if you die, but only with
           performing duties related to the conduct of your              respect to duties as such. That representative will
           business. However, none of these "employees"                  have   al l your rights and duties under this
           or 'volunteer workers" are insureds for:                      Coverage    Part.
          (1) "Bodily injury" or "personal and advertising        3. Any   organization   you newly acquire or form, other
                injury":                                             than  a  partnership,   joint venture or limited liabi lity
                                                                     company, and over which you maintain ownership
               (a) To you, to your partners or members (if           or majority interest, will qualify as a Named Insured if
                     you are a partnership or joint venture), to     there is no other similar insurance available to that
                     your members (if you are a limited liability    organization. However:
                     company), to a co""employee" while in the
                     course of his or her employment or              a. Coverage under this provision is afforded only
                     performing duties related to the conduct            until the 90th day after you acquire or form the
                     of your business, or to your other                  organization or the end of the policy period,
                     'Volunteer workers" while performing                whichever is earlier;
                     duties related to the conduct of your           b. Coverage A does not apply to "bodily injury" or
                     business;                                           "property damage" that occurred before you
              (b) To the spouse, child, parent, brother or               acquired   or formed the organization; and
                     sister of that co""employee" or 'Volunteer      c. Coverage B does not apply to "personal and
                     worker" as a consequence of Paragraph               advertising injury" arising out of an offense
                     (1)(a) above;                                       committed before you acquired or formed the
               (c) For which there is any obligation to share            organization.
                     damages with or repay someone else who No person or organization is an insured with respect to
                     must pay damages because of the injury the conduct of any current or past partnership, joint
                     described in Paragraph (1)(a) or (b) venture or limited liability company that is not shown as
                     above; or                                    a Named Insured in the Declarations.
              (d) Arising out of his or her providing or SECTION III —LIMITS OF INSURANCE
                     failing to provide professional health care 1. The Limits of Insurance shown in the Declarations
                     services.
                                                                     and the rules below fix the most we wil l pay
          (2) "Property damage" to property:                         regardless of the number of:
               (a) Owned, occupied or used by;                       a. Insureds;
              (b) Rented to, in the care, custody or control
                     of, or over which physical control is being     c. Persons or organizations making claims or
                     exercised for any purpose by;                       bringing "suits".
                you, any of your "employees", 'Volunteer 2. The General Aggregate Limit is the most we will pay
                workers", any partner or member (if you are a        for the sum of:
                partnership or joint venture), or any member
                (if you are a limited liability company).            a. IVledical expenses under Coverage C;
       b. Any person (other than your "employee" or                  b. Damages under Coverage A, except damages
           'Volunteer worker"), or any organization while                because of "bodily injury" or "property damage"
           acting as your real estate manager.                           included in the "products-completed operations
                                                                         hazard"; and




                                            © Insurance Services Office, Inc., 2012



CONFIDENTIAL                                                                                      ZAIC_Henderson_00000276
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 277 of 380. PageID #: 385



    3. The Products-Completed Operations Aggregate                  (3) The nature and location of any injury or
        Limit is the most we will pay under Coverage A for               damage arising out of the "occurrence" or
        damages because of "bodily injury" and "property                 offense.
        damage" included in the "products-completed               b. If a claim is made or "suit" is brought against any
        operations hazard".                                          insured, you must:
    4. Subject to Paragraph 2. above, the Personal And              (1) Immediately record the specifics of the claim
        Advertising Injury Limit is the most we will pay under           or "suit"and the date received; and
        Coverage B for the sum of all damages because of
        all "personal and advertising injury" sustained by any      (2) Notify us as soon as practicable.
        one person or organization.                                  You must see to it that we receive written notice
    5. Subject to Paragraph 2. or 3. above, whichever                of the claim or "suit"as soon as practicable.
        applies, the Each Occurrence Limit is the most we         c. You and any other involved insured must:
        will pay for the sum of:
                                                                     (1) Immediately send us copies of any demands,
        a. Damages under Coverage A; and                                   notices, summonses or legal papers received
        b. Medical expenses under Coverage C                               in connection with the claim or "suit";
        because of al l "bodily injury" and "property damage"        (2) Authorize us to obtain records and other
        arising out of any one "occurrence".                               information;
    6. Subject to Paragraph 5. above, the Damage To                  (3) Cooperate with us in the investigation or
        Premises Rented To You Limit is the most we will                  settlement of the claim or defense against the
        pay under Coverage A for damages because of                        "suit"; and
        "property damage" to any one premises, while rented          (4) Assist us, upon our request, in the
        to you, or in the case of damage by fire, while rented            enforcement of any right against any person
        to you or temporarily occupied by you with                         or organization which may be liable to the
        permission of the owner.                                           insured because of injury or damage to which
    7. Subject to Paragraph 5. above, the Medical Expense                  this insurance may also apply.
        Limit is the most we will pay under Coverage C for        d. No insured will, except at that insured's own
        all medical expenses because of "bodi ly injury"              cost, voluntarily make a payment, assume any
        sustained by any one person.                                  obligation, or incur any expense, other than for
    The Limits of Insurance of this Coverage Part apply               first aid, without our consent.
    separately to each consecutive annual period and to
    any remaining period of less than 12 months, starting         No person or organization has a right under this
    with the beginning of the policy period shown in the
                                                                  Coverage Part:
    Declarations, unless the policy period is extended after
    issuance for an additional period of less than 12             a. To join us as a party or otherwise bring us into a
    months. In that case, the additional period will be               "suit" asking for damages from an insured; or
    deemed part of the last preceding period for purposes         b. To sue us on this Coverage Part unless all of its
    of determining the Limits of Insurance.                           terms have been fully complied with.
    SECTION IV COMMERCIAL GENERAL LIABILITY                       A person or organization may sue us to recover on
    CONDITIONS                                                    an agreed settlement or on a final judgment
    1. Bankruptcy                                                 against an insured; but we will not be liable for
                                                                  damages that are not payable under the terms of
        Bankruptcy or insolvency of the insured or of the         this Coverage Part or that are in excess of the
        insured's estate will not relieve us of our obligations
        under this Coverage Part.                                 applicable limit of insurance. An agreed settlement
                                                                  means a settlement and release of liability signed
    2. Duties In The Event Of Occurrence, Offense, Claim          by us, the insured and the claimant or the
        Or Suit                                                   claimant's legal representative.
        a. You must see to it that we are notified as soon as
             practicable of an "occurrence" or an offense
             which may result in a claim. To the extent
             possible, notice should include:
            (1) How, when and where the "occurrence" or
                offense took place;
            (2) The names and addresses of any injured
                persons and witnesses; and


                                           © Insurance Services Office, Inc., 2012



CONFIDENTIAL                                                                                ZAIC_Henderson_00000277
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 278 of 380. PageID #: 386



    4. Other Insurance                                               (3) When this insurance is excess over other
       If other valid and collectible insurance is available               insurance, we will pay only our share of the
       to the insured for a loss we cover under Coverages                  amount of the loss, if any, that exceeds the
       A or B of this Coverage Part, our obl igations are                  sum of:
       limited as follows:                                                (a) The total amount that all such other
       a. Primary Insurance                                                    insurance would pay for the loss in the
                                                                               absence of this insurance; and
           This insurance is primary except when
           Paragraph b. below applies. If this insurance is              (b) The total of all deductible and self-insured
           primary, our obligations are not affected unless                    amounts under all that other insurance.
           any of the other insurance is also primary. Then,         (4) We will share the remaining loss, if any, with
           we will share with all that other insurance by the              any other insurance that is not described in
           method described in Paragraph c. below.                         this Excess Insurance provision and was not
       b. Excess Insurance                                                 bought specifically to apply in excess of the
                                                                           Limits of Insurance shown in the Declarations
         (1) This insurance is excess over:                                of this Coverage Part.
            (a) Any of the other insurance, whether                c. Method Of Sharing
                 primary, excess, contingent or on any
                 other basis:                                         If all of the other insurance permits contribution
                                                                      by equal shares, we will follow this method also.
                 (i) That is Fire, Extended Coverage,                 Under this approach each insurer contributes
                     Builder's Risk, Installation Risk or             equal amounts until it has paid its applicable limit
                     similar coverage for 'your work";                of insurance or none of the loss remains,
                (ii) That is Fire insurance for premises              whichever comes first.
                     rented to you or temporarily occupied            If any of the other insurance does not permit
                     by you with permission of the owner;             contribution by equal shares, we wil l contribute
               (iii) That is insurance purchased by you to            by limits. Under this method, each insurer's
                     cover your liability as a tenant for             share is based on the ratio of its applicable limit
                     "property damage" to premises rented             of insurance to the total applicable limits of
                     to you or temporarily occupied by you            insurance of all insurers.
                     with permission of the owner; or           5. Premium Audit
               (iv) If the loss arises out of the                  a. We will compute all premiums for this Coverage
                     maintenance or use of aircraft, "autos"          Part in accordance with our rules and rates.
                     or watercraft to the extent not subject
                     to Exclusion g. of Section I —                b. Premium shown in this Coverage Part as
                     Coverage A — Bodi ly Injury And                  advance premium is a deposit premium only. At
                     Property Damage Liability,                       the close of each audit period we will compute
                                                                      the earned premium for that period and send
            (b) Any other primary insurance available to              notice to the first Named Insured. The due date
                 you covering liability for damages arising           for audit and retrospective premiums is the date
                 out of the premises or operations, or the            shown as the due date on the bill . If the sum of
                 products and completed operations, for               the advance and audit premiums paid for the
                 which you have been added as an                      policy period is greater than the earned premium,
                 additional insured,                                  we will return the excess to the first Named
         (2) When this insurance is excess, we wi ll have             Insured.
             no duty under Coverages A or B to defend              c. The first Named Insured must keep records of
             the insured against any "suit" if any other              the information we need for premium
             insurer has a duty to defend the insured                 computation, and send us copies at such times
             against that "suit". If no other insurer defends,        as we may request.
             we will undertake to do so, but we will be
             entitled      to     the      insured's     rights 6. Repr    ntations
             against all those other insurers.                     By accepting this policy, you agree:
                                                                   a. The statements in the Declarations are
                                                                      accurate and complete;




    Page 12 of 16                         © Insurance Services Office, Inc., 2012                         CG 00 01 0413



CONFIDENTIAL                                                                                 ZAIC_Henderson_00000278
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 279 of 380. PageID #: 387



       b. Those        statements      are      based     upon          However, "auto" does not include "mobile
            representations you made to us; and                         equipment°°
       c. We have issued this policy in reliance upon your         3.   "Bodily injury" means bodily injury, sickness or
            representations.                                            disease sustained by a person, including death
    7. Separation Of Insureds                                           resulting from any of these at any time.
       Except with respect to the Limits of Insurance, and         4.   "Coverage territory" means:
       any rights or duties specifically assigned in this               a. The United States of America (including its
       Coverage Part to the first Named Insured, this                       territories and possessions), Puerto Rico and
       insurance applies:                                                   Canada;
       a. As if each Named Insured were the only Named                  b. International waters or airspace, but only if the
            Insured; and                                                    injury or damage occurs in the course of travel
       b. Separately to each insured against whom claim is                  or transportation between any places included in
            made or "suit" is brought.                                      Paragraph a. above; or
    8. Transfer Of Rights Of Recovery Against Others To                 c. All other parts of the world if the injury or
       Us                                                                   damage arises out of:
       If the insured has rights to recover all or part of any             (1) Goods or products made or sold by you in
       payment we have made under this Coverage Part,                           the territory described in Paragraph a. above;
       those rights are transferred to us. The insured must                (2) The activities of a person whose home is in
       do nothing after loss to impair them. At our request,                    the territory described in Paragraph a. above,
       the insured will bring "suit" or transfer those rights to                but is away for a short time on your business;
       us and help us enforce them.                                             or
    9. When We Do Not Renew                                                (3) "Personal and advertising injury" offenses that
       If we decide not to renew this Coverage Part, we will                    take place through the Internet or similar
       mail or deliver to the first Named Insured shown in                      electronic means of communication;
       the Declarations written notice of the nonrenewal not            provided the insured's responsibility to pay
       less than 30 days before the expiration date.                    damages is determined in a "suit" on the merits, in
       If notice is mailed, proof of mailing will be sufficient         the territory described in Paragraph a. above or in a
       proof of notice.                                                 settlement we agree to.
    SECTION V — DEFINITIONS                                        5.   "Employee" includes a "leased worker". "Employee"
                                                                        does not include a "temporary worker".
    1. "Advertisement" means a notice that is broadcast or
       published to the general publ ic or specific market         6.   "Executive officer" means a person holding any of
       segments about your goods, products or services                  the officer positions created by your charter,
       for the purpose of attracting customers or                       constitution, bylaws or any other similar governing
       supporters. For the purposes of this definition:                 document.
       a. Notices that are publ ished include material             7.   "Hostile fire" means one which becomes
            placed on the Internet or on similar electronic             uncontrollable or breaks out from where it was
            means of communication; and                                 intended to be.
       b. Regarding web sites, only that part of a web site        8.   "Impaired property" means tangible property, other
            that is about your goods, products or services              than 'your product" or 'your work", that cannot be
            for the purposes of attracting customers or                 used or is less useful because:
           supporters is considered an advertisement.                   a. It incorporates 'your product" or 'your work" that
    2. "Auto" means:                                                        is known or thought to be defective, deficient,
                                                                            inadequate or dangerous; or
       a. A land motor vehicle, trailer or semitrailer
           designed for travel on public roads, including               b. You have failed to fulfill the terms of a contract or
           any attached machinery or equipment; or                          agreement;
       b. Any other land vehicle that is subject to a                   if such property can be restored to use by the
            compulsory or financial responsibility law or               repair, replacement, adjustment or removal of "your
            other motor vehicle insurance law where it is               product" or 'your work" or your fulfilling the
            licensed or principally garaged.                            terms of the contract or agreement.




                                            © Insurance Services Office, Inc., 2012



CONFIDENTIAL                                                                                       ZAIC_Henderson_00000279
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 280 of 380. PageID #: 388



    9. "Insured contract" means:                                    10. "Leased worker" means a person leased to you by
       a. A contract for a lease of premises. However,                  a labor leasing firm under an agreement between
            that portion of the contract for a lease of                 you and the labor leasing firm, to perform duties
            premises that indemnifies any person or                     related to the conduct of your business. "Leased
            organization for damage by fire to premises while           worker"   does not include a "temporary worker".
            rented to you or temporarily occupied by you 11. "Loading or unloading" means the handling of
            with permission of the owner is not an "insured             property:
            contract";                                                  a. After it is moved from the place where it is
       b. A sidetrack agreement;                                             accepted for movement into or onto an aircraft,
       c. Any easement or license agreement, except in                       watercraft   or 'auto";
            connection with construction or demolition                  b. While it is in or on an aircraft, watercraft or
            operations on or within 50 feet of a railroad;                   'auto"; or
       d. An obligation, as required by ordinance, to                   c. While it is being moved from an aircraft,
            indemnify a municipality, except in connection                   watercraft or "auto" to the place where it is finally
            with work for a municipal ity;                                   delivered;
       e. An elevator maintenance agreement;                            but "loading or unloading°° does not include the
        f. That part of any other contract or agreement                 movement of property by means of a mechanical
            pertaining to your business (including an                   device,   other than a hand truck, that is not attached
            indemnification of a municipality in connection             to  the aircraft,  watercraft or 'auto".
            with work performed for a municipality) under 12. "Mobile equipment"° means any of the following types
            which you assume the tort liability of another              of land vehicles, including any attached machinery
            party to pay for "bodily injury" or "property               or equipment:
            damage" to a third person or organization. Tort             a. Bulldozers, farm machinery, forklifts and other
            liabil ity means a liabil ity that would be imposed              vehicles designed for use principally off public
            by law in the absence of any contract or                         roads;
            agreement.
                                                                        b. Vehicles maintained for use solely on or next to
            Paragraph f. does not include that part of any                   premises you own or rent;
            contract or agreement:
                                                                        c. Vehicles that travel on crawler treads;
           (1) That indemnifies a railroad for "bodily injury"
                 or "property damage" arising out of                    d. Vehicles, whether self-propelled or                not,
                 construction or demolition operations, within               maintained primarily to provide mobility to
                 50 feet of any railroad property and affecting              permanently mounted:
                 any railroad bridge or trestle, tracks, road-              (1) Power cranes, shovels, loaders, diggers or
                 beds, tunnel , underpass or crossing;                           drills; or
           (2) That indemnifies an architect, engineer or                   (2) Road construction or resurfacing equipment
                 surveyor for injury or damage arising out of:                   such as graders, scrapers or rollers;
                (a) Preparing, approving, or failing to prepare         e. Vehicles not described in Paragraph a., b., c. or
                      or approve, maps, shop drawings,                       d. above that are not self-propelled and are
                      opinions, reports, surveys, field orders,              maintained primarily to provide mobility to
                      change      orders or        drawings and              permanently attached equipment of the following
                      specifications; or                                     types:
               (b) Giving directions or instructions, or failing            (1) Air compressors, pumps and generators,
                      to give them, if that is the primary cause of              including      spraying,     welding,  building
                      the injury or damage; or                                   cleaning, geophysical exploration, lighting
           (3) Under which the insured, if an architect,                         and well servicing equipment; or
                 engineer or surveyor, assumes liabil ity for an            (2) Cherry pickers and simi lar devices used to
                 injury or damage arising out of the                             raise or lower workers;
                 insured's rendering or failure to render                f. Vehicles not described in Paragraph a., b., c. or
                 professional services, including those listed
                                                                             d. above maintained primarily for purposes other
                 in (2) above and supervisory, inspection,                   than the transportation of persons or
                 architectural or engineering activities.                    cargo.




                                             © Insurance Services Office, Inc., 2012



CONFIDENTIAL                                                                                        ZAIC_Henderson_00000280
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 281 of 380. PageID #: 389



            However, self-propelled vehicles with the 16. "Products-completed operations hazard":
            following types of permanently attached                   a. Includes all "bodi ly injury" and            "property
            equipment are not "mobile equipment" but wil l be             damage" occurring away from premises you own
            considered "autos":                                           or rent and arising out of "your product" or "your
           (1) Equipment designed primarily for:                          work" except:
               (a) Snow removal ;                                        (1) Products that are still in your physical
               (b) Road maintenance, but not construction                     possession; or
                    or resurfacing; or                                   (2) Work that has not yet been completed or
               (c) Street cleaning;                                           abandoned. However, 'your work" will be
                                                                              deemed completed at the earliest of the
           (2) Cherry pickers and similar devices mounted                     following times:
                on automobile or truck chassis and used to
                raise or lower workers; and                                  (a) When all of the work called for in your
                                                                                  contract has been completed.
           (3) Air compressors, pumps and generators,
                including     spraying,    welding,      building            (b) When all of the work to be done at the job
                cleaning, geophysical exploration, lighting                       site has been completed if your contract
                and  well servicing equipment.                                    calls for work at more than one job site.
        However, "mobile equipment" does not include any                     (c)  When that part of the work done at a job
        land vehicles that are subject to a compulsory or                         site has been put to its intended use by
        financial responsibility law or other motor vehicle                       any   person or organization other than
        insurance law where it is licensed or principally                         another contractor or subcontractor
        garaged. Land vehicles subject to a compulsory or                         working on the same project.
        financial responsibility law or other motor vehicle                   Work that may need service, maintenance,
        insurance law are considered 'autos".                                 correction, repair or replacement, but which
    13. "Occurrence" means an accident, including                             is otherwise complete, wi ll be treated as
        continuous or repeated exposure to substantially the                  completed.
        same general harmful conditions.
    14."Personal and advertising injury" means injury,
        including consequential "bodily injury", arising out of          (1) The transportation of property, unless the
        one or more of the following offenses:                                injury or damage arises out of a condition in
        a. False arrest,   detention or imprisonment;                         or  on a vehicle not owned or operated by
                                                                              you, and that condition was created by the
        b. Malicious prosecution;                                             "loading or unloading" of that vehicle by any
        c. The wrongful eviction from, wrongful entry into,                   insured;
            or invasion of the right of private occupancy of a           (2) The existence of tools, uninstalled equipment
            room, dwelling or premises that a person                          or abandoned or unused materials; or
            occupies, committed by or on behalf of its
            owner, landlord or lessor;                                   (3) Products or operations for which the
                                                                              classification, listed in the Declarations or in a
        d. Oral or written publication, in any manner, of                     policy Schedule, states that products-
            material that slanders or libels a person or                      completed operations are subject to the
            organization or disparages a person's or                          General Aggregate Limit.
            organization's goods, products or services;
                                                                  17. "Property damage" means:
        e. Oral or written publication, in any manner, of
            material that violates a person's right of privacy;       a. Physical injury to tangible property, including all
                                                                          resulting loss of use of that property. All such
         f. The use of another's advertising idea in your                 loss of use shall be deemed to occur at the time
            "advertisement"; or                                           of the physical injury that caused it; or
        g. Infringing upon another's copyright, trade dress           b. Loss of use of tangible property that is not
            or slogan in your "advertisement".                            physically injured. All such loss of use shall be
    15. "Pollutants" mean any solid, liquid, gaseous or                   deemed to occur at the time of the "occurrence"
        thermal irritant or contaminant, including smoke,                 that caused it.
        vapor, soot, fumes, acids, alkalis, chemicals and             For the purposes of this insurance, electronic data
        waste. Waste includes materials to be recycled,               is not tangible property.
        reconditioned or reclaimed.



                                            © Insurance Services Office, Inc., 2012



CONFIDENTIAL                                                                                      ZAIC_Henderson_00000281
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 282 of 380. PageID #: 390



        As used in this definition, electronic data means




                                                                •
                                                                           .-
        information, facts or programs stored as or on,          (1) Warranties or representations made at any
        created or used on, or transmitted to or from                time with respect to the fitness, quality,
        computer software, including systems and                     durability, performance or use of 'your
        applications software, hard or floppy disks, CD-             product"; and
        ROMs, tapes, drives, cells, data processing devices
        or any other media which are used with                   (2) The providing of or failure to provide
        electronically controlled equipment.                         warnings or instructions.
    18. "Suit" means a civil proceeding in which damages       c. Does not include vending machines or other
        because of "bodily injury", "property damage" or          property rented to or located for the use of
        "personal and advertising injury" to which this           others but not sold.
        insurance applies are alleged. "Suit" includes:             1IJJAIIIi
        a. An arbitration proceeding in which such
            damages are claimed and to which the insured
            must submit or does submit with our consent; or      (1) Work or operations performed by you or on
                                                                     your behalf; and
        b. Any other alternative dispute resolution              (2) Materials, parts or equipment furnished in
            proceeding in which such damages are claimed             connection with such work or operations.
            and to which the insured submits with our
            consent.                                           b. Includes:
    19. 'Temporary worker" means a person who is                 (1) Warranties or representations made at any
        furnished to you to substitute for a permanent               time with respect to the fitness, quality,
        "employee" on leave or to meet seasonal or short-            durability, performance or use of 'your work";
        term workload conditions.                                    and
    20.'Volunteer worker" means a person who is not your         (2) The providing of or failure to provide
        "employee", and who donates his or her work and              warnings or instructions.
        acts at the direction of and within the scope of
        duties determined by you, and is not paid a fee,
        salary or other compensation by you or anyone else
        for their work performed for you.
    21. "Your product":
        a. Means:
           (1) Any goods or products, other than real
                property, manufactured, sold, handled,
                distributed or disposed of by:
               (a) You;
               (b) Others trading under your name; or
               (c) A person or organization whose business
                    or assets you have acquired; and
           (2) Containers (other than vehicles), materials,
                parts or equipment furnished in connection
                with such goods or products.




                                        © Insurance Services Office, Inc., 2012



CONFIDENTIAL                                                                            ZAIC_Henderson_00000282
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 283 of 380. PageID #: 391


                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                   CG 00 34 12 07

                          LIQUOR LIABILITY COVERAGE FORM
                                     THIS FORM PROVIDES CLAIMS-MADE COVERAGE.
                                      PLEASE READ THE ENTIRE FORM CAREFULLY.

    Various provisions in this policy restrict coverage.              b. This insurance applies to "injury" only if:
    Read the entire policy carefully to determine rights,               (1) The "injury" is caused by an occurrence that
    duties and what is and is not covered,                                   takes place in the "coverage territory";
    Throughout this policy the words 'you" and "your"                   (2) The "injury" did not occur before the Retro-
    refer to the Named Insured shown in the Declarations,                    active Date, if any, shown in the Declara-
    and any other person or organization qualifying as a                     tions or after the end of the policy period;
    Named Insured under this policy. The words "eve", "us"                   and
    and "our" refer to the Company providing this insur-
    ance.                                                               (3) A claim for damages because of the "injury"
                                                                             is first made against any insured, in accor-
    The word "insured" means any person or organization                      dance with Paragraph c. below, during the
    qualifying as such under Section II — Who Is An In-                      policy period or any Extended Reporting
    sured.                                                                   Period we provide under Section V — Ex-
    Other words and phrases that appear in quotation                         tended Reporting Periods.
    marks have special meaning. Refer to Section VI —                 c. A claim by a person or organization seeking
    Definitions.                                                         damages will be deemed to have been made at
    SECTION I —LIQUOR LIABILITY COVERAGE                                 the earlier of the following times:
    1. Insuring Agreement                                               (1) When notice of such claim is received and
        a. We will pay those sums that the insured be-                       recorded by any insured or by us, which-
            comes legally obligated to pay as damages be-                    ever comes first; or
            cause of "injury" to which this insurance applies           (2) When we make settlement in accordance
            if liability for such "injury" is imposed on the in-             with Paragraph a. above.
            sured by reason of the selling, serving or fur-              All claims for damages because of "injury" to
            nishing of any alcoholic beverage. We will have              the same person, including damages claimed
            the right and duty to defend the insured                     by any person or organization for care, loss of
            against any "suit" seeking those damages.                    services, or death resulting at any time from the
            However, we will have no duty to defend the                  "injury" will be deemed to have been made at
            insured against any "suit" seeking damages for               the time the first of those claims is made
            "injury" to which this insurance does not apply.             against any insured.
            We may, at our discretion, investigate any "in-
            jury" and settle any claim or "suit" that may re-      2. Exclusions
            sult. But:                                                This insurance does not apply to:
           (1) The amount we will pay for damages is                  a. Expected Or Intended Injury
                 limited as described in Section III — Limits
                 Of Insurance; and                                       "Injury" expected or intended from the stand-
                                                                         point of the insured. This exclusion does not
           (2) Our right and duty to defend ends when we                 apply to "bodily injury" resulting from the use of
                 have used up the applicable limit of insur-             reasonable force to protect persons or prop-
                 ance in the payment of judgments or set-                erty.
                 tlements.                                            b. Workers' Compensation And Similar Laws
            No other obligation or liability to pay sums or              Any obligation of the insured under a workers'
            perform acts or services is covered unless ex-               compensation, disability benefits or unemploy-
            plicitly provided for under Supplementary Pay-               ment compensation law or any similar law.
            ments.




    CG 00 34 12 07                                 O ISO Properties, Inc., 2006                                 Page 1 of 7   ❑



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000283
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 284 of 380. PageID #: 392


                                                                       (3) Insurrection, rebellion, revolution, usurped
         "Bodily injury" to:                                                power, or action taken by governmental au-
                                                                            thority in hindering or defending against
        (1) An "employee" of the insured arising out of                     any of these.
              and in the course of:
                                                                SUPPLEMENTARY PAYMENTS
             (a) Employment by the insured; or
                                                                We will pay, with respect to any claim we investigate
            (b) Performing duties related to the conduct        or settle, or any "suit" against an insured we defend:
                 of the insured's business; or
                                                                1. All expenses we incur.
        (2) The spouse, child, parent, brother or sister
              of that "employee" as a consequence of            2. The cost of bonds to release attachments, but only
              Paragraph (1) above.                                 for bond amounts within the applicable limit of in-
                                                                   surance. We do not have to furnish these bonds.
         This exclusion applies whether the insured may
         be liable as an employer or in any other capac-        3. All reasonable expenses incurred by the insured at
         ity and to any obligation to share damages with           our request to assist us in the investigation or de-
         or repay someone else who must pay damages                fense of the claim or "suit", including actual loss of
         because of the "injury".                                  earnings up to $250 a day because of time off from
                                                                   work.
      d. Liquor License Not in Effect
                                                                4. All court costs taxed against the insured in the
         "Injury" arising out of any alcoholic beverage            "suit". However, these payments do not include at-
         sold, served or furnished while any required li-          torneys' fees or attorneys' expenses taxed against
         cense is not in effect.                                   the insured.
            Th T                                                5. Prejudgment interest awarded against the insured
          "Injury" arising out of 'your product". This ex-         on that part of the judgment we pay. If we make an
          clusion does not apply to "injury"for which the          offer to pay the applicable limit of insurance, we
          insured or the insured's indemnities may be              will not pay any prejudgment interest based on
          held liable by reason of:                                that period of time after the offer.
         (1) Causing or contributing to the intoxication        6. All interest on the full amount of any judgment that
              of any person;                                       accrues after entry of the judgment and before we
         (2) The furnishing of alcoholic beverages to a            have paid, offered to pay, or deposited in court the
              person under the legal drinking age or un-           part of the judgment that is within the applicable
              der the influence of alcohol ; or                    limit of insurance.
         (3) Any statute, ordinance or regulation relating      7. Expenses incurred by the insured for first aid
              to the sale, gift, distribution or use of alco-      administered to others at the time of an event to
              holic beverages.                                     which this insurance applies.
       f. Other Insurance                                       These payments will not reduce the limits of insur-
                                                                ance.
          Any "injury" with respect to which other insur-
                                                                SECTION II — WHO IS AN INSURED
          ance is afforded, or would be afforded but for
          the exhaustion of the limits of insurance.            1. If you are designated in the Declarations as:
          This exclusion does not apply if the other in-           a. An individual, you and your spouse are insur-
          surance responds to liabi lity for "injury" im-              eds.
          posed on the insured by reason of the selling,           b. A partnership or joint venture, you are an in-
          serving or furnishing of any alcoholic bever-                sured. Your members, your partners, and their
          age.                                                         spouses are also insureds, but only with re-
      g. War                                                           spect to the conduct of your business.
          "Injury" however caused, arising, directly or in-        c. A limited liability company, you are an insured.
          directly, out of:                                            Your members are also insureds, but only with
         (1) War, including undeclared or civil war;                   respect to the conduct of your business. Your
                                                                       managers are insureds, but only with respect
         (2) Warlike action by a military force, including             to their duties as your managers.
              action in hindering or defending against an
              actual or expected attack, by any govern-
              ment, sovereign or other authority using
              military personnel or other agents; or




CONFIDENTIAL                                                                                ZAIC_Henderson_00000284
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 285 of 380. PageID #: 393


       d. An organization other than a partnership, joint       3. Any organization you newly acquire or form, other
          venture or limited liability company, you are an         than a partnership, joint venture or limited liabi lity
          insured. Your "executive officers" and directors         company, and over which you maintain ownership
          are insureds, but only with respect to their du-         or majority interest, will qual ify as a Named Insured
          ties as your officers or directors. Your stock-          if there is no other similar insurance available to
          holders are also insureds, but only with respect         that organization. However:
          to their liability as stockholders.                      a. Coverage under this provision is afforded only
    2. Each of the following is also an insured:                       until the 90th day after you acquire or form the
       a. Your "employees", other than either your "ex-                organization or the end of the policy period,
          ecutive officers" (if you are an organization                whichever is earlier; and
          other than a partnership, joint venture or lim-           b. Coverage does not apply to "injury" that oc-
          ited liability company) or your managers (if you             curred before you acquired or formed the or-
          are a limited liability company), but only for acts          ganization.
          within the scope of their employment by you or        No person or organization is an insured with respect
          while performing duties related to the conduct        to the conduct of any current or past partnership,
          of your business. However, none of these "em-         joint venture or limited liability company that is not
          ployees" is an insured for:                           shown as a Named Insured in the Declarations.
         (1) "Injury":                                          SECTION III —LIMITS OF INSURANCE
             (a) To you, to your partners or members (if        1. The Limits of Insurance shown in the Declarations
                  you are a partnership or joint venture),          and the rules below fix the most we will pay re-
                  to your members (if you are a limited li-         gardless of the number of:
                  abil ity company), or to a co-employee"
                  whi le that co-employee" is either in the         a. Insureds;
                  course of his or her employment or per-           b. Claims made or "suits" brought; or
                  forming duties related to the conduct of
                  your business;                                    c. Persons or organizations making claims or
                                                                        bringing "suits".
             (b) To the spouse, child, parent, brother or
                  sister of that co"employee" as a conse-       2. The Aggregate Limit is the most we will pay for all
                                                                    "injury" as the result of the selling, serving or fur-
                  quence of Paragraph (a) above; or
                                                                    nishing of alcoholic beverages.
             (c) For which there is any obl igation to          3. Subject to the Aggregate Limit, the Each Common
                  share damages with or repay someone               Cause Limit is the most we will pay for all "injury"
                  else who must pay damages because of              sustained by one or more persons or organiza-
                  the injury described in Paragraphs (a) or         tions as the result of the selling, serving or furnish-
                  (b) above.                                        ing of any alcoholic beverage to any one person.
                                                                The Limits of Insurance of this Coverage Part apply
              •       •       I-.t.I   .4II.1 I. •              separately to each consecutive annual period and to
                                                                any remaining period of less than 12 months, starting
                                                                with the beginning of the policy period shown in the
              to that "employee", any of your other "em-        Declarations, unless the policy period is extended
              ployees", by any of your partners or mem-         after issuance for an additional period of less than 12
              bers (if you are a partnership or joint ven-      months. In that case, the additional period will be
              ture), or by any of your members (if you are      deemed part of the last preceding period for purposes
              a limited liabil ity company).                    of determining the Limits of Insurance.
       b. Any person or organization having proper              SECTION IV —LIQUOR LIABILITY CONDITIONS
          temporary custody of your property if you die,
          but only:                                             1. Bankruptcy
         (1) With respect to liability arising out of the           Bankruptcy or insolvency of the insured or of the
              maintenance or use of that property; and              insured's estate will not relieve us of our obliga-
                                                                    tions under this Coverage Part.
         (2) Until your legal representative has been
              appointed.
       c. Your legal representative if you die, but only
          with respect to duties as such. That representa-
          tive will have all your rights and duties under
          this Coverage Part.




    €cI.II1
                  i
                          ,
CONFIDENTIAL                                                                                 ZAIC_Henderson_00000285
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 286 of 380. PageID #: 394


    2. Duties In The Event Of Injury, Claim Or Suit               A person or organization may sue us to recover
       a. You must see to it that we are notified as soon         on an agreed settlement or on a final judgment
          as practicable of an "injury" which may result in       against an insured; but we will not be liable for
          a claim. To the extent possible, notice should          damages that are not payable under the terms of
          include:                                                this Coverage Part or that are in excess of the ap-
                                                                  plicable limit of insurance. An agreed settlement
         (1) How, when and where the "injury" took                means a settlement and release of liability signed
               place;                                             by us, the insured and the claimant or the claim-
         (2) The names and addresses of any injured               ant's legal representative.
               persons and witnesses; and                      4. Other Insurance
         (3) The nature and location of any "injury".             If other valid and collectible insurance is available
          If a claim is received by any insured, you must:        to the insured for a loss we cover under this Cov-
         (1) Immediately record the specifics of the claim        erage Part, our obligations are limited as follows:
              and the date received; and                          a. Primary Insurance
         (2) Notify us as soon as practicable.                        This insurance is primary except when b. below
          You must see to it that we receive written no-              applies. If this insurance is primary, our obliga-
          tice of the claim as soon as practicable.                   tions are not affected unless any of the other
                                                                      insurance is also primary. Then, we will share
       C. You and any other involved insured must:                    with all that other insurance by the method de-
         (1) Immediately send us copies of any de-                    scribed in c. below.
               mands, notices, summonses or legal papers
               received in connection with the claim or              This insurance is excess over any of the other
               "suit";                                               insurance, whether primary, excess, contingent
         (2) Authorize us to obtain records and other                or on any other basis that is effective prior to
               information;                                          the beginning of the policy period shown in the
         (3) Cooperate with us in the investigation or               Declarations of this insurance and applies to
              settlement of the claim or defense against             "injury" on other than a claims-made basis, if:
               the "suit"; and                                      (1) No Retroactive Date is shown in the Decla-
         (4) Assist us, upon our request, in the en-                    rations of this insurance; or
              forcement of any right against any person             (2) The other insurance has a policy period
               or organization which may be liable to the               which continues after the Retroactive Date
               insured because of "injury" to which this in-            shown in the Declarations of this insurance.
              surance may also apply.
                                                                     When this insurance is excess, we will have no
       d. No insured will , except at that insured's own             duty to defend the insured against any "suit" if
          cost, voluntarily make a payment, assume any               any other insurer has a duty to defend the in-
          obligation, or incur any expense, other than for           sured against that "suit". If no other insurer de-
          first aid, without our consent.                            fends, we will undertake to do so, but we will
                                                                     be entitled to the insured's rights against all
                                                                     those other insurers.
       No person or organization has a right under this
       Coverage Part:                                                When this insurance is excess over other in-
                                                                     surance, we will pay only our share of the
       a. To join us as a party or otherwise bring us into           amount of the loss, if any, that exceeds the
          a "suit" asking for damages from an insured; or            sum of:
       b. To sue us on this Coverage Part unless all of                 (a) The total amount that all such other
          its terms have been fully compl ied with.                         insurance would pay for the loss in the
                                                                            absence of this insurance; and




CONFIDENTIAL                                                                               ZAIC_Henderson_00000286
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 287 of 380. PageID #: 395


             (b) The total of all deductible and self-               c. We have issued this policy in rel iance upon
                  insured amounts under all that other in-              your representations.
                  surance.
          We will share the remaining loss, if any, with            Except with respect to the Limits of Insurance, and
          any other insurance that is not described in              any rights or duties specifically assigned in this
          this Excess Insurance provision and was not               Coverage Part to the first Named Insured, this in-
          bought specifically to apply in excess of the             surance applies:
          Limits of Insurance shown in the Declarations
          of this Coverage Part.                                    a. As if each Named Insured were the only Named
                                                                       Insured; and
                                                                    b. Separately to each insured against whom claim
          If all of the other insurance permits contribution           is made or "suit" is brought.
          by equal shares, we will follow this method
          also. Under this approach each insurer con-
          tributes equal amounts until it has paid its ap-
          plicable limit of insurance or none of the loss           If the insured has rights to recover all or part of
          remains, whichever comes first.                           any payment we have made under this Coverage
          If any of the other insurance does not permit             Part, those rights are transferred to us. The in-
          contribution by equal shares, we will contribute          sured must do nothing after loss to impair them. At
          by limits. Under this method, each insurer's              our request, the insured will bring "suit" or transfer
          share is based on the ratio of its appl icable limit      those rights to us and help us enforce them.
          of insurance to the total applicable limits of in-
          surance of all insurers.                                   If we decide not to renew this Coverage Part, we
                                                                     will mail or deliver to the first Named Insured
       a. We will compute all premiums for this Coverage             shown in the Declarations written notice of the
          Part in accordance with our rules and rates.               nonrenewal not less than 30 days before the expi-
                                                                     ration date.
       b. Premium shown in this Coverage Part as ad-
          vance premium is a deposit premium only. At                If notice is mailed, proof of mailing will be sufficient
          the close of each audit period we will compute             proof of notice.
          the earned premium for that period and send            10. Your Right To Claim And 'injury" Information
          notice to the first Named Insured. The due date            We will provide the first Named Insured shown in
          for audit and retrospective premiums is the
                                                                     the Declarations the following information relating
          date shown as the due date on the bill. Audit              to this and any preceding liquor liability claims-
          premiums are due and payable on notice to the              made Coverage Part we have issued to you during
          first Named Insured. If the sum of the advance             the previous three years:
          and audit premiums paid for the policy period
          is greater than the earned premium, we will re-            a. A list or other record of each "injury", not pre-
          turn the excess to the first Named Insured.                    viously reported to any other insurer, of which
                                                                         we were notified in accordance with Paragraph
       c. The first Named Insured must keep records of                   2.a. of the Section IV — Duties In The Event Of
          the information we need for premium computa-                   Injury, Claim Or Suit Condition in Liquor Liabil-
          tion, and send us copies at such times as we
                                                                         ity Conditions. We will include the date and
          may request.                                                   brief description of the "injury" if that informa-
                                                                         tion was in the notice we received.
       By accepting this policy, you agree:                          b. A summary by policy year, of payments made
       a. The statements in the Declarations are accurate                and amounts reserved, stated separately, un-
          and complete;                                                  der the Aggregate Limit.
       b. Those statements are based upon representa-
          tions you made to us; and




    €eI.II1
                i
                    ,
CONFIDENTIAL                                                                                   ZAIC_Henderson_00000287
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 288 of 380. PageID #: 396


       Amounts reserved are based on our judgment.             3. A Basic Extended Reporting Period is automati-
       They are subject to change and should not be re-           cally provided without additional charge. This pe-
       garded as ultimate settlement values.                      riod starts with the end of the policy period and
       You must not disclose this information to any              lasts for:
       claimant or any claimant's representative without          a. Five years with respect to claims because of
       our consent.                                                   "injury" reported to us, not later than 60 days
       If we cancel or elect not to renew this Coverage               after the end of the policy period, in accor-
       Part, we will provide such information no later than           dance with Paragraph 2.a. of the Section IV —
       30 days before the date of policy termination. In              Duties In The Event Of Injury, Claim Or Suit
       other circumstances, we wil l provide this informa-            Condition in Liquor Liability Conditions; and
       tion only if we receive a written request from the         b. Sixty days with respect to claims arising from
       first Named Insured within 60 days after the end of            "injury" not previously reported to us.
       the policy period. In this case, we will provide this      The Basic Extended Reporting Period does not
       information within 45 days of receipt of the re-           apply to claims that are covered under any subse-
       quest.                                                     quent insurance you purchase, or that would be
       We compile claim and "injury" information for our          covered but for exhaustion of the amount of insur-
       own business purposes and exercise reasonable              ance applicable to such claims.
       care in doing so. In providing this information to      4. The Basic Extended Reporting Period does not
       the first Named Insured, we make no representa-            reinstate or increase the Limits of Insurance.
       tions or warranties to insureds, insurers, or others
       to whom this information is furnished by or on be-      5. A Supplemental Extended Reporting Period of
       half of any insured. Cancellation or nonrenewal will       unlimited duration is available, but only by an en-
       be effective even if we inadvertently provide inac-        dorsement and for an extra charge. This supple-
       curate information.                                        mental period starts when the Basic Extended Re-
                                                                  porting Period, set forth in Paragraph 3. above,
    SECTION V —EXTENDED REPORTING PERIODS                         ends.
    1. We will provide one or more Extended Reporting             You must give us a written request for the en-
       Periods, as described below, if:                           dorsement within 60 days after the end of the pol-
       a. This Coverage Part is cancelled or not re-              icy period. The Supplemental Extended Reporting
           newed; or                                              Period will not go into effect unless you pay the
       b. We renew or replace this Coverage Part with             additional premium promptly when due.
           insurance that:                                        We will determine the additional premium in accor-
          (1) Has a Retroactive Date later than the date          dance with our rules and rates. In doing so, we
              shown in the Declarations of this Coverage          may take into account the following:
              Part; or                                            a. The exposures insured;
          (2) Does not apply to "injury" on a claims-made         b. Previous types and amounts of insurance;
              basis.                                              c. Limits of Insurance available under this Cover-
    2. Extended Reporting Periods do not extend the                   age Part for future payment of damages; and
       policy period or change the scope of coverage              d. Other related factors.
       provided. They apply only to claims for "injury" that
       occurs before the end of the policy period but not         The additional premium will not exceed 200% of
       before the Retroactive Date, if any, shown in the          the annual premium for this Coverage Part.
       Declarations.                                              This endorsement shall set forth the terms, not in-
       Once in effect, Extended Reporting Periods may             consistent with this Section, applicable to the Sup-
       not be cancelled.                                          plemental Extended Reporting Period, including a
                                                                  provision to the effect that the insurance afforded
                                                                  for claims first received during such period is ex-
                                                                  cess over any other valid and collectible insurance
                                                                  avai lable under policies in force after the Supple-
                                                                  mental Extended Reporting Period starts.




CONFIDENTIAL                                                                              ZAIC_Henderson_00000288
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 289 of 380. PageID #: 397


    6. If the Supplemental Extended Reporting Period is         6. "Leased worker" means a person leased to you by
       in effect, we will provide the supplemental aggre-          a labor leasing firm under an agreement between
       gate limits of insurance described below, but only          you and the labor leasing firm, to perform duties
       for claims first received and recorded during the           related to the conduct of your business. "Leased
       Supplemental Extended Reporting Period.                     worker" does not include a "temporary worker".
       The supplemental aggregate limits of insurance will
       be equal to the dollar amount shown in the Decla-            a. Physical injury to tangible property, including
       rations in effect at the end of the policy period for           all resulting loss of use of that property. All
       the Aggregate Limit.                                            such loss of use shall be deemed to occur at
       Paragraph 2. of Section III — Limits Of Insurance                the time of the physical injury that caused it; or
       will be amended accordingly. The Each Common                 b. Loss of use of tangible property that is not
       Cause Limit shown in the Declarations will then                  physically injured. All such loss of use shall be
       continue to apply, as set forth in Paragraph 3. of               deemed to occur at the time of the occurrence
       that Section.                                                    that caused it.
                         1   •
                                                                8. "Suit" means a civil proceeding in which damages
    1. "Bodily injury" means bodily injury, sickness or             because of "injury" to which this insurance applies
       disease sustained by a person, including death re-           are alleged. "Suit" includes:
       sulting from any of these at any time.                       a. An arbitration proceeding in which such dam-
    2. "Coverage territory" means:                                     ages are claimed and to which the insured
       a. The United States of America (including its                   must submit or does submit with our consent;
            territories and possessions), Puerto Rico and               or
            Canada;                                                 b. Any other alternative dispute resolution pro-
       b. International waters or airspace, but only if the             ceeding in which such damages are claimed
            "injury" occurs in the course of travel or trans-          and to which the insured submits with our con-
            portation between any places included in a.                sent.
            above; or                                           9. 'Temporary worker" means a person who is fur-
       c. All other parts of the world if the "injury" arises       nished to you to substitute for a permanent "em-
            out of:                                                 ployee" on leave or to meet seasonal or short-term
                                                                    workload conditions.
           (1) Goods or products made or sold by you in
                the territory described in Paragraph a.         10. "Your product":
                above; or                                           a. Means:
           (2) The activities of a person whose home is in
                the territory described in Paragraph a.
                above, but is away for a short time on your
                business                                                 (a) You;
            provided the insured's responsibil ity to pay                (b) Others trading under your name; or
            damages is determined in a"suit" on the merits,
            in the territory described in Paragraph a. above             (c) A person or organization whose busi-
            or in a settlement we agree to.                                   ness or assets you have acquired; and
    3. "Employee" includes a "leased worker". "Employee"              (2) Containers (other than vehicles), materials,
       does not include a "temporary worker".                             parts or equipment furnished in connection
                                                                          with such goods or products.
    4. "Executive officer" means a person holding any of
       the officer positions created by your charter, con-
       stitution, by-laws or any other simi lar governing            (1) Warranties or representations made at any
       document.                                                          time with respect to the fitness, quality, du-
    5. "Injury" means damages because of "bodily injury"                  rability, performance or use of "your prod-
       and "property damage", including damages for                       uct"; and
       care, loss of services or loss of support.                    (2) The providing of or failure to provide warn-
                                                                          ings or instructions.
                                                                   c. Does not include vending machines or other
                                                                      property rented to or located for the use of oth-
                                                                      ers but not sold.




    €eI.II1
                 i
                     ,
CONFIDENTIAL                                                                                 ZAIC_Henderson_00000289
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 290 of 380. PageID #: 398




    Fungi Or Bacteria Exclusion Endorsement

         Policy No.      F.ff. Date of Pol.   F,xp. Date of Pol.   F.ff. Date of End.     Producer            Add'l. Preen            Return Preen.




                                                                                                          $
                                                                                                                                  $
                      THIS ENDORSEMENT' CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    This endorsement modifies insurance provided under the:
    Commercial General Liability Coverage Part

    The following exclusion is added to paragraph 2. Exclusions of Section I. - Coverage A - Bodily Injury And Property
    Damage Liability and paragraph 2. Exclusions of Coverage B - Personal And Advertising Injury Liability:

    2. Exclusions

        This insurance does not apply to:
        Fungi or Bacteria
        A. "Bodily injur)y', "property damage" or "personal and advertising injury" caused directly or indirectly by the actual,
           alleged or threatened inhalation of, ingestion of, contact with, exposure to, existence of, or presence of any:
            1. "Fungi"or "bacteria"; or
            2.    Substance, vapor or gas produced by or arising out of any "fungi" or "bacteria".
        B. Loss, costs or expenses arising out of the abating, testing for, monitoring, cleaning up, removing, containing, treating,
           detoxifying, neutralizing, remediating or disposing of, or in any way responding to, or assessing the effects of, "fungi"
           or "bacteria", by any insured or by any other person or entity.
        C. For the purposes of this exclusion, the following definitions are added:
            1. "Fungi" means any type or form of fungus, including mold or mildew and any mycotoxins, "spores", scents or
               byproducts produced or released by fungi.
            2. "Spores" means reproductive bodies produced by or arising out of "fungi".
            3. "Bacteria" means any type or form of bacteria and any materials or substances that are produced or released by
               bacteria.
        This exclusion does not apply to any "fungi"or "bacteria" that are. are on, or are contained in, an edible good or edible
        product intended for human or animal consumption.




                                                                                                                             U-GL-1171-AC W (07/03)
                                                                                                                                         Page 1 of 1
                                  Includes copyrighted material of Insurance Services Ottice, Inc. with its permission




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000290
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 291 of 380. PageID #: 399




    Lead Liability Exclusion                                                                                     ZURICH

           Policy No.       Eff. Date of Pol.   Exp. Date of Pol.   Eff. Date of End.   Producer          Add-] Prem.        Return Prern.
       CPO 6220911-06        11/12/2019           11/12/2020                            25216000      S    INCL          $




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    This endorsement modifies insurance provided under the:
    Commercial General Liability Coverage Part




    The following exclusion is added to Paragraph 2. Exclusions, of Section I - Coverage A - Bodily Injury And Property
    Damage Liability and Paragraph 2. Exclusions, of Coverage B - Personal And Advertising Injury Liability:
    This insurance does not apply to:
    Lead
    (1) "Bodily injury", "property damage" or "personal and advertising injury" arising out of, resulting from, caused by or related
        to: the actual, alleged or threatened:
        (a) Exposure to or existence of lead, paint containing lead, or any other material, product or substance containing lead; or
        (b) Manufacture, distribution, sale, resale, re-branding, installation, repair, removal, encapsulation, abatement, replacement
            or handling of lead, paint containing lead, or any other material, product or substance containing lead,
        whether the lead is or was at any time airborne, ingested, inhaled, absorbed, transmitted in any fashion, or found in any form
        whatsoever, or whether any other cause, event, material, product or substance contributed concurrently or in any sequence to
        the injury or damage.;
    (2) Any sums that any insured or other entity must pay, repay or reimburse because of any:
        (a) Request, demand, order or statutory or regulatory requirement that any insured or others test for, sample, monitor, clean
            up, remove, abate, cover, contain, treat, mitigate, or neutralize lead, paint containing lead, or any other material, product
            or substance containing lead, or in any way respond to, or assess the effects of lead in any form; or
        (b) Claim or "suit" for damages relating to testing for, sampling, monitoring, cleaning up, removing, abating, covering,
            containing, treating, mitigating, or neutralizing lead, paint containing lead, or any other material, product or substance
            containing lead or in any way responding to or assessing the effects of lead in any form.
    (3) Any other loss, cost or expense arising out of, caused by or relating in any way to lead.




                                                                                                                   U-GL- 1342-A CW (10/07)
                                                                                                                                 Page 1 of I



CONFIDENTIAL                                                                                         ZAIC_Henderson_00000291
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 292 of 380. PageID #: 400




                                                                                                                                         0
  General Liability Supplemental Coverage Endorsement                                                                              ZURICH
           Policy No.        Eff. Date of Pol.   Exp. Date of Pol.     Eff. Date of End.         Producer            Add'l Pre..         Return Prem.
        CPO 6220911-06        11/12/2019           11/12/2020                                   25216000         S      INCL         $




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies insurance provided under the:
  Commercial General Liability Coverage Part


  The following changes apply to this Coverage Part. However, endorsements attached to this Coverage Part will
  supersede any provisions to the contrary in this General Liability Supplemental Coverage Endorsement.


  A.   Broadened Named Insured
       1. The following is added to Section II — Who Is An Insured:
           Any organization of yours, other than a partnership or joint venture, which is not shown in the Declarations, and
           over which you maintain an ownership interest of more than 50% of such organization as of the effective date of
           this Coverage Part, will qualify as a Named Insured. However, such organization will not qualify as a Named
           Insured under this provision if it:
           a.      Is newly acquired or formed during the policy period;
           b.      Is also an insured under another policy, other than a policy written to apply specifically in excess of this
                   Coverage Part; or
           c.      Would be an insured under another policy but for its termination or the exhaustion of its limits of
                   insurance.
           Each such organization remains qualified as a Named Insured only while you maintain an ownership interest of
           more than 50% in the organization during the policy period.
       2. The last paragraph of Section II — Who Is An Insured does not apply to this provision to the extent that such
          paragraph would conflict with this provision.
  B.   Newly Acquired or Formed Organizations as Named Insureds
       1. Paragraph 3. of Section II — Who Is An Insured is replaced by the following:
                   Any organization you newly acquire or form during the policy period, other than a partnership or joint
                   venture, and over which you maintain an ownership interest of more than 50% of such organization, will
                   qualify as a Named Insured if there is no other similar insurance available to that organization. However:
                   a. Coverage under this provision is afforded only until the 180th day after you acquire or form the
                      organization or the end of the policy period, whichever is earlier;
                   b. Coverage A does not apply to "bodily injury" or "property damage" that occurred before you acquired
                      or formed the organization; and
                   c. Coverage B does not apply to "personal and advertising injury" arising out of an offense committed
                      before you acquired or formed the organization.
                   An additional premium will apply in accordance with our rules and rates in effect on the date you acquired
                   or formed the organization.



                                                                                                                               U-GL-1345-B CW (04/13)
                                                                                                                                          Page 1 of 12
                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000292
               Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 293 of 380. PageID #: 401



         2. The last paragraph of Section II — Who Is An Insured does not apply to this provision to the extent that such
            paragraph would conflict with this provision.
  C.     Insured Status — Employees
         Paragraph 2.a.(1) of Section II — Who Is An Insured is replaced by the following:
         2.     Each of the following is also an insured:
               a.     Your "volunteer workers" only while performing duties related to the conduct of your business, or your
                      "employees", other than either your "executive officers" (if you are an organization other than a
                      partnership, joint venture or limited liability company) or your managers (if you are a limited liability
                      company), but only for acts within the scope of their employment by you or while performing duties
                      related to the conduct of your business. However, none of these "employees" or "volunteer workers" are
                      insureds for:
                      (1) "Bodily injury" or "personal and advertising injury":
                          (a) To you, to your partners or members (if you are a partnership or joint venture), to your members
                              (if you are a limited liability company), to a co-employee" whi le in the course of his or her
                              employment or performing duties related to the conduct of your business, or to your other
                              "volunteer workers" while performing duties related to the conduct of your business;
                          (b) To the spouse, child, parent, brother or sister of that co'"employee" or "volunteer worker" as a
                              consequence of Paragraph (1)(a) above;
                          (c) For which there is any obligation to share damages with or repay someone else who must pay
                              damages because of the injury described in Paragraphs (1)(a) or (b) above; or
                          (d) Arising out of his or her providing or failing to provide professional health care services.
                      However:
                      Paragraphs (1)(a) and (1)(d) do not apply to your "employees" or "volunteer workers", who are not
                      employed by you or volunteering for you as health care professionals, for "bodily injury" arising out of
                      "Good Samaritan Acts" while the "employee" or "volunteer worker" is performing duties related to the
                      conduct of your business.
                      "Good Samaritan Acts" mean any assistance of a medical nature rendered or provided in an emergency
                      situation for which no remuneration is demanded or received.
                      Paragraphs (1)(a), (b) and (c) do not apply to any "employee" designated as a supervisor or higher in
                      rank, with respect to "bodily injury" to co-employees". As used in this provision, "employees" designated
                      as a supervisor or higher in rank means only "employees" who are authorized by you to exercise direct or
                      indirect supervision or control over "employees" or "volunteer workers" and the manner in which work is
                      performed.


       1. Section II — Who Is An Insured is amended to include as an additional insured any person(s) or organization(s)
          who leases or rents a part of the premises you own or manage who you are required to add as an additional
          insured on this policy under a written contract or written agreement, but only with respect to liability arising out of
          your ownership, maintenance or repair of that part of the premises which is not reserved for the exclusive use or
          occupancy of such person or organization or any other tenant or lessee.
              This provision does not apply after the person or organization ceases to lease or rent premises from you.


              However, the insurance afforded to such additional insured:
              a. Only applies to the extent permitted by law; and
              b. Will not be broader than that which you are required by the written contract or written agreement to provide for
                 such additional insured.
       2. With respect to the insurance afforded to the additional insureds under this endorsement, the following is added to
          Section III — Limits Of Insurance:

                                                                                                                          U-GL-1345-B CW (04/13)
                                                                                                                                     Page 2 of 12
                                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                      ZAIC_Henderson_00000293
               Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 294 of 380. PageID #: 402


              The most we will pay on behalf of the additional insured is the amount of insurance:
              a.      Required by the written contract or written agreement referenced in Subparagraph D.1. above (of this
                     endorsement); or
              b.     Available under the applicable Limits of Insurance shown in the Declarations,
              whichever is less.
              This Paragraph D. shall not increase the appl icable Limits of Insurance shown in the Declarations.


    1. The following change applies if this Coverage Part provides insurance to you for "bodily injury" and "property
       damage" included in the "products-completed operations hazard":
              Section II — Who Is An Insured is amended to include as an additional insured any person or organization
              (referred to throughout this Paragraph E. as vendor) who you have agreed in a written contract or written
              agreement, prior to loss, to name as an additional insured, but only with respect to "bodily injury" or "property
              damage" arising out of "your products" which are distributed or sold in the regular course of the vendor's
              business:
              However, the insurance afforded to such vendor:
              a. Only applies to the extent permitted by law; and
              b. Will not be broader than that which you are required by the written contract or written agreement to provide for
                 such vendor.
    2.               With respect to the insurance afforded to these vendors, the following additional exclusions apply:
      a.           The insurance afforded the vendor does not apply to:
                   (1)   "Bodi ly injury" or "property damage" for which the vendor is obligated to pay damages by reason of the
                         assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages
                         that the vendor would have in the absence of the contract or agreement;
                   (2)   Any express warranty unauthorized by you;
                   (3)   Any physical or chemical change in the product made intentionally by the vendor;
                   (4)   Repackaging, except when unpacked solely for the purpose of inspection, demonstration, testing, or the
                         substitution of parts under instructions from the manufacturer, and then repackaged in the original
                         container;
                   (5)   Any failure to make such inspections, adjustments, tests or servicing as the vendor has agreed to make
                         or normally undertakes to make in the usual course of business, in connection with the distribution or sale
                         of the products;
                   (6)   Demonstration, installation, servicing or repair operations, except such operations performed at the
                         vendor's premises in connection with the sale of the product;
                   (7)   Products which, after distribution or sale by you, have been labeled or relabeled or used as a container,
                         part or ingredient of any other thing or substance by or for the vendor; or
                   (8)   "Bodi ly injury" or "property damage" arising out of the sole negligence of the vendor for its own acts or
                         omissions or those of its employees or anyone else acting on its behalf. However, this exclusion does not
                         apply to:
                         (a) The exceptions contained in Subparagraphs (4) or (6); or
                         (b) Such inspections, adjustments, tests or servicing as the vendor has agreed to make or normally
                             undertakes to make in the usual course of business, in connection with the distribution or sale of the
                             products.
         b.        This insurance does not apply to any insured person or organization, from whom you have acquired such
                   products, or any ingredient, part or container, entering into, accompanying or containing such products.
         c.        This insurance does not apply to any of "your products" for which coverage is excluded under this Coverage
                   Part.



                                                                                                                             U-GL-1345-B CW (04/13)
                                                                                                                                        Page 3 of 12
                                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                         ZAIC_Henderson_00000294
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 295 of 380. PageID #: 403


    3. With respect to the insurance afforded to the vendor under this endorsement, the following is added to Section III
       — Limits Of Insurance:
         The most we will pay on behalf of the vendor is the amount of insurance:
         a.         Required by the written contract or written agreement referenced in Subparagraph E.1. above (of this
                   endorsement); or
         b. Available under the applicable Limits of Insurance shown in the Declarations,
         whichever is less.
         This Paragraph E. shall not increase the applicable Limits of Insurance shown in the Declarations.


     1. Section II — Who Is An Insured is amended to include as an insured any person or organization who is a
        manager, lessor or governmental entity who you are required to add as an additional insured on this policy
        under a written contract, written agreement or permit, but only with respect to liabi lity for "bodi ly injury",
        "property damage" or "personal and advertising injury" caused, in whole or in part, by:
              a. Your acts or omissions; or
              b.     The acts or omission of those acting on your behalf; and
              resulting directly from:
              a.      Operations performed by you or on your behalf for which the state or political subdivision has issued a
                     permit;
              b.     Ownership, maintenance, occupancy or use of premises by you; or
              c.     Maintenance, operation or use by you of equipment leased to you by such person or organization.
              However, the insurance afforded to such additional insured:
              a. Only applies to the extent permitted by law; and
              b. Will not be broader than that which you are required by the written contract or written agreement to provide
                 for such additional insured.
    2. This provision does not apply:
         a.        Unless the written contract or written agreement has been executed, or the permit has been issued, prior to
                   the "bodi ly injury", "property damage" or offense that caused "personal and advertising injury";
         b. To any person or organization included as an insured under Paragraph 3. of Section II — Who Is An Insured;


         c. To any lessor of equipment if the "occurrence" or offense takes place after the equipment lease expires;
         d. To any:
                   (1) Owners or other interests from whom land has been leased by you; or
                   (2) Managers or lessors of premises, if:
                       (a) The "occurrence" or offense takes place after the expiration of the lease or you cease to be a tenant
                           in that premises;
                       (b) The "bodi ly injury", "property damage" or "personal and advertising injury" arises out of the structural
                           alterations, new construction or demolition operations performed by or on behalf of the manager or
                           lessor; or
                       (c) The premises are excluded under this Coverage Part.
    3.          With respect to the insurance afforded to the additional insureds under this endorsement, the following is
              added to Section III — Limits Of Insurance:
              The most we will pay on behalf of the additional insured is the amount of insurance:
              a. Required by the written contract or written agreement referenced in Subparagraph F.1. above (of this
                  endorsement); or


                                                                                                                           U-GL-1345-B CW (04/13)
                                                                                                                                      Page 4 of 12
                                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000295
               Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 296 of 380. PageID #: 404


                b. Available under the applicable Limits of Insurance shown in the Declarations,
                whichever is less.
                This Paragraph F. shall not increase the applicable Limits of Insurance shown in the Declarations.
          a    . .....[Iii!                 I.    . :  .   T
     1. The last paragraph under Paragraph 2. Exclusions of Section I — Coverage A — Bodily Injury And Property
        Damage Liability is replaced by the fol lowing:
              Exclusions c. through n. do not apply to damage by "specific perils" to premises while rented to you or temporarily
              occupied by you with permission of the owner. A separate Damage To Premises Rented To You Limit of
              Insurance applies to this coverage as described in Section III — Limits Of Insurance.
     2.       Paragraph 6. of Section III — Limits Of Insurance is replaced by the following:
              6. Subject to Paragraph 5. above, the Damage To Premises Rented To You Limit is the most we will pay under
                 Coverage A for damages because of "property damage" to any one premises while rented to you, or in the
                 case of damage by one or more "specific perils" to any one premises, while rented to you or temporarily
                 occupied by you with permission of the owner.
  H. Broadened Contractual Liability
     The "insured contract" definition under the Definitions Section is replaced by the following:
     "Insured contract" means:
     a. A contract for a lease of premises. However, that portion of the contract for a lease of premises that indemnifies
        any person or organization for damage by "specific perils" to premises while rented to you or temporarily occupied
        by you with permission of the owner is not an "insured contract";
     b. A sidetrack agreement;
     c. Any easement or license agreement;
     d. An obl igation, as required by ordinance, to indemnify a municipality, except in connection with work for a
        municipality;
     e. An elevator maintenance agreement;
     f.       That part of any other contract or agreement pertaining to your business (including an indemnification of a
              municipality in connection with work performed for a municipality) under which you assume the tort liability of
              another party to pay for "bodily injury", "property damage", or "personal and advertising injury" arising out of the
              offenses of false arrest, detention or imprisonment, to a third person or organization. Tort liability means a liability
              that would be imposed by law in the absence of any contract or agreement.
              Paragraph f. does not include that part of any contract or agreement:
              (1) That indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                  (a) Preparing, approving, or fail ing to prepare or approve, maps, shop drawings, opinions, reports, surveys,
                      field orders, change orders or drawings and specifications; or
                  (b) Giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
                      damage; or
              (2) Under which the insured, if an architect, engineer or surveyor, assumes liability for an injury or damage
                  arising out of the insured's rendering or failure to render professional services, including those listed in
                  Paragraph (1) above and supervisory, inspection, architectural or engineering activities.
     r
     The following definition is added to the Definitions Section:
     "Specific perils" means:
     a.       Fire;
     b. Lightning;
     c. Explosion;



                                                                                                                           U-GL-1345-B CW (04/13)
                                                                                                                                      Page 5 of 12
                                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000296
                Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 297 of 380. PageID #: 405


    d. Windstorm or hail ;
    e. Smoke;
    f.        Aircraft or vehicles;
    g. Vandal ism;
    h. Weight of snow, ice or sleet;
    i.         Leakage from fire extinguishing equipment, including sprinklers; or
    j.    Accidental discharge or leakage of water or steam from any part of a system or appliance containing water or
          steam.


    1. Exclusion e. of Section I — Coverage B — Personal And Advertising Injury Liability is replaced by the following:


                   This insurance does not apply to:
                  e. Contractual Liability
                       "Personal and advertising injury" for which the insured has assumed liability in a contract or agreement.
                       This exclusion does not apply to:
                       (1) Liability for damages that the insured would have in the absence of the contract or agreement; or
                       (2) Liability for "personal and advertising injury" if:
                           (a) The "personal and advertising injury" arises out of the offenses of false arrest, detention or
                               imprisonment;
                           (b) The liability pertains to your business and is assumed in a written contract or written agreement in
                               which you assume the tort liability of another. Tort liability means a liability that would be
                               imposed by law in the absence of any contract or agreement; and
                           (c) The "personal and advertising injury" occurs subsequent to the execution of the written contract
                               or written agreement.
                           Solely for purposes of liabi lity so assumed in such written contract or written agreement, reasonable
                           attorney fees and necessary litigation expenses incurred by or for a party other than an insured are
                           deemed to be damages because of "personal and advertising injury" described in Paragraph (a)
                           above, provided:
                           (i) Liability to such party for, or for the cost of, that party's defense has also been assumed in the
                               same written contract or written agreement; and
                           (ii) Such attorney fees and litigation expenses are for defense of that party against a civil or
                                alternative dispute resolution proceeding in which damages to which this insurance applies are
                                alleged.
    2. Paragraph 2.d. of Section I — Supplementary Payments — Coverages A and B is replaced by the following:
              d. The al legations in the "suit" and the information we know about the "occurrence" or offense are such that no
                 conflict appears to exist between the interests of the insured and the interests of the indemnitee;
    3. The following is added to the paragraph directly following Paragraph 2.f. of Section I — Supplementary
       Payments — Coverages A and B:
               Notwithstanding the provisions of Paragraph 2.e.(2) of Section I — Coverage B — Personal And Advertising Injury
               Liability, such payments will not be deemed to be damages for "personal and advertising injury" and will not
               reduce the limits of insurance.



         1g        . ifII.iieii.Irn            -.l    -. s         • ,      •
          -•
                                                                                                                               U-GL-1345-B CW (04/13)
                                                                                                                                          Page 6 of 12
                                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                           ZAIC_Henderson_00000297
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 298 of 380. PageID #: 406


    b. Up to $2,500 for the cost of bail bonds required because of accidents or traffic law violations arising out of the use
       of any vehicle to which the Bodily Injury Liability Coverage appl ies. We do not have to furnish these bonds.
    d. All reasonable expenses incurred by the insured at our request to assist us in the investigation or defense of the
       claim or "suit", including actual loss of earnings up to $500 a day because of time off from work.




         The paragraph directly following Paragraph (6) in Exclusion j. of Section I — Coverage A — Bodily Injury And
         Property Damage Liability is replaced by the following:
         Paragraphs (1), (3) and (4) of this exclusion do not apply to "property damage" to premises (other than damage
         by "specific perils°°), including "property damage" to the contents of such premises, rented to you under a rental
         agreement for a period of 14 or fewer consecutive days. A separate Limit of Insurance applies to Damage to
         Premises Rented to You as described in Section III — Limits Of Insurance.


         a. The following is added to Exclusion j. of Section I — Coverage A — Bodily Injury And Property Damage
            Liability:
             Paragraphs (3) and (4) of this exclusion do not apply to "property damage" arising out of the use of an
             elevator at premises you own, rent or occupy.
         b. The following is added to Section III — Limits Of Insurance:
             Subject to Paragraph 5. above, the most we will pay under Coverage A for damages because of "property
             damage" to property loaned to you or personal property in the care, custody or control of the insured arising
             out of the use of an elevator at premises you own, rent or occupy is $25,000 per "occurrence".


         a. The following is added to Exclusion j. of Section I — Coverage A — Bodily Injury And Property Damage
            Liability:
             Paragraph (4) of this exclusion does not apply to "property damage" to equipment you borrow from others at a
             jobsite.
         b. The following is added to Section III — Limits Of Insurance:
             Subject to Paragraph 5. above, the most we will pay under Coverage A for damages because of "property
             damage" to equipment you borrow from others is $25,000 per "occurrence".


    Exclusion a. of Section I — Coverage A — Bodily Injury And Property Damage Liability is replaced by the following:
    a.   Expected Or Intended Injury Or Damage
         "Bodily injury" or "property damage" expected or intended from the standpoint of the insured. This exclusion does
         not apply to "bodily injury°° or "property damage" resulting from the use of reasonable force to protect persons or
         property.


    The "bodily injury°° definition under the Definitions Section is replaced by the following:
         "Bodily injury" means bodily injury, sickness or disease sustained by a person, including mental anguish, mental
         injury, shock, fright or death sustained by that person which results from that bodily injury, sickness or disease.


    Section II — Who Is An Insured is amended to include as an insured any person you sponsor while participating in
    amateur athletic activities. However, no such person is an insured for:
    a. "Bodily injury" to:
         (1) Your "employee", "volunteer worker" or any person you sponsor while participating in such amateur athletic
             activities; or



                                                                                                                      U-GL-1345-B CW (04/13)
                                                                                                                                 Page 7 of 12
                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000298
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 299 of 380. PageID #: 407


        (2) You, any partner or member (if you are a partnership or joint venture), or any member (if you are a limited
            liability company) while participating in such amateur athletic activities; or
    b. "Property damage" to property owned by, occupied or used by, rented to, in the care, custody or control of, or
       over which the physical control is being exercised for any purpose by:
        (1) Your "employee", "volunteer worker" or any person you sponsor; or
        (2) You, any partner or member (if you are a partnership or joint venture), or any member (if you are a limited
            liability company).


    Exclusion g. of Section I — Coverage A — Bodily Injury And Property Damage Liability is replaced by the following:
    g. Aircraft, Auto Or Watercraft
        "Bodily injury" or "property damage" arising out of the ownership, maintenance, use or entrustment to others of
        any aircraft, "auto" or watercraft owned or operated by or rented or loaned to any insured. Use includes operation
        and "loading or unloading".
        This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the
        supervision, hiring, employment, training or monitoring of others by that insured, if the "occurrence" which caused
        the "bodily injury" or "property damage" involved the ownership, maintenance, use or entrustment to others of any
        aircraft, "auto" or watercraft that is owned or operated by or rented or loaned to any insured.
        This exclusion does not apply to:
        (1) A watercraft while ashore on premises you own or rent;
        (2) A watercraft you do not own that is:
             (a) Less than 51 feet long; and
             (b) Not being used to carry persons for a charge;
        (3) Parking an "auto" on, or on the ways next to, premises you own or rent, provided the "auto" is not owned by
            or rented or loaned to you or the insured;
        (4) Liability assumed under any "insured contract" for the ownership, maintenance or use of aircraft or watercraft;
        (5) An aircraft that is hired or chartered by you or loaned to you, with a paid and licensed crew, and is not owned
            in whole or in part by an insured; or
        (6) "Bodily injury" or "property damage" arising out of:
             (a) The operation of machinery or equipment that is attached to, or part of, a land vehicle that would qualify
                 under the definition of "mobile equipment" if it were not subject to a compulsory or financial responsibility
                 law or other motor vehicle insurance law where it is licensed or principally garaged; or
             (b) The operation of any of the machinery or equipment listed in Paragraph f.(2) or f.(3) of the definition of
                 "mobile equipment".


    1. The "leased worker" and "temporary worker" definitions under the Definitions Section are replaced by the
       following:
        "Leased worker" means a person leased to you by a "labor leasing fi rm" under a written agreement between you
        and the "labor leasing firm", to perform duties related to the conduct of your business. "Leased worker" does not
        include a "temporary worker".
        "Temporary worker" means a person who is furnished to you to support or supplement your work force during
        "employee" absences, temporary skill shortages, upturns or downturns in business or to meet seasonal or short-
        term workload conditions. "Temporary worker" does not include a "leased worker".
    2. The following definition is added to the Definitions Section:
        "Labor leasing firm" means any person or organization who hires out workers to others, including any:
        a.   Employment agency, contractor or services;
        b. Professional employer organization; or


                                                                                                                     U-GL-1345-B CW (04/13)
                                                                                                                                Page 8 of 12
                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000299
               Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 300 of 380. PageID #: 408


              c. Temporary help service.
  R. Definition — Mobile Equipment
       Paragraph f. of the "mobile equipment" definition under the Definitions Section is replaced by the following:
       f.    Vehicles not described in Paragraph a., b., c. or d. above maintained primarily for purposes other than the
             transportation of persons or cargo.
              However, self-propelled vehicles with the following types of permanently attached equipment, exceeding a
              combined gross vehicle weight of 1000 pounds, are not "mobile equipment" but will be considered "autos":
              (1) Equipment designed primarily for:
                  (a) Snow removal ;
                  (b) Road maintenance, but not construction or resurfacing; or
                  (c) Street cleaning;
              (2) Cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
                  workers; and
              (3) Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                  exploration, lighting and well servicing equipment.


       The "your product" and "your work" definitions under the Definitions Section are replaced by the following:
       "Your product":
       a.     Means:
              (1) Any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of by:
                  (a) You;
                  (b) Others trading under your name; or
                  (c) A person or organization whose business or assets you have acquired; and
              (2) Containers (other than vehicles), materials, parts or equipment furnished in connection with such goods or
                  products.
       b. Includes:
              (1) Warranties or representations made at any time with respect to the fitness, quality, durability, performance,
                  use, handling, maintenance, operation or safety of "your product"; and
              (2) The providing of or failure to provide warnings or instructions.
       c.     Does not include vending machines or other property rented to or located for the use of others but not sold.




       a.     Means:
              (1) Work, services or operations performed by you or on your behalf; and
              (2) Materials, parts or equipment furnished in connection with such work, services or operations.
       b. Includes:
              (1) Warranties or representations made at any time with respect to the fitness, quality, durability, performance,
                  use, handling, maintenance, operation or safety of "your work"; and
              (2) The providing of or failure to provide warnings or instructions.
  T.        Priority Condition
            The following paragraph is added to Section III — Limits Of Insurance:




                                                                                                                           U-GL-1345-B CW (04/13)
                                                                                                                                      Page 9 of 12
                                  Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000300
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 301 of 380. PageID #: 409


        In the event a claim is made or "suit" is brought against more than one insured seeking damages because of "bodily
        injury" or "property damage" caused by the same "occurrence" or "personal and advertising injury" caused by the
        same offense, we will apply the Limits of Insurance in the following order:
        (a) You;
        (b) Your "executive officers", partners, directors, stockholders, members, managers (if you are a limited liability
            company) or "employees"; and
        (c) Any other insured in any order that we choose.
  1                          -   •                 •                    .i

      The following paragraphs are added to Paragraph 2. Duties In The Event Of Occurrence, Offense, Claim Or Suit
      of Section IV — Commercial General Liability Conditions:
      Notice of an "occurrence" or of an offense which may result in a claim under this insurance or notice of a claim or
      "suit" shall be given to us as soon as practicable after knowledge of the "occurrence", offense, claim or "suit" has
      been reported to any insured listed under Paragraph 1. of Section II — Who Is An Insured or an "employee" authorized
      by you to give or receive such notice. Knowledge by other "employees" of an "occurrence", offense, claim or "suit"
      does not imply that you also have such knowledge.
      In the event that an insured reports an "occurrence" to the workers compensation carrier of the Named Insured and
      this "occurrence" later develops into a General Liability claim, covered by this Coverage Part, the insured's failure to
      report such "occurrence" to us at the time of the "occurrence" shal l not be deemed to be a violation of this Condition.
      You must, however, give us notice as soon as practicable after being made aware that the particular claim is a
      General Liabil ity rather than a Workers Compensation claim.
                                     S


      Paragraphs 4.a. and 4.b.(1) of the Other Insurance Condition of Section IV — Commercial General Liability
      Conditions are replaced by the following:
          •
          If other valid and collectible insurance is available to the insured for a loss we cover under Coverages A or B of
          this Coverage Part, our obligations are limited as follows:
          a.    Primary Insurance
                This insurance is primary except when Paragraph b. below applies. If this insurance is primary, our
                obl igations are not affected unless any of the other insurance is also primary. Then, we will share with all that
                other insurance by the method described in Paragraph c. below. However, this insurance is primary to and
                will not seek contribution from any other insurance available to an additional insured provided that:
                (1) The additional insured is a Named Insured under such other insurance; and
                (2) You are required by written contract or written agreement that this insurance be primary and not seek
                    contribution from any other insurance available to the additional insured.
                Other insurance includes any type of self insurance or other mechanism by which an insured arranges for
                funding of its legal liabilities.


                (1) This insurance is excess over:
                    (a) Any of the other insurance, whether primary, excess, contingent or on any other basis:
                            That is property insurance, Builder's Risk, Installation Risk or similar coverage for "your work"
                        (ii) That is property insurance purchased by you (including any deductible or self insurance portion
                             thereof) to cover premises rented to you or temporarily occupied by you with permission of the
                             owner;
                        (iii) That is insurance purchased by you (including any deductible or self insurance portion thereof) to
                              cover your liability as a tenant for "property damage" to premises rented to you or temporarily
                              occupied by you with permission of the owner;




                                                                                                                          U-GL-1345-B CW (04/13)
                                                                                                                                    Page 10 of 12
                                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                      ZAIC_Henderson_00000301
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 302 of 380. PageID #: 410


                            (iv) If the loss arises out of the maintenance or use of aircraft, "autos" or watercraft to the extent not
                                 subject to Exclusion g. of Section I — Coverage A — Bodily Injury And Property Damage Liability;
                                 or
                            (v) That is property insurance (including any deductible or self insurance portion thereof) purchased
                                by you to cover damage to:
                                 Equipment you borrow from others; or
                                 Property loaned to you or personal property in the care, custody or control of the insured arising
                                 out of the use of an elevator at premises you own, rent or occupy.
                        (b) Any other primary insurance (including any deductible or self insurance portion thereof) available to
                            the insured covering liability for damages arising out of the premises, operations, products, work or
                            services for which the insured has been granted additional insured status either by policy provision or
                            attachment of any endorsement. Other primary insurance includes any type of self insurance or other
                            mechanism by which an insured arranges for funding of its legal liabilities.
                        (c) Any of the other insurance, whether primary, excess, contingent or on any other basis, available to an
                            additional insured, in which the additional insured on our policy is also covered as an additional
                            insured on another policy providing coverage for the same "occurrence", claim or "suit". This
                            provision does not apply to any policy in which the additional insured is a Named Insured on such
                            other policy and where our policy is required by written contract or written agreement to provide
                            coverage to the additional insured on a primary and non-contributory basis.


       Paragraph 6. Representations of Section IV — Commercial General Liability Conditions is replaced by the
       following:
       6. Representations
          By accepting this policy, you agree:
          a. The statements in the Declarations are accurate and complete;
          b. Those statements are based upon representations you made to us; and
          c. We have issued this policy in reliance upon your representations.
          Coverage will continue to apply if you unintentionally:
          a.        Fail to disclose all hazards existing at the inception of this policy; or
          b. Make an error, omission or improper description of premises or other statement of information stated in this
             pol icy.
          You must notify us as soon as possible after the discovery of any hazards or any other information that was not
          provided to us prior to inception of this Coverage Part.
  X.    Waiver of Right of Subrogation
        Paragraph 8. Transfer Of Rights Of Recovery Against Others To Us of Section IV — Commercial General
        Liability Conditions is replaced by the following:
        8. Transfer Of Rights Of Recovery Against Others To Us


               a.       If the insured has rights to recover all or part of any payment we have made under this Coverage Part,
                        those rights are transferred to us. The insured must do nothing after loss to impair them. At our request,
                        the insured will bring "suit" or transfer those rights to us and help us enforce them.
               b.       If the insured waives its right to recover payments for injury or damage from another person or
                        organization in a written contract executed prior to a loss, we waive any right of recovery we may have
                        against such person or organization because of any payment we have made under this Coverage Part.
                        The written contract will be considered executed when the insured's performance begins, or when it is
                        signed, whichever happens first. This waiver of rights shall not be construed to be a waiver with respect
                        to any other operations in which the insured has no contractual interest.



                                                                                                                             U-GL-1345-B CW (04/13)
                                                                                                                                       Page 11 of 12
                                    Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                         ZAIC_Henderson_00000302
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 303 of 380. PageID #: 411


  _     u1 71F      I   S iTflEWT
              r r       •            •~-~ •      -                .                             .♦         q       .
                                                                                                               .F1HITT
          •

        If we revise this Coverage Part to broaden coverage without an additional premium charge, your policy will
        automatically provide the additional coverage as of the day the revision is effective in the state shown in the mailing
        address of your policy.


  All other terms and conditions of this policy remain unchanged.




                                                                                                                         U-GL-1345-B CW (04/13)
                                                                                                                                  Page 12 of 12
                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000303
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 304 of 380. PageID #: 412



  General Liability Supplemental Coverage Endorsement
  Quick Reference                                                                                               ZURICH



                                                                                                                         PAGE

       A.   BROADENED NAMED INSURED                                                                                          1
       B.   NEWLY ACQUIRED OR FORMED ORGANIZATIONS AS NAMED INSUREDS                                                         1
       C.   INSURED STATUS -EMPLOYEES                                                                                        2
       D.   ADDITIONAL INSUREDS -LESSEES OF PREMISES                                                                         2
       E.   ADDITIONAL INSURED -VENDORS                                                                                      3
       F.   ADDITIONAL INSURED - MANAGERS, LESSORS OR GOVERNMENTAL ENTITY                                                    4
       G.   DAMAGE TO PREMISES RENTED OR OCCUPIED BY YOU                                                                     5
       H.   BROADENED CONTRACTUAL LIABILITY                                                                                  5
       I.   DEFINITION -SPECIFIC PERILS                                                                                      5
       J.   LIMITED CONTRACTUAL LIABILITY COVERAGE -PERSONAL AND ADVERTISING INJURY                                          6
       K.   SUPPLEMENTARY PAYMENTS                                                                                           6
       L.   BROADENED PROPERTY DAMAGE                                                                                        7
       M.   EXPECTED OR INTENDED INJURY OR DAMAGE                                                                            7
       N.   DEFINITION -BODILY INJURY                                                                                        7
       O.   INSURED STATUS -AMATEUR ATHLETIC PARTICIPANTS                                                                    7
       P.   NON-OWNED AIRCRAFT AND WATERCRAFT                                                                                8
       Q.   DEFINITIONS -LEASED WORKER, TEMPORARY WORKER AND LABOR LEASING FIRM                                              8
       R.   DEFINITION - MOBILE EQUIPMENT                                                                                    9
       S.   DEFINITIONS -YOUR PRODUCT AND YOUR WORK                                                                          9
       T.   PRIORITY CONDITION                                                                                               9
       U.   DUTIES IN THE EVENT OF OCCURRENCE, OFFENSE, CLAIM OR SUIT CONDITION                                             10
       V.   OTHER INSURANCE CONDITION                                                                                       10
       W.   UNINTENTIONAL FAILURE TO DISCLOSE ALL HAZARDS                                                                   11
       X.   WAIVER OF RIGHT OF SUBROGATION                                                                                  11
       Y.   LIBERALIZATION CONDITION                                                                                        12




                                                                                                                U-GL-1352-B CW (04/18)
                                                                                                                            Page 1 of 1
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                         ZAIC_Henderson_00000304
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 305 of 380. PageID #: 413




    Asbestos Exclusion Endorsement


          Policy No.        Eff. Date of Pol.    Exp. Date of Pol.     Eff. Date of End.         Producer            Add'1 Prern.          Return Prern.
      CPO 6220911-06         11/12/2019            11/12/2020                                   25216000         S    INCL             $


                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    This endorsement modifies insurance provided under the:

    Commercial General Liability Coverage Part



    The following exclusion is added to paragraph 2. Exclusions of Section I - Coverage A               — Bodily Injury And Property Damage
    Liability and Coverage B - Personal And Advertising Injury Liability:
    2. Exclusions
        This insurance does not apply to:
        Asbestos
        A. "Bodily injury", "property damage" or "personal and advertising injury" arising out of or which would not have occurred,
           in whole or in part, but for the actual, alleged or threatened discharge, dispersal, release, leakage, leaching, friability,
           flaking, escape or presence of asbestos, regardless of whether any other cause, event, material or product contributed
           concurrently or in any sequence to the injury or damage; or
        B. Any sums that any insured or other entity must pay, repay or reimburse because of any:
             1.   Request, demand, order, statutory or regulatory requirement, direction or determination that any insured or others
                  test for, investigate, monitor, clean up, remove, study, contain, treat, encapsulate, control or take any other action
                  regarding asbestos; or
             2.   Claim or "suit" for damages arising out of or relating in any way to any request, demand, order, statutory or
                  regulatory requirement, direction or determination that any insured or others test for, investigate, monitor, clean
                  up, remove, study, contain, treat, encapsulate, control or take any other action regarding asbestos; or
        C. Any other loss, cost or expense arising out of or relating in any way to asbestos.




                                                                                                                                    U-GL-1178-A CW (07/03)
                                                                                                                                                  Page 1 of 1
                                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.




CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000305
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 306 of 380. PageID #: 414


                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                               CG 02 20 03 12

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             FLORIDA CHANGES -
                        CANCELLATION AND NONRENEWAL
    This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       ELECTRONIC DATA LIABILITY COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCT WITHDRAWAL COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

    A. Paragraph 2. of the Cancellation Common Policy                    (2) The policy was obtained by a material
       Condition is replaced by the following:                               misstatement;
       2. Cancellation Of Policies In Effect                             (3) Failure to comply with underwriting
          a. For 90 Days Or Less                                             requirements established by the insurer
                                                                             within 90 days of the effective date of
              If this policy has been in effect for 90 days                  coverage;
              or less, we may cancel this policy by
              mailing or delivering to the first Named                  (4) A substantial change in the risk covered
              Insured written notice of cancellation,                        by the policy; or
              accompanied        by     the reasons      for            (5) The cancellation is for all insureds under
              cancellation, at least:                                        such policies for a given class of
             (1) 10 days before the effective date of                        insureds.
                   cancellation     if   we     cancel   for             If we cancel this policy for any of these
                   nonpayment of premium; or                             reasons, we will mail or deliver to the first
             (2) 20 days before the effective date of                    Named       Insured     written    notice of
                   cancellation if we cancel for any other               cancellation, accompanied by the reasons
                   reason, except we may cancel                          for cancellation, at least:
                   immediately if there has been:                           (a) 10 days before the effective date of
                  (a) A      material     misstatement    or                     cancellation if we cancel for
                      misrepresentation; or                                      nonpayment of premium; or
                 (b) A failure to comply with the                           (b) 45 days before the effective date of
                      underwriting              requirements                     cancellation if we cancel for any of
                      established by the insurer.                                the other reasons stated in
                                                                                 Paragraph 2.b.
          b. For More Than 90 Days
                                                                B. Paragraph 3. of the Cancellation Common Policy
              If this policy has been in effect for more           Condition is replaced by the following:
              than 90 days, we may cancel this policy
              only for one or more of the following                3. We will mail or deliver our notice to the first
              reasons:                                                Named Insured at the last mailing address
                                                                      known to us.
             (1) Nonpayment of premium;




    CG 02 2003 12                         O Insurance Services Office, Inc., 2011                         Page 1 of 2



CONFIDENTIAL                                                                               ZAIC_Henderson_00000306
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 307 of 380. PageID #: 415


    C. Paragraph 5. of the Cancellation Common Policy                  The cancellation will be effective even if we
       Condition is replaced by the following:                         have not made or offered a refund.
       5. If this policy is cancelled, we will send the first    D. The following is added and supersedes any other
          Named Insured any premium refund due. If we               provision to the contrary:
          cancel, the refund wi ll be pro rata. If the first        Nonrenewal
          Named Insured cancels, the refund may be
          less than pro rata. If the return premium is not          1. If we decide not to renew this policy, we will
          refunded with the notice of cancellation or                  mai l or deliver to the first Named Insured
          when this policy is returned to us, we will mail             written notice of nonrenewal, accompanied by
          the refund within 15 working days after the                  the reason for nonrenewal, at least 45 days
          date cancellation takes effect, unless this is an            prior to the expiration of this policy.
          audit policy.                                             2. Any notice of nonrenewal will be mailed or
          If this is an audit policy, then, subject to your            delivered to the first Named Insured at the last
          full cooperation with us or our agent in securing            mai ling address known to us. If notice is
          the necessary data for audit, we will return any             mai led, proof of mail ing will be sufficient proof
          premium refund due within 90 days of the date                of notice.
          cancellation takes effect. If our audit is not
          completed within this time limitation, then we
          shall accept your own audit, and any premium
          refund due shall be mailed within 10 working
          days of receipt of your audit.




                                           O Insurance Services Office, Inc., 2011



CONFIDENTIAL                                                                                 ZAIC_Henderson_00000307
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 308 of 380. PageID #: 416




  Stop Gap Employer Liability Coverage



  Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
  and is not covered.
  Throughout this policy the words 'you" and 'your" refer to the Named Insured shown in the Declarations. The words 'We"
  and "our" refer to the Company providing this insurance.
  The word "insured" means any person or organization qualifying as such under SECTION II - WHO IS AN INSURED.
  Other words and phrases that appear in bold face have special meaning. Refer to SECTION V - DEFINITIONS.


                                                             SCHEDULE


  State(s)      OH




  Location(s)        See Location Schedule for a complete list of locations found in the State(s) shown above




  Limits of Liability:


                  Bodily Injury by Accident Each Accident:                      $1, 000, 000
                  Bodily Injury by Disease Policy Limit:                        $1, 000, 000
                  Bodily Injury by Disease Each Employee:                       $1, 000, 000

  Deposit Premium:         $   INCL

  Minimum Premium:         $   INCL




                                                                                                          U-GL-274-C MU (05/2006)
                                                                                                                      Page 1 of 1




CONFIDENTIAL                                                                                   ZAIC_Henderson_00000308
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 309 of 380. PageID #: 417




               STOP GAP EMPLOYERS LIABILITY COVERAGE
    SECTION I —COVERAGE                                                         (a) "Bodily injury by accident" is caused
    COVERAGE S. — STOP GAP EMPLOYERS                                                 by an accident that occurs during
    LIABILITY                                                                        the policy period; or
       1. Insuring Agreement                                                   (b) "Bodily injury by disease" is caused
                                                                                     by or aggravated by conditions of
          a. We will pay those sums that the insured                                 employment by you and the injured
              becomes legally obligated by the law of the                            "employee's" last day of last expo-
              state(s) shown in the Declarations to pay                              sure to the conditions causing or
              as damages because of "bodily injury by                                aggravating such "bodily injury by
              accident" or "bodily injury by disease" to                             disease" occurs during the policy
              your "employee" to which this insurance                                period.
              applies. We will have the right and duty to
              defend the insured against any "suit" seek-                c. The damages we will pay, where recovery
              ing those damages. However, we will have                      is permitted by law, include damages:
              no duty to defend the insured against any                    (1) For:
              "suit" seeking damages to which this in-                          (a) Which you are liable to a third party
              surance does not apply. We may, at our                                 by reason of a claim or "suit"
              discretion, investigate any accident and                               against you by that third party to
              settle any claim or "suit" that may result.                            recover the damages claimed
              But:                                                                   against such third party as a result
             (1) The amount we will pay for damages is                               of injury to your "employee";
                   limited as described in Section III —                       (b) Care and loss of services; and
                   Limits Of Insurance; and
                                                                                (c) Consequential "bodily injury by
             (2) Our right and duty to defend end when                               accident" or "bodily injury by dis-
                   we have used up the applicable limit of                           ease" to a spouse, child, parent,
                   insurance in the payment of judgments                             brother or sister of the injured "em-
                   or settlements under this coverage.                               ployee";
              No other obligation or liability to pay sums                       provided that these damages are the
              or perform acts or services is covered                             direct consequence of "bodily injury by
              unless explicitly provided for under Sup-                          accident" or "bodily injury by disease"
              plementary Payments.                                               that arises out of and in the course of
          b. This insurance applies to "bodily injury by                         the injured "employee's" employment by
              accident" or "bodily injury by disease" only                       you; and
              if:                                                          (2) Because of "bodily injury by accident"
             (1) The:                                                            or "bodily injury by disease" to your
                  (a) "Bodily injury by accident" or "bodily                     "employee" that arises out of and in the
                       injury by disease" takes place in the                     course of employment, claimed against
                       "coverage territory";                                     you in a capacity other than as em-
                                                                                 ployer.
                  (b) "Bodily injury by accident" or "bodily
                       injury by disease" arises out of and           2. Exclusions
                       in the course of the injured "em-                 This insurance does not apply to:
                       ployee's" employment by you; and                  a. Intentional Injury
                  (c) "Employee", at the time of the injury,                "Bodily injury by accident" or "bodily injury
                       was covered under a worker's                         by disease" intentionally caused or aggra-
                       compensation policy and subject to                   vated by you.
                       a 'Workers compensation law" of
                       the state(s) shown in the Declara-                   However, this exclusion only applies to
                       tions; and                                           "bodily injury by accident" or "bodily injury
                                                                            by disease" caused or aggravated by an
             (2) The:                                                       act committed by you where that injury or
                                                                            aggravation of injury was substantially
                                                                            certain to result from that act.

    U-GL-274-C-1 CW (12 04)          Includes copyrighted material of ISO Properties, Inc. with              Page 1 of 5     ❑
                                                         its permission



CONFIDENTIAL                                                                                 ZAIC_Henderson_00000309
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 310 of 380. PageID #: 418


           For injury to "employees" subject to Ohio                  h. Violation Of Age Laws Or Employment Of
           Workers' Compensation Laws, this exclu-                        Minors
           sion applies only if the act causing or ag-                    "Bodily injury by accident" or "bodily injury
           gravating the injury is of deliberate intent                   by disease" suffered or caused by any
           as defined by the laws of that state.                          person:
                                                                         (1) Knowingly employed by you in viola-
           For injury to "employees" subject to West                         tion of any law pertaining to the mini-
           Virginia Workers' Compensation Laws, this                         mum age of employment or employees;
           exclusion applies only if the act causing or                      or
           aggravating the injury is of deliberate in-                   (2) Under the age of 14 years, regardless
           tent as defined by SB744 paragraph (2)(ii).                       of any such law.
                                                                       i. Federal Laws
        b. Fines Or Penalties                                             Any premium, assessment, penalty, fine,
           Any assessment, penalty, or fine levied by                     benefit, liabil ity or other obligation im-
           any regulatory inspection agency or au-                        posed by or granted pursuant to:
           thority.                                                      (1) The Federal Employer's Liability Act (45
        c. Statutory Obligations                                             USC Section 51-60);
           Any obligation of the insured under a                         (2) The Non-appropriated Fund Instrumen-
           workers' compensation, disability benefits                        talities Act (5 USC Sections 8171-8173);
           or unemployment compensation law or                           (3) The Longshore and Harbor Workers'
           any similar law.                                                  Compensation Act (33 USC Sections
        d. Contractual Liability                                             910-950) ;
           Liability assumed by you under any con-                       (4) The Outer Continental Shelf Lands Act
           tract or agreement.                                               (43 USC Section 1331-1356);
        e. Violation Of Law                                              (5) The Defense Base Act (42 USC Sec-
           "Bodily injury by accident" or 'bodily injury                     tions 1651-1654);
           by disease" suffered or caused by any                         (6) The Federal Coal Mine Health and
           employee while employed in violation of                           Safety Act of 1969 (30 USC Sections
           law with your actual knowledge or the ac-                         901-942);
           tual knowledge of any of your "executive                      (7) The Migrant and Seasonal Agricultural
           officers".                                                        Worker Protection Act (29 USC Sec-
                                                                             tions 1801-1872);
            Damages arising out of coercion, criticism,                  (8) Any other workers compensation,
            demotion, evaluation, reassignment, disci-                       unemployment compensation or dis-
            pline, defamation, harassment, humi liation,                     ability laws or any similar law; or
            discrimination against or termination of                     (9) Any subsequent amendments to the
            any "employee", or arising out of other                          laws listed above.
            employment decisions or personnel deci-
            sions of the insured.                                                          .:.
        g. Failure To Comply With 'Workers                                Exemplary damages or punitive damages,
            Compensation Law"                                             or any other damages that are determined,
                                                                          in part, through the application of a multi-
            "Bodily injury by accident" or 'bodily injury                 plier.,
            by disease" to an "employee" when you
            are:                                                       k. Crew Members
           (1) Deprived of common law defenses; or                        "Bodily injury by accident" or "bodily injury
                                                                          by disease" to a master or member of the
           (2) Otherwise subject to penalty;                              crew of any vessel or any member of the
            because of your failure to secure your ob-                    flying crew of an aircraft.
            ligations under, or other failure to comply                I. Asbestos
            with, any 'Workers compensation law".




                            Includes copyrighted material of ISO Properties, Inc. with      U-GL-274-C-1 CW (12 04)       0
                                                 its permission



CONFIDENTIAL                                                                              ZAIC_Henderson_00000310
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 311 of 380. PageID #: 419


              "Bodily injury by accident" or 'bodily injury        3. A limited liabil ity company, you are an insured.
              by disease" arising out of asbestos, or                  Your members are also insureds, but only with
              which would not have occurred, in whole                  respect to the conduct of your business. Your
              or in part, but for the actual, alleged or               managers are insureds, but only with respect to
              threatened discharge, dispersal, release,                their duties as your managers.
              leakage, leaching, friability, flaking, escape       4. An organization other than a partnership, joint
              or presence of asbestos, regardless of                   venture or limited liabi lity company, you are an
              whether any other cause, event, material                 insured. Your "executive officers" and directors
              or product contributed concurrently or in                are insureds, but only with respect to their duties
              any sequence to the injury.                              as your officers or directors. Your stockholders
                                                                       are also insureds, but only with respect to their
                                                                       liability as stockholders.
    We will pay, with respect to any claim we investigate          No person or organization is an insured with respect
    or settle, or any "suit" against an insured we defend:         to the conduct of any current or past partnership,
                                                                   joint venture or limited liability company that is not
    a. All expenses we incur.                                      shown as a Named Insured in the Declarations.
    b. Up to $250 for cost of bail bonds required be-
        cause of accidents or traffic law violations arising
        out of the use of any vehicle to which this cover-
       age applies. We do not have to furnish these                    1. The Limits of Insurance shown in the Declara-
        bonds.                                                            tions and the rules below fix the most we will
    c. The cost of bonds to release attachments, but                      pay regardless of the number of:
        only for bond amounts within the applicable limit                 a. Insureds;
        of insurance. We do not have to furnish these                     b. Claims made or "suits" brought; or
        bonds.
                                                                          c. Persons or organizations making claims or
        d. All reasonable expenses incurred by the in-                          bringing "suits".
            sured at our request to assist us in the inves-
            tigation or defense of the claim or "suit", in-            2. The Bodily Injury By Accident — Each Acci-
            cluding actual loss of earnings up to $250 a                  dent Limit shown in the Declarations is the
            day because of time off from work.                            most we will pay for all damages covered by
                                                                          this insurance because of "bodily injury by
        e. All costs taxed against the insured in the                     accident" to one or more "employees" in any
            "suit".                                                       one accident.
         I. Prejudgment interest awarded against the                   3. The Bodily Injury By Disease — Aggregate
            insured on that part of the judgment we pay.                  Limit shown in the Declarations is the most we
            If we make an offer to pay the applicable limit               wi ll pay for all damages covered by this insur-
            of insurance, we will not pay any prejudgment                 ance and arising out of "bodily injury by dis-
            interest based on that period of time after the               ease"°, regardless of the number of "employ-
            offer.                                                        ees" who sustain "bodily injury by disease°°
        g. All interest on the full amount of any judgment             4. Subject to 3. above, the Bodily Injury By Dis-
            that accrues after entry of the judgment and                  ease — Each Employee Limit shown in the
            before we have paid, offered to pay, or depos-                Declarations is the most we will pay for all
            ited in court the part of the judgment that is                damages because of "bodily injury by disease"°
            within the applicable limit of insurance.                     to any one "employee".
        These payments will not reduce the limits of in-              The limits of the coverage apply separately to
        surance.                                                      each consecutive annual period and to any re-
                                                                      maining period of less than 12 months, starting
    SECTION II —WHO IS AN INSURED                                     with the beginning of the policy period shown in
                                                                      the Declarations, unless the policy period is ex-
    If you are designated in the Declarations as:                     tended after issuance for an additional period of
    1. An individual, you and your spouse are insureds,               less than 12 months. In that case, the additional
        but only with respect to the conduct of a busi-               period will be deemed part of the last preceding
        ness of which you are the sole owner.                         period for purposes of determining the Limits of
    2. A partnership or joint venture, you are an in-                 Insurance.
        sured. Your members, your partners, and their
        spouses are also insureds, but only with respect                IL.]         • '    s
        to the conduct of your business.


    U-GL-274-C-1 CW (12 04)        Includes copyrighted material of ISO Properties, Inc. with its             Page 3 of 5    0
                                                          permission



CONFIDENTIAL                                                                                    ZAIC_Henderson_00000311
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 312 of 380. PageID #: 420



          Bankruptcy or insolvency of the insured or of               No person or organization has a right under this
          the insured's estate will not rel ieve us of our            Coverage Part:
          obligations under this Coverage Part. How-                  a. To join us as a party or otherwise bring us
          ever, this condition shall not affect our ability              into a "suit" asking for damages from an in-
          to assert or invoke any applicable defense to                  sured; or
          liability on behalf of the insured.
                                                                      b. To sue us on this Coverage Part unless all of
       2. Duties In The Event Of Injury, Claim Suit                      its terms have been fully complied with.
          a. You must see to it that we or our agent are              A person or organization may sue us to recover
               notified as soon as practicable of a 'bodily           on an agreed settlement or on a final judgment
               injury by accident" or "bodily injury by dis-          against an insured; but we will not be liable for
               ease" which may result in a claim. To the              damages that are not payable under the terms of
               extent possible, notice should include:                this Coverage Part or that are in excess of the
              (1) How, when and where the 'bodily                     applicable limit of insurance. An agreed settle-
                    injury by accident" or "bodily injury by          ment means a settlement and release of liabi lity
                   disease" took place;                               signed by us, the insured and the claimant or the
              (2) The names and addresses of any in-                  claimant's legal representative.
                    jured persons and witnesses; and
              (3) The nature and location of any injury.              This insurance is primary, and our obligations are
          b. If a claim is made or "suit" is brought                  not affected unless any of the other insurance or
               against any insured, you must:                         self-insurance is also primary.
              (1) Immediately record the specifics of the             If all of the other insurance or self-insurance per-
                    claim or "suit" and the date received;            mits contribution by equal shares, we will follow
                   and                                                this method also. Under this approach each in-
                                                                      surer contributes equal amounts until it has paid
              (2) Notify us as soon as practicable.                   its applicable limit of insurance or none of the
               You must see to it that we receive written             loss remains, whichever comes first.
               notice of the claim or "suit" as soon as               If any of the other insurance or self-insurance
               practicable.                                           does not permit contribution by equal shares, we
           c. You and any other involved insured must:                will contribute by limits. Under this method, each
              (1) Immediately send us copies of any                   insurer's share is based on the ratio of its appli-
                    demands, notices, summonses or legal              cable limit of insurance to the total applicable lim-
                    papers received in connection with the            its of insurance of all insurers.
                    injury, claim, proceeding or "suit";
              (2) Authorize us to obtain records and                  a. We will compute all premiums for this Cover-
                    other information;                                   age Part in accordance with our rules and
              (3) Cooperate with us and assist us, as we                 rates.
                    may request, in the investigation or set-         b. Premium shown in this Coverage Part as
                    tlement of the claim or defense against              advance premium is a deposit premium only.
                    the "suit";                                          At the close of each audit period we will com-
                                                                         pute the earned premium for that period and
              (4) Assist us, upon our request, in the
                                                                         send notice to the first Named Insured. The
                    enforcement of any right against any                 due date for audit and retrospective premiums
                    person or organization which may be                  is the date shown as the due date on the bill.
                    liable to the insured because of injury
                    to which this insurance may also apply;              If the sum of the advance and audit premiums
                   and                                                   paid for the policy period is greater than the
                                                                         earned premium, we will return the excess to
              (5) Do nothing after an injury occurs that                 the first Named Insured.
                   would interfere with our right to re-
                    cover from others.                                c. The first Named Insured must keep records of
                                                                         the information we need for premium compu-
          d. No insured will, except at that insured's                   tation, and send us copies at such times as
               own cost, voluntarily make a payment, as-                 we may request.
               sume any obligation, or incur any ex-
               pense, other than for first aid, without our
               consent.                                               By accepting this policy, you agree:


    •.«- ~JI                   Includes copyrighted material of ISO Properties, Inc. with       U-GL-274-C-1 CW (12 04)       0
                                                    its permission



CONFIDENTIAL                                                                                  ZAIC_Henderson_00000312
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 313 of 380. PageID #: 421


       a. The statements in the Declarations are accu-                   c. All other parts of the world if the injury or
          rate and complete;                                                  damage arises out of the activities of a person
       b. Those statements are based upon representa-                         whose home is in the territory described in a.
          tions you made to us; and                                           above, but who is away for a short time on
                                                                              your business;
       c. We have issued this policy in reliance upon
          your representations.                                          provided the insured's responsibility to pay dam-
                                                                         ages is determined in the United States (including
                                                                         its territories and possessions), Puerto Rico, or
       Except with respect to the Limits of Insurance,                   Canada, in a suit on the merits according to the
       and any rights or duties specifically assigned in                 substantive law in such territory, or in a settle-
       this Coverage Part to the first Named Insured,                    ment we agree to.
       this insurance applies:                                      4.   "Employee" includes a "leased worker". "Em-
       a. As if each Named Insured were the only                          ployee" does not include a "temporary worker".
           Named Insured; and                                       5.   "Executive officer" means a person holding any of
       b. Separately to each insured against whom                         the officer positions created by your charter,
           claim is made or "suit" is brought.                           constitution, by-laws or any other similar govern-
    8. Transfer Of Rights Of Recovery Against Others                      ing document.
       To Us                                                        6.   "Leased worker" means a person leased to you by
       If the insured has rights to recover all or part of               a labor leasing firm under an agreement between
       any payment we have made under this Coverage                      you and the labor leasing firm, to perform duties
       Part, those rights are transferred to us. The in-                  related to the conduct of your business. "Leased
                                                                         worker" does riot include a "temporary worker".
       sured must do nothing after loss to impair them.
       At our request, the insured will bring "suit" or             7.   "Suit" means a civil proceeding in which damages
       transfer those rights to us and help us enforce                    because of "bodi ly injury by accident" or "bodily
       them.                                                              injury by disease" to which this insurance applies
                                                                         are alleged. "Suit" includes:
                       rimr i
                                                                          a. An arbitration proceeding in which such dam-
       If we decide not to renew this Coverage Part, we                       ages are claimed and to which the insured
       will mail or deliver to the first Named Insured
                                                                              must submit or does submit with our consent;
       shown in the Declarations written notice of the
       nonrenewal not less than 30 days before the ex-                        or
       piration date.                                                     b. Any other alternative dispute resolution pro-
       If notice is mailed, proof of mailing will be suffi-                   ceeding in which such damages are claimed
       cient proof of notice.                                                 and to which the insured submits with our
                                                                              consent.
                                                                    8.   'Temporary worker" means a person who is fur-
                                                                          nished to you to substitute for a permanent "em-
    1. "Bodily injury by accident" means bodily injury,                   ployee" on leave or to meet seasonal or short-
       sickness or disease sustained by a person, in-                     term workload conditions.
       cluding death, resulting from an accident. A dis-            9.   'Workers Compensation Law" means the Workers
       ease is not "bodi ly injury by accident" unless it re-            Compensation Law and any Occupational Dis-
       sults directly from "bodily injury by accident".                  ease Law of the state(s) shown in the Declara-
    2. "Bodily injury by disease" means a disease sus-                   tions. This does not include provisions of any law
       tained by a person, including death. "Bodily injury               providing non-occupational disability benefits.
       by disease" does not include a disease that re-
       sults directly from an accident.
    3. "Coverage territory" means:
       a. The United States of America (including its
           territories and possessions), Puerto Rico and
           Canada;
       b. International waters or airspace, but only if the
           injury or damage occurs in the course of
           travel or transportation between any places
           included in a. above; or




    U-GL-274-C-1 CW (12 04)         Includes copyrighted material of ISO Properties, Inc. with its              Page 5 of 5     ❑
                                                           permission



CONFIDENTIAL                                                                                    ZAIC_Henderson_00000313
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 314 of 380. PageID #: 422


                                                                                                                                C~7
                                                                                                                            ZURICH
    Deductible Endorsement Claims-Made


       Policy No.          Eff. Date of Pol.   Exp. Date of Pol.   Eff. Date of End.         Producer No.      Addl. Prem       Return Prem.
    CPO 6220911-06           11/12/2019          11/12/2020                                   25216000           INCL




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    This endorsement modifies insurance provided under the:
    Employee Benefits Liability Coverage Part

    It is agreed that the following deductible provisions are added                2. The terms of this Coverage Part apply regardless of
    to the policy as respects the Employee Benefit Liability                          the application of the deductible amount. This
    Coverage Part:                                                                    includes those terms with respect to:
                                                                                        a.     Our rights and duties with respect to the defense
        Deductible:        $1,000
                                                                                               of "suits"; and
        1.   The deductible amount stated above shall be                                b. The "insured's" duties in the event of an act,
             deducted from the amount of all "claims" arising out                          error, or omission or a "claim" or "suit".
             of the same act, error, or omission. We shall be
             liable only for the difference between such deductible                3.   We may pay any part or all of the deductible amount
             amount and the amount of insurance otherwise                               to effect settlement of any "claim" or "suit". You
             applicable on a per "claim" basis. The Aggregate                           shall promptly reimburse us for such part of the
             Limit will not be reduced by the application of such                       deductible amount as has been paid by us after we
             deductible.                                                                notify you of our action.




    U-GL-850-A CW (7/96)
    Page 1of!




CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000314
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 315 of 380. PageID #: 423


    POLICY NUMBER: CPO 6220911-06                                               COMMERCIAL GENERAL LIABILITY
                                                                                               CG 20180413

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     IkYA[S]lI                     A             i                        Si*LYA*
    This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                       SCHEDULE

             Name Of Person(s) Or Organization(s)                             Designation Of Premises
     FIRST COMMONWEALTH BANK,                                  LOCATION 7-1, 55 HUTCHINSON
     ISAOA/ATIMA,                                              AVE, COLUMBUS, OH
     INSURANCE PROCESSING DEPT.                                43235
     PO BOX 400, INDIANA, PA 15701




     Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

    A. Section II - Who Is An Insured is amended to             C. With respect to the insurance afforded to these
       include as an additional insured the person(s) or           additional insureds, the following is added to
       organization(s) shown in the Schedule, but only             Section III - Limits Of Insurance:
       with respect to their liability as mortgagee,                 If coverage provided to the additional insured is
       assignee, or receiver and arising out of the                  required by a contract or agreement, the most we
       ownership, maintenance, or use of the premises by             will pay on behalf of the additional insured is the
       you and shown in the Schedule.                                amount of insurance:
       However:                                                      1. Required by the contract or agreement; or
       1. The insurance afforded to such additional                  2. Available under the applicable Limits of
          insured only applies to the extent permitted by               Insurance shown in the Declarations;
          law; and
                                                                     whichever is less.
       2. If coverage provided to the additional insured is
          required by a contract or agreement, the                   This endorsement shall not increase the
          insurance afforded to such additional insured              applicable Limits of Insurance shown in the
          will not be broader than that which you are                Declarations.
          required by the contract or agreement to
          provide for such additional insured.
    B. This insurance does not apply to structural
       alterations, new construction and demolition
       operations performed by or for that person or
       organization.




    CG 20 18 04 13                       O Insurance Services Office, Inc., 2012                           Page 1 of 1




CONFIDENTIAL                                                                                ZAIC_Henderson_00000315
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 316 of 380. PageID #: 424


                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 21 08 05 14

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EXCLUSION - ACCESS OR DISCLOSURE OF
               CONFIDENTIAL OR PERSONAL INFORMATION
                         (COVERAGE B ONLY)
    This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

    The following is added to Paragraph 2. Exclusions of
    Section I — Coverage B — Personal And
    Advertising Injury Liability:
    2. Exclusions
       This insurance does not apply to:
       Access Or Disclosure Of Confidential Or
       Personal Information
       "Personal and advertising injury" arising out of any
       access to or disclosure of any person's or
       organization's confidential or personal information,
       including patents, trade secrets, processing
       methods, customer lists, financial information,
       credit card information, health information or any
       other type of nonpublic information.
       This exclusion applies even if damages are
       claimed for notification costs, credit monitoring
       expenses, forensic expenses, public relations
       expenses or any other loss, cost or expense
       incurred by you or others arising out of any access
       to or disclosure of any person's or organization's
       confidential or personal information.




    CG 21 08 05 14                       © Insurance Services Office, Inc., 2013                 Page 1 of I



CONFIDENTIAL                                                                          ZAIC_Henderson_00000316
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 317 of 380. PageID #: 425


    POLICYNUMBER: CPO 6220911-06                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 21 44 04 17
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                LIMITATION OF COVERAGE TO DESIGNATED
                   PREMISES, PROJECT OR OPERATION
    This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                        SCHEDULE

    Premises:
    PREMISES: 17 RIVER ROAD, CHAGRIN FALLS, OH 4022
    NAMED INSURED: PAUL L. SEEGOT LTD, BETSY SEEGOT

    Project Or Operation:




    Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

    A. If this endorsement is attached to Commercial                     (3) Prior to the policy period, no insured
       General Liability Coverage Form CG 00 01, the                          listed under Paragraph 1. of Section II -
       provisions under this Paragraph A. apply:                              Who Is An Insured and no "employee"
       1. Paragraph 1.b. under Section I - Coverage A                         authorized by you to give or receive
           - Bodily Injury And Property Damage                                notice of an "occurrence" or claim, knew
           Liability is replaced by the following:                            that the "bodily injury" or "property
           b. This insurance applies to "bodily injury" and                   damage" had occurred, in whole or in
               "property damage" caused by an                                 part. If such a listed insured or
               "occurrence" that takes place in the                           authorized "employee" knew, prior to the
               "coverage territory" only if:                                  policy period, that the "bodily injury" or
                                                                              "property damage" occurred, then any
              (1) The "bodily injury" or "property damage":                   continuation, change or resumption of
                  (a) Occurs on the premises shown in the                     such "bodily injury" or "property
                      Schedule or the grounds and                             damage" during or after the policy
                      structures appurtenant to those                         period will be deemed to have been
                      premises; or                                            known prior to the policy period.
                  (b) Arises out of the project or operation       2. Paragraph 1.b. under Section I - Coverage B
                      shown in the Schedule;                          - Personal And Advertising Injury Liability
                                                                      is replaced by the following:
              (2) The "bodily injury" or "property damage"
                   occurs during the policy period; and               b. This insurance applies to "personal and
                                                                          advertising injury" caused by an offense
                                                                          committed in the "coverage territory" but
                                                                          only if:
                                                                         (1) The offense arises out of your business:
                                                                             (a) Performed on the premises shown in
                                                                                   the Schedule; or




    CG 21 44 04 17                          © Insurance Services Office, Inc., 2016                          Page 1 of 3



CONFIDENTIAL                                                                               ZAIC_Henderson_00000317
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 318 of 380. PageID #: 426


                  (b) In connection with the projector        B. If this endorsement is attached to Commercial
                      operation shown in the Schedule;           General Liability Coverage Form CG 00 02, the
                      and                                        provisions under this Paragraph B. apply:
            (2) The offense was committed during the             1. Paragraph 1.b. under Section I — Coverage A
                  policy period.                                     — Bodily Injury And Property Damage
             However, with respect to Paragraph                      Liability is replaced by the fol lowing:
             1.b.(1)(a) of this Insuring Agreement, if the           b. This insurance applies to "bodily injury" and
             "personal and advertising injury" is caused                 "property damage" caused               by an
             by:                                                         "occurrence" that takes place in the
            (1) False arrest, detention or imprisonment;                 "coverage territory" only if:
                 or                                                     (1) The "bodily injury" or "property damage":
            (2) The wrongful eviction from, wrongful                        (a) Occurs on the premises shown in the
                 entry into, or invasion of the right of                          Schedule or the grounds and
                  private occupancy of a room, dwelling or                        structures appurtenant to those
                  premises that a person occupies,                                premises; or
                 committed by or on behalf of its owner,                    (b) Arises out of the project or operation
                  landlord or lessor;                                             shown in the Schedule;
             then such offense must arise out of your                   (2) The "bodily injury" or "property damage"
             business performed on the premises shown                        did not occur before the Retroactive
             in the Schedule and the offense must have                       Date, if any, shown in the Declarations
             been committed on the premises shown in                         or after the end of the policy period; and
             the Schedule or the grounds and structures
             appurtenant to those premises.                             (3) A claim for damages because of the
                                                                             "bodily injury" or "property damage" is
      3. Paragraph 1.a. under Section I — Coverage C                         first made against any insured, in
         — Medical Payments is replaced by the                               accordance with Paragraph 1.c. of this
         following:                                                          Insuring Agreement, during the policy
         a. We will pay medical expenses as described                        period or any Extended Reporting
             below for "bodily injury" caused by an                          Period we provide under Section V —
             accident that takes place in the "coverage                      Extended Reporting Periods.
             territory" if the "bodily injury":                  2. Paragraph 1.b. under Section I — Coverage B
            (1) Occurs on the premises shown in the                  — Personal And Advertising Injury Liability
                 Schedule or the grounds and structures              is replaced by the following:
                 appurtenant to those premises; or                   b. This insurance applies to "personal and
            (2) Arises out of the project or operation                   advertising injury" caused by an offense
                 shown in the Schedule;                                  committed in the "coverage territory" but
                  6- s
                                                                         only if:
               (a) The accident takes place during the                  (1) The offense arises out of your business:
                   pol icy period;                                          (a) Performed on the premises shown in
               (b) The expenses are incurred and                                  the Schedule; or
                   reported to us within one year of the                    (b) In connection with the project or
                   date of the accident; and                                      operation shown in the Schedule;
               (c) The injured person submits to                        (2) The offense was not committed before
                   examination, at our expense, by                           the Retroactive Date, if any, shown in
                   physicians of our choice as often as                      the Declarations or after the end of the
                   we reasonably require.                                    policy period; and




                                          O Insurance Services Office, Inc., 2016



CONFIDENTIAL                                                                              ZAIC_Henderson_00000318
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 319 of 380. PageID #: 427


            (3) A claim for damages because of the               3. Paragraph 1.a. under Section I — Coverage C
                "personal and advertising injury" is first          — Medical Payments is replaced by the
                made     against  any     insured,      in          following:
                accordance with Paragraph 1.c. of this              a. We will pay medical expenses as described
                Insuring Agreement, during the policy                  below for "bodily injury" caused by an
                period or any Extended Reporting                       accident that takes place in the "coverage
                Period we provide under Section V —                    territory" if the "bodily injury":
                Extended Reporting Periods.
                                                                       (1) Occurs on the premises shown in the
            However, with respect to Paragraph                             Schedule or the grounds and structures
            1.b.(1)(a) of this Insuring Agreement, if the                  appurtenant to those premises; or
            "personal and advertising injury" is caused
            by:                                                        (2) Arises out of the project or operation
                                                                           shown in the Schedule;
            (1) False arrest, detention or imprisonment;
                or                                                      provided that:
            (2) The wrongful eviction from, wrongful                      (a) The accident takes place during the
                entry into, or invasion of the right of                       policy period;
                private occupancy of a room, dwelling or                  (b) The expenses are incurred and
                premises that a person occupies,                              reported to us within one year of the
                committed by or on behalf of its owner,                       date of the accident; and
                landlord or lessor;
                                                                          (c) The injured person submits to
             then such offense must arise out of your                         examination, at our expense, by
             business performed on the premises shown                         physicians of our choice as often as
             in the Schedule and the offense must have                        we reasonably require.
             been committed on the premises shown in
             the Schedule or the grounds and structures
             appurtenant to those premises.




    ROKWIhl<1Ll t/                        O Insurance Services Office, Inc., 2016



CONFIDENTIAL                                                                             ZAIC_Henderson_00000319
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 320 of 380. PageID #: 428


                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 21 47 12 07

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           EMPLOYMENT-RELATED PRACTICES EXCLUSION
    This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

    A. The following exclusion is added to Paragraph 2.,      B. The following exclusion is added to Paragraph 2.,
       Exclusions of Section I — Coverage A — Bodily In-         Exclusions of Section I — Coverage B — Personal
       jury And Property Damage Liability:                       And Advertising Injury Liability:
       This insurance does not apply to:                         This insurance does not apply to:
       "Bodily injury" to:                                       "Personal and advertising injury" to:
      (1) A person arising out of any:                          (1) A person arising out of any:
          (a) Refusal to employ that person;                       (a) Refusal to employ that person;
          (b) Termination of that person's employment;             (b) Termination of that person's employment;
              or                                                        or
         (c) Employment-related practices, policies, acts           (c) Employment-related practices, policies, acts
              or omissions, such as coercion, demotion,                  or omissions, such as coercion, demotion,
              evaluation, reassignment, discipline, defa-                evaluation, reassignment, discipline, defa-
              mation, harassment, humiliation, discrimina-               mation, harassment, humiliation, discrimina-
              tion or malicious prosecution directed at                  tion or malicious prosecution directed at
              that person; or                                            that person; or
      (2) The spouse, child, parent, brother or sister of        (2) The spouse, child, parent, brother or sister of
          that person as a consequence of "bodily injury"            that person as a consequence of "personal and
          to that person at whom any of the employment-              advertising injury" to that person at whom any
          related practices described in Paragraphs (a),             of the employment-related practices described
          (b), or (c) above is directed.                             in Paragraphs (a), (b), or (c) above is directed.
       This exclusion applies:                                    This exclusion applies:
      (1) Whether the injury-causing event described in          (1) Whether the injury-causing event described in
          Paragraphs (a), (b) or (c) above occurs before             Paragraphs (a), (b) or (c) above occurs before
          employment, during employment or after em-                 employment, during employment or after em-
          ployment of that person;                                   ployment of that person;
      (2) Whether the insured may be liable as an em-            (2) Whether the insured may be liable as an em-
          ployer or in any other capacity; and                       ployer or in any other capacity; and
      (3) To any obligation to share damages with or             (3) To any obligation to share damages with or
          repay someone else who must pay damages                    repay someone else who must pay damages
          because of the injury.                                     because of the injury.




    CG 21 47 12 07                            O ISO Properties, Inc., 2006                                Page 1 of 1    ❑



CONFIDENTIAL                                                                              ZAIC_Henderson_00000320
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 321 of 380. PageID #: 429


                                                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 21 651204

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        TOTAL POLLUTION EXCLUSION WITH A BUILDING
      HEATING, COOLING AND DEHUMIDIFYING EQUIPMENT
         EXCEPTION AND A HOSTILE FIRE EXCEPTION
    This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

    Exclusion f. under Paragraph 2. Exclusions of Section                  (ii) At any premises, site or location on
      — Coverage A — Bodily Injury And Property Damage                          which any insured or any contractors or
    Liability is replaced by the following:                                     subcontractors working directly or indi-
    This insurance does not apply to:                                            rectly on any insured's behalf are per-
                                                                                forming operations to test for, monitor,
     f. Pollution                                                               clean up, remove, contain, treat, detox-
       (1) "Bodily injury" or "property damage" which                            ify, neutralize or in any way respond to,
            would not have occurred in whole or part but                         or assess the effects of, "pollutants".
            for the actual, alleged or threatened discharge,         (2) Any loss, cost or expense arising out of any:
            dispersal, seepage, migration, release or es-
            cape of "pollutants" at any time.                           (a) Request, demand, order or statutory or
                                                                            regulatory requirement that any insured or
            This exclusion does not apply to:                               others test for, monitor, clean up, remove,
           (a) "Bodily injury" if sustained within a building               contain, treat, detoxify or neutralize, or in
                 which is or was at any time owned or occu-                 any way respond to, or assess the effects
                 pied by, or rented or loaned to, any insured               of, "pollutants"; or
                 and caused by smoke, fumes, vapor or soot              (b) Claim or suit by or on behalf of a govern-
                 produced by or originating from equipment                  mental authority for damages because of
                 that is used to heat, cool or dehumidify the               testing for, monitoring, cleaning up, remov-
                 building, or equipment that is used to heat                ing, containing, treating, detoxifying or neu-
                 water for personal use, by the building's                  tralizing, or in any way responding to, or
                 occupants or their guests; or                              assessing the effects of, "pollutants".
           (b) "Bodily injury" or "property damage" arising
                 out of heat, smoke or fumes from a "hostile
                 fire" unless that "hostile fire" occurred or
                 originated:
                 (i) At any premises, site or location which is
                     or was at any time used by or for any in-
                     sured or others for the handling, stor-
                     age, disposal, processing or treatment
                     of waste; or




    CG 21 6512 04                                 O ISO Properties, Inc., 2003                               Page 1 of 1     0



CONFIDENTIAL                                                                                  ZAIC_Henderson_00000321
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 322 of 380. PageID #: 430

   POLICY NUMBER: CPO 6220911-06                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                     CG 24070196

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                          PRODUCTS / COMPLETED OPERATIONS HAZARD
                                         REDEFINED


   This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                                         SCHEDULE

   Description of Premises and Operations:

   ALL LOCATIONS




   (If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
   applicable to this endorsement.)

   With respect to "bodily injur)" or "property damage"                Paragraph a. of the definition of "Products - completed
   arising out of "your products" manufactured, sold, han-             operations hazard" in the DEFINITIONS Section is
   dled or distributed:                                                replaced by the following:
   1. On, from or in connection with the use of any                         "Products-completed operations hazard":
      premises described in the Schedule, or
                                                                            a. Includes all "bodily injury' and "property dam-
   2. In connection with the conduct of any operation                          age" that arises out of "your products" if the
      described in the Schedule, when conducted by you                         "bodily injury' or "property damage" occurs
      or on your behalf                                                        after you have relinquished possession of those
                                                                               products.




   CG 240701 96                          Copyright, Insurance Services Office, Inc., 1994                      Page 1 of I —



CONFIDENTIAL                                                                                    ZAIC_Henderson_00000322
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 323 of 380. PageID #: 431


    POLICY NUMBER: CPO 6220911-06                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                     CG 25040509

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 DESIGNATED LOCATION(S)
                                 GENERAL AGGREGATE LIMIT
    This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                   SCHEDULE
    Designated Location(s):
    ALL LOCATIONS, OTHER THAN CONSTRUCTION PROJECTS, OCCUPIED BY THE
    NAMED INSURED


    Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


    A. For all sums which the insured becomes legally                     b. Claims made or "suits" brought; or
       obligated to pay as damages caused by                              c. Persons or organizations making claims or
       "occurrences" under Section I —Coverage A, and                        bringing "suits".
       for all medical expenses caused by accidents
       under Section I —Coverage C, which can be                       3. Any payments made under Coverage A for
       attributed only to operations at a single                          damages or under Coverage C for medical
       designated "location" shown in the Schedule                        expenses shall reduce the Designated
       above:                                                             Location General Aggregate Limit for that
                                                                          designated "location". Such payments shall
       1. A separate Designated Location General                          not reduce the General Aggregate Limit
           Aggregate Limit applies to each designated                     shown in the Declarations nor shall they
           "location", and that limit is equal to the amount              reduce any other Designated Location
            of the General Aggregate Limit shown in the                   General Aggregate Limit for any other
           Declarations.                                                  designated "location" shown in the Schedule
       2. The Designated Location General Aggregate                       above.
           Limit is the most we will pay for the sum of all            4. The limits shown in the Declarations for Each
           damages under Coverage A, except damages                       Occurrence, Damage To Premises Rented To
           because of "bodily injury" or "property                        You and Medical Expense continue to apply.
           damage" included in the "products-completed                    However, instead of being subject to the
           operations hazard", and for medical expenses                   General Aggregate Limit shown in the
           under Coverage C regardless of the number                      Declarations, such limits will be subject to the
           of:                                                            applicable Designated Location General
            a. Insureds;                                                  Aggregate Limit.




    CG 25040509                             © Insurance Services Office, Inc., 2008                           Page 1 of 2    0



CONFIDENTIAL                                                                                  ZAIC_Henderson_00000323
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 324 of 380. PageID #: 432



    B. For all sums which the insured becomes legally          C. When coverage for liability arising out of the
       obligated to pay as damages caused by                      "products-completed operations hazard" is
       "occurrences" under Section I —Coverage A, and             provided, any payments for damages because of
       for all medical expenses caused by accidents               "bodily injury" or `property damage" included in
       under Section I —Coverage C, which cannot be               the "products-completed operations hazard" will
       attributed only to operations at a single                  reduce the Products-completed Operations
       designated "location" shown in the Schedule                Aggregate Limit, and not reduce the General
       above:                                                     Aggregate Limit nor the Designated Location
       1. Any payments made under Coverage A for                  General Aggregate Limit.
           damages or under Coverage C for medical             D. For the purposes of this endorsement, the
           expenses shall reduce the amount available             Definitions Section is amended by the addition of
            under the General Aggregate Limit or the              the following definition:
            Products-completed Operations Aggregate               "Location" means premises involving the same or
            Limit, whichever is applicable; and                   connecting lots, or premises whose connection is
       2. Such payments shall not reduce any                      interrupted only by a street, roadway, waterway
            Designated Location General Aggregate Limit.          or right-of-way of a railroad.
                                                               E. The provisions of Section III — Limits Of
                                                                  Insurance not otherwise modified by this
                                                                  endorsement shall continue to apply as
                                                                  stipulated.




    Page 2 of 2                         ® Insurance Services Office, Inc., 2008                    CG 25 04 05 09     0



CONFIDENTIAL                                                                            ZAIC_Henderson_00000324
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 325 of 380. PageID #: 433


                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 26220417

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   MICHIGAN CHANGES - LIQUOR LIABILITY
    This endorsement modifies insurance provided under the following:

       LIQUOR LIABILITY COVERAGE PART (OCCURRENCE VERSION)

    A. Section I — Liquor Liability Coverage is                    4. The following is added
       amended to comply with Michigan Compiled Laws                   d. Failure to give any notice required by this
       Section 436.1811 as follows:                                        condition within the time period specified
       No condition, provision, stipulation or limitation                 shall not invalidate any claim made by you
       contained in this Policy, or any endorsement                       if it shall be shown not to have been
       thereon, shall relieve us from liability (within the               reasonably possible to give notice within
       statutory limits provided by Section 803 of the                     the prescribed time period and that notice
       Michigan liquor control code of 1998) for the                      was given as soon as was reasonably
       payment of any claim for which the insured may                      possible.
       be held liable under Section 801 of said act.            D. The Representations Condition (Section IV —
       However, all terms, conditions and limitations in           Liquor Liability Conditions) is amended by the
       this Policy will remain in full force and effect as         addition of the following:
       binding between you and us. You must reimburse              No false statement or breach of authority or act or
       us for any payment:                                         omission on the part of the insured will void this
       1. Made by us on account of any "injury", claim or          insurance, unless the intention of the insured to
           "suit" involving a breach of the terms of this          conceal a hazard of perpetrating fraud is proven.
           policy; and                                          E. The When We Do Not Renew Condition (Section
       2. That we would not have been obligated to                 IV — Liquor Liability Conditions) does not apply.
           make under the terms of this Policy except for       F. The Cancellation Common Policy Condition is
           the agreement contained in this endorsement.            replaced by the following and supersedes any
    B. The paragraph relating to prejudgment interest in           provision to the contrary:
       Supplementary Payments (Section I) is replaced              1. The first Named Insured shown in the
       by the following:                                              Declarations may cancel this Policy by:
       We will pay, with respect to any claim or "suit" we             a. Giving 30 days' advance written notice of
       defend:                                                             cancellation to the Michigan Liquor Control
       5. Prejudgment interest awarded against the                        Commission;
           insured on that part of the judgment we pay.                b. Obtaining and delivering new proof of
    C. With respect to the Duties In The Event Of                         financial responsibility to the Michigan
       Injury, Claim or Suit Condition (Section IV —                      Liquor Control Commission within the time
       Liquor Liability Conditions):                                      frame specified in a. above; and
       1. Notice given by or on behalf of the insured to               c. Giving us or our authorized agent notice of
           our authorized agent, with particulars sufficient               cancellation.
           to identify the insured, shall be considered                The cancellation will not be effective until 30
           notice to us.                                               days after such written notice is received by
       2. The last sentence of Paragraph 2.b. is deleted.              the Michigan Liquor Control Commission.
       3. The reference to Paragraph d. is amended to
           read Paragraph e.




    CG 26 22 04 17                        © Insurance Services Office, Inc., 2016                        Page 1 of 2



CONFIDENTIAL                                                                               ZAIC_Henderson_00000325
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 326 of 380. PageID #: 434



       2. We may cancel this Pol icy by mai ling or                4. Notice of cancellation will state the effective
          delivering    advance      written    notice    of          date of cancellation. The policy period will end
          cancellation at least 30 days before the                    on that date.
          effective date of cancellation to the first Named        5. If this Policy is cancelled, we wil l send the first
          Insured shown in the Declarations and the                   Named Insured any pro rata premium refund
          Michigan Liquor Control Commission.                         due. The minimum earned premium shall not
          The cancellation will not be effective until 30             be less than the pro rata premium for the
          days after such written notice is received by               expired time or $25, whichever is greater. The
          the Michigan Liquor Control Commission.                     cancellation wi ll be effective even if we have
       3. We will mail or deliver our notice to the first             not made or offered a refund.
          Named Insured's last mailing address known to            6. If notice is mailed, proof of mailing will be
          us or our authorized agent.                                 sufficient proof of notice.




    Page 2 of 2                           © Insurance Services Office, Inc., 2016                       CG 26 22 04 17




CONFIDENTIAL                                                                                ZAIC_Henderson_00000326
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 327 of 380. PageID #: 435

                                                                                                                                  ~7
                                                                                                                             ZURICH
     THIS NOTICE DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND
                CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

               NOTICE REGARDING TERRORISM PREMIUM
             (FOR COMMERCIAL AUTOMOBILE INSURANCE)
                                                               SCHEDULE*


    Premium attributable to risk of loss resulting from terrorism for the Commercial Automobile line of insurance:
    Automobile                                                                                                             $128.00

    *information required to complete this Schedule, if not shown above, will be shown in the Declarations.

    A. Terrorism Risk Insurance Act ('TRW)                                    B. Disclosure of Terrorism Premium

    The Commercial Automobile line is not part of TRIA.                       We have elected to provide notice to you of the amount
    On December 22, 2005, the President of the United                         of the total policy premium attributable to the risk of
    States signed the first TRIA extension act into law and,                  loss from terrorism for the Commercial Automobile line
    at that time, the Commercial Auto line was removed                        of insurance.
    from the program. The federal government does not
    share in Commercial Automobile terrorism losses..




                                             Copyright - 2008 Zurich American Insurance Compnay                           U-CA-531-B (2/08)
                           Includes copyrighted material of Insurance Services Office. Inc.. with its permission                 Page 1 of!




CONFIDENTIAL                                                                                                       ZAIC_Henderson_00000327
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 328 of 380. PageID #: 436



    Schedule of Auto Physical Damage                                                                     9
    Deductibles                                                                                    ZURICH
    The Schedule set forth below identifies the Deductible to apply to the Coverage(s) and
    Vehicle(s) described.

                                                    SCHEDULE

               Coverage                                   Vehicle Description                             Deductible
   COMPREHENSIVE                                                                                     $          1,000
   COLLISION                                                                                         $          1,000
   COMPREHENSIVE                       HIRED PHD                                                     $          1,000
   COLLISION                           HIRED PHD                                                     $          1,000




                                                                                                    U-CA-548-A CW(10!06)
                                                                                                               Page 1 of 1

                                            Copyright Zurich American Insurance Company 2006




CONFIDENTIAL                                                                                   ZAIC_Henderson_00000328
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 329 of 380. PageID #: 437


    POLICY NUMBER:           CPO 6220911-06                                                    COMMERCIAL AUTO
                                   AMERICAN GUARANTEE AND LIABILITY
                                            INSURANCE COMPANY

                                                 1299 Zurich Way
                                           Schaumburg, Illinois 60196-1056
                                                  1-800-382-2150

                          BUSINESS AUTO DECLARATIONS
    ITEM ONE

     PRODUCER:
     THE FEDELI GROUP, INC.



     NAMED INSURED:         HYDE PARK RESTAURANT GROUP
                            (SEE NAMED INSURED ENDORSEMENT)
     MAILING ADDRESS:       21945 CHAGRIN BLVD
                            BEACHWOOD, OH 44122-5309


     POLICY PERIOD:         From     11-12-2019 to 11-12-2020 at 12:01 A.M. Standard Time at your
                                                              mailing address shown above
     PREVIOUS POLICY NUMBER:          CPO 6220911-05

     FORM OF BUSINESS:
      0   CORPORATION                     LIMITED LIABILITY COMPANY                   [7 INDIVIDUAL
          PARTNERSHIP                 LI OTHER
     IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
     WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.


     Premium shown is payable at inception: $ 12, 939 0 0
     AUDIT PERIOD (IF APPLICABLE) X ANNUALLY        SEMI-                        QUARTERLY            MONTHLY
                                                    ANNUALLY
     ENDORSEMENTS ATTACHED TO THIS POLICY:
       IL 00 17 -Common Policy Conditions (IL 01 46 in Washington)
       IL 00 21 -Broad Form Nuclear Exclusion (not Applicable in New York) (IL 01 98 in Washington)

                                   SEE SCHEDULE OF FORMS AND ENDORSEMENTS




     COUNTERSIGNED                                              BY
                                         (Date)                              (Authorized Representative)


     U-CA-D-600-C 0414                                                                          Page 1




CONFIDENTIAL                                                                           ZAIC-Henderson-00000329
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 330 of 380. PageID #: 438

 ITEM TWO

 Schedule Of Coverages And Covered Autos
 This policy provides only those coverages where a charge is shown in the premium column below. Each of these
 coverages will apply only to those "autos" shown as covered 'autos". 'Autos" are shown as covered 'autos" for a
 particular coverage by the entry of one or more of the symbols from the Covered Autos section of the Business
 Auto Coverage Form next to the name of the coverage.
                                    COVERED
       COVERAGES                     AUTOS                         LIMIT                          PREMIUM
 COVERED AUTOS LIABILITY                1       $1, 0 0 0, 0 0 0                             $        8,775
 PERSONAL INJURY                                SEPARATELY STATED IN EACH P.I.P.
 PROTECTION (or equivalent                      ENDORSEMENT MINUS
 No-fault Coverage)                             DEDUCTIBLE.
 ADDED PERSONAL INJURY
                                                SEPARATELY STATED IN EACH ADDED P.I.P.
 PROTECTION (or equivalent
                                                ENDORSEMENT.
 Added No-fault Coverage)
                                                SEPARATELY STATED IN THE PROPERTY
 PROPERTY PROTECTION                            PROTECTION INSURANCE ENDORSEMENT
 INSURANCE (Michigan only)                      MINUS                DEDUCTIBLE
                                                FOR EACH ACCIDENT.
 AUTO MEDICAL PAYMENTS                  2        $       5,000        EACH INSURED           $              27
 MEDICAL EXPENSE AND                            SEPARATELY STATED IN THE MEDICAL
 INCOME LOSS BENEFITS                           EXPENSE AND INCOME LOSS BENEFITS
 (Virginia only)                                ENDORSEMENT.
 UNINSURED MOTORISTS                    2       $   1,000,000                                $              24
 UNDERINSURED
 MOTORISTS
                                        2       SEE ENDT                                     $             116
 (When not included in
 Uninsured Motorists Coverage)
                                                ACTUAL CASH VALUE OR COST OF REPAIR,
                                                WHICHEVER IS LESS, MINUS SEE ENDT
 PHYSICAL DAMAGE
                                                DEDUCTIBLE FOR EACH COVERED AUTO, BUT        $             521
 COMPREHENSIVE                         2, 8
 COVERAGE                                       NO DEDUCTIBLE APPLIES TO LOSS
                                                CAUSED BY FIRE OR LIGHTNING.
                                                See ITEM FOUR For Hired or Borrowed Autos.
 PHYSICAL DAMAGE                                ACTUAL CASH VALUE OR COST OF REPAIR,
                                                WHICHEVER IS LESS, MINUS
 SPECIFIED
                                                DEDUCTIBLE FOR EACH COVERED AUTO FOR
 CAUSES OF LOSS
                                                LOSS CAUSED BY MISCHIEF OR VANDALISM.
 COVERAGE
                                                See ITEM FOUR For Hired Or Borrowed Autos.
                                                ACTUAL CASH VALUE OR COST OF REPAIR,
 PHYSICAL DAMAGE                            8   WHICHEVER IS LESS, MINUS SEE ENDT            $             585
                                       2,
 COLLISION COVERAGE                             DEDUCTIBLE, FOR EACH COVERED AUTO.
                                                See ITEM FOUR For Hired Or Borrowed Autos.
 PHYSICAL DAMAGE                                                  FOR EACH DISABLEMENT
 TOWING AND LABOR                               OF A PRIVATE PASSENGER AUTO.
                                                                      TAX/SURCHARGE/FEE
                                                             PREMIUM FOR ENDORSEMENTS        $            2,891
                                                               *ESTIMATED TOTAL PREMIUM      $    12, 939.00
 *This policy may be subject to final audit.



     U-CA-D-600-C 0414                                                                           Page 2



CONFIDENTIAL                                                                          ZAIC_Henderson_00000330
             Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 331 of 380. PageID #: 439
   ITEM THREE
   SCHEDULE OF COVERED AUTOS YOU OWN

                               DESCRIPTION                                          TERRITORY
                    Year, Model, Trade Name, Body Type                        Town & State Where The
  Covered          Serial Number (S) Vehicle Identification                    Covered Auto Will Be
  Auto No.                    Number (VIN)                                      Principally Garaged                 Original Cost New
               2004, FORD F450 SUPER DUTY, 11OX14(P44Ei928                    BEA~.I r:XL                               31,35
   0112                                                                       oH, 153




                                                    CLASSIFICATION                                               EXCEPT For Towing,
                                                                                                                 All Physical Damage
                                                                                                                  Loss Is Payable To
                                         Size                                                                      You And The Loss
                        Business Use                                                                             Payee Named Below
                                        GVW
                                       GCW Or                                                                     According To Their
            Radius s=service           Vehicle                                                                   Interests In The Auto
  Covered     Of     r=retail          Seating       Age                                                          At The Time Of The
  Auto No. Operation c=commercial      Capacity     Group       Secondary Rating Classification         Code             Loss:
                                                              All Otheis
                                         15,000      1.2.                                              2.].19




                                           COVERAGES - PREMIUMS, LIMITS AND DEDUCTIBLES
                        (Absence of a deductible or limit entry in any column below means that the limit or deductible entry
                                            in the concsponding
                                                   corresponding ITEM TWO column applies instead.
                  COVERED AUTOS                         PERSONAL INJURY                                    PROPERTY PROTECTION
                     LIABLITY                              PROTECTION                ADDED P.I.P.             (Michigan Only)
                                                   Limit Stated                                          Limit Stated
                                                  In Each P.I.P.                      Premium For          In P.P.I.
                                                   Endt. Minus                       Limit Stated In     Endt. Minus
  Covered                                           Deductible                        Each Added          Deductible
  Auto No.      Limit           Premium           Shown Below      Premium             P.I.P. Endt.      Shown Below            Premium




 Total
 Premium




   U-CA-D-600-C 0414                                                                                                 Page 3




CONFIDENTIAL                                                                                           ZAIC_Henderson_00000331
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 332 of 380. PageID #: 440
   ITEM THREE
   SCHEDULE OF COVERED AUTOS YOU OWN (Continued)
                                          COVERAGES - PREMIUMS, LIMITS AND DEDUCTIBLES
                     (Absence of a deductible or limit entry in any column below means that the limit or deductible entry
                                          in the corresponding ITEM TWO column applies instead.
                                       MEDICAL EXPENSE AND
               AUTO MEDICAL
                                       INCOME LOSS BENEFITS                                                          UNDERINSURED
                 PAYMENTS
                                             (Virginia Only)                   UNINSURED MOTORISTS                     MOTORISTS
                                      Limit Stated
                                     In The Medical
                                      Expense and
                                      Income Loss
             Limit                       Benefits
 Covered     Each                    Endorsement
 Auto No.   Insured  Premium        For Each Person        Premium               Limit                Premium             Premium




 Total
                                                                                                                                  LtE
 Premium
                                           COVERAGES - PREMIUMS, LIMITS AND DEDUCTIBLES
                        (Absence of a deductible or limit entry in any column below means that the limit or deductible entry
                                            in the corresponding ITEM TWO column applies instead.
                                                 SPECIFIED CAUSES
                 COMPREHENSIVE                          OF LOSS                     COLLISION                   TOWING &LABOR
                Limit                             Limit                          Limit
              Stated In                         Stated In                      Stated In
             ITEM TWO                         ITEM TWO                        ITEM TWO
               Minus                             Minus                          Minus
             Deductible                       Deductible                      Deductible
 Covered       Shown                             Shown                          Shown                       Limit Per
 Auto No.      Below          Premium            Below           Premium        Below      Premium Disablement               Premium




 Total
 Premium




   U-CA-D-600-C 0414                                                                                                 Page 4



CONFIDENTIAL                                                                                         ZAIC_Henderson_00000332
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 333 of 380. PageID #: 441



 ITEM FOUR
 SCHEDULE OF HIRED OR BORROWED COVERED AUTO COVERAGE AND PREMIUMS

               COVERED AUTOS LIABILITY COVERAGE -Cost Of Hire Rating Basis for Autos Used In Your
                         Motor Carrier Operations (Other Than Mobile Or Farm Equipment)
       COVERED AUTOS                                     ESTIMATED ANNUAL
     LIABILITY COVERAGE            STATE             COST OF HIRE FOR EACH STATE                        PREMIUM
       Primary Coverage             1                                    7, .7                                  .1, :!

       Excess Coverage
                                                            TOTAL HIRED AUTO PREMIUM            $               1, 175

  For "autos" used in your motor carrier operations, cost of hire means:
  1. The total dollar amount of costs you incurred for the hire of automobiles (includes "trailers" and
       semitrailers), and if not included therein,
  2. The total remunerations of all operators and drivers' helpers, of hired automobiles whether hired with a driver by
       lessor or an "employee" of the lessee, or any other third party, and
  3. The total dollar amount of any other costs (i.e., repair, maintenance, fuel, etc.) directly associated with operating
       the hired automobiles whether such costs are absorbed by the 'insured", paid to the lessor or owner, or paid to
       others.


            COVERED AUTOS LIABILITY COVERAGE - Cost Of Hire Rating Basis for Autos NOT Used In Your
                        Motor Carrier Operations (Other Than Mobile Or Farm Equipment)
       COVERED AUTOS                                     ESTIMATED ANNUAL
     LIABILITY COVERAGE            STATE             COST OF HIRE FOR EACH STATE                        PREMIUM
       Primary Coverage
       Excess Coverage
                                                            TOTAL HIRED AUTO PREMIUM

   For "autos" NOT used in your motor carrier operations, cost of hire means the total amount you incur for the hire of
   "autos" you don't own (not including "autos" you borrow or rent from your partners or "employees" or their family
   members). Cost of hire does not include charges for services performed by motor carriers of property or passengers.




    U-CA-D-600-C 04 14                                                                                       Page 5




CONFIDENTIAL                                                                                   ZAIC_Henderson_00000333
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 334 of 380. PageID #: 442


 ITEM FOUR
 SCHEDULE OF HIRED OR BORROWED COVERED AUTO COVERAGE AND PREMIUMS (Cont'd)

                          Physical Damage Coverages —Cost Of Hire Rating Basis For All Autos
                                        (Other Than Mobile or Farm Equipment)
                                                                               ESTIMATED
                                                                                 ANNUAL
                                                                              COST OF HIRE
                                                                            FOR EACH STATE
                                                                             (Excluding Autos
                                                                                Hired With
     COVERAGE           STATE              LIMIT OF INSURANCE                    A Driver)                   PREMIUM
                                ACTUAL CASH VALUE OR COST OF                        7, 500
  COMPREHENSIVE                 REPAIR, WHICHEVER IS LESS, MINUS
                                    1, 000      DEDUCTIBLE FOR EACH
                                COVERED AUTO, BUT NO DEDUCTIBLE
                                APPLIES TO LOSS CAUSED BY FIRE OR
                                LIGHTNING.
                                ACTUAL CASH VALUE OR COST OF
  SPECIFIED                     REPAIR, WHICHEVER IS LESS, MINUS
  CAUSES                                       DEDUCTIBLE FOR EACH
  OF LOSS                       COVERED AUTO FOR LOSS CAUSED BY
                                MISCHIEF OR VANDALISM.
                                  ACTUAL CASH VALUE OR COST OF                                                        227
  COLLISION                       REPAIR, WHICHEVER IS LESS, MINUS                         '
                                  $ 1,000      DEDUCTIBLE FOR EACH
                                  COVERED AUTO.
                                                                     TOTAL HIRED AUTO PREMIUM            1            544
   For Physical Damage Coverages, cost of hire means the total amount you incur for the hire of "autos" you don't own
   (not including "autos" you borrow or rent from your partners or "employees" or their family members). Cost of hire does
   not include charges for any "auto" that is leased, hired, rented or borrowed with a driver.




    U-CA-D-600-C 04 14                                                                                       Page 6




CONFIDENTIAL                                                                                   ZAIC_Henderson_00000334
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 335 of 380. PageID #: 443



 ITEM FOUR
 SCHEDULE OF HIRED OR BORROWED COVERED AUTO COVERAGE AND PREMIUMS (Cont'd)

           Cost Of Hire Rating Basis For Mobile Or Farm Equipment — Other Than Physical Damage Coverages
                                                  ESTIMATED ANNUAL                               PREMIUM
                                             COST OF HIRE FOR EACH STATE
         COVERAGE                STATE
                                                 Mobile          Farm                    Mobile             Farm
                                               Equipment       Equipment               Equipment          Equipment
  Covered Autos Liability —
  Primary Coverage

  Covered Autos Liability —
  Excess Coverage

  Personal Injury Protection

  Medical Expense Benefits
  (Virginia Only)
  Income Loss Benefits
  (Virginia Only)

  Auto Medical Payments

                                                TOTAL HIRED AUTO PREMIUM

   Cost of hire means the total amount you incur for the hire of "autos" you don't own (not including "autos" you
   borrow or rent from your partners or "employees" or their family members). Cost of hire does not include charges for
   services performed by motor carriers of property or passengers.




    U-CA-D-600-C 0414                                                                                    Page 7




CONFIDENTIAL                                                                               ZAIC_Henderson_00000335
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 336 of 380. PageID #: 444



  ITEM FOUR
  SCHEDULE OF HIRED OR BORROWED COVERED AUTO COVERAGE AND PREMIUMS (Cont'd)

                 Cost Of Hire Rating Basis For Mobile or Farm Equipment -- Physical Damage Coverages
                                                             ESTIMATED ANNUAL
                                                               COST OF HIRE
                                                              FOR EACH STATE
                                                            (Excluding Autos Hired
                                                                 With A Driver)                      PREMIUM
                                                            Mobile            Farm            Mobile           Farm
   COVERAGE          STATE    LIMIT OF INSURANCE          Equipment        Equipment        Equipment        Equipment
                             ACTUAL CASH VALUE
                             OR COST OF REPAIR,
                             WHICHEVER IS LESS,
                             MINUS
                             DEDUCTIBLE FOR
 COMPREHENSIVE               EACH COVERED
                             AUTO, BUT NO
                             DEDUCTIBLE APPLIES
                             TO LOSS CAUSED BY
                             FIRE OR LIGHTNING.
                             ACTUAL CASH VALUE
                             OR COST OF REPAIR,
                             WHICHEVER IS LESS,
 SPECIFIED                   MINUS
 CAUSES                      DEDUCTIBLE FOR
 OF LOSS                     EACH COVERED AUTO
                             FOR LOSS CAUSED
                             BY MISCHIEF OR
                             VANDALISM.
                             ACTUAL CASH VALUE
                             OR COST OF REPAIR,
                             WHICHEVER IS LESS,
 COLLISION                   MINUS
                             DEDUCTIBLE FOR
                             EACH COVERED
                             AUTO.
                                                            TOTAL HIRED AUTO PREMIUM

  For Physical Damage Coverages, cost of hire means the total amount you incur for the hire of "autos" you don't own
  (not including "autos" you borrow or rent from your partners or "employees" or their family members). Cost of hire does
  not include charges for any auto that is leased, hired, rented or borrowed with a driver.




    U-CA-D-600-C 04 14                                                                                     Page 8




CONFIDENTIAL                                                                               ZAIC_Henderson_00000336
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 337 of 380. PageID #: 445



 ITEM FOUR
 SCHEDULE OF HIRED OR BORROWED COVERED AUTO COVERAGE AND PREMIUMS (Cont'd)
                              Rental Period Rating Basis For Mobile Or Farm Equipment
                                                                     ESTIMATED
                                                                 NUMBER OF DAYS
                                                                                                PREMIUM
                                                                 EQUIPMENT WILL
                                                                     BE RENTED
                                  TOWN AND STATE
                                WHERE THE JOB SITE              Mobile         Farm         Mobile      Farm
         COVERAGE                    IS LOCATED               Equipment      Equipment    Equipment   Equipment
  Covered Autos Liability —
  Primary Coverage
  Covered Autos Liability —
  Excess Coverage
  Personal Injury
  Protection
  Medical Expense
  Benefits (Virginia Only)
  Income Loss Benefits
  (Virginia Only)

  Auto Medical Payments

                                                        TOTAL HIRED AUTO PREMIUMS


 ITEM FIVE
 SCHEDULE FOR NON-OWNERSHIP COVERED AUTOS LIABILITY

       NAMED INSURED'S
          BUSINESS                      RATING BASIS                  NUMBER                  PREMIUM
  Other Than Garage Service     Number Of Employees                         500          $            4,922
  Operations And Other Than
  Social Service Agencies       Number Of Partners
                                (Active and Inactive)
  Garage Service Operations     Number Of Employees Whose
                                Principal Duty Involves
                                The Operation Of Autos
                                Number Of Partners
                                (Active and Inactive)
  Social Service Agencies       Number Of Employees
                                Number Of Volunteers Who
                                Regularly Use Autos
                                To Transport Clients
                                Number Of Partners
                                (Active and Inactive)
                    TOTAL NON-OWNERSHIP COVERED AUTOS LIABILITY PREMIUM                  g            4, 922



    U-CA-D-600-C 04 14                                                                            Page 9




CONFIDENTIAL                                                                             ZAIC_Henderson_00000337
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 338 of 380. PageID #: 446

  ITEM SIX
  SCHEDULE FOR GROSS RECEIPTS OR MILEAGE BASIS


  Type Of Risk (Check one):           Public Autos                    I Leasing Or Rental Concerns
  Rating Basis (Check one):           Gross Receipts (Per $100)   j   j Mileage (Per Mile)
  Estimated Yearly (Check One):   LiGross Receipts (Per $100)         j Mileage
                                                      Premiums
  Covered Autos Liability
  Personal Inju Protection
  Added Personal Injury Protection
  Property Protection Insurance (Michigan Only)
  Auto Medical Payments
  Medical Expense And Income Loss Benefits (Virginia Only)
  Comprehensive
  Specified Causes Of Loss
  Collision
  Towing And Labor

  When used as a premium basis:
    FOR PUBLIC AUTOS
    Gross receipts means the total amount earned by the named insured for transporting passengers, mail and
    merchandise.
    Gross receipts does not include:
       1. Amounts paid to air, sea or land carriers operating under their own permits.
        2. Advertising revenue.
       3. Taxes collected as a separate item and paid directly to the government.
        4. C.O.D. collections for cost of mail or merchandise including collection fees.
    Mleage means the total live and dead mileage of all revenue producing "autos" during the policy period.

    FOR RENTAL OR LEASING CONCERNS
    Gross receipts means the total amount earned by the named insured for the leasing or renting of "autos" to
    others without drivers.
    Mleage means the total live and dead mileage of all "autos" you leased or rented to others without drivers.




  U-CA-D-600-C 0414                                                                                  Page 10




CONFIDENTIAL                                                                                 ZAIC_Henderson_00000338
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 339 of 380. PageID #: 447


                                                                                                COMMERCIAL AUTO
                                                                                                    CA00011013

                                                        •      •                        •-


    Various provisions in this policy restrict coverage.       SECTION I — COVERED AUTOS
    Read the entire policy carefully to determine rights,      Item Two of the Declarations shows the "autos" that
    duties and what is and is not covered.                     are covered "autos" for each of your coverages. The
    Throughout this policy the words "you" and "your"          following numerical symbols describe the "autos" that
    refer to the Named Insured shown in the Declarations.      may be covered "autos". The symbols entered next to
    The words "we", "us" and "our" refer to the company        a coverage on the Declarations designate the only
    providing this insurance.                                  "autos" that are covered "autos".
    Other words and phrases that appear in quotation           A. Description Of Covered Auto Designation
    marks have special meaning. Refer to Section V —              Symbols
    Definitions.


     Symbol                           Description Of Covered Auto Designation Symbols
       1    Any "Auto"
        2      Owned "Autos"     Only those "autos" you own (and for Covered Autos Liability Coverage any
               Only              "trailers" you don't own while attached to power units you own). This includes
                                 those "autos" you acquire ownership of after the policy begins.
        3      Owned Private     Only the private passenger "autos" you own. This includes those private
               Passenger         passenger "autos" you acquire ownership of after the policy begins.
               "Autos" Only
        4      Owned             Only those "autos" you own that are not of the private passenger type (and for
               "Autos" Other     Covered Autos Liability Coverage any "trailers" you don't own while attached to
               Than Private      power units you own). This includes those "autos" not of the private passenger
               Passenger         type you acquire ownership of after the policy begins.
               "Autos" Only
        5      Owned "Autos"     Only those "autos" you own that are required to have no-fault benefits in the state
               Subject To        where they are licensed or principally garaged. This includes those "autos" you
               No-fault          acquire ownership of after the policy begins provided they are required to have no-
                                 fault benefits in the state where they are licensed or principally garaged.
        6      Owned "Autos"     Only those "autos" you own that because of the law in the state where they are
               Subject To A      licensed or principally garaged are required to have and cannot reject Uninsured
               Compulsory        Motorists Coverage. This includes those "autos" you acquire ownership of after the
               Uninsured         policy begins provided they are subject to the same state uninsured motorists
               Motorists Law     requirement.
        7      Specifically      Only those "autos" described in Item Three of the Declarations for which a
               Described         premium charge is shown (and for Covered Autos Liability Coverage any "trailers"
               "Autos"           you don't own while attached to any power unit described in Item Three).
        8      Hired "Autos"     Only those "autos" you lease, hire, rent or borrow. This does not include any "auto"
               Only              you lease, hire, rent or borrow from any of your "employees", partners (if you are a
                                 partnership), members (if you are a limited liability company) or members of their
                                 households.
        9      Non-owned         Only those "autos" you do not own, lease, hire, rent or borrow that are used in
               "Autos" Only      connection with your business. This includes "autos" owned by your "employees",
                                 partners (if you are a partnership), members (if you are a limited liability company)
                                 or members of their households but only while used in your business or your
                                 personal affairs.




    CA 00 01 10 13                        Insurance Services Office, Inc., 2011                          Page 1 of 12




CONFIDENTIAL                                                                                 ZAIC_Henderson_00000339
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 340 of 380. PageID #: 448



        19       Mobile             Only those "autos" that are land vehicles and that would qualify under the definition
                 Equipment          of "mobile equipment" under this policy if they were not subject to a compulsory or
                 Subject To         financial responsibi lity law or other motor vehicle insurance law where they are
                 Compulsory Or      licensed or principally garaged.
                 Financial
                 Responsibility
                 Or Other Motor
                 Vehicle
                 Insurance Law
                 Only

    B. Owned Autos You Acquire After The Policy
       Begins
       1. If Symbols 1, 2, 3, 4, 5, 6 or 19 are entered
          next to a coverage in Item Two of the                      We wil l pay all sums an "insured" legal ly must pay
          Declarations, then you have coverage for                   as damages because of "bodily injury" or "property
          "autos" that you acquire of the type described             damage" to which this insurance applies, caused
          for the remainder of the policy period.                    by an "accident" and resulting from the ownership,
       2. But, if Symbol 7 is entered next to a coverage             maintenance or use of a covered "auto".
          in Item Two of the Declarations, an "auto" you             We will also pay all sums an "insured" legally must
          acquire will be a covered "auto" for that                  pay as a "covered pollution cost or expense" to
          coverage only if:                                          which this insurance applies, caused by an
             a. We already cover all "autos" that you own            "accident" and resulting from the ownership,
                for that coverage or it replaces an "auto"           maintenance or use of covered "autos". However,
                you previously owned that had that                   we will only pay for the "covered pollution cost or
                coverage; and                                        expense" if there is either "bodily injury" or
             b. You tell us within 30 days after you acquire         "property damage" to which this insurance appl ies
                it that you want us to cover it for that             that is caused by the same "accident".
                coverage.                                            We have the right and duty to defend any
                                                                     "insured" against a "suit" asking for such damages
                                                                     or a "covered pollution cost or expense". However,
                                                                     we have no duty to defend any "insured" against a
       If Covered Autos Liability Coverage is provided by            "suit" seeking damages for "bodily injury" or
       this Coverage Form, the following types of                    "property damage" or a "covered pollution cost or
       vehicles are also covered "autos" for Covered                 expense" to which this insurance does not apply.
       Autos Liabi lity Coverage:                                    We may investigate and settle any claim or "suit"
       1. "Trailers" with a load capacity of 2,000 pounds            as we consider appropriate. Our duty to defend or
          or less designed primarily for travel on public            settle ends when the Covered Autos Liability
          roads.                                                     Coverage Limit of Insurance has been exhausted
       2. "Mobile equipment" while being carried or                  by payment of judgments or settlements.
          towed by a covered "auto".
       3. Any "auto" you do not own while used with the                  The following are "insureds":
          permission of its owner as a temporary                         a. You for any covered "auto".
          substitute for a covered "auto" you own that is
          out of service because of its:                                 b. Anyone else while using with your
                                                                            permission a covered "auto" you own, hire
             a. Breakdown;                                                  or borrow except:
             b. Repair;                                                     (1) The owner or anyone else from whom
             c. Servicing;                                                      you hire or borrow a covered "auto".
             d. "Loss"; or                                                      This exception does not apply if the
                                                                                covered "auto" is a "trailer" connected to
             e. Destruction.
                                                                                a covered "auto" you own.




    I•~T.7Y~~ii~~                          ® Insurance Services Office, Inc., 2011




CONFIDENTIAL                                                                                  ZAIC_Henderson_00000340
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 341 of 380. PageID #: 449



              (2) Your "employee" if the covered "auto" is                 These payments will not reduce the Limit of
                  owned by that "employee" or a member                     Insurance.
                  of his or her household.                              b. Out-of-state Coverage Extensions
              (3) Someone using a covered "auto" while                     While a covered "auto" is away from the
                  he or she is working in a business of                    state where it is licensed, we will:
                  sell ing, servicing, repairing, parking or
                  storing "autos" unless that business is                 (1) Increase the Limit of Insurance for
                  yours.                                                      Covered Autos Liabil ity Coverage to
                                                                              meet the limits specified by a
              (4) Anyone other than your "employees",                         compulsory or financial responsibility
                  partners (if you are a partnership),                        law of the jurisdiction where the covered
                  members (if you are a limited liability                     "auto" is being used. This extension
                  company) or a lessee or borrower or                         does not apply to the limit or limits
                  any of their "employees", while moving                      specified by any law governing motor
                  property to or from a covered "auto".                       carriers of passengers or property.
              (5) A partner (if you are a partnership) or a               (2) Provide the minimum amounts and
                  member (if you are a limited liability                      types of other coverages, such as no-
                  company) for a covered "auto" owned by                      fault, required of out-of-state vehicles by
                  him or her or a member of his or her                        the jurisdiction where the covered "auto"
                  household.                                                  is being used.
           c. Anyone liable for the conduct of an                          We will not pay anyone more than once for
              "insured" described above but only to the                    the same elements of loss because of
              extent of that liability.                                    these extensions.
        2. Coverage Extensions                                   l        T •i
           a. Supplementary Payments                                 This insurance does not apply to any of the
               We will pay for the "insured":                        following:
              (1) All expenses we incur.                             1. Expected Or Intended Injury
              (2) Up to $2,000 for cost of bail bonds                  "Bodily injury" or "property damage" expected
                  (including bonds for related traffic law             or intended from the standpoint of the
                  violations) required because of an                   "insured".
                  "accident" we cover. We do not have to             2. Contractual
                  furnish these bonds.
                                                                        Liability assumed     under   any    contract   or
              (3) The cost of bonds to release                          agreement.
                  attachments in any "suit" against the
                  "insured" we defend, but only for bond                But this exclusion does not apply to liability for
                  amounts within our Limit of Insurance.                damages:
              (4) All reasonable expenses incurred by the               a. Assumed in a contract or agreement that is
                  "insured" at our request, including actual               an "insured contract", provided the "bodily
                  loss of earnings up to $250 a day                        injury" or "property damage" occurs
                  because of time off from work.                           subsequent to the execution of the contract
                                                                           or agreement; or
              (5) All court costs taxed against the
                  "insured" in any "suit" against the                   b. That the "insured" would have in the
                  "insured" we defend. However, these                      absence of the contract or agreement.
                  payments do not include attorneys' fees            3. Workers' Compensation
                  or attorneys' expenses taxed against the             Any obligation for which the "insured" or the
                  "insured".
                                                                       "insured's" insurer may be held liable under
              (6) All interest on the full amount of any               any workers' compensation, disability benefits
                  judgment that accrues after entry of the             or unemployment compensation law or any
                  judgment in any "suit" against the                   similar law.
                  "insured" we defend, but our duty to pay
                  interest ends when we have paid,
                  offered to pay or deposited in court the
                  part of the judgment that is within our
                  Limit of Insurance.




    Ca_T~I~I~y~i[+IiK'                     ® Insurance Services Office, Inc., 2011




CONFIDENTIAL                                                                                 ZAIC_Henderson_00000341
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 342 of 380. PageID #: 450



       4. Employee Indemnification And Employer°s                     b. After it is moved from the covered "auto" to
          Liability                                                       the place where it is finally delivered by the
          "Bodily injury" to:                                             "insured".
          a. An "employee" of the "insured" arising out            8. Movement Of Property By Mechanical
              of and in the course of:                                Device
             (1) Employment by the "insured"; or                      "Bodily injury" or "property damage" resulting
                                                                      from the movement of property by a
             (2) Performing the duties related to the                 mechanical device (other than a hand truck)
                  conduct of the "insured's" business; or             unless the device is attached to the covered
          b. The spouse, child, parent, brother or sister             "auto".
              of that "employee" as a consequence of               9. Operations
              Paragraph a. above.
                                                                      "Bodily injury" or "property damage" arising out
          This exclusion applies:                                     of the operation of:
             (1) Whether the "insured" may be liable as               a. Any equipment listed in Paragraphs 6.b.
                  an employer or in any other capacity;                   and 6.c. of the definition of "mobile
                  and                                                     equipment"; or
             (2) To any obligation to share damages with              b. Machinery or equipment that is on, attached
                  or repay someone else who must pay                      to or part of a land vehicle that would
                  damages because of the injury.                          qualify under the definition of "mobile
          But this exclusion does not apply to "bodily                    equipment" if it were not subject to a
          injury" to domestic "employees" not entitled to                 compulsory or financial responsibility law or
          workers' compensation benefits or to liability                  other motor vehicle insurance law where it
          assumed by the "insured" under an "insured                      is licensed or principally garaged.
          contract". For the purposes of the Coverage             10. Completed Operations
          Form, a domestic "employee" is a person
          engaged in household or domestic work                       "Bodily injury" or "property damage" arising out
          performed principally in connection with a                  of your work after that work has been
          residence premises.                                         completed or abandoned.
       5. Fellow Employee                                             In this exclusion, your work means:
          "Bodily injury" to:                                         a. Work or operations performed by you or on
                                                                          your behalf; and
          a. Any fellow "employee" of the "insured"
              arising out of and in the course of the fellow          b. Materials, parts or equipment furnished in
              "employee's"      employment      or     while              connection with such work or operations.
              performing duties related to the conduct of             Your       work      includes     warranties      or
              your business; or                                       representations made at any time with respect
          b. The spouse, child, parent, brother or sister             to the fitness, quality, durability or performance
              of that fellow "employee" as a consequence              of any of the items included in Paragraph a. or
              of Paragraph a. above.                                  b. above.
       6. Care, Custody Or Control                                    Your work will be deemed completed at the
                                                                      earliest of the following times:
          "Property damage" to or "covered pollution cost
          or expense" involving property owned or                        (1) When all of the work called for in your
          transported by the "insured" or in the                               contract has been completed;
          "insured's" care, custody or control. But this                 (2) When all of the work to be done at the
          exclusion does not apply to liability assumed                       site has been completed if your contract
          under a sidetrack agreement.                                         calls for work at more than one site; or
       7. Handling Of Property                                           (3) When that part of the work done at a job
          "Bodily injury" or "property damage" resulting                      site has been put to its intended use by
          from the handling of property:                                      any person or organization other than
                                                                              another contractor or subcontractor
          a. Before it is moved from the place where it is                    working on the same project.
              accepted by the "insured" for movement
              into or onto the covered "auto"; or




    Page 4 of 12                          ® Insurance Services Office, Inc., 2011                       CA 00 01 10 13



CONFIDENTIAL                                                                                 ZAIC_Henderson_00000342
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 343 of 380. PageID #: 451



           Work that may need service, maintenance,                    Paragraphs b. and c. above of this exclusion
           correction, repair or replacement, but which is             do not apply to "accidents" that occur away
           otherwise complete, will be treated as                      from premises owned by or rented to an
           completed.                                                  "insured" with respect to "pollutants" not in or
      11. Pollution                                                    upon a covered "auto" if:
           "Bodily injury" or "property damage" arising out                   (a) The "pollutants" or any property in
           of the actual , al leged or threatened discharge,                      which the "pollutants" are contained
           dispersal, seepage, migration, release or                              are upset, overturned or damaged as
           escape of "pollutants":                                                a result of the maintenance or use of
                                                                                  a covered "auto"; and
           a. That are, or that are contained in any
               property that is:                                             (b) The discharge, dispersal, seepage,
                                                                                 migration, release or escape of the
              (1) Being transported or towed by, handled                         "pollutants" is caused directly by
                  or handled for movement into, onto or                          such upset, overturn or damage.
                  from the covered "auto";
                                                                   12. War
              (2) Otherwise in the course of transit by or
                  on behalf of the "insured"; or                       "Bodily injury" or "property damage" arising
                                                                       directly or indirectly out of:
              (3) Being stored, disposed of, treated or
                  processed in or upon the covered                      a. War, including undeclared or civil war;
                  "auto";                                               b. Warlike action by a mil itary force, including
           b. Before the "pollutants" or any property in                   action in hindering or defending against an
              which the "pollutants" are contained are                     actual or expected attack, by any
              moved from the place where they are                          government, sovereign or other authority
              accepted by the "insured" for movement                       using mil itary personnel or other agents; or
              into or onto the covered "auto"; or                       c. Insurrection, rebellion, revolution, usurped
           c. After the "pollutants" or any property in                    power or action taken by governmental
              which the "pollutants" are contained are                     authority in hindering or defending against
              moved from the covered "auto" to the place                   any of these.
              where they are finally delivered, disposed of
              or abandoned by the "insured".                           Covered "autos" while used in any professional
           Paragraph a. above does not apply to fuels,                 or organized racing or demolition contest or
           lubricants, fluids, exhaust gases or other                  stunting activity, or while practicing for such
           similar "pollutants" that are needed for or result          contest or activity. This insurance also does
           from the normal electrical, hydraulic or                    not apply while that covered "auto" is being
           mechanical functioning of the covered "auto" or             prepared for such a contest or activity.
           its parts if:                                         C. Limit Of Insurance
              (1) The "pollutants" escape, seep, migrate            Regardless of the number of covered "autos",
                  or are discharged, dispersed or released          "insureds", premiums paid, claims made or
                  directly from an "auto" part designed by          vehicles involved in the "accident", the most we
                  its manufacturer to hold, store, receive          will pay for the total of all damages and "covered
                  or dispose of such "pollutants"; and              pollution cost or expense" combined resulting from
              (2) The "bodily injury°°, "property damage" or        any one "accident" is the Limit Of Insurance for
                  "covered pollution cost or expense"               Covered Autos Liability Coverage shown in the
                  does not arise out of the operation of            Declarations.
                  any equipment listed in Paragraphs 6.b.
                  and 6.c. of the definition of "mobile
                  equipment°°.




    X-M111I17i~i1115K'                     ® Insurance Services Office, Inc., 2011




CONFIDENTIAL                                                                                 ZAIC_Henderson_00000343
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 344 of 380. PageID #: 452



      All "bodily injury", "property damage" and "covered         3. Glass Breakage — Hitting A Bird Or Animal —
      pollution cost or expense" resulting from                      Falling Objects Or Missiles
      continuous or repeated exposure to substantially               If you carry Comprehensive Coverage for the
      the same conditions will be considered as                      damaged covered "auto", we will pay for the
      resulting from one "accident".                                 following under Comprehensive Coverage:
      No one will be entitled to receive duplicate                    a. Glass breakage;
      payments for the same elements of "loss" under
      this Coverage Form and any Medical Payments                     b. "Loss" caused by hitting a bird or animal;
      Coverage endorsement, Uninsured Motorists                          and
      Coverage endorsement or Underinsured Motorists                  c. "Loss" caused by falling objects or missiles
      Coverage endorsement attached to this Coverage
                                                                     However, you have the option of having glass
      Part.                                                          breakage caused by a covered "auto's"
    SECTION III — PHYSICAL DAMAGE COVERAGE                           coll ision or overturn considered a "loss" under
                                                                     Col lision Coverage.
      1. We will pay for "loss" to a covered "auto" or its
         equipment under:                                             a. Transportation Expenses
         a. Comprehensive Coverage                                       We will pay up to $20 per day, to a
             From any cause except:                                      maximum       of    $600,   for    temporary
                                                                         transportation expense incurred by you
            (1) The covered "auto's"         collision   with            because of the total theft of a covered
                another object; or                                       "auto" of the private passenger type. We
           (2) The covered "auto's" overturn.                            will pay only for those covered "autos" for
         b. Specified Causes Of Loss Coverage                            which you carry either Comprehensive or
                                                                         Specified Causes Of Loss Coverage. We
             Caused by:                                                  will pay for temporary transportation
            (1) Fire, lightning or explosion;                            expenses incurred during the period
                                                                         beginning 48 hours after the theft and
            (2) Theft;
                                                                         ending, regardless of the policy's expiration,
            (3) Windstorm, hail or earthquake;                           when the covered "auto" is returned to use
            (4) Flood;                                                   or we pay for its "loss".
            (5) Mischief or vandal ism; or                            b. Loss Of Use Expenses
            (6) The sinking, burning, collision or                       For Hired Auto Physical Damage, we will
                derailment     of    any     conveyance                  pay expenses for which an "insured"
                transporting the covered "auto".                         becomes legal ly responsible to pay for loss
                                                                         of use of a vehicle rented or hired without a
         c. Collision Coverage                                           driver under a written rental contract or
            Caused by:                                                   agreement. We will pay for loss of use
            (1) The covered "auto's"         collision   with            expenses if caused by:
                another object; or                                      (1) Other than collision only if the
            (2) The covered "auto's" overturn.                              Declarations        indicates  that
                                                                            Comprehensive Coverage is provided
      2. Towing                                                             for any covered "auto";
         We will pay up to the limit shown in the                       (2) Specified Causes Of Loss only if the
         Declarations for towing and labor costs                            Declarations indicates that Specified
         incurred each time a covered "auto" of the                         Causes Of Loss Coverage is provided
         private passenger type is disabled. However,                       for any covered "auto"; or
         the labor must be performed at the place of
         disablement.




                                         ® Insurance Services Office, Inc., 2011




CONFIDENTIAL                                                                               ZAIC_Henderson_00000344
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 345 of 380. PageID #: 453



             (3) Col lision only if the Declarations                   b. Any device designed or used to detect
                 indicates that Collision Coverage is                     speed-measuring equipment, such as radar
                 provided for any covered "auto".                         or laser detectors, and any jamming
              However, the most we will pay for any                       apparatus intended to elude or disrupt
              expenses for loss of use is $20 per day, to                 speed-measuring equipment.
              a maximum of $600.                                       c. Any electronic equipment, without regard to
                                                                          whether this equipment is permanently
                                                                          installed, that reproduces, receives or
      1. We will not pay for "loss" caused by or resulting                transmits audio, visual or data signals.
         from any of the following. Such "loss" is
         excluded regardless of any other cause or                    d. Any accessories used with the electronic
         event that contributes concurrently or in any                   equipment described in Paragraph c.
         sequence to the "loss".                                         above.
          a. Nuclear Hazard                                        5. Exclusions 4.c. and 4.d. do not apply to
                                                                      equipment designed to be operated solely by
             (1) The explosion of any weapon employing                use of the power from the "auto's" electrical
                 atomic fission or fusion; or                         system that, at the time of "loss", is:
             (2) Nuclear reaction or radiation, or                     a. Permanently installed      in   or   upon   the
                 radioactive    contamination, however                    covered "auto";
                 caused.
                                                                       b. Removable from a housing unit which is
                                                                          permanently installed in or upon the
             (1) War, including undeclared or civil war;                  covered "auto";
             (2) Warlike action by a military force,                   c. An integral part of the same unit housing
                 including action     in   hindering or                   any electronic equipment described in
                 defending against an actual or expected                  Paragraphs a. and b. above; or
                 attack, by any government, sovereign or              d. Necessary for the normal operation of the
                 other authority using military personnel                covered "auto" or the monitoring of the
                 or other agents; or                                     covered "auto's" operating system.
             (3) Insurrection,   rebellion,    revolution,         6. We wi ll not pay for "loss" to a covered "auto"
                 usurped power or action taken by                     due to "diminution in value".
                 governmental authority in hindering or
                 defending against any of these.                C. Limits Of Insurance
       2. We will not pay for "loss" to any covered "auto"         1. The most we will pay for:
          while used in any professional or organized                  a. "Loss" to any one covered "auto" is the
          racing or demolition contest or stunting activity,              lesser of:
          or while practicing for such contest or activity.              (1) The actual cash value of the damaged
          We will also not pay for "loss" to any covered                     or stolen property as of the time of the
          "auto" while that covered "auto" is being                          "loss"; or
          prepared for such a contest or activity.
                                                                         (2) The cost of repairing or replacing the
       3. We will not pay for "loss" due and confined to:                    damaged or stolen property with other
          a. Wear and tear, freezing, mechanical or                          property of like kind and quality.
             electrical breakdown.                                     b. All electronic equipment that reproduces,
          b. Blowouts, punctures or other road damage                     receives or transmits audio, visual or data
             to tires.                                                    signals in any one "loss" is $1,000, if, at the
          This exclusion does not apply to such "loss"                    time of "loss", such electronic equipment is:
          resulting from the total theft of a covered                    (1) Permanently installed in or upon the
          "auto".                                                            covered "auto" in a housing, opening or
       4. We wi ll not pay for "loss" to any of the                          other location that is not normally used
          following:                                                         by the "auto" manufacturer for the
                                                                             installation of such equipment;
          a. Tapes, records, discs or other similar audio,
             visual or data electronic devices designed
             for use with audio, visual or data electronic
             equipment.




    CA 00 01 10 13                        ® Insurance Services Office, Inc., 2011                          Page 7 of 12




CONFIDENTIAL                                                                                ZAIC_Henderson_00000345
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 346 of 380. PageID #: 454



             (2) Removable from a permanently installed                  (2) The "insured's" name and address; and
                 housing unit as described in Paragraph                  (3) To the extent possible, the names and
                 b.(1) above; or                                             addresses of any injured persons and
             (3) An integral part of such equipment as                       witnesses.
                 described in Paragraphs b.(1) and b.(2)               b. Additionally, you and any other involved
                 above.                                                   "insured" must:
       2. An adjustment for depreciation and physical                    (1) Assume no obligation, make no
          condition will be made in determining actual                       payment or incur no expense without
          cash value in the event of a total "loss".                         our consent, except at the "insured's"
       3. If a repair or replacement results in better than                  own cost.
          like kind or quality, we will not pay for the                  (2) Immediately send us copies of any
          amount of the betterment.                                          request,   demand,      order,  notice,
    D. Deductible                                                            summons or legal paper received
      For each covered "auto", our obligation to pay for,                    concerning the claim or "suit".
      repair, return or replace damaged or stolen                        (3) Cooperate with us in the investigation or
      property will be reduced by the applicable                             settlement of the claim or defense
      deductible shown in the Declarations. Any                              against the "suit".
      Comprehensive Coverage deductible shown in the                     (4) Authorize us to obtain medical records
      Declarations does not apply to "loss" caused by                        or other pertinent information.
      fire or lightning.
                                                                         (5) Submit to examination, at our expense,
    SECTION IV — BUSINESS AUTO CONDITIONS                                    by physicians of our choice, as often as
    The following conditions apply in addition to the                        we reasonably require.
    Common Policy Conditions:                                          c. If there is "loss" to a covered "auto" or its
    A. Loss Conditions                                                    equipment, you must also do the following:
       1. Appraisal For Physical Damage Loss                             (1) Promptly notify the police if the covered
          If you and we disagree on the amount of "loss",                    "auto" or any of its equipment is stolen.
          either may demand an appraisal of the "loss".                  (2) Take all reasonable steps to protect the
          In this event, each party will select a competent                  covered "auto" from further damage.
          appraiser. The two appraisers will select a                        Also keep a record of your expenses for
          competent and          impartial   umpire.    The                  consideration in the settlement of the
          appraisers will state separately the actual cash                   claim.
          value and amount of "loss". If they fail to agree,             (3) Permit us to inspect the covered "auto"
          they wi ll submit their differences to the umpire.                 and records proving the "loss" before its
          A decision agreed to by any two will be                            repair or disposition.
          binding. Each party will :
                                                                         (4) Agree to examinations under oath at our
          a. Pay its chosen appraiser; and                                   request and give us a signed statement
          b. Bear the other expenses of the appraisal                        of your answers.
             and umpire equally.                                   3. Legal Action Against Us
          If we submit to an appraisal, we will still retain           No one may bring a legal action against us
          our right to deny the claim,                                 under this Coverage Form until :
       2. Duties In The Event Of Accident, Claim, Suit                 a. There has been full compliance with all the
          Or Loss                                                         terms of this Coverage Form; and
          We have no duty to provide coverage under                    b. Under Covered Autos Liabi lity Coverage,
          this policy unless there has been full                          we agree in writing that the "insured" has an
          compliance with the following duties:                           obl igation to pay or until the amount of that
          a. In the event of "accident", claim, "suit" or                 obl igation has finally been determined by
             "loss", you must give us or our authorized                   judgment after trial. No one has the right
             representative prompt notice of the                          under this policy to bring us into an action
             "accident" or "loss". Include:                               to determine the "insured's" liability.
             (1) How, when and where the "accident" or
                 "loss" occurred;




                                          ® Insurance Services Office, Inc., 2011




CONFIDENTIAL                                                                                ZAIC_Henderson_00000346
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 347 of 380. PageID #: 455



                                     IIiiiiM.j
                                                                      a. For any covered "auto" you own, this
                                                                         Coverage      Form      provides    primary
          a. Pay for, repair or replace damaged or                       insurance. For any covered "auto" you don't
             stolen property;                                            own, the insurance provided by this
                                                                         Coverage Form is excess over any other
          b. Return the stolen property, at our expense.                 collectible insurance. However, while a
             We will pay for any damage that results to                  covered "auto" which is a "trailer" is
             the "auto" from the theft; or                               connected to another vehicle, the Covered
          c. Take all or any part of the damaged or                      Autos Liability Coverage this Coverage
             stolen property at an agreed or appraised                   Form provides for the "trailer" is:
             value.                                                     (1) Excess while it is connected to a motor
         If we pay for the "loss", our payment will                         vehicle you do not own; or
         include the applicable sales tax for the                       (2) Primary while it is connected to a
         damaged or stolen property.                                        covered "auto" you own.
       5. Transfer Of Rights Of Recovery Against                      b. For Hired Auto Physical Damage Coverage,
          Others To Us                                                   any covered "auto" you lease, hire, rent or
         If any person or organization to or for whom we                 borrow is deemed to be a covered "auto"
         make payment under this Coverage Form has                       you own. However, any "auto" that is
         rights to recover damages from another, those                   leased, hired, rented or borrowed with a
         rights are transferred to us. That person or                    driver is not a covered "auto".
         organization must do everything necessary to                 c. Regardless of the provisions of Paragraph
         secure our rights and must do nothing after                     a. above, this Coverage Form's Covered
         "accident" or"loss" to impair them.                             Autos Liability Coverage is primary for any
                     rnr                                                 liability assumed under an "insured
    k'   Bankruptcy or insolvency of the "insured" or the
                                                                         contract".
                                                                     d. When this Coverage Form and any other
                                                                        Coverage Form or policy covers on the
         "insured"s" estate will not relieve us of any
                                                                        same basis, either excess or primary, we
         obligations under this Coverage Form.
                                                                        will pay only our share. Our share is the
       2. Concealment, Misrepresentation Or Fraud                       proportion that the Limit of Insurance of our
         This Coverage Form is void in any case of                      Coverage Form bears to the total of the
         fraud by you at any time as it relates to this                 limits of all the Coverage Forms and
         Coverage Form. It is also void if you or any                   pol icies covering on the same basis.
         other "insured", at any time, intentionally                  rtiiiirniivrrtr'
         conceals or misrepresents a material fact
                                                                      a. The estimated premium for this Coverage
         concerning:
                                                                         Form is based on the exposures you told us
          a. This Coverage Form;                                         you would have when this policy began. We
          b. The covered "auto";                                         will compute the final premium due when
                                                                         we determine your actual exposures. The
          c. Your interest in the covered "auto"; or                     estimated total premium wi ll be credited
          d. A claim under this Coverage Form.                           against the final premium due and the first
                                                                         Named Insured wi ll be billed for the
                                                                         balance, if any. The due date for the final
         If we revise this Coverage Form to provide                      premium or retrospective premium is the
         more coverage without additional premium                        date shown as the due date on the bill. If
         charge, your policy will automatical ly provide                 the estimated total premium exceeds the
         the additional coverage as of the day the                       final premium due, the first Named Insured
         revision is effective in your state.                            will get a refund.
       4. No Benefit To Bailee — Physical Damage                      b. If this policy is issued for more than one
          Coverages                                                      year, the premium for this Coverage Form
         We will not recognize any assignment or grant                   will be computed annually based on our
         any coverage for the benefit of any person or                   rates or premiums in effect at the beginning
         organization holding, storing or transporting                   of each year of the policy.
         property for a fee regardless of any other
         provision of this Coverage Form.


    CA 00 01 10 13                       ® Insurance Services Office, Inc., 2011                       Page 9 of 12




CONFIDENTIAL                                                                              ZAIC_Henderson_00000347
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 348 of 380. PageID #: 456



       7. Policy Period, Coverage Territory                       2. Any other land vehicle that is subject to a
          Under this Coverage Form, we              cover            compulsory or financial responsibility law or
          "accidents" and "losses" occurring:                        other motor vehicle insurance law where it is
                                                                     licensed or principally garaged.
          a. During the policy period shown in the
             Declarations; and                                    However, "auto"      does   not   include   "mobile
                                                                  equipment".
          b. Within the coverage territory.
                                                               C. "Bodily injury" means bodily injury, sickness or
          The coverage territory is:                              disease sustained by a person, including death
            (1) The United States of America;                     resulting from any of these.
            (2) The territories and possessions of the         D. "Covered pollution cost or expense" means any
                United States of America;                         cost or expense arising out of:
            (3) Puerto Rico;                                      1. Any request, demand, order or statutory or
            (4) Canada; and                                          regulatory requirement that any "insured" or
                                                                     others test for, monitor, clean up, remove,
            (5) Anywhere in the world if a covered                   contain, treat, detoxify or neutralize, or in any
                "auto" of the private passenger type is              way respond to, or assess the effects of,
                leased, hired, rented or borrowed                    "pollutants"; or
                without a driver for a period of 30 days
                                                                  2. Any claim or "suit" by or on behalf of a
                or less,
                                                                     governmental authority for damages because
          provided that the "insured's" responsibility to            of testing for, monitoring, cleaning up,
          pay damages is determined in a "suit" on the               removing, containing, treating, detoxifying or
          merits, in the United States of America, the               neutralizing, or in any way responding to, or
          territories and possessions of the United States           assessing the effects of, "pollutants".
          of America, Puerto Rico or Canada, or in a
          settlement we agree to.                                 "Covered pollution cost or expense" does not
                                                                  include any cost or expense arising out of the
          We also cover "loss" to, or "accidents"                 actual , alleged or threatened discharge, dispersal,
          involving, a covered "auto" while being                 seepage, migration, release or escape of
          transported between any of these places.                "pol lutants":
       8. Two Or More Coverage Forms Or Policies                      a. That are, or that are contained in any
          Issued By Us                                                   property that is:
          If this Coverage Form and any other Coverage                  (1) Being transported or towed by, handled
          Form or policy issued to you by us or any                         or handled for movement into, onto or
          company affiliated with us applies to the same                    from the covered "auto";
          "accident", the aggregate maximum Limit of
                                                                        (2) Otherwise in the course of transit by or
          Insurance under all the Coverage Forms or
                                                                            on behalf of the "insured"; or
          policies shall not exceed the highest applicable
          Limit of Insurance under any one Coverage                     (3) Being stored, disposed of, treated or
          Form or policy. This condition does not apply to                  proessed in or upon the covered
          any Coverage Form or policy issued by us or                       "auto";
          an affiliated company specifically to apply as              b. Before the "pollutants" or any property in
          excess insurance over this Coverage Form.                      which the "pollutants" are contained are
    SECTION V — DEFINITIONS                                              moved from the place where they are
                                                                         accepted by the "insured" for movement
    A. "Accident" includes continuous or repeated
                                                                         into or onto the covered "auto"; or
       exposure to the same conditions resulting in
       "bodily injury" or "property damage".                          c. After the "pol lutants" or any property in
                                                                         which the "pollutants" are contained are
    B. "Auto" means:
                                                                         moved from the covered "auto" to the place
      1. A land motor vehicle, "trailer" or semitrailer                  where they are finally delivered, disposed of
         designed for travel on public roads; or                         or abandoned by the "insured".




                                         ® Insurance Services Office, Inc., 2011




CONFIDENTIAL                                                                              ZAIC_Henderson_00000348
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 349 of 380. PageID #: 457



          Paragraph a. above does not apply to fuels,              5. That part of any other contract or agreement
          lubricants, fluids, exhaust gases or other                  pertaining to your business (including an
          similar "pollutants" that are needed for or result          indemnification of a municipality in connection
          from the normal electrical, hydraulic or                    with work performed for a municipality) under
          mechanical functioning of the covered "auto" or             which you assume the tort liability of another to
          its parts, if:                                              pay for "bodily injury" or "property damage" to a
             (1) The "pollutants" escape, seep, migrate               third party or organization. Tort liability means
                 or are discharged, dispersed or released             a liability that would be imposed by law in the
                 directly from an "auto" part designed by             absence of any contract or agreement; or
                 its manufacturer to hold, store, receive          6. That part of any contract or agreement entered
                 or dispose of such "pollutants"; and                 into, as part of your business, pertaining to the
             (2) The "bodily injury", "property damage" or            rental or lease, by you or any of your
                 "covered pollution cost or expense"                  "employees", of any "auto". However, such
                 does not arise out of the operation of               contract or agreement shall not be considered
                 any equipment listed in Paragraph 6.b.               an "insured contract" to the extent that it
                 or 6.c. of the definition of "mobile                 obligates you or any of your "employees" to
                 equipment".                                          pay for "property damage" to any "auto" rented
                                                                      or leased by you or any of your "employees".
          Paragraphs b. and c. above do not apply to
          "accidents" that occur away from premises                An "insured contract" does not include that part of
          owned by or rented to an "insured" with respect          any contract or agreement:
          to "pollutants" not in or upon a covered "auto"              a. That indemnifies a railroad for "bodily injury"
          if:                                                             or "property damage" arising out of
                (a) The "pollutants" or any property in                   construction or demolition operations, within
                    which the "pol lutants" are contained                 50 feet of any railroad property and
                    are upset, overturned or damaged as                   affecting any railroad bridge or trestle,
                    a result of the maintenance or use of                 tracks, roadbeds, tunnel, underpass or
                    a covered "auto"; and                                 crossing;
                (b) The discharge, dispersal, seepage,                 b. That pertains to the loan, lease or rental of
                    migration, release or escape of the                   an    auto" to you or any of your
                    "pollutants" is caused directly by                    "employees", if the "auto" is loaned, leased
                    such upset, overturn or damage.                       or rented with a driver; or
    E. "Diminution in value"° means the actual or                      c. That holds a person or organization
       perceived loss in market value or resale value                     engaged in the business of transporting
       which results from a direct and accidental "loss".                 property by "auto" for hire harmless for your
                                                                          use of a covered "auto" over a route or
    F. "Employee"     includes     a    "leased worker".                  territory that person or organization is
       "Employee"    does not      include a "temporary                   authorized to serve by public authority.
       worker".
                                                                 I. "Leased worker" means a person leased to you by
    G. "Insured" means any person or organization                   a labor leasing firm under an agreement between
       qualifying as an insured in the Who Is An Insured            you and the labor leasing firm to perform duties
       provision of the applicable coverage. Except with            related to the conduct of your business. "Leased
       respect to the Limit of Insurance, the coverage              worker" does not include a "temporary worker".
       afforded applies separately to each insured who is
       seeking coverage or against whom a claim or              J. "Loss" means direct and accidental           loss or
       "suit" is brought.                                          damage.
    H. "Insured contract" means:                                K. "Mobile equipment"° means any of the following
                                                                   types of land vehicles, including any attached
       1. A lease of premises;                                     machinery or equipment:
       2. A sidetrack agreement;                                   1. Bulldozers, farm machinery, forklifts and other
       3. Any easement or license agreement, except in                vehicles designed for use principally off public
          connection with construction or demolition                  roads;
          operations on or within 50 feet of a railroad;           2. Vehicles maintained for use solely on or next to
       4. An obl igation, as required by ordinance, to                premises you own or rent;
          indemnify a municipality, except in connection           3. Vehicles that travel on crawler treads;
          with work for a municipality;




    CA 00 01 10 13                        ® Insurance Services Office, Inc., 2011                        Page 11 of 12




CONFIDENTIAL                                                                                ZAIC_Henderson_00000349
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 350 of 380. PageID #: 458



        4. Vehicles, whether self-propelled or not,                However, "mobile equipment" does not include
           maintained primarily to provide mobility to             land vehicles that are subject to a compulsory or
           permanently mounted:                                    financial responsibility law or other motor vehicle
            a. Power cranes, shovels, loaders, diggers or          insurance law where it is licensed or principally
               drills; or                                          garaged. Land vehicles subject to a compulsory or
                                                                   financial responsibility law or other motor vehicle
            b. Road construction or resurfacing equipment          insurance law are considered "autos".
               such as graders, scrapers or rollers;
                                                                L. "Pollutants" means any solid, liquid, gaseous or
        5. Vehicles not described in Paragraph 1., 2., 3.          thermal irritant or contaminant, including smoke,
           or 4. above that are not self-propelled and are         vapor, soot, fumes, acids, alkalis, chemicals and
           maintained primarily to provide mobility to             waste. Waste includes materials to be recycled,
           permanently attached equipment of the                   reconditioned or reclaimed.
           following types:
                                                                f'ail "Property damage" means damage to or loss of
            a. Air compressors, pumps and generators,                 use of tangible property.
               including   spraying, welding,     building       N
               cleaning, geophysical exploration, lighting            "Suit" means a civil proceeding in which:
               and well-servicing equipment; or                    1. Damages because of             "bodily   injury°°   or
            b. Cherry pickers and simi lar devices used to            "property damage"; or
               raise or lower workers; or                          2. A "covered pollution cost or expense";
        6. Vehicles not described in Paragraph 1., 2., 3.          to which this insurance applies, are alleged.
           or 4. above maintained primarily for purposes           "Suit" includes:
           other than the transportation of persons or
           cargo. However, self-propelled vehicles with                a. An arbitration proceeding in which such
           the following types of permanently attached                    damages or "covered pollution costs or
           equipment are not "mobile equipment" but will                  expenses" are claimed and to which the
           be considered "autos":                                         "insured" must submit or does submit with
                                                                          our consent; or
            a. Equipment designed primarily for:
                                                                       b. Any other alternative dispute resolution
               (1) Snow removal;                                          proceeding in which such damages or
               (2) Road maintenance, but not construction                 "covered pollution costs or expenses" are
                   or resurfacing; or                                     claimed and to which the insured submits
               (3) Street cleaning;                                       with our consent.
            b. Cherry pickers and similar devices mounted       0. "Temporary worker" means a person who is
               on automobile or truck chassis and used to          furnished to you to substitute for a permanent
               raise or lower workers; and                         "employee" on leave or to meet seasonal or short-
                                                                   term workload conditions.
            c. Air compressors, pumps and generators,
               including    spraying, welding,     building     P. "Trailer" includes semitrailer.
               cleaning, geophysical exploration, lighting
               or well-servicing equipment.




    I•~T.7-.1fi'F~iiF                     ® Insurance Services Office, Inc., 2011




CONFIDENTIAL                                                                                 ZAIC_Henderson_00000350
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 351 of 380. PageID #: 459


                                                                                                COMMERCIAL AUTO
                                                                                                    PA 02 09 10 13

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      OHIO CHANGES - CANCELLATION AND NONRENEWAL
    This endorsement modifies insurance provided under the following:

       AUTO DEALERS COVERAGE FORM
       BUSINESS AUTO COVERAGE FORM
       MOTOR CARRIER COVERAGE FORM

    With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
    modified by the endorsement.

    If you are an individual and this policy does not insure          c. You move to a state where we are not
    the motor vehicle hazard of garages, motor vehicle                   licensed to do business.
    sales agencies, repair shops, service stations or                 d. Fraud, concealment or misrepresentation
    public parking places, and is not issued under an                    made by the "insured" to us of any material
    assigned risk plan, then the Cancellation Common                     fact in obtaining the policy, continuing the
    Policy Condition does not apply. The following                       policy, or in presenting a claim under the
    condition applies instead:                                           policy.
    Ending This Policy                                                e. We replace this policy with another one
    A. Cancellation                                                      providing similar coverages and the same
       1. You may cancel the policy by returning it to us                limits for the covered "auto". The
          or by giving us advance notice of the date                     replacement policy will become effective
          cancellation is to take effect.                                when this policy is cancelled and will end
                                                                         on this policy's effective date.
       2. When this policy is in effect less than 90 days
          and is not a renewal or continuation policy, we          4. If this policy is cancelled, you may be entitled
          may cancel for any reason by mailing written                to a premium refund. If so, we will send you the
          notice of cancellation. If we cancel for                    refund. If you cancel, the refund, if any, will be
          nonpayment of premium, we will mail you at                  computed in accordance with our customary
          least 10 days' notice. If we cancel for any other           short rate procedure. If we cancel, the refund, if
          reason, we will mail you at least 30 days'                  any, will be computed pro rata.
          notice.                                                  5. The effective date of cancellation stated in the
       3. When this policy is in effect 90 days or more or            notice shall become the end of the policy
          is a renewal or continuation policy, we may                 period.
          cancel only for one or more of the following             6. If we cancel for any reason described in
          reasons:                                                    Paragraphs A.3.a. through e. above, we will
           a. Nonpayment of premium.                                  mail written notice of cancellation at least:
           b. You or any family member who either lives               a. 10 days before the effective date of
              with you or customarily uses a covered                     cancellation if we cancel for nonpayment of
              "auto" has had his or her driver's license                 premium; or
              suspended or revoked during the policy                  b. 30 days before the effective date of
              period.                                                    cancellation if we cancel for any other
              However, we may not cancel for this reason                 reason.
              if the operator whose license is suspended           7. The notice of cancellation will state the
              or revoked is excluded from coverage                    effective date of cancellation. The policy period
              under this policy.                                      will end on that date.




    PA 02 09 10 13                        O Insurance Services Office, Inc., 2013                          Page 1 of 2




CONFIDENTIAL                                                                               ZAIC_Henderson_00000351
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 352 of 380. PageID #: 460



    I:    i,iiit;iii;i'ail                                            2. If we fail to mail proper notice of nonrenewal
         1. If we decide not to renew or continue this                   and you obtain other insurance, this policy will
            policy we will mail you written notice of                    end on the effective date of that insurance.
            nonrenewal, stating the           reason(s) for      [S    nirnri.iirir
            nonrenewal, at least 30 days before the end of            Any notice of cancellation or nonrenewal will be
            the pol icy period. If the policy period is other         mailed to your last known address. However, we
            than one year or is a continuous pol icy, we will         may deliver any notice instead of mailing it. Proof
            have the right not to renew or continue it only           of mail ing of any notice shall be sufficient proof of
            at each annual anniversary of its original                notice.
            effective date. If we offer to renew or continue
            and you do not accept, this pol icy will terminate
            at the end of the current policy period. Failure
            to pay the required renewal or continuation
            premium when due shall mean that you have
            not accepted our offer.




    I•~T.7Y~~~                              ® Insurance Services Office, Inc., 2013                        l   INUP-11tollI3



CONFIDENTIAL                                                                                   ZAIC_Henderson_00000352
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 353 of 380. PageID #: 461


    POLICY NUMBER:CPO 6220911-06                                                                COMMERCIAL AUTO
                                                                                                    CA 21 33 08 17

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    OHIO UNINSURED AND UNDERINSURED
                   MOTORISTS COVERAGE - BODILY INJURY
    For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Ohio, this
    endorsement modifies insurance provided under the following:

       AUTO DEALERS COVERAGE FORM
       BUSINESS AUTO COVERAGE FORM
       MOTOR CARRIER COVERAGE FORM

    With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
    modified by the endorsement.
    This endorsement changes the Policy effective on the inception date of the Policy unless another date is indicated
    below.


     Named Insured: HYDE PARK RESTAURANT GROUP

     Endorsement Effective Date:       11/12/2019


                                                       SCHEDULE

                                                    Limit Of Insurance

     Uninsured Motorists Coverage:          $1,000,000                                Each "Accident"

     Underinsured Motorists Coverage: $1,000,000                                      Each "Accident"


     Uninsured and Underinsured Motorists Coverage apply unless an "X" is entered in the corresponding box
     below:
       ❑    If an "X" is entered in this box, this endorsement provides Uninsured Motorists Coverage only, and all
            references to "underinsured motor vehicle" do not apply.
       ❑    If an "X" is entered in this box, this endorsement provides Underinsured Motorists Coverage only, and all
            references to "uninsured motor vehicle" do not apply.
     Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

    A. Coverage                                                        The owner's or operator's liability for these
       1. We will pay all sums the "insured" is legally                damages must result from the ownership,
          entitled to recover as compensatory damages                  maintenance or use of the "uninsured motor
          from the owner or operator of an "uninsured                  vehicle" or "underinsured motor vehicle".
          motor vehicle" or "underinsured motor vehicle"
          because of "bodily injury" sustained by the
          "insured" and caused by an "accident".




    CA 21 33 08 17                        © Insurance Services Office, Inc., 2017                         Page 1 of 5



CONFIDENTIAL                                                                                ZAIC_Henderson_00000353
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 354 of 380. PageID #: 462



       2. With respect to damages resulting from an                    b. Anyone for damages he or she is entitled to
          "accident" with an "underinsured motor                          recover because of "bodily injury" sustained
          vehicle", we will pay under the coverage                        by another "insured".
          selected under this endorsement only if               C. Exclusions
          Paragraph a. or b. below applies:
                                                                   This insurance does not apply to:
          a. The limits of any applicable liability bonds
             or policies have been exhausted by                    1. Any claim settled without our consent, if the
             payment of judgments or settlements; or                  settlement prejudices our right to recover
                                                                      payments. However, this exclusion does not
          b. A tentative settlement has been made                     apply to a settlement made with the insurer of
             between an "insured" and the insurer of the              an "underinsured motor vehicle" in accordance
             "underinsured motor vehicle" and we:                     with the procedure described in Paragraph
             (1) Have been given prompt written notice                A.2.b.
                 of such settlement; and                           2. The direct or indirect benefit of any insurer or
             (2) Advance payment to the "insured" in an               self-insurer under any workers' compensation,
                 amount equal to the tentative settlement             disabil ity benefits or similar law.
                 within 30 days after receipt of                   3. Any "insured" using a vehicle without a
                 notification.                                        reasonable belief that the person is entitled to
       3. Any judgment for damages arising out of a                   do so.
          "suit" brought without our written consent is not        4. Punitive or exemplary damages
          binding on us.
                                                                   5. "Bodily injury" sustained by:
                                                                       a. An individual Named Insured while
       If the Named Insured        is designated     in the               "occupying" or when struck by any vehicle
       Declarations as:                                                   owned by that Named Insured that is not a
       1. An individual , then the following are "insureds":              covered "auto" for Uninsured Motorists
          a. The Named        Insured   and    any "family                Coverage and/or Underinsured Motorists
             members".                                                    Coverage under this Coverage Form;
          b. Anyone else "occupying" a covered "auto"                  b. Any "family member" while "occupying" or
             or a temporary substitute for a covered                      when struck by any vehicle owned by that
             "auto". The covered "auto" must be out of                    "family member" that is not a covered "auto"
             service because of its breakdown, repair,                    for Uninsured Motorists Coverage and/or
             servicing, "loss" or destruction. However, no                Underinsured Motorists Coverage under
             coverage is provided for anyone occupying                    this Coverage Form; or
             an "auto" which is not a covered auto for                 c. Any "family member" while "occupying" or
             Uninsured Motorists and/or Underinsured                      when struck by any vehicle owned by the
             Motorists Coverage under this Coverage                       Named Insured that is insured for
             Form.                                                        Uninsured Motorists Coverage and/or
          c. Anyone for damages he or she is entitled to                  Underinsured Motorists Coverage on a
             recover because of "bodily injury" sustained                 primary basis under any other Coverage
             by another "insured".                                        Form or policy.
       2. A partnership, limited liability company,                6. "Bodily injury" arising directly or indirectly out
          corporation or any other form of organization,              of:
          then the following are "insureds":                          a. War, including undeclared or civil war;
          a. Anyone "occupying" a covered "auto" or a                  b. Warlike action by a mil itary force, including
             temporary substitute for a covered "auto".                   action in hindering or defending against an
             The covered "auto" must be out of service                    actual or expected attack, by any
             because of its breakdown, repair, servicing,                 government, sovereign or other authority
             "loss" or destruction. However, no coverage                  using mil itary personnel or other agents; or
             is provided for anyone occupying an "auto"                c. Insurrection, rebellion, revolution, usurped
             which is not a covered auto for Uninsured                    power, or action taken by governmental
             Motorists and/or Underinsured Motorists                      authority in hindering or defending against
             Coverage under this Coverage Form.                           any of these.




    Page 2 of 5                           © Insurance Services Office, Inc., 2017                      CA 21 33 08 17




CONFIDENTIAL                                                                                ZAIC_Henderson_00000354
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 355 of 380. PageID #: 463



                                                                      c. If the coverage under this Coverage Form
      1. Regardless of the number of covered "autos",                    is provided:
         "insureds", premiums paid, claims made or                      (1) On a primary basis, we will pay only our
         vehicles involved in the "accident", the most we                   share of the loss that must be paid
         will pay for all damages resulting from any one                    under insurance providing coverage on
         "accident" is the limit of Uninsured Motorists                     a primary basis. Our share is the
         Coverage and/or Underinsured Motorists                             proportion that our limit of liabil ity bears
         Coverage shown in the Schedule or                                  to the total of all applicable limits of
         Declarations.                                                      liability for coverage on a primary basis.
       2. The coverage limit for Uninsured and                          (2) On an excess basis, we will pay only our
          Underinsured Motorists Coverage applies                           share of the loss that must be paid
          separately to damages caused by an                                under insurance providing coverage on
          "accident" with an "uninsured motor vehicle"                      an excess basis. Our share is the
          and an "underinsured motor vehicle".                              proportion that our limit of liability bears
       3. No one will be entitled to receive duplicate                      to the total of all applicable limits of
          payments for the same elements of "loss"                          liability for coverage on an excess basis.
          under this Coverage Form, any Liability                 2. Duties In The Event Of Accident, Claim, Suit
          Coverage form or any Medical Payments                      Or Loss in the Business Auto and Motor
          Coverage endorsement attached to this                      Carrier Coverage Forms and Duties In The
          Coverage Part.                                             Event Of Accident, Claim, Offense, Suit,
          We will not make a duplicate payment under                 Loss Or Acts, Errors Or Omissions in the
          this Coverage Form for any element of "loss"               Auto Dealers Coverage Form are changed by
          for which payment has been made by or for                  adding the following:
          anyone who is legally responsible.                         a. Promptly notify the pol ice if a hit-and-run
       4. With respect to coverage provided for                         driver is involved;
          damages resulting from an "accident" with an                b. Promptly send us copies of the legal papers
          "underinsured motor vehicle", the limit of                     if a "suit" is brought; and
          insurance shall be reduced by all sums paid for             c. A person seeking Underinsured Motorists
          "bodily injury" by or on behalf of anyone who is               Coverage must also promptly notify us in
          legal ly responsible.                                          writing of a tentative settlement between
                                                                         the "insured" and the insurer of an
      The Conditions of the policy for Ohio Uninsured                    "underinsured motor vehicle" and allow us
      and Underinsured Motorists Insurance are                           30 days to advance payment to that insured
      changed as follows:                                                in an amount equal to the tentative
                                                                         settlement to preserve our rights against
      1. Other Insurance in the Auto Dealers and                         the insurer, owner or operator of such
         Business Auto Coverage Forms and Other                          "underinsured motor vehicle". However, this
         Insurance — Primary And Excess Insurance                        Provision 2.c. does not apply if failure to
         Provisions in the Motor Carrier Coverage                        notify us does not prejudice our rights
         Form are replaced by the following:                             against the insurer, owner or operator of
          If there is other applicable insurance available               such "underinsured motor vehicle".
          under one or more pol icies or provisions of            3. Transfer Of Rights Of Recovery Against
          coverage:                                                  Others To Us is amended by adding the
          a. The maximum recovery under all Coverage                 following:
               Forms or policies combined may equal but               If we make any payment and the "insured"
               not exceed the highest applicable limit for            recovers from another party, the "insured" shall
              any one vehicle under any Coverage Form                 hold the proceeds in trust for us and pay us
              or policy providing coverage on either a                back the amount we have paid.
               primary or excess basis.
          b. Any insurance we provide with respect to a
             vehicle the Named Insured does not own
             shall be excess over any other collectible
             uninsured motorists insurance providing
             coverage on a primary basis.




    CA 21 33 08 17                       © Insurance Services Office, Inc., 2017                           Page 3 of 5




CONFIDENTIAL                                                                               ZAIC_Henderson_00000355
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 356 of 380. PageID #: 464



        Our rights do not apply under this provision
        with respect to Underinsured Motorists                         Any claim or suit for Uninsured Motorists
        Coverage if we:                                                Coverage and/or Underinsured Motorists
        a. Have been given prompt written notice of a                  Coverage must be brought within three
           tentative settlement between an "insured"                   years after the date of the "accident"
           and the insurer of an "underinsured motor                   causing the "bodily injury" or one year after
           vehicle"; and                                               the date the liability insurer of the
        b. Fail to advance payment to the "insured" in                 "uninsured     motor     vehicle"  becomes
           an amount equal to the tentative settlement                 insolvent, whichever is later, provided that
           within 30 days after receipt of notification.               our rights are not prejudiced.
        If we advance payment to the "insured" in an         F Additional Definitions
        amount equal to the tentative settlement within        As used in this endorsement:
        30 days after receipt of notification:                  1. "Family member" means a person related to an
        a. That payment wil l be separate from any                 individual Named Insured by blood, marriage
           amount the "insured" is entitled to recover             or adoption who is a resident of such Named
           under the provisions of Underinsured                    Insured's household, including a ward or foster
           Motorists Coverage; and                                 child.
        b. We also have a right to recover the                  2. "Occupying" means in, upon, getting in, on, out
           advanced payment.                                       or off.
                                                                3. "Uninsured motor vehicle" means a land motor
                                                                   vehicle:
                    •
          (1) If we and an "insured" disagree whether              a. For which no liability bond or policy appl ies
              the "insured" is legally entitled to recover            at the time of an "accident";
              damages from the owner or driver of an                b. For which an insuring or bonding company
              "uninsured        motor      vehicle"     or             denies coverage or is or becomes
              "underinsured motor vehicle" or do not                   insolvent; or
              agree as to the amount of damages that                c. That is a hit-and-run vehicle and neither the
              are recoverable by that "insured", then                  operator nor owner can be identified. The
              the matter may be arbitrated. However,                   vehicle must either:
              disputes concerning coverage under this
              endorsement may not be arbitrated.                      (1) Hit an "insured", a covered "auto" or a
              Both parties must agree to arbitration. If                  vehicle an "insured" is "occupying"; or
              so agreed, each party will select an                    (2) Cause "bodily injury" to an "insured"
              arbitrator. The two arbitrators wi ll select                without hitting an "insured", a covered
              a third. If they cannot agree within 30                     "auto" or a vehicle an "insured" is
              days, either may request that selection                     "occupying".
              be made by a judge of a court having
                                                                       The facts of the "accident" or intentional act
              jurisdiction. Each party will pay the
                                                                       must    be     proved     by     independent
              expenses it incurs and bear the
                                                                       corroborative evidence.
              expenses of the third arbitrator equally.
          (2) Unless both parties agree otherwise,
              arbitration will take place in the county in
              which the "insured" lives. Local rules of
              law as to arbitration procedures and
              evidence wi ll apply. A decision agreed
              to by two of the arbitrators will be
              binding.




                                       © Insurance Services Office, Inc., 2017                      X-1y,41PItJ   t4




CONFIDENTIAL                                                                            ZAIC_Henderson_00000356
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 357 of 380. PageID #: 465



         However, "uninsured motor vehicle" does not                 b. Reduced by payments to others injured in
         include any vehicle:                                           the "accident" to an amount which is less
         a. Owned or operated by a self-insurer under                   than the limit of liability for this coverage.
            any applicable motor vehicle law, except a               However, "underinsured motor vehicle" does
            self-insurer who is or becomes insolvent                 not include any vehicle:
            and cannot provide the amounts required                 a. Owned or operated by a self-insurer under
            by that motor vehicle law;                                 any applicable motor vehicle law;
         b. Designed for use mainly off public roads                 b. Owned by a governmental unit or agency;
            while not on public roads; or
                                                                     c. Designed for use mainly off public roads
         c. Owned by any governmental unit or                           while not on public roads; or
            agency, unless the owner or operator of the
            "uninsured motor vehicle" has:                          d. That is insured for Covered Autos Liability
                                                                       Coverage under this Policy.
           (1) An immunity under the Ohio Political
               Subdivision Tort Liability Law; or
            (2) A diplomatic immunity.
      4. "Underinsured motor vehicle" means a land
         motor vehicle for which the sum of all liability
         bonds or pol icies applicable at the time of an
         "accident" is either:
         a. Less than the limit of liability for this
            coverage; or




                                        © Insurance Services Office, Inc., 2017




CONFIDENTIAL                                                                              ZAIC_Henderson_00000357
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 358 of 380. PageID #: 466


                                                                                               COMMERCIAL AUTO
                                                                                                   CA23451116

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        PUBLIC OR LIVERY PASSENGER CONVEYANCE AND
          ON-DEMAND DELIVERY SERVICES EXCLUSION
    This endorsement modifies insurance provided under the following:

       AUTO DEALERS COVERAGE FORM
       BUSINESS AUTO COVERAGE FORM
       MOTOR CARRIER COVERAGE FORM

    With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
    modified by the endorsement.

    A. Changes In Covered Autos Liability Coverage             C. Changes In Auto Medical Payments
       The following exclusion is added:                          If Auto Medical Payments Coverage is attached,
       Public Or Livery Passenger Conveyance And                  then the following exclusion is added:
       On-demand Delivery Services                                Public Or Livery Passenger Conveyance and
       This insurance does not apply to any covered               On-demand Delivery Services
       "auto" while being used:                                   This insurance does not apply to:
       1. As a public or livery conveyance for                    "Bodily injury" sustained by an "insured"
          passengers. This includes, but is not limited to,       "occupying" a covered "auto" while it is being
          any period of time a covered "auto" is being            used:
          used by an "insured" who is logged into a               1. As a public or livery conveyance for
          "transportation network platform" as a driver,              passengers. This includes, but is not limited to,
          whether or not a passenger is "occupying" the               any period of time a covered "auto" is being
          covered "auto"; or                                          used by an "insured" who is logged into a
       2. By an "insured" who is logged into a                        "transportation network platform" as a driver,
          "transportation network platform" or "delivery              whether or not a passenger is "occupying" the
          network platform" as a driver to provide                    covered "auto"; or
          "delivery services", whether or not the goods,          2. By an "insured" who is logged into a
          items or products to be delivered are in the                "transportation network platform" or "delivery
          covered "auto".                                             network platform" as a driver to provide
    B. Changes In Physical Damage Coverage                            "delivery services", whether or not the goods,
       The following exclusion is added:                              items or products to be delivered are in the
                                                                      covered "auto".
       We will not pay for "loss" to any covered "autos"
       while being used:                                       D. Changes In Uninsured And/Or Underinsured
                                                                  Motorists Coverage
       1. As a public or livery conveyance for
          passengers. This includes, but is not limited to,       1. If Uninsured and/or Underinsured Motorists
          any period of time a covered "auto" is being                Coverage is attached, and:
          used by an "insured" who is logged into a                   a. Contains, in whole or in part, a public or
          "transportation network platform" as a driver,                  livery exclusion, then the following
          whether or not a passenger is "occupying" the                   exclusion in Paragraph 2. does not apply.
          covered "auto"; or                                          b. Does not contain a public or livery
       2. By an "insured" who is logged into a                            exclusion, then the following exclusion in
          "transportation network platform" or "delivery                  Paragraph 2. is added.
          network platform" as a driver to provide
          "delivery services", whether or not the goods,
          items or products to be delivered are in the
          covered "auto".


    CA 23 451116                         © Insurance Services Office, Inc., 2016                          Page 1 of 2



CONFIDENTIAL                                                                               ZAIC_Henderson_00000358
        Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 359 of 380. PageID #: 467



       2. Public Or Livery Passenger Conveyance                 F. Additional Definitions
          And On-demand Delivery Services                          As used in this endorsement:
         This insurance does not apply to any covered                 "Delivery network platform" means an online-
         "auto" while being used:                                     enabled application or digital network, used to
         a. As a public or livery conveyance for                      connect customers:
            passengers. This includes, but is not limited             a. With drivers; or
            to, any period of time a covered "auto" is
            being used by an "insured" who is logged                   b. With local vendors using drivers;
            into a "transportation network platform" as a             for the purpose of providing prearranged
            driver, whether or not a passenger is                     "delivery services" for compensation. A
            "occupying" the covered "auto"; or                        "delivery network platform" does not include a
         b. By an "insured" who is logged into a                      "transportation network platform".
            "transportation   network     platform"   or           2. "Delivery services" includes courier services.
            "del ivery network platform" as a driver to            3. "Occupying" means in, upon, getting in, on, out
            provide "delivery services", whether or not
                                                                      or off.
            the goods, items or products to be delivered
            are in the covered "auto".                             4. "Transportation network platform" means an
                                                                      online-enabled application or digital network
                     ]If.]            a      '3   '.
                                                                      used to connect passengers with drivers using
                                                                      vehicles for the purpose of providing
      1. If Personal Injury Protection, no-fault or other             prearranged    transportation  services    for
         similar coverage is attached, and:                           compensation.
         a. Contains, in whole or in part, a public or
             livery exclusion, then the following
             exclusion in Paragraph 2. does not apply.
         b. Does not contain a public or livery
            exclusion, then the following exclusion in
            Paragraph 2. is added.
       2. Public Or Livery Passenger Conveyance
          And On-demand Delivery Services
         This insurance does not apply to any covered
         "auto" while being used:
         a. As a public or livery conveyance for
            passengers. This includes, but is not limited
            to, any period of time a covered "auto" is
            being used by an "insured" who is logged
            into a "transportation network platform" as a
            driver, whether or not a passenger is
            "occupying" the covered "auto"; or
         b. By an "insured" who is logged into a
            "transportation   network     platform"   or
            "del ivery network platform" as a driver to
            provide "delivery services", whether or not
            the goods, items or products to be delivered
            are in the covered "auto".




    I•~T.7Y~~~                            © Insurance Services Office, Inc., 2016




CONFIDENTIAL                                                                                ZAIC_Henderson_00000359
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 360 of 380. PageID #: 468


    POLICYNUMBER: CPO 6220911-06                                                                COMMERCIAL AUTO
                                                                                                    CA 31 17 10 13

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                OHIO UNINSURED MOTORISTS COVERAGE -
                          PROPERTY DAMAGE
    For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Ohio, this
    endorsement modifies insurance provided under the following:

       AUTO DEALERS COVERAGE FORM
       BUSINESS AUTO COVERAGE FORM
       MOTOR CARRIER COVERAGE FORM


    With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
    modified by the endorsement.
    This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
    below.


     Named Insured:

     Endorsement Effective Date:


                                                        SCHEDULE


     Limit Of Insurance:      $7, 50 0                                                      Each "Accident"

     Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


    A. Coverage                                                     2. The first $250 of the amount of "property
       1. We will pay all sums the "insured" is legally                damage" to a covered "auto" as a result of any
          entitled to recover as compensatory damages                  one "accident".
          from the owner or driver of an "uninsured motor           3. Any "insured" using a vehicle without a
          vehicle". The damages must result from                       reasonable belief that the person is entitled to
          "property damage" to a covered "auto" caused                 do so.
          by an "accident". The owner's or driver's                 4. Any motor vehicle owned by you for which you
          liability for these damages must result from the             have purchased collision coverage under this
          ownership, maintenance or use of the                         Coverage Form or any other Coverage Form or
          "uninsured motor vehicle".                                   policy.
       2. We will pay only after any property damage                5. The owner or operator of the "uninsured motor
          liability bonds or policies have been exhausted              vehicle" if such owner or operator cannot be
          by payment of judgments or settlements.                      identified.
       3. Any judgment for damages arising out of a                 6. The direct or indirect benefit of any insurer of
          "suit" brought without our written consent is not            the property.
          binding on us.
                                                                    7. Punitive or exemplary damages.
    B. Exclusions
                                                                    8. "Property damage" arising directly or indirectly
       This insurance does not apply to:                               out of:
       1. Any claim settled without our consent, if the                a. War, including undeclared or civil war;
          settlement prejudices our right to recover
          payments.


    CA 31 17 10 13                         © Insurance Services Office, Inc., 2012                        Page 1 of 2




CONFIDENTIAL                                                                               ZAIC_Henderson_00000360
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 361 of 380. PageID #: 469



          b. Warlike action by a military force, including        3. The following condition is added:
             action in hindering or defending against an             Arbitration
             actual or expected attack, by any
             government, sovereign or other authority                a. If we and an "insured" disagree whether the
             using military personnel or other agents; or               "insured" is legally entitled to recover
                                                                        damages from the owner or driver of an
          c. Insurrection, rebellion, revolution, usurped               "uninsured motor vehicle" or do not agree
             power, or action taken by governmental                     as to the amount of damages that are
             authority in hindering or defending against                recoverable by that "insured", then the
             any of these.                                              matter may be arbitrated. However,
    C. Limit Of Insurance                                               disputes concerning coverage under this
       1. Regardless of the number of covered "autos",                  endorsement may not be arbitrated. Both
          premiums paid, claims made or vehicles                        parties must agree to arbitration. If so
          involved in the "accident", the most we wil l pay             agreed, each party will select an arbitrator.
          for all damages resulting from any one                        The two arbitrators will select a third. If they
          "accident" will be the lesser of $7,500 or the                cannot agree within 30 days, either may
          actual cash value of your damaged "auto" at                   request that selection be made by a judge
          the time of the "accident".                                   of a court having jurisdiction. Each party will
                                                                        pay the expenses it incurs and bear the
       2. Any amount payable under this coverage shall                  expenses of the third arbitrator equally.
          be reduced by all sums paid by or for anyone
          who is legally responsible.                                 b. Unless both parties agree otherwise,
                                                                         arbitration will take place in the county in
       3. An adjustment for the depreciation and                         which the "insured" lives. Local rules of law
          physical condition will be made in determining                 as to arbitration procedures and evidence
          actual cash value at the time of "loss".                       will apply. A decision agreed to by two of
                                                                         the arbitrators will be binding.
       The Conditions are changed          for   Uninsured     E. Additional Definitions
       Motorists Coverage as follows:                             As used in this endorsement:
       1. Other Insurance in the Auto Dealers and                 1. "Property damage" means injury to or
          Business Auto Coverage Forms and Other                     destruction of a covered "auto". However,
          Insurance — Primary And Excess Insurance                   "property damage" does not include:
          Provisions in the Motor Carrier Coverage
          Form are amended by the addition of the                    a. Loss of use of a covered "auto": or
          following:                                                  b. Damage to property owned by the "insured"
          The reference to "other collectible insurance"                 while contained in a covered "auto".
          appl ies only to other collectible uninsured            2. "Occupying" means in, upon, getting in, on, out
          motorists coverage.                                        or off.
          If this Coverage Part and any other Coverage            3. "Uninsured motor vehicle" means a land motor
          Part or pol icy providing similar insurance                vehicle:
          appl ies to the same "accident", the maximum               a. For which no liability bond or policy
          limit of insurance under all the Coverage Parts               affording coverage for "property damage"
          or policies shall be $7,500.                                  applies at the time of the accident;
       2. Duties In The Event Of Accident, Claim, Suit               b. For which an insuring or bonding company
          Or Loss in the Business Auto and Motor                        denies coverage or is or becomes
          Carrier Coverage Forms and Duties In The                      insolvent.
          Event Of Accident, Claim, Offense, Suit,
          Loss Or Acts, Errors Or Omissions in the                   However, "uninsured motor vehicle" does not
          Auto Dealers Coverage Form are changed by                  include any vehicle:
          adding the following:                                      a. Owned or operated by a self-insurer under
          a. Promptly notify the police if a hit-and-run                any appl icable motor vehicle law, except a
             driver is involved; and                                    self-insurer who is or becomes insolvent
                                                                        and cannot provide the amounts required
          b. Promptly send us copies of the legal papers                by that motor vehicle law; or
             if a "suit" is brought.
                                                                      b. Designed for use mainly off public roads
                                                                         while not on public roads.




    I•~T.7Y~~~                           ® Insurance Services Office, Inc., 2012                      +T.~c~tLr[~7iK3




CONFIDENTIAL                                                                               ZAIC_Henderson_00000361
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 362 of 380. PageID #: 470
    POLICY NUMBER: CPO 6220911-06                                                            COMMERCIAL AUTO
                                                                                                 CA 99370310
            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              GARAGEKEEPERS COVERAGE
     This endorsement modifies insurance provided under the following:
         BUSINESS AUTO COVERAGE FORM
         MOTOR CARRIER COVERAGE FORM
          TRUCKERS COVERAGE FORM
     With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modified
     by the endorsement.
     This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
     below.
     Named Insured:    HYDE PARK RESTAURANT GROUP
     Endorsement Effective Date:
                                                     SCHEI]UI F
     Location Number         Address Where You Conduct Garage Operations (Main Location)
        I l          87 WEST ST CHAGRIN FALLS, OH 44022
        Coverages                   Limit Of Insurance And Deductible                             Premium
     Comprehensive          $125, 000           Limit Of Insurance                            . . ...
                                                 Deductible For Each Customer's
                            $1,000               Auto For Loss Caused By Theft Or
                                                 Mischief Or Vandalism
                                                 Maximum Deductible For
                            $2,500              Loss Caused By Theft Or Mischief
                                                 Or Vandalism In Any One Event
                                                    OR
                                                Limit Of Insurance
                                                 Deductible For All Perils For Each
                                                 Customer's Auto
                                                 Maximum Deductible For All
                                                Loss In An One Event
     Specified                                  Limit Of Insurance
     Causes Of Loss                              Deductible For Each Customer's
                                                 Auto For Loss Caused By Theft Or
                                                 Mischief Or Vandalism
                                                 Maximum Deductible For Loss
                                                 Caused By Theft Or Mischief Or
                                                Vandalism In Any One Event
                                                    OR
                                                Limit Of Insurance
                                                 Deductible For All Perils For Each
                                                 Customer's Auto
                                                 Maximum Deductible For All Loss In
                                                 An One Event
     Collision              $125, 000           Limit Of Insurance                          INCL
                                                 Deductible For Each Customer's
                            ?1,000
                                                 Auto




     CA 99 37 03 10                       Insurance Services Office, Inc., 2009                     Page 1




CONFIDENTIAL                                                                            ZAIC_Henderson_00000362
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 363 of 380. PageID #: 471




     Location Number              Address Where You Conduct Garage Operations
        32           17107 HAGGFRT) ;: 1J. NCRTH             f   8168
        Coverages                      Limit Of Insurance And Deductible                          Premium
     Comprehensive           $125, 00 0            Limit Of Insurance                          INCL
                                                   Deductible For Each Customer's
                             $1,000                 Auto For Loss Caused By Theft Or
                                                    Mischief Or Vandalism
                                                    Maximum Deductible For
                             $2, 500               Loss Caused By Theft Or Mischief
                                                    Or Vandalism In Any One Event
                                                       OR
                                                   Limit Of Insurance
                                                   Deductible For All Perils For Each
                                                   Customer's Auto
                                                    Maximum Deductible For All
                                                   Loss In An One Event
     Specified                                     Limit Of Insurance
     Causes Of Loss                                Deductible For Each Customer's
                                                    Auto For Loss Caused By Theft Or
                                                    Mischief Or Vandalism
                                                    Maximum Deductible For Loss
                                                   Caused By Theft Or Mischief Or
                                                   Vandalism In Any One Event
                                                       OR
                                                   Limit Of Insurance
                                                    Deductible For All Perils For Each
                                                    Customer's Auto
                                                    Maximum Deductible For All Loss In
                                                    An One Event
     Collision               $125, 000             Limit Of Insurance                          INCL
                             $ 1 , 000
                                                    Deductible For Each Customer's
                                                    Auto




     Total Premium For All Locations
     Information required to complete this Schedule, if not shown above, will be shown in the Declarations.
     CA 99 37 0310                          Insurance Services Office, Inc., 2009                      Page 2




CONFIDENTIAL                                                                               ZAIC_Henderson_00000363
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 364 of 380. PageID #: 472
    POLICY NUMBER: CPO 6220911-06                                                            COMMERCIAL AUTO
                                                                                                 CA 99 37 10 13

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              GARAGEKEEPERS COVERAGE
     This endorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modified
     by the endorsement.
     This endorsement changes the policy effective on the inception date of the policy unless another date is indicated

     Named Insured:     ..YD... PARK RESTAURANT PROUP

     Endorsement Effective Date:
                                                   SCHEDULE
     Location Number                 Address Where You Conduct Garage Operations (Main Location)

        001             26300 CHAGRIN BLVD., BEACHWOOD, OH

        Coverages                   Limit Of Insurance And Deductible                               Premium
     Comprehensive           :.   UUU            Limit Of Insurance                         _ . . . .1..
                                                 Deductible For Each Customer's
                            $1,000               Auto For Loss Caused By Theft Or
                                                 Mischief Or Vandalism
                                                 Maximum Deductible For
                            $2, 500             Loss Caused By Theft Or Mischief
                                                 Or Vandalism In Any One Event
                                                    OR
                                                 Limit Of Insurance
                                                 Deductible For All Perils For Each
                                                 Customer's Auto
                                                 Maximum Deductible For All
                                                Loss In An One Event
     Specified                                   Limit Of Insurance
     Causes Of Loss                              Deductible For Each Customer's
                                                 Auto For Loss Caused By Theft Or
                                                 Mischief Or Vandalism
                                                 Maximum Deductible For Loss
                                                 Caused By Theft Or Mischief Or
                                                 Vandalism In Any One Event
                                                    OR
                                                Limit Of Insurance
                                                Deductible For All Perils For Each
                                                 Customer's Auto
                                                 Maximum Deductible For All Loss In
                                                 Any One Event
     Collision              $125, 000            Limit Of Insurance                           : . ..
                                                 Deductible For Each Customer's
                            $1,000
                                                 Auto




       CA 99 37 10 13                       Insurance Services Office, Inc., 2011                      Page 3




CONFIDENTIAL                                                                            ZAIC_Henderson_00000364
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 365 of 380. PageID #: 473



     Location Number                    Address Where You Conduct Garage Operations

        )2'.)          17 RIVER STREET CHAGRIN FALLS, OH

        Coverages               Limit Of Insurance And Deductible                    Premium
     Comprehensive       $125,000           Limit Of Insurance                   INCL
                                            Deductible For Each Customer's
                         $1,000             Auto For Loss Caused By Theft Or
                                            Mischief Or Vandalism
                                            Maximum Deductible For
                         $2,500             Loss Caused By Theft Or Mischief
                                            Or Vandalism In Any One Event
                                               OR
                                            Limit Of Insurance
                                            Deductible For All Perils For Each
                                            Customer's Auto
                                            Maximum Deductible For All
                                            Loss In Any One Event
     Specified                              Limit Of Insurance
     Causes Of Loss                         Deductible For Each Customer's
                                            Auto For Loss Caused By Theft Or
                                            Mischief Or Vandalism
                                            Maximum Deductible For Loss
                                            Caused By Theft Or Mischief Or
                                            Vandalism In Any One Event
                                               OR
                                            Limit Of Insurance
                                            Deductible For All Perils For Each
                                            Customer's Auto
                                            Maximum Deductible For All Loss In
                                            Any One Event
     Collision           $125, 000            Limit Of Insurance                 INCL
                                              Deductible For Each Customer's
                         $1,000               Auto




     Page 4                           Insurance Services Office, Inc., 2011              CA 99 37 10 13



CONFIDENTIAL                                                                     ZAIC_Henderson_00000365
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 366 of 380. PageID #: 474



     Location Number                    Address Where You Conduct Garage Operations

                       1615 OLD HENDERSON RD, UPPER ARLINGTON, OH

        Coverages               Limit Of Insurance And Deductible                    Premium
     Comprehensive       $125,000           Limit Of Insurance                   INCL
                                            Deductible For Each Customer's
                         $1,000             Auto For Loss Caused By Theft Or
                                            Mischief Or Vandalism
                                            Maximum Deductible For
                         $2,500             Loss Caused By Theft Or Mischief
                                            Or Vandalism In Any One Event
                                               OR
                                            Limit Of Insurance
                                            Deductible For All Perils For Each
                                            Customer's Auto
                                            Maximum Deductible For All
                                            Loss In Any One Event
     Specified                              Limit Of Insurance
     Causes Of Loss                         Deductible For Each Customer's
                                            Auto For Loss Caused By Theft Or
                                            Mischief Or Vandalism
                                            Maximum Deductible For Loss
                                            Caused By Theft Or Mischief Or
                                            Vandalism In Any One Event
                                               OR
                                            Limit Of Insurance
                                            Deductible For All Perils For Each
                                            Customer's Auto
                                            Maximum Deductible For All Loss In
                                            Any One Event
     Collision           $125, 000            Limit Of Insurance                 INCL
                                              Deductible For Each Customer's
                         $1,000               Auto




     Page 5                           Insurance Services Office, Inc., 2011              CA 99 37 10 13



CONFIDENTIAL                                                                     ZAIC_Henderson_00000366
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 367 of 380. PageID #: 475



     Location Number                          Address Where You Conduct Garage Operations

                         4073 MEDINA RD, FAIRLAWN, OH

        Coverages                   Limit Of Insurance And Deductible                            Premium
     Comprehensive           $125,000           Limit Of Insurance                           INCL
                                                Deductible For Each Customer's
                             $1,000             Auto For Loss Caused By Theft Or
                                                Mischief Or Vandalism
                                                Maximum Deductible For
                             $2,500             Loss Caused By Theft Or Mischief
                                                Or Vandalism In Any One Event
                                                   OR
                                                Limit Of Insurance
                                                Deductible For All Perils For Each
                                                Customer's Auto
                                                Maximum Deductible For All
                                                Loss In Any One Event
     Specified                                  Limit Of Insurance
     Causes Of Loss                             Deductible For Each Customer's
                                                Auto For Loss Caused By Theft Or
                                                Mischief Or Vandalism
                                                Maximum Deductible For Loss
                                                Caused By Theft Or Mischief Or
                                                Vandalism In Any One Event
                                                   OR
                                                Limit Of Insurance
                                                Deductible For All Perils For Each
                                                Customer's Auto
                                                Maximum Deductible For All Loss In
                                                Any One Event
     Collision               $125, 000              Limit Of Insurance                       INCL
                                                    Deductible For Each Customer's
                             $1,000                 Auto




     Total Premium For All Locations
     Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

     Page 6                                 Insurance Services Office, Inc., 2011                       CA 99 37 10 13



CONFIDENTIAL                                                                               ZAIC_Henderson_00000367
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 368 of 380. PageID #: 476




         If this box is checked, Garagekeepers Coverage remains applicable on a legal liability basis. However,
         coverage also applies without regard to your or any other "insured's" legal liability for "loss" to a "customer's
         auto" on an excess basis over any other collectible insurance regardless of whether the other insurance
         covers your or any other "insured's" interest or the interest of the "customer's auto's" owner.


    IX Iii Primary Insurance
         If this box is checked, Garagekeepers Coverage is changed to apply without regard to your or any other
         "insured's" legal liabi lity for "loss" to a "customer's auto" and is primary insurance.

    A. This endorsement provides only those coverages:            2. We wil l have the right and duty to defend any
       1. Where a Limit Of Insurance and a premium are               "insured" against a "suit" asking for these
          shown for that coverage in the Schedule; and               damages. However, we have no duty to defend
                                                                     any `insured" against a "suit" seeking damages
       2. For the location shown in the Schedule.                    for "loss" to which this insurance does not
                                                                     apply. We may investigate and settle any claim
       1. We will pay all sums the "insured" legally must            or "suit" as we consider appropriate. Our duty
          pay as damages for "loss" to a "customer's                 to defend or settle ends for a coverage when
          auto" or "customer's auto" equipment left in the           the Limit of Insurance for that coverage has
          "insured's" care while the "insured" is                    been exhausted by payment of judgments or
          attending, servicing, repairing, parking or                settlements.
          storing it in your "garage operations" under:           3. Who Is An Insured
          a. Comprehensive Coverage                                  The following are `insureds" for "loss" to
              From any cause except:                                 "customer's autos" and "customer's auto"
                                                                     equipment:
             (1) The "customer's auto's" collision with
                 another object; or                                  a. You.
                                                                      b. Your partners and their spouses, if you are
              (2) The "customer's auto's" overturn.
                                                                         a partnership, but only with respect to the
           b. Specified Causes Of Loss Coverage                          conduct of your "garage operations".
               Caused by:                                            c. Your members, if you are a limited liability
              (1) Fire, lightning or explosion;                          company, but only with respect to the
                                                                         conduct of your "garage operations". Your
              (2) Theft; or
                                                                         managers are also "insureds", but only with
              (3) Mischief or vandalism.                                 respect to their duties as your managers.
           c. Collision Coverage                                     d. Your "executive officers" and directors, if
               Caused by:                                                you are an organization other than a
                                                                         partnership or limited liability company, but
             (1) The "customer's auto's" collision with                  only with respect to their duties as your
                 another object; or                                      officers or directors. Your stockholders are
             (2) The "customer's auto's" overturn.                       also "insureds", but only with respect to
                                                                         their liability as stockholders.




                                            Insurance Services Office, Inc., 2011                                     1




CONFIDENTIAL                                                                                  ZAIC_Henderson_00000368
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 369 of 380. PageID #: 477


          e. Your "employees", other than either your               d. Faulty Work
              "executive officers" (if you are an                       Faulty 'work you performed".
              organization other than a partnership or
              limited liability company) or your managers        2. We    will not pay for 'loss" to any of the
              (if you are a limited liability company), but         following:
              only for acts within the scope of                     a. Tape decks or other sound-reproducing
              employment by you or while performing                     equipment unless permanently installed in a
              their duties related to the conduct of your               "customer's auto".
              "garage operations".
                                                                    b. Tapes, records or other sound-reproducing
       4. Coverage Extensions                                           devices designed for use with sound-
          The following applies as Supplementary                        reproducing equipment.
          Payments. We will pay for the "insured":                  C. Sound-receiving equipment designed for
          a. All expenses we incur.                                     use as a citizens band radio, two-way
                                                                        mobile radio or telephone or scanning
          b. The costs of bonds to release attachments                  monitor receiver, including its antennas and
              in any "suit" against an "insured" we defend,             other accessories, unless permanently
              but only for bond amounts within our Limit                installed in the dash or console opening
              of Insurance.                                             normally used by the "customer's auto"
          c. All reasonable expenses incurred by the                    manufacturer for the installation of a radio.
              "insured" at our request, including actual            d. Any device designed or used to detect
              loss of earnings up to $250 a day because                 speed-measuring equipment, such as radar
              of time off from work.                                    or laser detectors and any jamming
          d. All court costs taxed against the "insured" in             apparatus intended to elude or disrupt
              any 'suit" against an "insured" we defend.                speed-measuring equipment.
              However, these payments do not include             3. We will not pay for 'loss" caused by or resulting
              attorneys' fees or attorneys' expenses                from the following. Such 'loss" is excluded
              taxed against the "insured".                          regardless of any other cause or event that
          e. All interest on the full amount of any                 contributes concurrently or in any sequence to
              judgment that accrues after entry of the              the "loss":
              judgment in any "suit" against an "insured"           a. War, including undeclared or civil war:
              we defend; but our duty to pay interest ends
              when we have paid, offered to pay, or                 b. Warlike action by a military force, including
              deposited in court the part of the judgment               action in hindering or defending against an
              that is within our Limit of Insurance.                    actual or expected attack, by any
                                                                        government, sovereign or other authority
          These payments will not reduce the Limit of                   using military personnel or other agents; or
          Insurance.
                                                                    c. Insurrection, rebellion, revolution, usurped
    C. Exclusions                                                       power or action taken by governmental
       1. This insurance does not apply to any of the                   authority in hindering or defending against
          following:                                                    any of these.
          a. Contractual                                      D. Limits Of Insurance And Deductibles
              Liability  resulting  from any contract      or    1. Regardless of the number of "customer's
              agreement by      which the 'insured" accepts         autos", "insureds", premiums paid, claims made
              responsibility for "loss". But this exclusion         or "suits" brought, the most we will pay for each
              does not apply to liability for `loss" that the       "loss" at each location is the Garagekeepers
              "insured" would have in the absence of the            Coverage Limit Of Insurance shown in the
              contract or agreement.                                Schedule for that location. Prior to the
          b. Theft                                                  application of this limit, the damages for "loss"
                                                                    that would otherwise be payable will be reduced
              "Loss" due to theft or conversion caused in           by the applicable deductibles for 'loss" caused
              any way by you, your "employees' or by                by:
              your stockholders.
                                                                    a. Collision; or
          c. Defective Parts
              Defective parts or materials.




    CA 99 37 10 13                         Insurance Services Office, Inc., 2011                       Page 8


CONFIDENTIAL                                                                               ZAIC_Henderson_00000369
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 370 of 380. PageID #: 478


          b. With respect to Garagekeepers Coverage             2. "Loss" means direct and accidental loss or
              Comprehensive or Specified Causes Of                 damage and includes any resulting loss of use.
              Loss Coverage:                                    3. "Garage operations" means the ownership,
             (1) Theft or mischief or vandalism; or                maintenance or use of locations for the
             (2) All perils.                                       purpose of a business of selling, servicing,
                                                                   repairing, parking or storing "customer's autos"
       2. The maximum deductible stated in the Schedule            and that portion of the roads or other accesses
          for Garagekeepers Coverage Comprehensive or              that adjoin these locations. "Garage operations"
          Specified Causes Of Loss Coverage is the most            also includes all operations necessary or
          that will be deducted for all "loss" in any one          incidental to the performance of garage
          event caused by:                                         operations.
          a. Theft or mischief or vandalism; or                 4. 'Work you performed" includes:
          b. All perils.                                            a. Work that someone performed on your
       3. To settle a claim or "suit", we may pay all or any           behalf; and
          part of the deductible. If this happens you must         b. The providing of or failure to provide
          reimburse us for the deductible or that part of              warnings or instructions.
          the deductible that we paid.
    E. Additional Definitions
       As used in this endorsement:
          "Customer's auto" means a land motor vehicle,
          "trailer" or semitrailer lawfully within your
          possession for service, repair, storage or
          safekeeping,       with or without the vehicle
          owner's knowledge or consent. A "customer's
          auto" also includes any such vehicle left in your
          care by your "employees" and members of their
          households who pay for services performed.




    Page 9                                 Insurance Services Office, Inc., 2011                      CA99371013



CONFIDENTIAL                                                                              ZAIC_Henderson_00000370
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 371 of 380. PageID #: 479




  Coverage Extension Endorsement


        Policy No.      Eff. Date of Pol.    Exp. Date of Pol.      Eff. Date of End.       Producer No.         Add'l. Prem        Return Prem.
     CPO 6220911-06       11/12/2019           11/12/2020                                    25216000                   INCL




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  This endorsement modifies insurance provided under the:
     Business Auto Coverage Form
     Motor Carrier Coverage Form

  A. Amended Who Is An Insured
     1. The following is added to the Who Is An Insured Provision in Section II — Covered Autos Liability Coverage:
         The following are also "insureds":
         a. Any "employee" of yours is an "insured" while using a covered "auto" you don't own, hire or borrow for acts
            performed within the scope of employment by you. Any "employee" of yours is also an "insured" while
            operating an "auto" hired or rented under a contract or agreement in an "employee's" name, with your
            permission, while performing duties related to the conduct of your business.
         b. Anyone volunteering services to you is an "insured" while using a covered "auto" you don't own, hire or
            borrow to transport your clients or other persons in activities necessary to your business.
         c. Anyone else who furnishes an "auto" referenced in Paragraphs A.1.a. and A.1.b. in this endorsement.
         d. Where and to the extent permitted by law, any person(s) or organization(s) where required by written contract
            or written agreement with you executed prior to any "accident", including those person(s) or organization(s)
            directing your work pursuant to such written contract or written agreement with you, provided the "accident"
            arises out of operations governed by such contract or agreement and only up to the limits required in the
            written contract or written agreement, or the Limits of Insurance shown in the Declarations, whichever is less.
     2. The following is added to the Other Insurance Condition in the Business Auto Coverage Form and the Other
        Insurance — Primary and Excess Insurance Provisions Condition in the Motor Carrier Coverage Form:
         Coverage for any person(s) or organization(s), where required by written contract or written agreement with you
         executed prior to any "accident", will apply on a primary and non-contributory basis and any insurance maintained
         by the additional "insured" will apply on an excess basis. However, in no event will this coverage extend beyond
         the terms and conditions of the Coverage Form.
  B. Amendment — Supplementary Payments
     Paragraphs a.(2) and a.(4) of the Coverage Extensions Provision in Section II — Covered Autos Liability
     Coverage are replaced by the following:
     (2) Up to $5,000 for the cost of bail bonds (including bonds for related traffic law violations) required because of an
         "accident" we cover. We do not have to furnish these bonds.
     (4) All reasonable expenses incurred by the "insured" at our request, including actual loss of earnings up to $500 a
         day because of time off from work.




                                                                                                                               U-CA-424-F CW (04-14)
                                                                                                                                          Page 1 of 6
                               Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                    ZAIC_Henderson_00000371
            Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 372 of 380. PageID #: 480



        •
                •
                    :•
                         •
                               .
                                   •:
        This exclusion does not apply to covered "autos" participating in a driver safety program event, such as, but not
        limited to, auto or truck rodeos and other auto or truck agility demonstrations.
    2. The following is added to Paragraph 2. in the Exclusions of Section III — Physical Damage Coverage of the
       Business Auto Coverage Form and Paragraph 2.b. in the Exclusions of Section IV — Physical Damage
       Coverage of the Motor Carrier Coverage Form:
        This exclusion does not apply to covered "autos" participating in a driver safety program event, such as, but not
        limited to, auto or truck rodeos and other auto or truck agility demonstrations.


    The following is added to the Coverage Provision of the Physical Damage Coverage Section:
    Lease Or Loan Gap Coverage
    In the event of a total "loss" to a covered "auto", we will pay any unpaid amount due on the lease or loan for a covered
    "auto", less:
    a. Any amount paid under the Physical Damage Coverage Section of the Coverage Form; and
    b. Any:
        (1) Overdue lease or loan payments at the time of the "loss";
        (2) Financial penalties imposed under a lease for excessive use, abnormal wear and tear or high mileage;
        (3) Security deposits not returned by the lessor;
        (4) Costs for extended warranties, credit life insurance, health, accident or disabi lity insurance purchased with the
            loan or lease; and
        (5) Carry-over balances from previous leases or loans.


    Paragraph A.2. of the Physical Damage Coverage Section is replaced by the following:
    We will pay up to $75 for towing and labor costs incurred each time a covered "auto" of the private passenger type is
    disabled. However, the labor must be performed at the place of disablement.




    If glass must be replaced, the deductible shown in the Declarations will apply. However, if glass can be repaired and
    is actually repaired rather than replaced, the deductible will be waived. You have the option of having the glass
    repaired rather than replaced.


    The Coverage Extension for Loss Of Use Expenses in the Physical Damage Coverage Section is replaced by the
    following:


    For Hired Auto Physical Damage, we will pay expenses for which an "insured" becomes legally responsible to pay for
    loss of use of a vehicle rented or hired without a driver under a written rental contract or written rental agreement. We
    will pay for loss of use expenses if caused by:




                                                                                                                      U-CA-424-F CW (04-14)
                                                                                                                                 Page 2 of 6
                             Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                  ZAIC_Henderson_00000372
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 373 of 380. PageID #: 481


    (1) Other than collision only if the Declarations indicate that Comprehensive Coverage is provided for any covered
        "auto ;
    (2) Specified Causes Of Loss only if the Declarations indicate that Specified Causes Of Loss Coverage is provided
        for any covered "auto"; or
    (3) Collision only if the Declarations indicate that Collision Coverage is provided for any covered "auto".
    However, the most we will pay for any expenses for loss of use is $100 per day, to a maximum of $3000.




    a. We will pay up to $750 for "loss" to personal effects which are:
        (1) Personal property owned by an "insured"; and
        (2) In or on a covered "auto".
    b. Subject to Paragraph a. above, the amount to be paid for "loss" to personal effects will be based on the lesser of:
        (1) The reasonable cost to replace; or
        (2) The actual cash value.
    c. The coverage provided in Paragraphs a. and b. above, only applies in the event of a total theft of a covered
       "auto". No deductible applies to this coverage. However, we will not pay for "loss" to personal effects of any of
       the following:
        (1) Accounts, bills, currency, deeds, evidence of debt, money, notes, securities, or commercial paper or other
            documents of value.
        (2) Bullion, gold, silver, platinum, or other precious alloys or metals; furs or fur garments; jewelry, watches,
            precious or semi-precious stones.
        (3) Paintings, statuary and other works of art.
        (4) Contraband or property in the course of illegal transportation or trade.
        (5) Tapes, records, discs or other similar devices used with audio, visual or data electronic equipment.
    Any coverage provided by this Provision is excess over any other insurance coverage available for the same "loss".


    1. The Exclusion in Paragraph B.4.a. of Section III — Physical Damage Coverage in the Business Auto Coverage
       Form and the Exclusion in Paragraph B.2.c. of Section IV — Physical Damage Coverage in the Motor Carrier
       Coverage Form does not apply.



        We will pay for "loss" to tapes, records, discs or other similar devices used with audio, visual or data electronic
        equipment. We will pay only if the tapes, records, discs or other similar audio, visual or data electronic devices:
        (a) Are the property of an "insured"; and
        (b) Are in a covered "auto" at the time of "loss".
        The most we will pay for such "loss" to tapes, records, discs or other simi lar devices is $500. The Physical
        Damage Coverage Deductible Provision does not apply to such "loss".




                                                                                                                     U-CA-424-F CW (04-14)
                                                                                                                                Page 3 of 6
                            Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                 ZAIC_Henderson_00000373
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 374 of 380. PageID #: 482


  K. Airbag Coverage
     The Exclusion in Paragraph B.3.a. of Section III — Physical Damage Coverage in the Business Auto Coverage Form
     and the Exclusion in Paragraph B.4.a. of Section IV — Physical Damage Coverage in the Motor Carrier Coverage
     Form does not apply to the accidental discharge of an airbag.


     The following is added to the Deductible Provision of the Physical Damage Coverage Section:
     If an accident is covered both by this policy or Coverage Form and by another policy or Coverage Form issued to you
     by us, the following applies for each covered "auto" on a per vehicle basis:
     1.   If the deductible on this policy or Coverage Form is the smaller (or smallest) deductible, it will be waived; or
     2.   If the deductible on this policy or Coverage Form is not the smaller (or smallest) deductible, it will be reduced by
          the amount of the smaller (or smallest) deductible.


     The following is added to the Deductible Provision of the Physical Damage Coverage Section:
     Regardless of the number of covered "autos" damaged or stolen, the maximum deductible that will be applied to
     Comprehensive Coverage for all "loss" from any one cause is $5,000 or the deductible shown in the Declarations,
     whichever is greater.


               -    r r      r    .r•-•   'r        •         .     -•

          Temporary Substitute Autos — Physical Damage
          If Physical Damage Coverage is provided by this Coverage Form on your owned covered "autos", the following
          types of vehicles are also covered "autos" for Physical Damage Coverage:
          Any "auto" you do not own when used with the permission of its owner as a temporary substitute for a covered
          "auto" you do own but is out of service because of its:
          1.       Breakdown;
          2.       Repair;
          3. Servicing;
          4. "Loss"; or
          5.       Destruction.




          We will pay the owner for "loss" to the temporary substitute "auto" unless the "loss" results from fraudulent acts or
          omissions on your part. If we make any payment to the owner, we will obtain the owner's rights against any other
          party.
          The deductible for the temporary substitute "auto" will be the same as the deductible for the covered "auto" it
          replaces.




     a.   In the event of "accident", claim, "suit" or "loss", you must give us or our authorized representative prompt notice
          of the "accident", claim, "suit" or "loss". However, these duties only apply when the "accident", claim, "suit" or
          "loss" is known to you (if you are an individual), a partner (if you are a partnership), a member (if you are a limited
          liabi lity company) or an executive officer or insurance manager (if you are a corporation). The failure of any



                                                                                                                              U-CA-424-F CW (04-14)
                                                                                                                                         Page 4 of 6
                                     Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                          ZAIC_Henderson_00000374
              Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 375 of 380. PageID #: 483


             agent, servant or employee of the "insured" to notify us of any "accident", claim, "suit" or "loss" shall not invalidate
             the insurance afforded by this policy.
             Include, as soon as practicable:
             (1) How, when and where the "accident" or "loss" occurred and if a claim is made or "suit" is brought, written
                 notice of the claim or "suit" including, but not limited to, the date and details of such claim or "suit";
             (2) The "insured's" name and address; and
             (3) To the extent possible, the names and addresses of any injured persons and witnesses.
             If you report an "accident", claim, "suit" or "loss" to another insurer when you should have reported to us, your
             failure to report to us will not be seen as a violation of these amended duties provided you give us notice as soon
             as practicable after the fact of the delay becomes known to you.


             'r ~    a    .~~~a •                      i      ~      i        ~ •      r •.       i           •        s •   s

     This Condition does not apply to the extent required of you by a written contract, executed prior to any "accident" or
     "loss", provided that the "accident" or "loss" arises out of operations contemplated by such contract. This waiver only
     applies to the person or organization designated in the contract.
       iii      T[~aCttiT~~'!_Rf
     Paragraph b. of the Other Insurance Condition in the Business Auto Coverage Form and Paragraph f. of the Other
     Insurance — Primary and Excess Insurance Provisions Condition in the Motor Carrier Coverage Form are replaced
     by the following:
     For Hired Auto Physical Damage Coverage, the following are deemed to be covered "autos" you own:
     (1) Any covered "auto" you lease, hire, rent or borrow; and
     (2) Any covered "auto" hired or rented under a written contract or written agreement entered into by an "employee" or
         elected or appointed official with your permission while being operated within the course and scope of that
         "employee's" employment by you or that elected or appointed official's duties as respect their obligations to you.
     However, any "auto" that is leased, hired, rented or borrowed with a driver is not a covered "auto".
  R. Unintentional Failure to Disclose Hazards
     The following is added to the Concealment, Misrepresentation Or Fraud Condition:
     However, we will not deny coverage under this Coverage Form if you unintentionally:
     (1) Fail to disclose any hazards existing at the inception date of this Coverage Form; or
     (2) Make an error, omission, improper description of "autos" or other misstatement of information.
     You must notify us as soon as possible after the discovery of any hazards or any other information that was not
     provided to us prior to the acceptance of this policy.




     (5) Anywhere in the world if a covered "auto" is leased, hired, rented or borrowed for a period of 60 days or less,


     The definition of "bodily injury" in the Definitions Section is replaced by the following:
     "Bodily injury" means bodily injury, sickness or disease, sustained by a person including death or mental anguish,
     resulting from any of these at any time. Mental anguish means any type of mental or emotional illness or disease.




                                                                                                                                 U-CA-424-F CW (04-14)
                                                                                                                                            Page 5 of 6
                                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                        ZAIC_Henderson_00000375
           Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 376 of 380. PageID #: 484




      "Bodily injury" or "property damage" expected or intended from the standpoint of the "insured". This exclusion does
      not apply to "bodily injury" or "property damage" resulting from the use of reasonable force to protect persons or
      property.


      Paragraph A.4.a. of Section III — Physical Damage Coverage is replaced by the following:
                 ,
          II.ALiT.II



              We will pay up to $50 per day to a maximum of $1,000 for temporary transportation expense incurred by you
              because of the total theft of a covered "auto" of the private passenger type. We wi ll pay only for those
              covered "autos" for which you carry either Comprehensive or Specified Causes of Loss Coverage. We wi ll
              pay for temporary transportation expenses incurred during the period beginning 48 hours after the theft and
              ending, regardless of the pol icy's expiration, when the covered "auto" is returned to use or we pay for its
              "loss".




      In the event of a total "loss" to a covered "auto" of the private passenger type that is replaced with a hybrid "auto" or
      "auto" powered by an alternative fuel source of the private passenger type, we will pay an additional 10% of the cost
      of the replacement "auto", excluding tax, title, license, other fees and any aftermarket vehicle upgrades, up to a
      maximum of $2500. The covered "auto" must be replaced by a hybrid "auto" or an "auto" powered by an alternative
      fuel source within 60 calendar days of the payment of the "loss" and evidenced by a bill of sale or new vehicle lease
      agreement.
      To qualify as a hybrid "auto", the "auto" must be powered by a conventional gasoline engine and another source of
      propulsion power. The other source of propulsion power must be electric, hydrogen, propane, solar or natural gas,
      either compressed or liquefied. To qualify as an "auto" powered by an alternative fuel source, the "auto" must be
      powered by a source of propulsion power other than a conventional gasoline engine. An "auto" solely propelled by
      biofuel, gasoline or diesel fuel or any blend thereof is not an "auto" powered by an alternative fuel source.




      If a covered "auto" is stolen and recovered, we will pay the cost of transport to return the "auto" to you. We will pay
      only for those covered "autos" for which you carry either Comprehensive or Specified Causes of Loss Coverage.


  All other terms, conditions, provisions and exclusions of this policy remain the same.




                                                                                                                       U-CA-424-F CW (04-14)
                                                                                                                                  Page 6 of 6
                              Includes copyrighted material of Insurance Services Office, Inc., with its permission.



CONFIDENTIAL                                                                                                   ZAIC_Henderson_00000376
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 377 of 380. PageID #: 485


                                                                                              COMMERCIAL AUTO
                                                                                                  CA 99 03 10 13

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     AUTO MEDICAL PAYMENTS COVERAGE
    This endorsement modifies insurance provided under the following:

       AUTO DEALERS COVERAGE FORM
       BUSINESS AUTO COVERAGE FORM
       MOTOR CARRIER COVERAGE FORM

    With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
    modified by the endorsement.


    A. Coverage                                                  3. "Bodily injury" sustained by any "family
       We will pay reasonable expenses incurred for                 member" while "occupying" or struck by any
       necessary medical and funeral services to or for             vehicle (other than a covered "auto") owned by
       an "insured" who sustains "bodily injury" caused             or furnished or available for the regular use of
       by "accident". We will pay only those expenses               any "family member".
       incurred, for services rendered within three years        4. "Bodily injury" to your "employee" arising out of
       from the date of the "accident".                             and in the course of employment by you.
    B. Who Is An Insured                                            However, we will cover "bodily injury" to your
                                                                    domestic "employees" if not entitled to workers'
       1. You while "occupying" or, while a pedestrian,             compensation benefits. For the purposes of
          when struck by any "auto".                                this endorsement, a domestic "employee" is a
       2. If you are an individual, any "family member"             person engaged in household or domestic
          while "occupying" or, while a pedestrian, when            work performed principally in connection with a
          struck by any "auto".                                     residence premises.
       3. Anyone else "occupying" a covered "auto" or a          5. "Bodily injury" to an "insured" while working in
          temporary substitute for a covered "auto". The            a business of selling, servicing, repairing or
          covered "auto" must be out of service because             parking "autos" unless that business is yours.
          of its breakdown, repair, servicing, loss or           6. "Bodily injury" arising directly or indirectly out
          destruction.                                              of:
    C. Exclusions                                                   a. War, including undeclared or civil war;
       This insurance does not apply to any of the                  b. Warlike action by a military force, including
       following:                                                      action in hindering or defending against an
       1. "Bodily injury" sustained by an "insured" while              actual or expected attack, by any
          "occupying" a vehicle located for use as a                   government, sovereign or other authority
          premises.                                                    using military personnel or other agents; or
       2. "Bodily injury" sustained by you or any "family           c. Insurrection, rebellion, revolution, usurped
          member" while "occupying" or struck by any                   power, or action taken by governmental
          vehicle (other than a covered "auto") owned by               authority in hindering or defending against
          you or furnished or available for your regular               any of these.
          use.




    CA 99 03 10 13                        Insurance Services Office, Inc., 2011                          Page 1 of 2




CONFIDENTIAL                                                                             ZAIC_Henderson_00000377
          Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 378 of 380. PageID #: 486



        7. "Bodily injury" to anyone using a vehicle
           without a reasonable belief that the person is            The Conditions are changed for Auto Medical
           entitled to do so.                                        Payments Coverage as follows:
        8. "Bodily Injury" sustained by an "insured" while           1. The Transfer Of Rights Of Recovery Against
           "occupying" any covered "auto" while used in                 Others To Us Condition does not apply.
           any professional racing or demolition contest or
           stunting activity, or while practicing for such           2. The reference in Other Insurance in the Auto
           contest or activity. This insurance also does                Dealers and Business Auto Coverage Forms
           not apply to any "bodily injury" sustained by an             and Other Insurance — Primary And Excess
           "insured" whi le the "auto" is being prepared for            Insurance Provisions in the Motor Carrier
           such a contest or activity.                                  Coverage Form to "other collectible insurance"
                                                                        applies only to other collectible auto medical
    r
                                                                        payments insurance.
        Regardless of the number of covered "autos",              F. Additional Definitions
        "insureds", premiums paid, claims made or
        vehicles involved in the "accident", the most we             As used in this endorsement:
        will pay for "bodily injury" for each "insured" injured      1. "Family member" means a person related to
        in any one "accident" is the Limit Of Insurance for             you by blood, marriage or adoption who is a
        Auto Medical Payments Coverage shown in the                     resident of your household, including a ward or
        Declarations.                                                   foster child.
        No one will be entitled to receive duplicate                 2. "Occupying" means in, upon, getting in, on, out
        payments for the same elements of "loss" under                  or off.
        this coverage and any Liability Coverage Form,
        Uninsured Motorists Coverage Endorsement or
        Underinsured Motorists Coverage Endorsement
        attached to this Coverage Part.




    I•~T.7Y~~~                              ® Insurance Services Office, Inc., 2011




CONFIDENTIAL                                                                                  ZAIC_Henderson_00000378
         Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 379 of 380. PageID #: 487


    POLICY NUMBER: CPO 6220911-06                                                                    COMMERCIAL AUTO
                                                                                                         CA 20 48 10 13

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         DESIGNATED INSURED FOR
                     COVERED AUTOS LIABILITY COVERAGE
    This endorsement modifies insurance provided under the following:

       AUTO DEALERS COVERAGE FORM
       BUSINESS AUTO COVERAGE FORM
       MOTOR CARRIER COVERAGE FORM

    With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
    modified by this endorsement.
    This endorsement identifies person(s) or organization(s) who are "insureds" for Covered Autos Liability Coverage
    under the Who Is An Insured provision of the Coverage Form. This endorsement does not alter coverage
    provided in the Coverage Form.
    This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
    below.

    Named Insured: HYDE PARK RESTAURANT GROUP

    Endorsement Effective Date:

                                                        SCHEDULE

    Name Of Person(s) Or Organization(s):
    RIVER STREET PARINERS, LLC
    33 RIVER STREET
    CHAGRIN FALLS, OH USA 44022




   I Information required to complete this Schedule, if not shown above, will be shown in the Declarations.
    Each person or organization shown in the Schedule is
    an "insured" for Covered Autos Liability Coverage, but
    only to the extent that person or organization qualifies
    as an "insured" under the Who Is An Insured
    provision contained in Paragraph Al. of Section II —
    Covered Autos Liability Coverage in the Business
    Auto and Motor Carrier Coverage Forms and
    Paragraph D.2. of Section I — Covered Autos
    Coverages of the Auto Dealers Coverage Form.


    CA 2048 10 13                         © Insurance Services Office, Inc., 2011                             Page 1 of 1



CONFIDENTIAL                                                                                ZAIC_Henderson_00000379
       Case: 1:20-cv-01239-DAP Doc #: 12-1 Filed: 10/27/20 380 of 380. PageID #: 488




                                       1,
                                            till 1   I F !I tnIu is fl




               •                      ,•
         IiIuISIS   S ..


                           Name


                     Printed Name      Jillian VanZummeren




CONFIDENTIAL                                                             ZAIC_Henderson_00000380
